Exhibit 10.1

 

CREDIT AGREEMENT

 

among

 

WEST PHARMACEUTICAL SERVICES, INC.

 

and

 

Certain of Its Subsidiaries,

 

as Borrowers,

 

The Several Lenders From Time to Time

Parties Hereto

 

and

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

BANK OF AMERICA, N.A.

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents,

 

CITIZENS BANK OF PENNSYLVANIA,

as Documentation Agent

 

and

 

PNC CAPITAL MARKETS, LLC, as Lead Arranger

 

Dated as of June 4, 2010

 

$225,000,000 CREDIT FACILITY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

SECTION 1. DEFINITIONS

1

1.1

Defined Terms

1

1.2

Other Definitional Provisions

26

 

 

 

SECTION 2. LOANS AND TERMS OF COMMITMENTS

28

2.1

The Loans

28

2.2

Nature of Lenders’ Obligations with Respect to Loans

31

2.3

Notes

32

2.4

Procedure for Revolver Loans

32

2.5

Conversion and Continuation Options

34

2.6

Utilization of Commitments in Optional Currencies

35

2.7

Fees

36

2.8

Letter of Credit Subfacility

37

2.9

Interest Rates and Payment Dates

43

2.10

Default Interest

44

2.11

Pro Rata Treatment of Loans and Payments; Commitment Fees

44

2.12

Payments

45

2.13

LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not Available

46

2.14

Termination, Reduction and Increase of Commitments

47

2.15

Prepayment of Loans

49

2.16

Requirements of Law

50

2.17

Taxes

52

2.18

Indemnity

54

2.19

Judgment Currency

55

2.20

Borrowers’ Representative

55

2.21

European Monetary Union

56

2.22

Foreign Borrower Obligations

56

2.23

Change of Lending Office

57

2.24

Substitution of Lenders

57

2.25

Defaulting Lenders

58

 

 

 

SECTION 3. REPRESENTATIONS AND WARRANTIES

60

3.1

Financial Condition

60

3.2

No Change

61

3.3

Corporate Existence; Compliance with Law

61

3.4

Corporate Power; Authorization; Enforceable Obligations

61

3.5

No Legal Bar

61

3.6

No Material Litigation

62

3.7

No Default

62

3.8

Taxes

62

3.9

Federal Regulations

62

 

i

--------------------------------------------------------------------------------


 

3.10

ERISA

62

3.11

Investment Company Act

63

3.12

[Intentionally Omitted]

63

3.13

Environmental Matters

63

3.14

No Material Misstatements

64

3.15

Title to Properties

65

3.16

Intellectual Property

65

3.17

List of Subsidiaries

65

3.18

Solvency

65

3.19

Insurance

65

3.20

Anti-Terrorism Laws

66

 

 

 

SECTION 4. CONDITIONS PRECEDENT

66

4.1

Conditions to Closing

66

4.2

Conditions to Each Extension of Credit

68

 

 

 

SECTION 5. AFFIRMATIVE COVENANTS

69

5.1

Financial Statements

69

5.2

Certificates; Other Information

70

5.3

Payment of Obligations

70

5.4

Maintenance of Existence

71

5.5

Maintenance of Insurance; Property

71

5.6

Inspection of Property; Books and Records; Discussions

71

5.7

Notices

71

5.8

Environmental Laws

72

5.9

Notice and Joinder of New Subsidiaries

72

5.10

Use of Proceeds

73

5.11

Subsequent Credit Terms

73

5.12

[Intentionally Omitted]

73

5.13

Anti-Terrorism Laws

73

5.14

Books and Records

73

5.15

ERISA

73

 

 

 

SECTION 6. NEGATIVE COVENANTS

74

6.1

Financial Condition Covenants

74

6.2

Limitation on Liens

75

6.3

Limitations on Fundamental Changes

75

6.4

Limitation on Sale of Assets

75

6.5

Limitation on Distributions and Investments

76

6.6

Transactions with Affiliates

76

6.7

Limitation on Acquisitions

77

6.8

Fiscal Year

77

6.9

Limitation on Conduct of Business

77

6.10

Prepayments, Redemptions and Repurchases of Subordinated Debt

77

6.11

Non-Operating Subsidiary

77

6.12

Note Purchase Agreement Guarantors

77

 

ii

--------------------------------------------------------------------------------


 

SECTION 7. EVENTS OF DEFAULT

77

7.1

Events of Default

77

 

 

 

SECTION 8. THE ADMINISTRATIVE AGENT

81

8.1

Appointment

81

8.2

Delegation of Duties

81

8.3

Exculpatory Provisions

81

8.4

Reliance by Administrative Agent

81

8.5

Notice of Default

82

8.6

Non-Reliance on Administrative Agent and Other Lenders

82

8.7

Indemnification

83

8.8

Agents in Their Individual Capacity

83

8.9

Successor Administrative Agent

83

8.10

No Reliance on Administrative Agent’s Customer Identification Program

84

8.11

USA Patriot Act

84

8.12

Beneficiaries

84

8.13

Other Agents

84

 

 

 

SECTION 9. MISCELLANEOUS

84

9.1

Amendments and Waivers

84

9.2

Notices; Lending Offices

85

9.3

No Waiver; Cumulative Remedies

86

9.4

Survival of Representations and Warranties

86

9.5

Payment of Expenses and Taxes

86

9.6

Successors and Assigns

87

9.7

Disclosure of Information

91

9.8

Adjustments; Set-off

92

9.9

Counterparts

93

9.10

Severability

93

9.11

Integration

93

9.12

GOVERNING LAW

93

9.13

Submission To Jurisdiction; Waivers

93

9.14

Acknowledgments

94

9.15

No Right of Contribution

94

9.16

WAIVERS OF JURY TRIAL

94

9.17

Joint and Several Liability of Borrowers

94

 

SCHEDULES

 

 

 

 

 

SCHEDULE I

 

Lender and Commitment Information

SCHEDULE II

 

Existing Liens

SCHEDULE III

 

Other Letters of Credit

SCHEDULE 3.17

 

Subsidiaries

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A-1

 

Form of Revolver Note

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

Form of Swing Line Note

EXHIBIT B

 

Form of Assignment and Assumption Agreement

EXHIBIT C

 

Form of Notice of Borrowing

EXHIBIT D

 

Form of Joinder and Assumption Agreement

EXHIBIT E

 

Form of Closing Legal Opinion

EXHIBIT F

 

Form of Sharing Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

CREDIT AGREEMENT, dated as of June 4, 2010, among WEST PHARMACEUTICAL SERVICES,
INC., a Pennsylvania corporation (the “Company”), the direct and indirect
subsidiaries of the Company from time to time parties hereto (collectively, the
“Borrowers”), the several banks and other financial institutions from time to
time parties hereto (collectively, the “Lenders”) and PNC BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

In consideration of the promises and the agreements hereinafter set forth, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:

 


SECTION 1. DEFINITIONS


 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“Accumulated Funding Deficiency”:  any accumulated funding deficiency as defined
in Sections 302(a) of ERISA and 412(a) of the Code prior to the amendment by the
Pension Protection Act of 2006.

 

“Additional Lender”:  has the meaning assigned to such term in subsection
9.6(j).

 

“Adjusted Commitment Percentage”:  with respect to any non-Defaulting Lender,
the quotient (expressed as a percentage) of such Lender’s Commitment divided by
the aggregate Commitments of all non-Defaulting Lenders.

 

“Adjusted EBITDA”: with respect to any Person who has (or whose assets have)
been acquired by the Company or any Subsidiary thereof for any period, the
historical EBITDA of such Person or attributable to such assets for such period.

 

“Adjusted Funding Target Attainment Percentage”:  an adjusted target attainment
percentage as defined in Sections 206(g)(9) of ERISA and 436(j) of the Code.

 

“Affected Lender”:  has the meaning assigned to such term in Section 2.24.

 

“Affiliate”:  as to any Person, any other Person which, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person and any member, director, officer or employee
of any such Person.  For purposes of this definition, “control” shall mean the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or in effect cause the direction of the management and policies of
such Person whether by contract or otherwise.

 

“Agents”: the collective reference to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lead Arranger.

 

--------------------------------------------------------------------------------


 

“Agreement”:  this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

 

“Alternate Issuing Lender”: shall mean any Lender, other than PNC Bank, National
Association, which has issued a Letter of Credit in accordance with the terms
hereof (including any Lender, other than PNC Bank, National Association, that
has issued an Other Letter of Credit).

 

“Anti-Terrorism Statute”: shall mean any Law relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.

 

“Applicable Margin”:  on any date, the percentage per annum set forth below in
the column entitled “Applicable Margin — LIBOR Loan” or “Applicable Margin —
Base Rate Loan”, as appropriate, opposite the Senior Leverage Ratio shown on the
last Compliance Certificate delivered by the Borrowers to the Administrative
Agent pursuant to subsection 5.2(b) prior to such date:

 

Level

 

Senior Leverage Ratio

 

Applicable
Margin - LIBOR
Loan

 

Applicable
Margin - Base
Rate Loan

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

1.75

%

0.75

%

 

 

 

 

 

 

 

 

II

 

Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0.

 

2.0

%

1.0

%

 

 

 

 

 

 

 

 

III

 

Greater than 1.50 to 1.0 but less than or equal to 2.0 to 1.0

 

2.25

%

1.25

%

 

 

 

 

 

 

 

 

IV

 

Greater than 2.0 but less than or equal to 2.50 to 1.0

 

2.50

%

1.50

%

 

 

 

 

 

 

 

 

V

 

Greater than 2.50 to 1.0

 

2.75

%

1.75

%

 

; provided, however, that (i) adjustments, if any, to the Applicable Margin
resulting from a change in the Senior Leverage Ratio shall be effective five
Business Days after the Administrative Agent has received a Compliance
Certificate, provided that any increase or decrease in the Applicable Margin
relating to any outstanding Optional Currency Loan shall become effective at the
end of the Interest Period therefor, (ii) in the event that no Compliance
Certificate has been delivered for a fiscal quarter prior to the last date on
which it can be delivered without violation of subsection 5.2(b), the Applicable
Margin from such date until such Compliance Certificate is actually delivered
shall be that applicable under Level V, (iii) in the event that the actual
Senior Leverage Ratio for any fiscal quarter is subsequently determined to be
greater than that set forth in the Compliance Certificate for such fiscal
quarter, the Applicable Margin shall be recalculated for the applicable period
based upon such actual Senior Leverage Ratio and (iv) anything in this
definition to the contrary notwithstanding, until

 

2

--------------------------------------------------------------------------------


 

receipt by the Administrative Agent of the Compliance Certificate for the fiscal
quarter ending March 31, 2010, the Applicable Margin shall be that applicable
under Level II.  Any additional interest on the Loans resulting from the
operation of clause (iii) above shall be payable by the Borrowers jointly and
severally to the Lenders within five (5) days after receipt of a written demand
therefor from the Administrative Agent.

 

“Application”:  in respect of each Letter of Credit issued by an Issuing Lender,
an application, in such form as such Issuing Lender may specify from time to
time, requesting issuance of such Letter of Credit.

 

“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and a Purchasing Lender, and accepted by the Administrative Agent, in the
form of Exhibit B attached hereto, or such other form as shall be approved by
the Administrative Agent.

 

“Base Rate”:  for any day, a fluctuating per annum rate of interest equal to the
highest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Open
Rate in effect on such day plus fifty basis points (0.50%) and (c) the Daily
LIBOR Rate in effect on such day plus one hundred basis points (1.00%).  If for
any reason the Administrative Agent shall have determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Open Rate or the Daily LIBOR Rate for any reason, the Base Rate
shall be determined without regard to clause (b) or (c), as the case may be, of
the first sentence of this definition until the circumstances giving rise to
such inability no longer exist.  Any change in the Base Rate due to a change in
the Prime Rate, the Federal Funds Open Rate or the Daily LIBOR Rate shall be
effective on the effective date of such change in the Prime Rate, the Federal
Funds Open Rate or the Daily LIBOR Rate,  respectively.

 

“Base Rate Loan”:  any Loan bearing interest at a rate determined by reference
to the Base Rate.

 

“Blocked Person”:  has the meaning assigned to such term in subsection 3.20(b).

 

“Borrowers’ Representative”:  has the meaning assigned to such term in
Section 2.20.

 

“Borrowing Date”:  any Business Day on which a Loan is to be made at the request
of the Borrowers under this Agreement.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Philadelphia, Pennsylvania are authorized or required by law
to close and (a) with respect to advances or payments of Loans or any other
matters relating to Loans denominated in an Optional Currency, such day also
shall be a day on which dealings in deposits in the relevant Optional Currency
are carried on in the applicable interbank market, (b) with respect to advances
or payments of Loans denominated in an Optional Currency, such day shall also be
a day on which all applicable banks into which Loan proceeds may be deposited
are open for business and foreign exchange markets are open for business in the
principal financial center of the country of such currency, and (c) with respect
to advances of LIBOR Loans made in

 

3

--------------------------------------------------------------------------------


 

Dollars or any other matters relating to LIBOR Loans made in Dollars, such day
shall also be a day on which banks are open for dealings in dollar deposits in
the London interbank market.

 

“Capital Lease”:  at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligations”:  at any time, the amount of the obligations under
Capital Leases which would be shown at such time as a liability on a
consolidated balance sheet of the Company and its consolidated Subsidiaries
prepared in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

 

“Cash Management Agreements”:  has the meaning assigned to such term in
Section 2.1(c)(vii).

 

“Change of Control”:  an event or series of events by which (a) any “person” or
“group” (as such terms are defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder), is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under such Exchange Act, except that a Person shall be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire without condition, other than passage of time, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 30% of the total voting power of the then outstanding
Voting Stock of the Company, or (b) from and after the date hereof, individuals
who on the date hereof constitute the Board of Directors of the Company
(together with any new directors whose election by such Board of Directors or
whose nomination for election by the shareholders of the Company was approved by
a vote of a majority of the directors then still in office who were either
directors on the date hereof or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office.

 

“Closing Date”:  the first date on which all of the conditions precedent set
forth in Section 4.1 have been satisfied or waived by the Lenders, which date is
June 4, 2010.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment”:  as to any Lender, the obligation of such Lender to make Revolver
Loans, to acquire participating interests in Letters of Credit hereunder and to
participate in Swing Line Loans, in an aggregate Dollar Equivalent amount at any
one time outstanding not to exceed the amount set forth opposite such Lender’s
name on Schedule I hereto under the caption “Commitment,” as the same may be
changed from time to time in accordance with the provisions of this Agreement
and/or any applicable Assignment and Assumption.

 

“Commitment Fee”:  as defined in Section 2.7.

 

4

--------------------------------------------------------------------------------


 

“Commitment Fee Rate”: On any date, the percentage per annum set forth below in
the column entitled Commitment Fee Rate opposite the Senior Leverage Ratio shown
on the last Compliance Certificate delivered by the Borrowers to the
Administrative Agent pursuant to subsection 5.2(b) prior to such date:

 

Level

 

Senior Leverage Ratio

 

Commitment
Fee Rate

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

0.325

%

 

 

 

 

 

 

II

 

Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0.

 

0.375

%

 

 

 

 

 

 

III

 

Greater than 1.50 to 1.0 but less than or equal to 2.0 to 1.0

 

0.425

%

 

 

 

 

 

 

IV

 

Greater than 2.0 but less than or equal to 2.50 to 1.0

 

0.475

%

 

 

 

 

 

 

V

 

Greater than 2.50 to 1.0

 

0.55

%

 

; provided, however, that (i) adjustments, if any, to the Commitment Fee Rate
resulting from a change in the Senior Leverage Ratio shall be effective five
Business Days after the Administrative Agent has received a Compliance
Certificate, (ii) in the event that no Compliance Certificate has been delivered
for a fiscal quarter prior to the last date on which it can be delivered without
violation of subsection 5.2(b), the Commitment Fee Rate from such date until
such Compliance Certificate is actually delivered shall be that applicable under
Level V, (iii) in the event that the actual Senior Leverage Ratio for any fiscal
quarter is subsequently determined to be greater than that set forth in the
Compliance Certificate for such fiscal quarter, the Commitment Fee Rate shall be
recalculated for the applicable period based upon such actual Senior Leverage
Ratio and (iv) anything in this definition to the contrary notwithstanding,
until receipt by the Administrative Agent of the Compliance Certificate for the
fiscal quarter ending March 31, 2010 the Commitment Fee Rate shall be that
applicable under Level II.  Any additional Commitment Fee that is due to the
Lenders resulting from the operation of clause (iii) above shall be payable by
the Borrowers jointly and severally within five (5) days after receipt of a
written demand therefor from the Administrative Agent.

 

“Commitment Percentage”:  as to any Lender at any time, the percentage which
such Lender’s Commitment then constitutes of the Total Commitments at such time
(or at any time after the Commitments shall have expired or terminated, the
percentage which the amount of such Lender’s Total Exposure bears to the
aggregate amount of the Total Exposure of all of the Lenders at such time).

 

“Commitment Period”:  the period from and including the date hereof to but not
including the Termination Date.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is

 

5

--------------------------------------------------------------------------------


 

part of a group which includes the Company and which is treated as a single
employer under Section 414 of the Code.

 

“Compliance Certificate”:  has the meaning assigned to such term in subsection
5.2(b).

 

“Computation Date”:  has the meaning assigned to such term in subsection 2.6(a).

 

“Consolidated Capitalization”:  at any date, the sum of (a) Net Consolidated
Debt and (b) shareholders’ equity for the Company and its Subsidiaries on such
date determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or any provision of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Convertible Notes”:  those certain 4.00% Convertible Junior Subordinated
Debentures due 2047 issued pursuant to that certain First Supplemental Indenture
dated March 14, 2007 between the Company and U.S. Bank, National Association, as
Trustee.

 

“Costs”:  has the meaning assigned to such term in subsection 2.16(d).

 

“Daily LIBOR Rate”:  for any day, the rate per annum determined by the
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1%) (a) the Published Rate by (b) a number
equal to 1.00 minus the Eurocurrency Rate Reserve Percentage.  The Published
Rate shall be adjusted as of each Business Day based on changes in the Published
Rate or the Eurocurrency Reserve Percentage without notice to the Borrowers, and
shall be applicable from the effective date of any such change.

 

“Default”:  any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition precedent therein set forth, has been satisfied.

 

“Defaulting Lender”:  any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Revolver Loans or participations
in Letters of Credit or Swing Line Loans within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrowers, the
Administrative Agent, the Issuing Lender, the Swing Line Lender or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Revolver Loans or participations in then outstanding Letters of
Credit and Swing Line Loans, (d) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a

 

6

--------------------------------------------------------------------------------


 

bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors, or similar Person
charged with the reorganization or liquidation of its business or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors, or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment (it being understood that a
Defaulting Lender shall cease to be a Defaulting Lender if the Borrowers, each
Issuing Lender and the Swing Line Lender shall each agree that such Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender).

 

“Distribution”:  in respect of any Person, (a) dividends or other distributions
on Capital Stock of such Person (except distributions in Capital Stock of such
Person); (b) the redemption or acquisition of such Capital Stock or of warrants,
rights or other options to purchase such Capital Stock (except when solely in
exchange for Capital Stock of such Person); and (c) any payment on account of,
or the setting apart of any assets for a sinking or other analogous fund for,
the purchase, redemption, defeasance, retirement or other acquisition of any
share of any class of Capital Stock of such Person or any warrants or options to
purchase any such Capital Stock.

 

“Documentation Agent”:  Citizens Bank of Pennsylvania, in its capacity as
Documentation Agent.

 

“Dollar Equivalent”:  with respect to any amount of any currency, the Equivalent
Amount of such currency expressed in Dollars.

 

“Dollar Equivalent Facility Usage”:  at any time the sum of (a) the Dollar
Equivalent amount of all Revolver Loans and the aggregate amount of all Swing
Line Loans then outstanding, and (b) the Letter of Credit Obligations then
outstanding.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

“Domestic Borrower”:  any Borrower that is not a Foreign Borrower.

 

“EBIT”: shall mean, for any period, consolidated net income (or net loss) plus
the sum of (a) interest expense, (b) income tax expense, (c) extraordinary or
unusual losses or other losses not incurred in the ordinary course of business,
(d) any non-cash charge against consolidated net income required to be
recognized in connection with the issuance of capital stock to employees
(whether upon lapse of vesting restrictions, exercise of employee options or
otherwise) and (e) any non-cash charge against consolidated net income required
to be recognized in connection with employee pension plans, in each case to the
extent included in the calculation of consolidated net income, less
(f) extraordinary or unusual gains or other gains not incurred in the ordinary
course of business included in the calculation of consolidated net income, in
each case determined for the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP for such period; provided that, if at any time
during such period the

 

7

--------------------------------------------------------------------------------


 

Company or any of its Subsidiaries shall have sold or otherwise divested any
material assets or stock in any Subsidiary, the net income or loss of such
Subsidiary or attributable to such assets and any gain or loss from such sale or
disposition shall also be excluded from consolidated net income and no
adjustments in respect thereof shall be made pursuant to clauses (a) through
(e) above.

 

“EBITDA”: shall mean, for any period, EBIT plus, to the extent deducted in
calculating EBIT, the sum of depreciation and amortization, in each case
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP for such period; provided that, if at any time during such
period the Company or any of its Subsidiaries shall have sold or otherwise
divested any material assets or stock in any Subsidiary, the net income or loss
of such Subsidiary or attributable to such assets and any gain or loss from such
sale or disposition shall also be excluded from EBIT and no adjustments shall be
made to add back to EBIT depreciation and amortization relating to such divested
assets.  As used in the definition of Modified EBITDA and Adjusted EBITDA,
EBITDA shall also be determined for any Person who has (or whose assets have)
been acquired by the Company or a Subsidiary thereof to the extent provided in
such definitions.

 

“Environmental Laws”:  any and all Federal, state, local, municipal or foreign
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
binding requirements of any Governmental Authority, or binding Requirement of
Law regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as now or may at any time hereafter be
in effect.

 

“Equivalent Amount”:  at any time, as determined by the Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency using the
average spot rate quoted to the Administrative Agent (based on the market rates
then prevailing and available to the Administrative Agent) or the commercial
market rate of exchange, as determined by the Administrative Agent, for the sale
of such Equivalent Currency for such Reference Currency at a time determined by
the Administrative Agent on the second Business Day immediately preceding the
event for which such calculation is made.

 

“Equivalent Currency”:  has the meaning assigned to such term in the definition
of Equivalent Amount.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any regulations issued thereunder by the Department of Labor
or PBGC.

 

“Euro”: lawful currency of the Participating Member States.

 

“Eurocurrency Rate Reserve Percentage”: the maximum percentage (expressed as a
decimal rounded upward to the nearest 1/100 of 1%) as determined by the
Administrative Agent which is in effect during any relevant period, (a) as
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for determining the reserve requirements

 

8

--------------------------------------------------------------------------------


 

(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”) of a member bank in such System; and (b) to be maintained by a
Lender as required for reserve liquidity, special deposit, or a similar purpose
by any governmental or monetary authority of any country or political
subdivision thereof (including any central bank), against (i) any category of
liabilities that includes deposits by reference to which a LIBOR Rate is to be
determined, or (ii) any category of extension of credit or other assets that
includes Loans or Tranches to which a LIBOR Rate applies.

 

“Event of Default”:  any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Executive Order No. 13224”:  shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Existing Credit Agreement”:  the Credit Agreement, dated as of May 17, 2004,
among the Borrowers, PNC Bank, National Association, as agent, and the banks and
financial institutions from time to time parties thereto, as heretofore amended,
supplemented or otherwise modified.

 

“Exposure”:  as to any Lender at any date, an amount equal to the sum of (a) the
aggregate Dollar Equivalent amount of all Revolver Loans made by such Lender
then outstanding, (b) such Lender’s Commitment Percentage of the Letter of
Credit Obligations then outstanding and (c) such Lender’s Commitment Percentage
of the amount of the Swing Line Loans then outstanding.

 

“Extensions of Credit”: the collective reference to Loans made and Letters of
Credit issued under this Agreement.

 

“Federal Funds Effective Rate”:  for any day, the rate per annum (based on a
year of three hundred sixty (360) days and actual days elapsed and rounded
upward to the nearest 1/100 of one percent (1%)) announced by the Federal
Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the date of this Agreement; provided,
if such Federal Reserve Bank (or its successor) does not announce such rate on
any day, the “Federal Funds Effective Rate” for such day shall be the Federal
Funds Effective Rate for the last day on which such rate was announced.

 

“Federal Funds Open Rate” for any day, the rate per annum (based on a year of
360 days and actual days elapsed) which is the daily federal funds open rate as
quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such

 

9

--------------------------------------------------------------------------------


 

rate), or as set forth on such other recognized electronic source used for the
purpose of displaying such rate as selected by the Administrative Agent (an
“Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day.

 

“Fee Letter”:  the letter, dated May 20, 2010, from the Administrative Agent to
the Company relating to the payment of certain fees and expenses in connection
with the transactions contemplated hereby, as amended, supplemented or otherwise
modified from time to time.

 

“Foreign Benefit Event”:  with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, in each case in an amount that could
reasonably be expected to have a Material Adverse Effect, (b) the failure to
make the required contributions or payments, under any applicable law, on or
before the due date for such contributions or payments to the extent that such
failure could reasonably be expected to have a Material Adverse Effect, (c) the
receipt of a notice of a Governmental Authority relating to the intention to
terminate any such Foreign Pension Plan, or alleging the insolvency of any such
Foreign Pension Plan, and the reasonably expected liability to the Company and
its Subsidiaries could reasonably be expected to have a Material Adverse Effect,
(d) the incurrence of any liability in the aggregate by the Company and its
Subsidiaries under applicable law and on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer therein which termination or liability could
reasonably be expected to have a Material Adverse Effect, or (e) the occurrence
of any transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Company and its Subsidiaries or the imposition on the Company and its
Subsidiaries of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law, in each case in excess of in the aggregate an amount
that could reasonably be expected to have a Material Adverse Effect.

 

“Foreign Borrower”: shall mean any Borrower organized under the laws of any
jurisdiction other than the United States of America or one of its states,
commonwealths or territories or the District of Columbia.

 

“Foreign Pension Plan”:  any benefit plan maintained by the Company or a Foreign
Subsidiary that under applicable law is required to be funded through a trust or
other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

 

“Foreign Subsidiary”: shall mean any Subsidiary organized under the laws of any
jurisdiction other than the United States of America or one of its states,
commonwealths or territories or the District of Columbia.

 

10

--------------------------------------------------------------------------------


 

“GAAP”:  at any time with respect to the determination of the character or
amount of any asset or liability or item of income or expense, or any
consolidation or other accounting computation, generally accepted accounting
principles as in effect in the United States on the date of, or at the end of
the period covered by, the financial statements from which such asset,
liability, item of income, or item of expense, is derived, or, in the case of
any such computation, as in effect on the date when such computation is required
to be determined, consistently applied.

 

“Governmental Acts”:  has the meaning assigned to such term in subsection
2.8(j).

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Guaranty Obligation”:  as to any Person, any guarantee of payment or
performance by such Person of any Indebtedness or other obligation of any other
Person, or any agreement to provide financial assurance with respect to the
financial condition, or the payment of the obligations of, such other Person
(including, without limitation, purchase or repurchase agreements, reimbursement
agreements with respect to letters of credit or acceptances, indemnity
arrangements, grants of security interests to support the obligations of another
Person, keepwell agreements and take-or-pay or through-put arrangements) which
has the effect of assuring or holding harmless any third Person against loss
with respect to one or more obligations of such third Person; provided, however,
the term Guaranty Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business.  The amount of any
Guaranty Obligation of any Person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guaranty Obligation is made and (b) the maximum amount for
which such contingently liable Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation, unless such primary obligation
and the maximum amount for which such contingently liable Person may be liable
are not stated or determinable, in which case the amount of such Guaranty
Obligation shall be such contingently liable Person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.  Guaranty Obligations of any Person shall include the amount of any
future “earn-out” or similar payments to be made to any other Person in
connection with a Permitted Acquisition whether or not the same are reflected as
indebtedness on the financial statements of the contingently liable Person.

 

“Increase Date”:  has the meaning assigned to such term in Section 2.14(d).

 

“Indemnitee”: has the meaning assigned to such term in Section 9.5.

 

“Indebtedness”:  of any Person at any date, without duplication:

 


(A)                                  ALL INDEBTEDNESS OF SUCH PERSON FOR
BORROWED MONEY OR FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR SERVICES (OTHER
THAN TRADE LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS NOT MORE THAN
60 DAYS OVERDUE (OR BEING CONTESTED IN GOOD FAITH) AND PAYABLE IN ACCORDANCE
WITH CUSTOMARY PRACTICES), INCLUDING EARN-OUTS AND SIMILAR OBLIGATIONS,

 

11

--------------------------------------------------------------------------------


 


(B)                                 ANY OTHER INDEBTEDNESS WHICH IS EVIDENCED BY
A NOTE, BOND, DEBENTURE OR SIMILAR INSTRUMENT,


 


(C)                                  ALL CAPITAL LEASE OBLIGATIONS OF SUCH
PERSON,


 


(D)                                 ALL OBLIGATIONS OF SUCH PERSON IN RESPECT OF
OUTSTANDING LETTERS OF CREDIT, ACCEPTANCES AND SIMILAR OBLIGATIONS CREATED FOR
THE ACCOUNT OF SUCH PERSON,


 


(E)                                  ALL LIABILITIES SECURED BY ANY LIEN ON ANY
PROPERTY OWNED BY SUCH PERSON EVEN THOUGH SUCH PERSON HAS NOT ASSUMED OR
OTHERWISE BECOME LIABLE FOR THE PAYMENT THEREOF,


 


(F)                                    ALL REDEMPTION OBLIGATIONS, PRIOR TO THE
TERMINATION DATE, IN RESPECT OF REDEEMABLE PREFERRED STOCK OF SUCH PERSON,


 


(G)                                 NET LIABILITIES OF SUCH PERSON UNDER
INTEREST RATE CAP AGREEMENTS, INTEREST RATE SWAP AGREEMENTS, FOREIGN CURRENCY
EXCHANGE AGREEMENTS, NETTING AGREEMENTS AND OTHER HEDGING AGREEMENTS OR
ARRANGEMENTS (CALCULATED ON A BASIS SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
IN ACCORDANCE WITH ACCEPTED PRACTICE),


 


(H)                                 WITHDRAWAL LIABILITIES OF SUCH PERSON OR ANY
COMMONLY CONTROLLED ENTITY UNDER A PLAN, AND


 


(I)                                     ALL GUARANTY OBLIGATIONS OF SUCH PERSON
WITH RESPECT TO LIABILITIES OF A TYPE DESCRIBED IN ANY OF CLAUSES (A) THROUGH
(H) OF THIS DEFINITION.


 

The Indebtedness of any Person shall include any Indebtedness of any partnership
in which such Person is the general partner.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  has the meaning ascribed thereto in Section 3.16.

 

“Interest Coverage Ratio”: for any period, the ratio of (a) EBIT to (b) interest
expense, in each case for the Company and its Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan or Swing Line Loan, the
last day of each calendar quarter while such Loan is outstanding, (b) as to any
LIBOR Loan having an Interest Period of three months or less, the last day of
such Interest Period, and (c) as to any LIBOR Loan having an Interest Period
longer than three months, the day which is (i) three months after the first day
of such Interest Period and (ii) the last day of such Interest Period, (d) as to
any Revolver Loan, in addition to the foregoing, the Termination Date and (e) as
to any Swing Line Loan, in addition to the foregoing, the earlier of the Swing
Line Prepayment Date for such Swing Line Loan and the Termination Date.

 

12

--------------------------------------------------------------------------------


 

“Interest Period”:  with respect to any LIBOR Loan:

 

(a)                                  initially the period commencing on the
borrowing or continuation date, as the case may be, with respect to such LIBOR
Loan and ending one, two, three or six months thereafter, as selected by the
Borrowers in their Notice of Borrowing given with respect thereto, provided that
the only Interest Period available for Optional Currency Loans shall be one
month; and

 

(b)                                 thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such LIBOR Loan and
ending one, two, three or six months thereafter, as selected by the Borrowers by
irrevocable notice to the Administrative Agent in a Notice of Borrowing not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto;

 

provided, that the foregoing provisions relating to Interest Periods are subject
to the following:

 

(I)                                     IF ANY INTEREST PERIOD WOULD END ON A
DAY OTHER THAN A BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE
NEXT SUCCEEDING BUSINESS DAY UNLESS SUCH NEXT SUCCEEDING BUSINESS DAY WOULD FALL
IN THE NEXT CALENDAR MONTH, IN WHICH CASE SUCH INTEREST PERIOD SHALL END ON THE
NEXT PRECEDING BUSINESS DAY;

 

(II)                                  ANY INTEREST PERIOD THAT BEGINS ON THE
LAST BUSINESS DAY OF A CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD) SHALL END ON THE LAST BUSINESS DAY OF A CALENDAR MONTH; AND

 

(III)                               NO INTEREST PERIOD SHALL EXTEND BEYOND THE
TERMINATION DATE.

 

“Investments”:  investments (by loan or extension of credit, purchase, advance,
guaranty, capital contribution or otherwise), whether or not made in cash, by
delivery of Property or otherwise, by any of the Company or any Subsidiary
(a) in any Person, whether by acquisition of stock or other ownership interest,
indebtedness or other obligation or security, or by loan, advance or capital
contribution or (b) in any Property, or any agreement to do any of the
foregoing.

 

“ISP98”: as defined in Section 2.8(a).

 

“Issuing Lender”:  any Lender (including an Alternate Issuing Lender) that has
issued an Other Letter of Credit or may from time to time issue a Letter of
Credit in accordance with the provisions of Section 2.8 of this Agreement.

 

“Joinder and Assumption Agreement”: a Joinder and Assumption Agreement
substantially in the form of Exhibit D hereto pursuant to which a Subsidiary
shall join this Agreement and other Loan Documents, as amended, supplemented or
otherwise modified from time to time.

 

13

--------------------------------------------------------------------------------


 

“Law”:  any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree or award of any Governmental Authority.

 

“Lead Arranger”:  PNC Capital Markets LLC, in its capacity as Lead Arranger.

 

“Lending Office”:  the lending office(s) of the Lenders set forth on Schedule I
hereto or notice of which has been given to the Administrative Agent in
accordance with the provisions of this Agreement.

 

“Letter of Credit Coverage Requirement”:  with respect to each Letter of Credit
at any time, 102% of the maximum amount available to be drawn thereunder at such
time (determined without regard to whether any conditions to drawing could be
met at such time).

 

“Letter of Credit Fee”:  has the meaning assigned to that term in
subsection 2.8(b).

 

“Letter of Credit Fee Rate”: on any date, the percentage per annum set forth
below opposite the Senior Leverage Ratio shown on the last Compliance
Certificate delivered by the Borrowers to the Administrative Agent pursuant to
subsection 5.2(b) prior to such date:

 

Level

 

Senior Leverage Ratio

 

Letter of Credit Fee
Rate

 

 

 

 

 

 

 

I

 

Less than or equal to 1.0 to 1.0

 

1.75

%

 

 

 

 

 

 

II

 

Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.0.

 

2.0

%

 

 

 

 

 

 

III

 

Greater than 1.50 to 1.0 but less than or equal to 2.0 to 1.0

 

2.25

%

 

 

 

 

 

 

IV

 

Greater than 2.0 but less than or equal to 2.50 to 1.0

 

2.50

%

 

 

 

 

 

 

V

 

Greater than 2.50 to 1.0

 

2.75

%

 

; provided, however, that (i) adjustments, if any, to the Letter of Credit Fee
Rate resulting from a change in the Senior Leverage Ratio shall be effective
five Business Days after the Administrative Agent has received a Compliance
Certificate, (ii) in the event that no Compliance Certificate has been delivered
for a fiscal quarter prior to the last date on which it can be delivered without
violation of subsection 5.2(b), the Letter of Credit Fee Rate from such date
until such Compliance Certificate is actually delivered shall be that applicable
under Level V, (iii) in the event that the actual Senior Leverage Ratio for any
fiscal quarter is subsequently determined to be greater than that set forth in
the Compliance Certificate for such fiscal quarter, the Letter of Credit Fee
Rate shall be recalculated for the applicable period based upon such actual
Senior Leverage Ratio and (iv) anything in this definition to the contrary
notwithstanding, until receipt by the Administrative Agent of the Compliance
Certificate for the fiscal quarter

 

14

--------------------------------------------------------------------------------


 

ending March 31, 2010, the Letter of Credit Fee Rate shall be that applicable
under Level II.  Any additional fees on the Letters of Credit resulting from the
operation of clause (iii) above shall be payable by the Borrowers jointly and
severally to the Lenders within five (5) days after receipt of a written demand
therefor from the Administrative Agent.

 

“Letter of Credit Obligations”:  at any time, an amount equal to the sum of the
Dollar Equivalent amount of (a) 100% of the maximum amount available to be drawn
under all Letters of Credit outstanding at such time (determined without regard
to whether any conditions to drawing could be met at such time) and (b) the
aggregate amount of drawings under Letters of Credit which have not then been
reimbursed pursuant to subsection 2.8(d)(i).

 

“Letter of Credit Participant”:  in respect of each Letter of Credit, each
Lender (other than the Issuing Lender of such Letter of Credit) in its capacity
as the holder of a participating interest in such Letter of Credit.

 

“Letters of Credit”:  collectively, the Other Letters of Credit and any
letter(s) of credit issued by an Issuing Lender under Section 2.8, as amended,
supplemented, or otherwise modified from time to time.

 

“LIBOR Loan”:  any Loan (other than a Swing Line Loan) bearing interest at a
rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate”:

 

(a)                                  with respect to Loans in Dollars comprising
any Tranche to which the LIBOR Rate applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upward to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or such other substitute
Bloomberg page that displays rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market) or the rate which is
quoted by another source selected by the Administrative Agent which has been
approved by the British Bankers’ Association as an authorized information vendor
for the purpose of displaying rates at which Dollar deposits are offered by
leading banks in the London interbank deposit market (an “Alternate Source”), in
either case, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the first day of such Interest Period for an amount approximately equal
in principal amount to such LIBOR Loan and having a borrowing date and a
maturity comparable to the Interest Period for such LIBOR Loan; provided,
however, if there shall at any time, for any reason, no longer exist a Bloomberg
Page BBAM1 (or any substitute page) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error), as determined by the
Administrative Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) by (ii) a number equal
to 1.00 minus the Eurocurrency Rate Reserve Percentage.  Such LIBOR Rate may
also be expressed by the following formula:

 

15

--------------------------------------------------------------------------------


 

 

 

Average London interbank offered rate

 

 

quoted by Bloomberg

LIBOR Rate =

 

or appropriate successor as shown

 

 

on Bloomberg Page BBAM1

 

 

1.00 - Eurocurrency Rate Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Loan in Dollars
outstanding on the effective date of any change in the Eurocurrency Rate Reserve
Percentage as of such effective date.  The Administrative Agent shall give
prompt notice to the Borrowers of the LIBOR Rate as determined or adjusted in
accordance herewith, which determination shall be conclusive absent manifest
error.

 

(b)                                 with respect to Loans in an Optional
Currency comprising any Tranche to which the LIBOR Rate applies for any Interest
Period, the interest rate per annum determined by Administrative Agent by
dividing (the resulting quotient rounded upward to the nearest 1/100th of 1% per
annum) (i) the rate of interest which appears on the relevant Bloomberg
Page (or, if no such quotation is available on such Bloomberg Page, on the
appropriate such other substitute Bloomberg page that displays rates at which
the relevant Optional Currency deposits are offered by leading banks in the
London interbank deposit market) or the rate which is quoted by another source
selected by the Administrative Agent which has been approved by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rates at which such Optional Currency deposits are offered by
leading banks in the London interbank deposit market, at approximately
9:00 a.m., Pittsburgh time, two (2) Business Days prior to the first day of such
Interest Period for delivery on the first day of such Interest Period for a
period, and in an amount, comparable to such Interest Period and principal
amount of such Tranche (“Optional Currency Euro Rate”) by (ii) a number equal to
1.00 minus the Eurocurrency Rate Reserve Percentage.  Such LIBOR Rate may also
be expressed by the following formula:

 

LIBOR Rate   =

 

Optional Currency Euro Rate

 

 

 

1 - Eurocurrency Rate Reserve Percentage

 

 

The LIBOR Rate shall be adjusted with respect to any LIBOR Loan in an Optional
Currency outstanding on the effective date of any change in the Eurocurrency
Rate Reserve Percentage as of such effective date.  The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.  The LIBOR Rate for any Loans in an Optional Currency shall be
based upon the LIBOR Rate for the currency in which such Loans are requested.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents”:  this Agreement, the Notes, the Joinder and Assumption
Agreements, the Sharing Agreement and the Applications, as the same may be
supplemented or amended from time to time in accordance herewith or therewith,
and “Loan Document” shall mean any of the Loan Documents.

 

16

--------------------------------------------------------------------------------


 

“Loans”:  the collective reference to the Revolver Loans and the Swing Line
Loans.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries taken as a whole, (b) the ability of the Company and the other
Borrowers to perform their obligations under this Agreement, the Notes or any
other Loan Document or (c) the validity or enforceability of this Agreement, the
Notes or any of the other Loan Documents or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphynels, and ureaformaldehyde insulation.

 

Modified EBITDA”:  for any period of four consecutive fiscal quarters (each a
“Reference Period”), EBITDA for such Reference Period; provided that, if at any
time during such Reference Period, the Company or any of its Subsidiaries shall
have acquired the stock or material assets of any Person, then (a) to the extent
that the Adjusted EBITDA of such acquired Person or attributable to such
acquired assets shall be ten percent (10%) or less of Modified EBITDA for the
most recent Reference Period ending on or prior to the date of such acquisition
for which financial statements have theretofore been delivered to the Lenders
pursuant to Section 5.1, Modified EBITDA shall include such Adjusted EBITDA as
if the acquisition occurred on the first day of such Reference Period, so long
as a Responsible Officer shall furnish to each Lender a certificate showing in
reasonable detail by fiscal quarter the calculation of such Adjusted EBITDA and
(b) to the extent that the Adjusted EBITDA of such acquired Person or
attributable to such acquired assets shall be more than ten percent (10%) of
Modified EBITDA for the most recent Reference Period ending on or prior to the
date of such acquisition for which financial statements have theretofore been
delivered to the Lenders pursuant to Section 5.1, Modified EBITDA shall include
such Adjusted EBITDA as if the acquisition occurred on the first day of such
Reference Period, so long as (i) the Lenders shall have received financial
statements of such acquired Person (or relating to such acquired assets) audited
by an independent nationally recognized accounting firm for the prior two
(2) most recently ended fiscal years for which financial statements are
available prepared on a GAAP basis (or other basis acceptable to the
Administrative Agent) or an independent third-party due diligence report for
such acquired Person (or relating to such acquired assets) in form and substance
acceptable to the Administrative Agent and (ii) a Responsible Officer shall
furnish to each Lender a certificate showing in reasonable detail by each fiscal
quarter the calculation of such Adjusted EBITDA.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Consolidated Debt”:  at any date, the difference between (a) without
duplication, the aggregate of all Indebtedness of the Company and its
Subsidiaries determined on a consolidated basis (including the current portion
thereof and the undrawn stated amount of any letters of credit then
outstanding), other than (but only to the extent that the following would not be
included on a consolidated balance sheet of the Company and its Subsidiaries at
such date): (i) 

 

17

--------------------------------------------------------------------------------


 

earn-outs or similar obligations, (ii) Indebtedness described in clauses (g) and
(h) of the definition of “Indebtedness”, and (iii) Guaranty Obligations in
respect of the Indebtedness described in clauses (i) and (ii) above and (b) the
aggregate amount of cash and cash equivalents held by the Company and its
Subsidiaries on such date determined on a consolidated basis in accordance with
GAAP.

 

“New Lender Joinder”:  has the meaning assigned to such term in subsection
2.14(d)

 

“New Material Domestic Subsidiary”:  as defined in Section 5.9.

 

“New Provisions”:  has the meaning assigned to such term in Section 5.11.

 

“Note Purchase Agreements”:  collectively, (a) that certain Note Purchase
Agreement dated as of July 28, 2005 (as it may be amended, modified,
supplemented or restated from time to time) pursuant to which Company issued its
Floating Rate Series A Senior Notes due July 28, 2012, in the aggregate
principal amount of $50,000,000 and its Floating Rate Series B Senior Notes due
July 28, 2015, in the aggregate principal amount of $25,000,000, and (b) that
certain Note Purchase Agreement, dated as of February 27, 2006 (as it may be
amended, modified, supplemented or restated from time to time), pursuant to
which the Company issued its 4.215% Series A Senior Notes due February 27, 2013,
in the aggregate principal amount of €20,374,898.13 and its 4.38% Series B
Senior Notes due February 27, 2016, in the aggregate principal amount of
€61,124,694.38.

 

“Notes”:  means the Revolver Notes and the Swing Line Note.

 

“Notice of Borrowing”:  with respect to a Loan of any Type, a notice from the
Borrowers in respect of such Loan, containing the information in respect of such
Loan and delivered to the Administrative Agent, in the manner and by the time
specified pursuant to the terms hereof.  A form of the Notice of Borrowing for
Loans is attached hereto as Exhibit C.

 

“Obligations”:  collectively, (a) all Reimbursement Obligations and all unpaid
principal of and accrued and unpaid interest on (including, without limitation,
any interest accruing subsequent to the commencement of a bankruptcy, insolvency
or similar proceeding with respect to any Borrower, whether or not such interest
constitutes an allowed claim in such proceeding) the Loans, (b) all accrued and
unpaid fees arising or incurred under this Agreement or any other Loan Document,
(c) any other amounts due hereunder or under any of the other Loan Documents,
including all reimbursements, indemnities, fees, costs, expenses, prepayment
premiums, break-funding costs and other obligations of any Borrower to the
Administrative Agent, any Lender or any indemnified party hereunder or
thereunder, (d) any obligations owed by any Borrower to any Lender or to any
Affiliate of any Lender pursuant to a interest rate cap agreement, interest rate
swap agreement, foreign currency exchange agreement, netting agreement or other
hedging agreement or arrangement, and (e) all out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders in connection with this
Agreement and the other Loan Documents, including but not limited to the
reasonable fees and expenses of the Administrative Agent’s counsel and each
Lender’s counsel, which the Borrowers are responsible to pay pursuant to the
terms of this Agreement and/or the other Loan Documents.

 

18

--------------------------------------------------------------------------------


 

“Offered Amount”: has the meaning assigned to such term in subsection 2.14(d)

 

“Optional Currency”:  each of the following currencies: British Pounds Sterling,
Euros, Japanese Yen, Danish Krone, Singapore Dollars and any other currency
approved by Administrative Agent pursuant to subsection 2.6(d).

 

“Original Currency”:  has the meaning assigned to such term in Section 2.19.

 

“Other Agents”:  the collective to the Agents other than the Administrative
Agent.

 

“Other Currency”:  has the meaning assigned to such term in Section 2.19.

 

“Other Letters of Credit”: the collective reference to the letters of credit
described on Schedule III hereto, as each such letter of credit may be amended,
supplemented or otherwise modified from time to time.

 

“Other Taxes”:  has the meaning assigned to such term in subsection 2.17(b).

 

“Participant”:  has the meaning assigned to such term in subsection 9.6(f).

 

“Participating Member State”:  any member State of the European Communities that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

 

“Permitted Acquisition”:  an acquisition by a Borrower of the stock or assets of
a Person in a similar or related line of business to such Borrower, provided
that: (a) at the time that any definitive agreement is entered into in respect
of such acquisition, no Default or Event of Default shall exist or would exist
if such acquisition were consummated on such date,  (b) at the time of and after
giving effect to such acquisition, the Total Leverage Ratio on a pro forma basis
shall be less than or equal to 3.25 to 1.00, and (c) with respect to any
acquisition in which the aggregate consideration paid by the Borrowers and their
Subsidiaries (including payments under non-compete arrangements and assumption
of debt) exceeds $40,000,000, no less than five (5) days prior to consummating
any such acquisition, the Borrowers shall deliver to the Administrative Agent a
certificate of a Responsible Officer certifying to the Administrative Agent and
the Lenders that no Default or Event of Default exists or would exist if such
acquisition were consummated on such date and demonstrating compliance with
clause (b) above.  In determining whether the Total Leverage Ratio on a
pro forma basis shall be less than or equal to 3.25 to 1.00  after giving effect
to a proposed acquisition (I) Total Debt shall be Total Debt on the date of and
after giving effect to such acquisition and any Indebtedness incurred to finance
such acquisition, and (II) Modified EBITDA shall be for the four consecutive
fiscal quarters ending on the last day of the immediately preceding fiscal
quarter for which the Lenders have received financial statements under
subsection 5.1(a) or (b) and the historical EBITDA (on a GAAP basis) of the
Person who is being acquired, or attributable to the assets being acquired,
shall be considered to the extent, if any, provided in the definition of
Modified EBITDA.

 

19

--------------------------------------------------------------------------------


 

“Permitted Liens”:  (a)  any Liens for current taxes, assessments and other
governmental charges not yet due and payable or being contested in good faith by
the Company or any Subsidiary by appropriate proceedings and for which adequate
reserves have been established by the Company and its Subsidiaries on a
consolidated basis as reflected in its financial statements;

 

(b)                                 any mechanic’s, landlord’s, materialman’s,
carrier’s, warehousemen’s or similar Liens for sums not yet due or being
contested in good faith by the Company or any Subsidiary by appropriate
proceedings and for which adequate reserves have been established by the Company
and its Subsidiaries on a consolidated basis as reflected in its financial
statements;

 

(c)                                  easements, rights-of-way, restrictions and
other similar encumbrances on the real property or fixtures of the Company or
any Subsidiary incurred in the ordinary course of business which individually or
in the aggregate are not substantial in amount and which do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any Subsidiary;

 

(d)                                 Liens (other than Liens imposed on any
property of the Borrowers or any Commonly Controlled Entity pursuant to ERISA or
Section 412 of the Code) incurred or deposits made in the ordinary course of
business, including Liens in connection with workers’ compensation, unemployment
insurance and other types of social security and Liens to secure performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases that are
not Capital Leases, performance bonds, sales contracts and other similar
obligations, in each case, not incurred in connection with the obtaining of
credit or the payment of a deferred purchase price, and which do not, in the
aggregate, result in a Material Adverse Effect;

 

(e)                                  Liens on tangible property (or any
improvement thereon) acquired or constructed by the Company or any Subsidiary
after the Closing Date to secure Indebtedness of the Company or such Subsidiary
incurred in connection with such acquisition or construction; provided that:

 

(i)                                     no such Lien shall extend to or cover
any property other than the property (or improvement thereon) being acquired or
constructed;

 

(ii)                                  the principal amount of the Indebtedness
secured by any such Lien, together with the aggregate principal amount of all
other Indebtedness secured by Liens on such property, shall not exceed the
lesser of (A) an amount equal to the fair market value (as determined in good
faith by the Board of Directors of the Company) of such property so acquired or
constructed and (B) the cost to the Company or such Subsidiary of such property
(or improvement thereon) so acquired or constructed; and

 

(iii)                               such Lien shall be created concurrently with
or within 120 days after such acquisition or the substantial completion of such
construction;

 

(f)                                    Liens existing on real property or
equipment of a Subsidiary which Lien existed at the time of the acquisition of
such Subsidiary and, for a period of ninety (90) days

 

20

--------------------------------------------------------------------------------


 

from the date of acquisition of such Subsidiary, Liens upon any other personal
property of such Subsidiary;

 

(g)                                 Liens existing upon the date hereof as set
forth in Schedule II hereto;

 

(h)                                 judgment and other similar Liens arising in
connection with court proceedings, in existence less than thirty (30) days after
entry thereof or with respect to which execution has been stayed or the payment
of which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and the claims secured thereby
are being actively contested in good faith and by appropriate legal proceedings;

 

(i)                                     Liens in favor of any governmental
agency or authority for the purpose of financing, through industrial revenue
bonds or notes, the construction, acquisition or purchase of facilities, or
machinery, equipment or other assets, or of any air, water or solid waste
pollution control facilities to be used in connection with any such property;

 

(j)                                     other Liens incidental to the conduct of
the Borrowers’ or their Subsidiaries’ businesses conducted in the ordinary
course (including without limitation, Liens on goods securing trade letters of
credit issued in respect of importation of goods in the ordinary course of
business) or the ownership of any Borrower’s or its Subsidiaries’ property and
assets which were not incurred in connection with the borrowing of money or the
obtaining of advances or credit and which do not in the aggregate materially
detract from the value of such Borrower’s or such Subsidiary’s property or
assets or materially impair the use thereof in its business;

 

(k)                                  Liens in favor of the Company or another
Borrower on the assets of any of its Subsidiaries;

 

(l)                                     Liens on assets of Foreign Subsidiaries
securing Indebtedness in an aggregate principal amount not to exceed at any time
$15,000,000;

 

(m)                               bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to cash and cash equivalents on
deposits in one or more accounts maintained by the Company or any Subsidiary
arising in the ordinary course of business from netting services, overdraft
protection, cash management obligations and otherwise in connection with the
maintenance of deposit, securities and commodities accounts; and

 

(n)                                 Liens on the assets of any Securitization
Subsidiary securing Indebtedness incurred under a Permitted Securitization
Facility.

 

“Permitted Securitization Facility”:  means any program, the aggregate principal
amount of which does not exceed $100,000,000 providing for (a) the sale,
contribution and/or transfer to a Securitization Subsidiary, in one or more
related and substantially concurrent transactions, of accounts receivable and
related rights of the Borrowers or any Subsidiary thereof in transactions
intended to constitute (and, unless otherwise agreed by the Administrative
Agent, opined by outside legal counsel reasonably satisfactory to the
Administrative Agent in connection therewith to constitute) true sales or true
contributions to such Securitization

 

21

--------------------------------------------------------------------------------


 

Subsidiary and (b) the provision of financing secured by the assets so sold,
whether in the form of secured loans or the acquisition of undivided interests
in such assets.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock”: means, in respect of any corporation, shares of Capital Stock
of such corporation that are entitled to preference or priority over any other
shares of the Capital Stock of such corporation in respect of payment of
dividends or distribution of assets upon liquidation.

 

“Prime Rate”:  the rate of interest per annum publicly announced from time to
time by PNC Bank, National Association as its prime rate in effect at its
Principal Office, which rate may not be the lowest rate then being charged to
commercial borrowers by PNC Bank, National Association; each change in the Prime
Rate shall be effective on the date such change is publicly announced as
effective.

 

“Principal Office”:  the main banking office of the Administrative Agent in
Philadelphia, Pennsylvania; provided that, when used in connection with an
Issuing Lender, Principal Office shall mean the office designated by such
Issuing Lender for such purpose, which in the case of PNC Bank, National
Association, shall be its main office in Philadelphia, Pennsylvania unless
otherwise designated.

 

“Priority Debt”:  at any time, without duplication (a) all Indebtedness and
Preferred Stock of Subsidiaries (other than (i) Indebtedness of any Subsidiary
owed to, or Preferred Stock of any Subsidiary held by, the Company, or any
Wholly-Owned Subsidiary, and (ii) Indebtedness of any Subsidiary which is a
Domestic Borrower so long as the holder of such Indebtedness is a party to the
Sharing Agreement with respect to such Indebtedness), plus (b) all Indebtedness
of a Subsidiary secured by a Lien permitted under clause (g) of the definition
of Permitted Lien plus (c) all other “Priority Debt” (as defined in any Note
Purchase Agreement).

 

“Properties”:  the collective reference to the facilities and properties owned,
leased or operated by the Company or any of its Subsidiaries.

 

“Proposed New Lender”: has the meaning assigned to such term in subsection
2.14(d).

 

“Published Rate”: the rate of interest published each Business Day in The Wall
Street Journal “Money Rates” listing under the caption “London Interbank Offered
Rates” for a one-month period (or, if no such rate is published therein for any
reason, then the Published Rate shall be the eurodollar rate for a one-month
period as published in another publication determined by the Administrative
Agent).

 

22

--------------------------------------------------------------------------------


 

“Purchasing Lender”:  has the meaning assigned to such term in subsection
9.6(b).

 

“Redeemable”:  with respect to the preferred stock of any Person, each share of
such Person’s preferred stock that is: (a) redeemable, payable or required to be
purchased or otherwise retired or extinguished or convertible into debt of such
Person (i) at a fixed or determinable date, whether by operation of sinking fund
or otherwise, (ii) at the option of any Person other than such Person, or
(iii) upon the occurrence of a condition not solely within the control of such
Person; or (b) convertible into other Redeemable preferred stock of such Person.

 

“Reference Currency”:  has the meaning assigned to such term in the definition
of Equivalent Amount.

 

“Regulations T, U and X”:  Regulations T, U and X promulgated by the Board of
Governors of the Federal Reserve System (12 C.F.R. part 220 et seq., 12 C.F.R.
Part 221 et seq. and 12 C.F.R. Part 224 et seq., respectively), as such
regulations are now in effect and as may hereafter be amended.

 

“Reimbursement Obligation”:  in respect of each Letter of Credit, the obligation
of the Borrowers to reimburse the applicable Issuing Lender for all drawings
made thereunder in accordance with subsection 2.8(d)(i) and the Application
related to such Letter of Credit for amounts drawn under such Letter of Credit.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c)(1), (2),
(4), (5), (6), (10) and (13) of ERISA.

 

“Requested Increase”: has the meaning assigned to such term in subsection
2.14(d).

 

“Required Lenders”: at any time, those non-Defaulting Lenders holding (a) at
least 51% of the Commitments of all such non-Defaulting Lenders or (b) in the
event the Commitments shall have expired or been terminated, at least 51% of the
Total Exposure of such non-Defaulting Lenders; provided that at any time that
there are only two Lenders both of which are non-Defaulting Lenders, Required
Lenders shall mean both such Lenders.

 

“Requirement of Law”:  as to any Person, the Articles or Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Responsible Officer”:  with respect to any Borrower, the chief executive
officer, president, treasurer, controller or chief financial officer of such
Borrower.  Unless otherwise qualified, all references to a “Responsible Officer”
in this Agreement shall refer to a Responsible Officer of the Company.

 

23

--------------------------------------------------------------------------------


 

“Revolver Loans”:   has the meaning assigned to such term in subsection 2.1(a).

 

“Revolver Notes”:  has the meaning assigned to such term in Section 2.3, as the
same may be amended, supplemented or otherwise modified from time to time.

 

“Securitization Subsidiary”: a special purpose, bankruptcy remote, Wholly-Owned
Subsidiary formed in connection with a Permitted Securitization Facility.

 

“Senior Debt”: on any date, Total Debt on such date less Subordinated Debt on
such date.

 

“Senior Leverage Ratio”:  on any date, the ratio of (a) Senior Debt on such
date, to (b) Modified EBITDA for the period of four (4) consecutive fiscal
quarters ending on such date.

 

Sharing Agreement”:  the Sharing Agreement, dated as of June 4, 2010, among the
Lenders, the Administrative Agent and the holders of certain notes of the
Company, substantially in the form of Exhibit F hereto as the same may be
amended, supplemented or otherwise modified from time to time.

 

“Single Employer Plan”:  any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Subordinated Debt”:  on any date (a) the Convertible Notes and (b) all other
Indebtedness of the Company and its Subsidiaries at such date which is
subordinated to the Obligations in a manner satisfactory to the Administrative
Agent, including that (i) no portion of the principal of such Indebtedness shall
be payable prior to three hundred sixty (360) days after the Termination Date,
(ii) such Indebtedness shall be unsecured and (iii) the financial and other
covenants for such Indebtedness are no more restrictive than those contained in
this Agreement.

 

“Subsidiary”:  as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only be
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swing Line Commitment”: the obligation of the Swing Line Lender to make Swing
Line Loans in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite the Swing Line Lender’s name on Schedule I hereto
under the caption “Swing Line Commitment”, as the same may be changed from time
to time in accordance with the provisions of this Agreement and/or any
applicable Assignment and Assumption.

 

“Swing Line Lender”:  PNC Bank, National Association, and any successor thereto,
or any other Lender to which the Swing Line Commitment is assigned pursuant to
Section 9.6.

 

24

--------------------------------------------------------------------------------


 

“Swing Line Loan”: has the meaning assigned to such term in subsection
2.1(c)(i).

 

“Swing Line Note”: has the meaning assigned to such term in subsection
2.1(c)(iii).

 

“Swing Line Prepayment Date”: has the meaning assigned to such term in
subsection 2.1(c)(iv).

 

“Syndication Agents”:  Bank of America, N.A. and Wells Fargo Bank, National
Association, in their capacities as Syndication Agents.

 

“Taxes”:  has the meaning assigned to such term in Section 2.17.

 

“Termination Date”:  the earlier of (a) June 3, 2014 and (b) the date the
Commitments are terminated as provided herein.

 

“Total Commitments”:  at any time, the aggregate amount of the Commitments of
all of the Lenders at such time.

 

“Total Debt”:  at any date, the aggregate of all Indebtedness of the Company and
its Subsidiaries at such date determined on a consolidated basis (including the
current portion thereof and the undrawn stated amount of any letters of credit
then outstanding), other than (but only to the extent that the following would
not be included on a consolidated balance sheet of the Company and its
Subsidiaries at such date): (a) earn-outs or similar obligations,
(b) Indebtedness described in clauses (g) and (h) of the definition of
“Indebtedness”, and (c) Guaranty Obligations in respect of the Indebtedness
described in clauses (a) and (b) above.

 

“Total Exposure”: at any time, the aggregate amount of the Lenders’ Exposure at
such time.

 

“Total Leverage Ratio”:  on any date, the ratio of (a) Total Debt on such date,
to (b) Modified EBITDA for the period of four (4) consecutive fiscal quarters
ending on such date.

 

“Tranche”:  specified portions of Loans outstanding as follows:  (a) any
Revolver Loans to which a LIBOR Rate applies which become subject to the same
LIBOR Rate under the same Notice of Borrowing and which have the same Interest
Period, which are denominated either in Dollars or in the same Optional Currency
shall constitute one Tranche, and (b) all Revolver Loans to which the Base Rate
applies shall constitute one Tranche.

 

“Type”:  when used in respect of any Loan, shall refer to the Rate by reference
to which interest on such Loan is determined.  For purposes hereof, “Rate” shall
include the LIBOR Rate and the Base Rate.

 

“Unpaid Minimum Required Contribution”: any unpaid minimum required contribution
as defined in Section 4971(c)(4) of the Code.

 

25

--------------------------------------------------------------------------------


 

“Unused Commitment”:  as to any Lender at any particular time, an amount equal
to the excess, if any, of the Commitment of such Lender at such time over the
Total Exposure of such Lender at such time; provided, that, for purposes of
calculating the Commitment Fee pursuant to Section 2.7(a)(ii) payable by the
Borrowers (a) with respect to all Lenders other than the Swing Line Lender, the
aggregate principal amount of the Swing Line Loans outstanding at such time
shall be considered zero and (b) with respect to the Swing Line Lender, the
Total Exposure of such Lender shall include all of the Swing Line Loans
outstanding at such time as opposed to its Commitment Percentage of such amount.

 

“USA Patriot Act”: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be renewed,
extended, amended or replaced.

 

“Voting Stock”: Capital Stock of any class or classes of a Person the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions).

 

“Withdrawal Liability”: “withdrawal liability”, as defined in Section 4201 of
ERISA.

 

“Wholly-Owned Subsidiary”:  at any time, any Subsidiary, one hundred percent
(100%) of all of the equity securities (except directors’ qualifying shares) and
Voting Stock of which are owned by any one or more of the Company and its other
Wholly-Owned Subsidiaries at such time.

 

1.2                                 Other Definitional Provisions.

 


(A)                                  UNLESS OTHERWISE SPECIFIED THEREIN, ALL
TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS WHEN USED IN THE
NOTES, THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE OR
DELIVERED PURSUANT HERETO OR THERETO.


 


(B)                                 AS USED HEREIN AND IN THE NOTES AND THE
OTHER LOAN DOCUMENTS, AND IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED
PURSUANT HERETO OR THERETO, ACCOUNTING TERMS RELATING TO THE COMPANY AND ITS
SUBSIDIARIES NOT DEFINED IN SECTION 1.1 AND ACCOUNTING TERMS PARTLY DEFINED IN
SECTION 1.1, TO THE EXTENT NOT DEFINED, SHALL HAVE THE RESPECTIVE MEANINGS GIVEN
TO THEM UNDER GAAP. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, ALL
COMPUTATIONS AND DETERMINATIONS AS TO ACCOUNTING OR FINANCIAL MATTERS AND ALL
FINANCIAL STATEMENTS TO BE DELIVERED PURSUANT TO THIS AGREEMENT SHALL BE MADE
AND PREPARED IN ACCORDANCE WITH GAAP (INCLUDING PRINCIPALS OF CONSOLIDATION
WHERE APPROPRIATE).  NOTWITHSTANDING THE FOREGOING, IF THE BORROWERS’
REPRESENTATIVE NOTIFIES THE ADMINISTRATIVE AGENT IN WRITING THAT THE BORROWERS
WISH TO AMEND ANY COVENANT IN SECTION 6.1 OF THIS AGREEMENT, ANY RELATED
DEFINITION AND/OR THE DEFINITION OF THE TERM SENIOR LEVERAGE RATIO FOR PURPOSES
OF INTEREST AND COMMITMENT FEE DETERMINATIONS TO ELIMINATE THE EFFECT OF ANY
CHANGE IN GAAP OCCURRING AFTER THE CLOSING DATE ON THE OPERATION OF SUCH
COVENANT AND/OR INTEREST OR COMMITMENT FEE DETERMINATIONS (OR IF THE
ADMINISTRATIVE AGENT NOTIFIES THE BORROWERS’ REPRESENTATIVE IN WRITING THAT THE
REQUIRED LENDERS WISH TO AMEND SECTION 6.1, ANY RELATED DEFINITION AND/OR THE
DEFINITION OF THE TERM SENIOR LEVERAGE RATIO FOR PURPOSES OF INTEREST AND
COMMITMENT FEE DETERMINATIONS TO ELIMINATE

 

26

--------------------------------------------------------------------------------


 


THE EFFECT OF ANY SUCH CHANGE IN GAAP), THEN THE BORROWERS’ COMPLIANCE WITH SUCH
COVENANT AND/OR THE DEFINITION OF THE TERM SENIOR LEVERAGE RATIO FOR PURPOSES OF
INTEREST AND COMMITMENT FEE DETERMINATIONS SHALL BE DETERMINED ON THE BASIS OF
GAAP IN EFFECT IMMEDIATELY BEFORE THE RELEVANT CHANGE IN GAAP BECAME EFFECTIVE,
UNTIL EITHER SUCH NOTICE IS WITHDRAWN OR SUCH COVENANT OR DEFINITION IS AMENDED
IN A MANNER SATISFACTORY TO THE BORROWERS AND THE REQUIRED LENDERS, AND THE
COMPANY SHALL PROVIDE TO THE ADMINISTRATIVE AGENT, WHEN IT DELIVERS ITS
FINANCIAL STATEMENTS PURSUANT TO SECTION 5.1(A) AND (B) OF THIS AGREEMENT, SUCH
RECONCILIATION STATEMENTS AS SHALL BE REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT.


 


(C)                                  THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SUBSECTION, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)                                 UNLESS THE CONTEXT OF THIS AGREEMENT
OTHERWISE CLEARLY REQUIRES, THE FOLLOWING RULES OF CONSTRUCTION SHALL APPLY TO
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS:


 

(I)                                     REFERENCES TO THE PLURAL INCLUDE THE
SINGULAR, THE PLURAL, THE PART AND THE WHOLE; “OR” HAS THE INCLUSIVE MEANING
REPRESENTED BY THE PHRASE “AND/OR,” AND THE WORDS “INCLUDE,” “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.

 

(II)                                  THE SECTION AND OTHER HEADINGS CONTAINED
IN THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT AND THE TABLE OF CONTENTS (IF
ANY), PRECEDING THIS AGREEMENT OR SUCH OTHER LOAN DOCUMENT ARE FOR REFERENCE
PURPOSES ONLY AND SHALL NOT CONTROL OR AFFECT THE CONSTRUCTION OF THIS AGREEMENT
OR SUCH OTHER LOAN DOCUMENT OR THE INTERPRETATION THEREOF IN ANY RESPECT.

 

(III)                               REFERENCE TO ANY PERSON INCLUDES SUCH
PERSON’S SUCCESSORS AND ASSIGNS.

 

(IV)                              REFERENCE TO ANY AGREEMENT (INCLUDING THIS
AGREEMENT AND ANY OTHER LOAN DOCUMENT TOGETHER WITH THE SCHEDULES AND EXHIBITS
HERETO OR THERETO), DOCUMENT OR INSTRUMENT MEANS SUCH AGREEMENT, DOCUMENT OR
INSTRUMENT AS AMENDED, MODIFIED, REPLACED, SUBSTITUTED FOR, SUPERSEDED OR
RESTATED.

 

(V)                                 RELATIVE TO THE DETERMINATION OF ANY PERIOD
OF TIME, “FROM” MEANS “FROM AND INCLUDING,” “TO” MEANS “TO BUT EXCLUDING,” AND
“THROUGH” MEANS “THROUGH AND INCLUDING”.

 

(VI)                              UNLESS THE CONTEXT REQUIRES OTHERWISE ANY
REFERENCE TO ANY LAW OR REGULATION HEREIN SHALL, UNLESS OTHERWISE SPECIFIED,
REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED FROM TIME
TO TIME.

 

(VII)                           THE WORDS “ASSET” AND “PROPERTY” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL
TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.

 

27

--------------------------------------------------------------------------------


 

(VIII)                        A TIME OF DAY SHALL BE CONSTRUED AS A REFERENCE TO
PHILADELPHIA, PENNSYLVANIA TIME, UNLESS OTHERWISE STATED.

 


SECTION 2.  LOANS AND TERMS OF COMMITMENTS


 

2.1                                 The Loans.

 


(A)                                  REVOLVER LOANS.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS
IN EITHER DOLLARS OR ONE OR MORE OPTIONAL CURRENCIES (THE “REVOLVER LOANS”) TO
THE BORROWERS FROM TIME TO TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING NOT TO EXCEED THE AMOUNT OF SUCH
LENDER’S COMMITMENT; PROVIDED, THAT (I) AFTER GIVING EFFECT TO EACH SUCH
REVOLVER LOAN, THE AGGREGATE DOLLAR EQUIVALENT AMOUNT OF OUTSTANDING REVOLVER
LOANS MADE BY SUCH LENDER SHALL NOT EXCEED (X) SUCH LENDER’S COMMITMENT MINUS
(Y) THE SUM OF SUCH LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT OF SWING LINE
LOANS AND LETTER OF CREDIT OBLIGATIONS THEN OUTSTANDING, AND (II) NO REVOLVER
LOAN TO WHICH THE BASE RATE APPLIES SHALL BE MADE IN AN OPTIONAL CURRENCY.  THE
COMMITMENTS MAY BE TERMINATED OR REDUCED FROM TIME TO TIME PURSUANT TO
SECTION 2.14.  WITHIN THE FOREGOING LIMITS, THE BORROWERS MAY DURING THE
COMMITMENT PERIOD BORROW, REPAY AND REBORROW UNDER THE COMMITMENTS, SUBJECT TO
AND IN ACCORDANCE WITH THE TERMS AND LIMITATIONS HEREOF.  THE OBLIGATION OF THE
BORROWERS TO REPAY THE REVOLVER LOANS IS JOINT AND SEVERAL.


 


(B)                                 TYPE OF LOANS.  THE REVOLVER LOANS MAY FROM
TIME TO TIME BE (I) LIBOR LOANS, (II) BASE RATE LOANS OR (III) A COMBINATION
THEREOF, AS DETERMINED BY THE BORROWERS AND NOTIFIED TO THE ADMINISTRATIVE AGENT
IN ACCORDANCE WITH SECTIONS 2.4 AND 2.5; PROVIDED, THAT NO LOAN SHALL BE MADE AS
A LIBOR LOAN AFTER THE DATE THAT IS ONE MONTH PRIOR TO THE TERMINATION DATE.


 


(C)                                  SWING LINE
LOANS.                                              (I)  SUBJECT TO THE TERMS
AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY IN ITS DISCRETION MAKE SWING
LINE LOANS IN DOLLARS (THE “SWING LINE LOANS”) TO THE BORROWERS FROM TIME TO
TIME DURING THE COMMITMENT PERIOD IN AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
UP TO THE AMOUNT OF THE SWING LINE COMMITMENT AS REQUESTED BY THE BORROWERS AND
AGREED TO BY THE SWING LINE LENDER; PROVIDED, THAT, NO SWING LINE LOAN SHALL BE
MADE IF, AFTER GIVING EFFECT TO THE MAKING OF SUCH SWING LINE LOAN AND THE
SIMULTANEOUS APPLICATION OF THE PROCEEDS THEREOF, (X) THE AGGREGATE AMOUNT OF
ALL OUTSTANDING SWING LINE LOANS PLUS THE AGGREGATE DOLLAR EQUIVALENT AMOUNT OF
ALL OUTSTANDING REVOLVER LOANS PLUS THE AGGREGATE AMOUNT OF THE LETTER OF CREDIT
OBLIGATIONS THEN OUTSTANDING, WOULD EXCEED THE TOTAL COMMITMENTS OR (Y) THE
AGGREGATE DOLLAR EQUIVALENT AMOUNT OF ALL REVOLVER LOANS MADE BY A LENDER PLUS
SUCH LENDER’S COMMITMENT PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS AND LETTER
OF CREDIT OBLIGATIONS THEN OUTSTANDING WOULD EXCEED ITS COMMITMENT.  WITHIN THE
FOREGOING LIMITS, THE BORROWERS MAY DURING THE COMMITMENT PERIOD BORROW, REPAY
AND REBORROW UNDER THE SWING LINE COMMITMENT, SUBJECT TO AND IN ACCORDANCE WITH
THE TERMS AND LIMITATIONS HEREOF.  EACH SWING LINE LOAN SHALL BE IN AN ORIGINAL
PRINCIPAL AMOUNT OF $100,000 OR IN INTEGRAL MULTIPLES OF $50,000 IN EXCESS
THEREOF.  THE INTEREST RATE FOR A SWING LINE LOAN SHALL BE (I) THE BASE RATE
PLUS THE APPLICABLE MARGIN FOR BASE RATE LOANS, (II) SUCH RATE THAT IS MUTUALLY
AGREED TO BY THE BORROWERS AND THE SWING LINE LENDER IN WRITING AT THE TIME SUCH
SWING LINE LOAN IS MADE OR (III) IF THE CASH MANAGEMENT AGREEMENTS (AS DEFINED
IN CLAUSE

 

28

--------------------------------------------------------------------------------


 


(VII) BELOW) ARE IN EFFECT, AT THE LIBOR RATE BASED RATE (DETERMINED IN
ACCORDANCE WITH THE CASH MANAGEMENT AGREEMENTS) PLUS THE APPLICABLE MARGIN. 
INTEREST ON THE SWING LINE LOANS SHALL BE PAID IN ACCORDANCE WITH SECTIONS 2.9
AND 2.10 HEREOF.  ALL SWING LINE LOANS SHALL BE REPAID ON THE TERMINATION DATE
AND AS OTHERWISE PROVIDED IN THIS SECTION 2.1(C).


 

(II)                                  THE BORROWERS MAY REQUEST A SWING LINE
LOAN TO BE MADE ON ANY BUSINESS DAY.  EACH REQUEST FOR A SWING LINE LOAN SHALL
BE IN THE FORM OF A NOTICE OF BORROWING (OR A REQUEST BY TELEPHONE IMMEDIATELY
CONFIRMED IN WRITING, IT BEING UNDERSTOOD THAT THE SWING LINE LENDER MAY RELY ON
THE AUTHORITY OF ANY INDIVIDUAL MAKING SUCH TELEPHONIC REQUEST WITHOUT THE
NECESSITY OF RECEIPT OF SUCH WRITTEN CONFIRMATION) AND RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN TWELVE O’CLOCK NOON (12:00). (PHILADELPHIA
TIME) ON THE BUSINESS DAY SUCH SWING LINE LOAN IS TO BE MADE (OR SUCH LATER TIME
AS THE SWING LINE LENDER SHALL AGREE), SPECIFYING IN EACH CASE (I) THE AMOUNT TO
BE BORROWED AND (II) THE REQUESTED BORROWING DATE.  THE REQUEST FOR SUCH SWING
LINE LOAN SHALL BE IRREVOCABLE.  PROVIDED THAT ALL APPLICABLE CONDITIONS
PRECEDENT CONTAINED HEREIN HAVE BEEN SATISFIED, THE SWING LINE LENDER SHALL, NOT
LATER THAN 4:00 P.M., PHILADELPHIA TIME, ON THE DATE SPECIFIED IN THE BORROWERS’
REQUEST FOR SUCH SWING LINE LOAN, MAKE SUCH SWING LINE LOAN BY CREDITING THE
BORROWERS’ DEPOSIT ACCOUNT WITH THE SWING LINE LENDER OR AS OTHERWISE DIRECTED
BY THE BORROWERS.

 

(III)                               THE OBLIGATION OF THE BORROWERS TO REPAY THE
SWING LINE LOANS SHALL BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWERS DATED
THE DATE HEREOF, PAYABLE TO THE ORDER OF THE SWING LINE LENDER IN THE PRINCIPAL
AMOUNT OF THE SWING LINE COMMITMENT AND SUBSTANTIALLY IN THE FORM OF EXHIBIT A-2
(AS AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SWING
LINE NOTE”).  THE OBLIGATION OF THE BORROWERS TO REPAY THE SWING LINE LOANS
SHALL BE JOINT AND SEVERAL.

 

(IV)                              THE BORROWERS SHALL HAVE THE RIGHT AT ANY TIME
AND FROM TIME TO TIME TO PREPAY THE SWING LINE LOANS, IN WHOLE OR IN PART,
WITHOUT PREMIUM OR PENALTY (BUT IN ANY EVENT SUBJECT TO SECTION 2.18 EXCEPT IN
THE CASE OF SWING LINE LOANS BEARING INTEREST BASED ON THE BASE RATE), UPON
PRIOR WRITTEN, FACSIMILE OR TELEPHONIC NOTICE TO THE SWING LINE LENDER GIVEN NO
LATER THAN 11:00 A.M., PHILADELPHIA TIME, ON THE DATE OF ANY PROPOSED PREPAYMENT
(EACH SUCH DATE, A “SWING LINE PREPAYMENT DATE”).  EACH NOTICE OF PREPAYMENT
SHALL SPECIFY THE AMOUNT TO BE PREPAID (WHICH, EXCEPT IN THE CASE OF PAYMENT IN
FULL, SHALL BE IN THE PRINCIPAL AMOUNT OF $100,000 OR IN INTEGRAL MULTIPLES OF
$50,000 IN EXCESS THEREOF), SHALL BE IRREVOCABLE AND SHALL COMMIT THE BORROWERS
TO PREPAY SUCH AMOUNT ON SUCH DATE, WITH ACCRUED INTEREST THEREON AND ANY
AMOUNTS OWED UNDER SECTION 2.18 HEREOF.  UNLESS THE BORROWERS SHALL HAVE
NOTIFIED THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M., PHILADELPHIA TIME, THAT
THE BORROWERS INTEND TO PREPAY SUCH SWING LINE LOANS WITH FUNDS OTHER THAN THE
PROCEEDS OF A REVOLVER LOAN OR SHALL HAVE REQUESTED IN ACCORDANCE WITH SECTION
2.4 HEREOF THE MAKING OF A LIBOR LOAN IN DOLLARS TO MAKE SUCH PREPAYMENT, THE
BORROWERS SHALL BE DEEMED TO HAVE GIVEN NOTICE TO THE ADMINISTRATIVE AGENT
REQUESTING THE LENDERS TO MAKE REVOLVER LOANS WHICH SHALL EARN INTEREST AT THE
BASE RATE IN EFFECT ON SUCH SWING LINE PREPAYMENT DATE IN AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF SUCH SWING LINE LOANS BEING PREPAID PLUS INTEREST
THEREON, AND SUBJECT TO SATISFACTION OR WAIVER OF THE CONDITIONS SPECIFIED IN
SECTION 4.2, THE LENDERS SHALL, ON SUCH SWING LINE PREPAYMENT DATE, MAKE
REVOLVER LOANS, WHICH SHALL EARN INTEREST AT THE BASE RATE, IN AN AGGREGATE
AMOUNT EQUAL TO THE AMOUNT OF SUCH SWING LINE LOANS PLUS ACCRUED INTEREST
THEREON, THE PROCEEDS OF WHICH SHALL BE APPLIED DIRECTLY BY THE ADMINISTRATIVE
AGENT TO REPAY THE SWING

 

29

--------------------------------------------------------------------------------


 

LINE LENDER FOR SUCH SWING LINE LOANS PLUS ACCRUED INTEREST THEREON; PROVIDED,
THAT IF FOR ANY REASON THE PROCEEDS OF SUCH REVOLVER LOANS ARE NOT RECEIVED BY
THE SWING LINE LENDER ON SUCH SWING LINE PREPAYMENT DATE IN AN AGGREGATE AMOUNT
EQUAL TO THE AMOUNT OF SUCH SWING LINE LOANS BEING PREPAID PLUS ACCRUED
INTEREST, THE BORROWERS SHALL REIMBURSE THE SWING LINE LENDER ON THE BUSINESS
DAY IMMEDIATELY FOLLOWING SUCH SWING LINE PREPAYMENT DATE, IN SAME DAY FUNDS, IN
AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF SUCH SWING LINE LOANS AND ACCRUED
INTEREST THEREON OVER THE AGGREGATE AMOUNT OF SUCH REVOLVER LOANS, IF ANY,
RECEIVED.

 

(V)                                 IN THE EVENT THE COMMITMENTS ARE TERMINATED
IN ACCORDANCE WITH THE TERMS HEREOF, THE SWING LINE COMMITMENT SHALL ALSO BE
TERMINATED AUTOMATICALLY.  IN THE EVENT THE BORROWERS REDUCE THE AGGREGATE
COMMITMENT OF ALL OF THE LENDERS TO LESS THAN THE SWING LINE COMMITMENT, THE
SWING LINE COMMITMENT SHALL IMMEDIATELY BE REDUCED TO AN AMOUNT EQUAL TO THE
AGGREGATE COMMITMENT.  IN THE EVENT THE BORROWERS REDUCE THE AGGREGATE
COMMITMENT TO LESS THAN THE OUTSTANDING PRINCIPAL AMOUNT OF THE SWING LINE
LOANS, THE BORROWERS SHALL IMMEDIATELY REPAY THE AMOUNT BY WHICH THE OUTSTANDING
SWING LINE LOANS EXCEEDS THE SWING LINE COMMITMENT AS SO REDUCED PLUS ACCRUED
INTEREST THEREON AND ANY AMOUNTS OWED UNDER SECTION 2.18 HEREOF.

 

(VI)                              IN THE EVENT THAT THE BORROWERS SHALL FAIL TO
REPAY TO THE SWING LINE LENDER (X) THE OUTSTANDING SWING LINE LOANS TOGETHER
WITH ALL ACCRUED INTEREST THEREON ON THE TERMINATION DATE, (Y) THE AMOUNT OF ANY
SWING LINE LOAN DUE ON ANY SWING LINE PREPAYMENT DATE, OR (Z) ANY AMOUNTS
REQUIRED UNDER SUBSECTION 2.1(V), THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
EACH LENDER OF THE UNPAID AMOUNT OF SUCH SWING LINE LOAN (INCLUDING ACCRUED
INTEREST THEREON) AND OF SUCH LENDER’S RESPECTIVE PARTICIPATION THEREIN IN AN
AMOUNT EQUAL TO SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH AMOUNT.  EACH LENDER
SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR PAYMENT TO THE SWING LINE
LENDER AN AMOUNT EQUAL TO ITS RESPECTIVE PARTICIPATION THEREIN (INCLUDING,
WITHOUT LIMITATION, ITS PRO RATA SHARE OF ACCRUED BUT UNPAID INTEREST THEREON,
PROVIDED THAT THE INTEREST RATE PAYABLE BY THE LENDERS SHALL NOT EXCEED THE BASE
RATE), IN SAME DAY FUNDS, AT THE OFFICE OF THE ADMINISTRATIVE AGENT SPECIFIED IN
SUCH NOTICE.  IF SUCH NOTICE IS DELIVERED BY THE ADMINISTRATIVE AGENT BY
11:00 A.M., PHILADELPHIA TIME, EACH LENDER SHALL MAKE FUNDS AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THAT BUSINESS DAY.  IF SUCH NOTICE IS DELIVERED AFTER
11:00 A.M., PHILADELPHIA TIME, EACH LENDER SHALL MAKE FUNDS AVAILABLE TO THE
ADMINISTRATIVE AGENT ON THE NEXT BUSINESS DAY.  IN THE EVENT THAT ANY LENDER
FAILS TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT THE AMOUNT OF SUCH LENDER’S
PARTICIPATION IN SUCH UNPAID AMOUNT AS PROVIDED HEREIN, THE SWING LINE LENDER
SHALL BE ENTITLED TO RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER
WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE FEDERAL FUNDS EFFECTIVE
RATE FOR EACH DAY DURING THE PERIOD BETWEEN THE BUSINESS DAY SUCH PAYMENT IS DUE
IN ACCORDANCE WITH THE TERMS OF THIS SUBSECTION 2.1(C)(VI) AND THE DATE ON WHICH
SUCH LENDER MAKES AVAILABLE ITS PARTICIPATION IN SUCH UNPAID AMOUNT.  THE
FAILURE OF ANY LENDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT ITS
COMMITMENT PERCENTAGE OF ANY SUCH UNPAID AMOUNT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATIONS HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT ITS COMMITMENT PERCENTAGE OF SUCH UNPAID AMOUNT ON THE BUSINESS DAY SUCH
PAYMENT IS DUE IN ACCORDANCE WITH THE TERMS OF THIS SUBSECTION 2.1(C)(VI).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER WHICH HAS PAID ALL
AMOUNTS PAYABLE BY IT UNDER THIS SUBSECTION 2.1(C)(VI) WITH RESPECT TO THE
UNPAID AMOUNT OF ANY SWING LINE LOAN, SUCH LENDER’S COMMITMENT PERCENTAGE OF ALL
PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT FROM THE BORROWERS IN REPAYMENT OF
SUCH SWING LINE LOAN WHEN SUCH

 

30

--------------------------------------------------------------------------------


 

PAYMENTS ARE RECEIVED; PROVIDED, HOWEVER,  THAT IN THE EVENT THAT ANY PAYMENT
RECEIVED BY THE LENDERS SHALL BE REQUIRED TO BE RETURNED BY THE SWING LINE
LENDER, ANY LENDER RECEIVING ANY PORTION OF SUCH PAYMENT SHALL BE REQUIRED TO
RETURN TO THE SWING LINE LENDER SUCH PORTION THEREOF PREVIOUSLY DISTRIBUTED TO
IT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, EACH LENDER WHICH HAS PAID
ALL AMOUNTS PAYABLE BY IT UNDER THIS SECTION 2.1(C)(VI) SHALL HAVE A DIRECT
RIGHT TO REPAYMENT OF SUCH AMOUNTS FROM THE BORROWERS SUBJECT TO THE PROCEDURES
FOR REPAYING LENDERS SET FORTH IN THIS SECTION 2.1(C)(VI) AND THE PROVISIONS OF
SECTION 9.8.

 

(VII)                           IN ADDITION TO MAKING SWING LINE LOANS PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION 2.1(C), WITHOUT THE REQUIREMENT FOR
A SPECIFIC REQUEST FROM THE BORROWERS PURSUANT TO SUBSECTION 2.1(C)(II), THE
SWING LINE LENDER MAY MAKE SWING LINE LOANS TO THE BORROWERS IN ACCORDANCE WITH
THE PROVISIONS OF ANY AGREEMENTS BETWEEN ONE OR MORE OF THE BORROWERS AND THE
SWING LINE LENDER RELATING TO THE BORROWERS’ DEPOSIT, SWEEP AND OTHER ACCOUNTS
AT THE SWING LINE LENDER AND RELATED ARRANGEMENTS AND AGREEMENTS REGARDING THE
MANAGEMENT AND INVESTMENT OF THE BORROWERS’ CASH ASSETS AS IN EFFECT FROM TIME
TO TIME (THE “CASH MANAGEMENT AGREEMENTS”) TO THE EXTENT OF THE DAILY AGGREGATE
NET NEGATIVE BALANCE IN THE BORROWERS’ ACCOUNTS WHICH ARE SUBJECT TO THE
PROVISIONS OF THE CASH MANAGEMENT AGREEMENTS.  SWING LINE LOANS MADE PURSUANT TO
THIS SUBSECTION 2.1(C)(VII) IN ACCORDANCE WITH THE PROVISIONS OF THE CASH
MANAGEMENT AGREEMENTS SHALL (I) BE SUBJECT TO THE LIMITATIONS AS TO AGGREGATE
AMOUNT SET FORTH IN SUBSECTION 2.1(C)(I), (V) NOT BE SUBJECT TO THE LIMITATIONS
AS TO INDIVIDUAL AMOUNT SET FORTH IN SUBSECTION 2.1(C)(I), (W) BE PAYABLE BY THE
BORROWERS, BOTH AS TO PRINCIPAL AND INTEREST, AT THE TIMES SET FORTH IN THE CASH
MANAGEMENT AGREEMENTS (BUT IN NO EVENT LATER THAN THE TERMINATION DATE), (X) NOT
BE MADE AT ANY TIME AFTER THE SWING LINE LENDER HAS WRITTEN NOTICE OF THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT OR EVENT OF DEFAULT, (Y) IF
NOT REPAID BY THE BORROWERS IN ACCORDANCE WITH THE PROVISIONS OF THE CASH
MANAGEMENT AGREEMENTS, BE SUBJECT TO EACH LENDER’S OBLIGATION TO PURCHASE
PARTICIPATING INTERESTS THEREIN PURSUANT TO SUBSECTION 2.1(C)(VI), AND
(Z) EXCEPT AS PROVIDED IN THE FOREGOING SUBSECTIONS (V) THROUGH (Z), BE SUBJECT
TO ALL OF THE TERMS AND CONDITIONS OF THIS SECTION 2.1(C).

 

(VIII)                        THE BORROWERS HEREBY JOINTLY AND SEVERALLY
INDEMNIFY THE SWING LINE LENDER, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES AGAINST ANY COST, EXPENSE (INCLUDING REASONABLE
COUNSEL FEES AND EXPENSES), CLAIM, DEMAND, ACTION, LOSS OR LIABILITY (EXCEPT ANY
OF THE FOREGOING THAT RESULTS FROM THE INDEMNITEES’ GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT) THAT SUCH INDEMNITEES MAY SUFFER OR INCUR IN CONNECTION WITH THIS
SECTION 2.1(C) OR ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEES HEREUNDER.

 

2.2                                 Nature of Lenders’ Obligations with Respect
to Loans.  Each Lender shall be obligated to participate in each request for
Loans pursuant to Section 2.4 in accordance with its Commitment Percentage.  The
obligations of each Lender hereunder are several.  The failure of any Lender to
perform its obligations hereunder shall not affect the obligations of the
Borrowers to any other party hereunder, nor shall any other party be liable for
the failure of any Lender to perform its obligations hereunder.  The Lenders
shall have no obligation to make Revolver Loans or Swing Line Loans on or after
the Termination Date.

 

31

--------------------------------------------------------------------------------


 

2.3                                 Notes.

 


(A)                                  THE REVOLVER LOANS MADE BY EACH LENDER
SHALL BE EVIDENCED BY A PROMISSORY NOTE OF THE BORROWERS, SUBSTANTIALLY IN THE
FORM OF EXHIBIT A-1, WITH APPROPRIATE INSERTIONS AS TO PAYEE, DATE AND PRINCIPAL
AMOUNT (A “REVOLVER NOTE”), PAYABLE TO THE ORDER OF SUCH LENDER AND IN A
PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF THE INITIAL COMMITMENT OF SUCH LENDER;
PROVIDED, HOWEVER, THAT THE PRINCIPAL AMOUNT OF EACH REVOLVER LOAN MADE IN AN
OPTIONAL CURRENCY SHALL BE PAID BY THE BORROWERS IN SUCH OPTIONAL CURRENCY. 
EACH LENDER IS HEREBY AUTHORIZED TO RECORD THE DATE, CURRENCY, TYPE AND AMOUNT
OF EACH REVOLVER LOAN MADE BY SUCH LENDER, EACH CONTINUATION THEREOF, EACH
CONVERSION OF ALL OR A PORTION THEREOF TO ANOTHER TYPE, THE DATE AND AMOUNT OF
EACH PAYMENT OR PREPAYMENT OF PRINCIPAL THEREOF AND, IN THE CASE OF LIBOR LOANS,
THE LENGTH OF EACH INTEREST PERIOD WITH RESPECT THERETO, ON THE SCHEDULE ANNEXED
TO AND CONSTITUTING A PART OF ITS REVOLVER NOTE, AND ANY SUCH RECORDATION SHALL
CONSTITUTE PRIMA FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED,
PROVIDED, THAT THE FAILURE OF ANY LENDER TO MAKE SUCH RECORDATION (OR ANY ERROR
IN SUCH RECORDATION) SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWERS HEREUNDER
OR UNDER SUCH REVOLVER NOTE.  EACH REVOLVER NOTE SHALL (A) BE DATED THE CLOSING
DATE, (B) BE STATED TO MATURE ON THE TERMINATION DATE AND (C) PROVIDE FOR THE
PAYMENT OF INTEREST IN ACCORDANCE WITH SECTIONS 2.9 AND 2.10.


 


(B)                                 THE SWING LINE LOANS SHALL BE EVIDENCED BY
THE SWING LINE NOTE, PAYABLE TO THE ORDER OF THE SWING LINE LENDER AND IN A
PRINCIPAL AMOUNT EQUAL TO THE AMOUNT OF THE SWING LINE COMMITMENT.  THE SWING
LINE LENDER IS HEREBY AUTHORIZED TO RECORD THE DATE, TYPE AND AMOUNT OF EACH
SWING LINE LOAN MADE BY SUCH LENDER AND THE DATE AND AMOUNT OF EACH PAYMENT OR
PREPAYMENT OF PRINCIPAL THEREOF ON THE SCHEDULE ANNEXED TO AND CONSTITUTING A
PART OF THE SWING LINE NOTE, AND ANY SUCH RECORDATION SHALL CONSTITUTE PRIMA
FACIE EVIDENCE OF THE ACCURACY OF THE INFORMATION SO RECORDED, PROVIDED, THAT
THE FAILURE OF THE SWING LINE LENDER TO MAKE SUCH RECORDATION (OR ANY ERROR IN
SUCH RECORDATION) SHALL NOT AFFECT THE OBLIGATIONS OF THE BORROWERS HEREUNDER OR
UNDER THE SWING LINE NOTE.  THE SWING LINE NOTE SHALL (A) BE DATED THE CLOSING
DATE, (B) BE STATED TO MATURE ON THE TERMINATION DATE AND (C) PROVIDE FOR THE
PAYMENT OF INTEREST IN ACCORDANCE WITH SECTIONS 2.9 AND 2.10.


 

2.4                                 Procedure for Revolver Loans.

 


(A)                                  EXCEPT AS OTHERWISE PROVIDED HEREIN, THE
BORROWERS MAY FROM TIME TO TIME PRIOR TO THE TERMINATION DATE REQUEST THE
LENDERS TO MAKE REVOLVER LOANS BY DELIVERING TO THE ADMINISTRATIVE AGENT, NOT
LATER THAN 11:00 A.M., PHILADELPHIA TIME, (I) THREE (3) BUSINESS DAYS PRIOR TO
THE PROPOSED BORROWING DATE WITH RESPECT TO THE MAKING OF LOANS IN DOLLARS TO
WHICH THE LIBOR RATE APPLIES AND FOUR (4) BUSINESS DAYS PRIOR TO THE PROPOSED
BORROWING DATE WITH RESPECT TO THE MAKING OF LOANS IN AN OPTIONAL CURRENCY AND
(II) THE BUSINESS DAY OF THE PROPOSED BORROWING DATE WITH RESPECT TO THE MAKING
OF A LOAN TO WHICH THE BASE RATE APPLIES, OF A DULY COMPLETED NOTICE OF
BORROWING OR A REQUEST BY TELEPHONE IMMEDIATELY CONFIRMED IN WRITING, IT BEING
UNDERSTOOD THAT THE ADMINISTRATIVE AGENT MAY RELY ON THE AUTHORITY OF ANY
INDIVIDUAL MAKING SUCH A TELEPHONIC REQUEST WITHOUT THE NECESSITY OF RECEIPT OF
SUCH WRITTEN CONFIRMATION.  EACH NOTICE OF BORROWING SHALL BE IRREVOCABLE AND
SHALL SPECIFY (I) THE PROPOSED BORROWING DATE; (II) THE AGGREGATE AMOUNT OF THE
PROPOSED REVOLVER LOANS (EXPRESSED IN THE CURRENCY IN WHICH SUCH LOANS SHALL BE
FUNDED) COMPRISING EACH TRANCHE, THE DOLLAR EQUIVALENT AMOUNT OF WHICH SHALL BE
IN INTEGRAL MULTIPLES OF $100,000 AND NOT LESS THAN $3,000,000 OR, IF LESS, THE
MAXIMUM AMOUNT AVAILABLE UNDER THE COMMITMENTS; (III) WHETHER THE LIBOR RATE OR
BASE RATE SHALL APPLY TO THE PROPOSED LOANS COMPRISING THE APPLICABLE TRANCHE;
(IV) THE

 

32

--------------------------------------------------------------------------------


 


CURRENCY IN WHICH SUCH LOANS SHALL BE FUNDED IF THE BORROWERS ARE ELECTING THE
LIBOR RATE, (V) IN THE CASE OF A TRANCHE TO WHICH THE LIBOR RATE APPLIES, THE
INTEREST PERIOD FOR THE PROPOSED LOANS COMPRISING SUCH TRANCHE, AND (VI) THE
AMOUNT OF SUCH LOANS REQUESTED TO BE MADE FOR THE ACCOUNT OF ONE OR MORE FOREIGN
BORROWERS WITH THE NAME OF EACH SUCH FOREIGN BORROWER.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL, PROMPTLY
AFTER RECEIPT BY IT OF A NOTICE OF BORROWING PURSUANT TO THIS SECTION 2.4,
NOTIFY THE LENDERS OF ITS RECEIPT OF SUCH NOTICE OF BORROWING SPECIFYING: 
(I) THE PROPOSED BORROWING DATE AND THE TIME AND METHOD OF DISBURSEMENT OF THE
LOANS REQUESTED THEREBY; (II) THE AMOUNT, CURRENCY, AND TYPE OF EACH SUCH LOAN
AND THE APPLICABLE INTEREST PERIOD (IF ANY); AND (III) THE APPORTIONMENT AMONG
THE LENDERS OF SUCH LOANS AS DETERMINED BY THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTION 2.2.   SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH
LENDER SHALL REMIT THE PRINCIPAL AMOUNT OF EACH LOAN IN THE REQUESTED CURRENCY
TO THE ADMINISTRATIVE AGENT AT THE PRINCIPAL OFFICE (OR, WITH RESPECT TO LOANS
IN AN OPTIONAL CURRENCY, SUCH OTHER LENDING OFFICE AS THE ADMINISTRATIVE AGENT
SHALL FROM TIME TO TIME NOTIFY SUCH LENDER) PRIOR TO 2:00 P.M., PHILADELPHIA
TIME (OR, WITH RESPECT TO LOANS IN AN OPTIONAL CURRENCY, SUCH OTHER TIME AS THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE LENDERS), ON THE BORROWING DATE REQUESTED
BY THE BORROWERS IN FUNDS IMMEDIATELY AVAILABLE TO THE ADMINISTRATIVE AGENT. 
SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE BORROWERS BY THE
ADMINISTRATIVE AGENT CREDITING THE ACCOUNT OF THE COMPANY ON THE BOOKS OF THE
OFFICE SPECIFIED IN SUBSECTION 9.2 (OR, WITH RESPECT TO LOANS IN AN OPTIONAL
CURRENCY, THE APPLICABLE LENDING OFFICE OF THE ADMINISTRATIVE AGENT) WITH THE
AGGREGATE OF THE AMOUNTS MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE
LENDERS AND IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE AGENT.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE
OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE
AGENT SUCH LENDER’S PORTION OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY
ASSUME THAT SUCH LENDER HAS MADE SUCH PORTION AVAILABLE IN ACCORDANCE WITH THIS
SUBSECTION 2.4(B) AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWERS ON SUCH DATE A CORRESPONDING
AMOUNT.  IF AND TO THE EXTENT THAT ANY LENDER SHALL NOT HAVE MADE SUCH LENDER’S
PRO RATA PORTION OF SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH
LENDER AND THE BORROWERS (WITHOUT PREJUDICE TO THE BORROWERS’ RIGHTS AGAINST
SUCH LENDER) SEVERALLY AGREE TO REPAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON
DEMAND SUCH CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY
FROM THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS UNTIL THE DATE SUCH
AMOUNT IS REPAID TO THE ADMINISTRATIVE AGENT AT (I) IN THE CASE OF THE
BORROWERS, THE INTEREST RATE APPLICABLE AT THE TIME TO THE LOANS COMPRISING SUCH
BORROWING AND (II) IN THE CASE OF SUCH LENDER, THE FEDERAL FUNDS EFFECTIVE RATE,
PROVIDED, THAT, IF SUCH LENDER SHALL NOT PAY SUCH AMOUNT WITHIN THREE
(3) BUSINESS DAYS OF SUCH BORROWING DATE, THE INTEREST RATE ON SUCH OVERDUE
AMOUNT SHALL, AT THE EXPIRATION OF SUCH THREE (3) BUSINESS DAY PERIOD, BE THE
RATE PER ANNUM APPLICABLE TO BASE RATE LOANS.  IF SUCH LENDER SHALL REPAY TO THE
ADMINISTRATIVE AGENT SUCH CORRESPONDING AMOUNT, SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.


 


(C)                                  IF IN A NOTICE OF BORROWING NO ELECTION AS
TO THE (I) TYPE OF LOAN IS SPECIFIED IN ANY SUCH NOTICE, THEN THE REQUESTED LOAN
SHALL BE A BASE RATE LOAN (UNLESS SUCH REQUESTED LOAN IS IN AN OPTIONAL
CURRENCY) AND (II) CURRENCY OF SUCH LOAN IS SPECIFIED IN ANY SUCH NOTICE, THEN
THE REQUESTED LOAN SHALL BE IN DOLLARS.  IF A LIBOR LOAN IS REQUESTED BUT NO

 

33

--------------------------------------------------------------------------------


 


INTEREST PERIOD WITH RESPECT TO SUCH LOAN IS SPECIFIED IN ANY SUCH NOTICE, THEN
THE BORROWERS SHALL BE DEEMED TO HAVE SELECTED AN INTEREST PERIOD OF ONE MONTH’S
DURATION.


 

2.5                                 Conversion and Continuation Options.   The
Borrowers shall have the right at any time upon prior irrevocable notice to the
Administrative Agent (i) not later than 11:00 noon, Philadelphia time, one
(1) Business Day prior to conversion, to convert any LIBOR Loan to a Base Rate
Loan, (ii) not later than 11:00 a.m., Philadelphia time, three (3) Business Days
prior to conversion or continuation, to convert any Base Rate Loan into a LIBOR
Loan or to continue any LIBOR Loan as a LIBOR Loan for any additional Interest
Period, (iii) not later than 11:00 a.m. Philadelphia time, four (4) Business
Days prior to continuation, to continue any LIBOR Loan denominated in an
Optional Currency as a LIBOR Loan in such currency for an additional Interest
Period and (iv) not later than 11:00 a.m. Philadelphia time, four (4) Business
Days prior to conversion to convert the Interest Period with respect to any Loan
in an Optional Currency to another permissible Interest Period, subject in each
case to the following:

 


(A)                                  A LIBOR LOAN MAY NOT BE CONVERTED AT A TIME
OTHER THAN THE LAST DAY OF THE INTEREST PERIOD APPLICABLE THERETO;


 


(B)                                 ANY PORTION OF A LOAN MATURING OR REQUIRED
TO BE REPAID IN LESS THAN ONE MONTH MAY NOT BE CONVERTED INTO OR CONTINUED AS A
LIBOR LOAN;


 


(C)                                  NO LIBOR LOAN MAY BE CONTINUED AS SUCH AND
NO BASE RATE LOAN MAY BE CONVERTED TO A LIBOR LOAN WHEN ANY DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT OR THE
REQUIRED LENDERS HAVE DETERMINED THAT SUCH A CONTINUATION IS NOT APPROPRIATE;


 


(D)                                 ANY PORTION OF A LIBOR LOAN THAT CANNOT BE
CONVERTED INTO OR CONTINUED AS A LIBOR LOAN BY REASON OF SUBSECTION 2.5(B) OR
2.5(C) OR AS TO WHICH THE BORROWERS HAVE FAILED TO GIVE NOTICE OF CONVERSION OR
CONTINUATION AUTOMATICALLY SHALL IN THE CASE OF A LIBOR LOAN DENOMINATED IN AN
OPTIONAL CURRENCY BE PREPAID ON THE LAST DAY OF THE INTEREST PERIOD IN EFFECT
FOR SUCH LOAN (SUBJECT TO THE PROVISIONS OF SUBSECTION 2.12(C)), OR IN THE CASE
OF ANY OTHER LIBOR LOAN BE CONVERTED TO A BASE RATE LOAN ON THE LAST DAY OF THE
INTEREST PERIOD IN EFFECT FOR SUCH LOAN;


 


(E)                                  NO LIBOR LOAN DENOMINATED IN AN OPTIONAL
CURRENCY MAY BE CONVERTED INTO A BASE RATE LOAN OR CONVERTED INTO A LIBOR LOAN
DENOMINATED IN ANOTHER OPTIONAL CURRENCY;


 


(F)                                    THE PROVISIONS OF SUBSECTION
2.6(C) LIMITING UNDER CERTAIN CIRCUMSTANCES THE CONTINUATION OF LIBOR LOANS
DENOMINATED IN AN OPTIONAL CURRENCY; AND


 


(G)                                 NO SWING LINE LOAN MAY BE A LIBOR LOAN.


 

Each request by the Borrowers to convert or continue a Loan shall constitute a
representation and warranty that no Default or Event of Default shall have
occurred and be continuing.  Accrued interest on a Loan (or portion thereof)
being converted shall be paid by the applicable Borrower(s) at the time of
conversion.  In connection with each such conversion or continuation requested
by the Borrowers, the Borrowers shall deliver to the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent a Notice of Borrowing or shall make such request by telephone immediately
confirmed in writing, it being understood that the Administrative Agent may rely
on the authority of any individual making such telephonic request without the
necessity of receipt of such written confirmation.

 

2.6                                 Utilization of Commitments in Optional
Currencies.

 


(A)                                  THE ADMINISTRATIVE AGENT WILL DETERMINE THE
DOLLAR EQUIVALENT AMOUNT OF (I) PROPOSED LOANS DENOMINATED IN AN OPTIONAL
CURRENCY AS OF EACH REQUESTED BORROWING DATE, AND (II) OUTSTANDING LOANS
DENOMINATED IN AN OPTIONAL CURRENCY AS OF THE END OF EACH INTEREST PERIOD FOR
ANY SUCH LOANS (EACH SUCH DATE UNDER CLAUSES (I) AND (II), A “COMPUTATION
DATE”).


 


(B)                                 THE LENDERS SHALL BE UNDER NO OBLIGATION TO
MAKE THE LOANS REQUESTED BY THE BORROWERS WHICH ARE DENOMINATED IN AN OPTIONAL
CURRENCY IF ANY LENDER NOTIFIES THE ADMINISTRATIVE AGENT BY 5:00 P.M.,
PHILADELPHIA TIME, THREE (3) BUSINESS DAYS PRIOR TO THE BORROWING DATE FOR SUCH
LOANS THAT SUCH LENDER CANNOT PROVIDE ITS SHARE OF SUCH LOANS IN SUCH OPTIONAL
CURRENCY BECAUSE (I) THE MAKING, MAINTENANCE OR FUNDING OF SUCH OPTIONAL
CURRENCY LOAN HAS BEEN MADE IMPRACTICABLE OR UNLAWFUL BY COMPLIANCE BY SUCH
LENDER IN GOOD FAITH WITH ANY LAW OR ANY INTERPRETATION OR APPLICATION THEREOF
BY AN GOVERNMENTAL AUTHORITY OR WITH ANY REQUEST OR DIRECTIVE OF ANY SUCH
GOVERNMENTAL AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW) OR (II) AFTER
MAKING ALL REASONABLE EFFORTS, DEPOSITS OF THE RELEVANT AMOUNT IN THE RELEVANT
OPTIONAL CURRENCY FOR THE RELEVANT INTEREST PERIOD ARE NOT AVAILABLE TO SUCH
LENDER WITH RESPECT TO SUCH LOAN IN THE LONDON INTERBANK MARKET.  IN THE EVENT
THE ADMINISTRATIVE AGENT TIMELY RECEIVES A NOTICE FROM A LENDER PURSUANT TO THE
PRECEDING SENTENCE, THE ADMINISTRATIVE AGENT WILL NOTIFY THE BORROWERS NO LATER
THAN 12:00 NOON, PHILADELPHIA TIME, TWO (2) BUSINESS DAYS PRIOR TO THE BORROWING
DATE FOR SUCH LOANS THAT THE OPTIONAL CURRENCY IS NOT THEN AVAILABLE FOR SUCH
LOANS, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY THEREAFTER NOTIFY THE LENDERS
OF THE SAME.  IF THE BORROWERS RECEIVE A NOTICE DESCRIBED IN THE PRECEDING
SENTENCE, THE BORROWERS MAY, BY NOTICE TO THE ADMINISTRATIVE AGENT NOT LATER
THAN 5:00 P.M., PHILADELPHIA TIME, TWO (2) BUSINESS DAYS PRIOR TO THE BORROWING
DATE FOR SUCH LOANS, WITHDRAW THE NOTICE OF BORROWING FOR SUCH LOANS.  IF THE
BORROWERS WITHDRAW SUCH NOTICE OF BORROWING, THE ADMINISTRATIVE AGENT WILL
PROMPTLY NOTIFY EACH LENDER OF THE SAME AND THE LENDERS SHALL NOT MAKE SUCH
LOANS.  IF THE BORROWERS DO NOT WITHDRAW SUCH NOTICE OF BORROWING BEFORE SUCH
TIME, (I) THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED THAT THE LOANS
REFERRED TO IN THEIR NOTICE OF BORROWING SHALL BE MADE IN DOLLARS IN AN AMOUNT
EQUAL TO THE DOLLAR EQUIVALENT AMOUNT OF SUCH LOANS AND SHALL BEAR INTEREST AT
THE BASE RATE, AND (II) THE ADMINISTRATIVE AGENT SHALL PROMPTLY DELIVER A NOTICE
TO EACH LENDER STATING:  (A) THAT SUCH LOANS SHALL BE MADE IN DOLLARS AND SHALL
BEAR INTEREST AT THE BASE RATE, (B) THE AGGREGATE AMOUNT OF SUCH LOANS, AND
(C) SUCH LENDER’S COMMITMENT PERCENTAGE OF SUCH LOANS.


 


(C)                                  IF THE BORROWERS DELIVER A NOTICE OF
BORROWING PURSUANT TO SECTION 2.5 REQUESTING THAT THE LENDERS CONTINUE AS A
LIBOR LOAN AN OUTSTANDING TRANCHE OF LOANS DENOMINATED IN AN OPTIONAL CURRENCY,
THE LENDERS SHALL BE UNDER NO OBLIGATION TO CONTINUE SUCH LIBOR LOAN IF ANY
LENDER DELIVERS TO THE ADMINISTRATIVE AGENT A NOTICE BY 5:00 P.M., PHILADELPHIA
TIME, THREE (3) BUSINESS DAYS PRIOR TO EFFECTIVE DATE OF SUCH CONTINUATION THAT
SUCH LENDER CANNOT PROVIDE OR CONTINUE LOANS IN SUCH OPTIONAL CURRENCY BECAUSE
(I) THE MAKING,

 

35

--------------------------------------------------------------------------------


 


MAINTENANCE OR FUNDING OF SUCH OPTIONAL CURRENCY LOAN HAS BEEN MADE
IMPRACTICABLE OR UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY
LAW OR ANY INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY
OR WITH ANY REQUEST OR DIRECTIVE OF ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR
NOT HAVING THE FORCE OF LAW) OR (II) AFTER MAKING ALL REASONABLE EFFORTS,
DEPOSITS OF THE RELEVANT AMOUNT IN THE RELEVANT OPTIONAL CURRENCY FOR THE
RELEVANT INTEREST PERIOD ARE NOT AVAILABLE TO SUCH LENDER WITH RESPECT TO SUCH
LOAN IN THE LONDON INTERBANK MARKET.  IN THE EVENT THE ADMINISTRATIVE AGENT
TIMELY RECEIVES A NOTICE FROM A LENDER PURSUANT TO THE PRECEDING SENTENCE, THE
ADMINISTRATIVE AGENT WILL NOTIFY THE BORROWERS NO LATER THAN 12:00 NOON,
PHILADELPHIA TIME, TWO (2) BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
CONTINUATION THAT THE CONTINUATION OF SUCH LOANS IN SUCH OPTIONAL CURRENCY IS
NOT THEN AVAILABLE, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY THEREAFTER
NOTIFY THE LENDERS OF THE SAME.  IF THE ADMINISTRATIVE AGENT SHALL HAVE SO
NOTIFIED THE BORROWERS THAT ANY SUCH CONTINUATION OF OPTIONAL CURRENCY LOANS IS
NOT THEN AVAILABLE, ANY NOTICE OF CONTINUATION WITH RESPECT THERETO SHALL BE
DEEMED WITHDRAWN, AND SUCH OPTIONAL CURRENCY LOANS SHALL BE PREPAID ON THE LAST
DAY OF THE INTEREST PERIOD WITH RESPECT TO ANY SUCH OPTIONAL CURRENCY LOANS,
SUBJECT TO THE PROVISIONS OF SUBSECTION 2.12(C) AND TO THE BORROWERS’ RIGHT TO
REBORROW IN DOLLARS OR IN ANOTHER OPTIONAL CURRENCY PURSUANT TO SECTION 2.4.


 


(D)                                 THE BORROWERS MAY DELIVER TO THE
ADMINISTRATIVE AGENT A WRITTEN REQUEST THAT LOANS HEREUNDER ALSO BE PERMITTED TO
BE MADE IN ANY OTHER LAWFUL CURRENCY (OTHER THAN DOLLARS), IN ADDITION TO THE
CURRENCIES SPECIFIED IN THE DEFINITION OF “OPTIONAL CURRENCY” HEREIN, PROVIDED,
THAT SUCH CURRENCY MUST BE FREELY TRADED IN THE OFFSHORE INTERBANK FOREIGN
EXCHANGE MARKETS, FREELY TRANSFERABLE, FREELY CONVERTIBLE INTO DOLLARS AND
AVAILABLE TO THE LENDERS IN THE APPLICABLE INTERBANK MARKET. THE ADMINISTRATIVE
AGENT MAY GRANT OR DENY SUCH REQUEST IN ITS SOLE DISCRETION.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY THE APPLICABLE LENDERS OF ANY SUCH REQUEST AND
WHETHER THE ADMINISTRATIVE AGENT HAS GRANTED OR REJECTED SUCH REQUEST. THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE BORROWERS OF THE ACCEPTANCE OR
REJECTION BY THE ADMINISTRATIVE AGENT OF THE BORROWERS’ REQUEST.  THE REQUESTED
CURRENCY SHALL BE APPROVED AS AN OPTIONAL CURRENCY HEREUNDER ONLY IF THE
ADMINISTRATIVE AGENT AND ALL LENDERS APPROVE THE BORROWERS’ REQUEST.


 


(E)                                  THE ADMINISTRATIVE AGENT MAY, WITH RESPECT
TO NOTICES BY THE BORROWERS FOR LOANS IN AN OPTIONAL CURRENCY OR VOLUNTARY
PREPAYMENTS OF LESS THAN THE FULL AMOUNT OF AN OPTIONAL CURRENCY TRANCHE, ENGAGE
IN REASONABLE ROUNDING OF THE OPTIONAL CURRENCY AMOUNTS REQUESTED TO BE LOANED
OR REPAID; AND, IN SUCH EVENT, THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY
THE BORROWERS AND THE LENDERS OF SUCH ROUNDED AMOUNTS AND THE BORROWERS’ REQUEST
OR NOTICE SHALL THEREBY BE DEEMED TO REFLECT SUCH ROUNDED AMOUNTS.


 

2.7                                 Fees.

 


(A)                                  THE BORROWERS JOINTLY AND SEVERALLY AGREE
TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER, ON EACH
MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31, A COMMITMENT FEE (THE
“COMMITMENT FEE”) AT A RATE PER ANNUM EQUAL TO THE COMMITMENT FEE RATE IN EFFECT
FROM TIME TO TIME ON THE AVERAGE DAILY AMOUNT OF THE UNUSED COMMITMENTS DURING
THE PRECEDING FISCAL QUARTER (OR SHORTER PERIOD COMMENCING ON THE DATE HEREOF OR
ENDING ON THE TERMINATION DATE).  ALL COMMITMENT FEES SHALL BE COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS AND SHALL BE
PAID IN DOLLARS. 

 

36

--------------------------------------------------------------------------------


 


THE COMMITMENT FEES DUE TO EACH LENDER SHALL COMMENCE TO ACCRUE ON THE DATE
HEREOF AND SHALL CEASE TO ACCRUE ON THE TERMINATION DATE.  THE ADMINISTRATIVE
AGENT SHALL DISTRIBUTE THE COMMITMENT FEES AMONG THE LENDERS PRO RATA IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT PERCENTAGES.


 


(B)                                 THE BORROWERS JOINTLY AND SEVERALLY AGREE TO
PAY THE ADMINISTRATIVE AGENT, FOR ITS OWN ACCOUNT, ADMINISTRATIVE AND OTHER FEES
AT THE TIMES AND IN THE AMOUNTS SET FORTH IN THE FEE LETTER.


 


(C)                                  THE FOREGOING FEES SHALL BE PAID ON THE
DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE LENDERS.  ONCE PAID, NONE OF THE
FOREGOING FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.


 

2.8                                 Letter of Credit Subfacility.

 


(A)                                  THE BORROWERS MAY REQUEST THE ISSUANCE OF A
LETTER OF CREDIT BY DELIVERING TO THE ADMINISTRATIVE AGENT AND THE APPLICABLE
ISSUING LENDER A COMPLETED APPLICATION AND AGREEMENT FOR LETTERS OF CREDIT IN
SUCH FORM AND WITH SUCH OTHER CERTIFICATES, DOCUMENTS AND INFORMATION AS SUCH
ISSUING LENDER MAY SPECIFY FROM TIME TO TIME BY NO LATER THAN 10:00 A.M.,
PHILADELPHIA TIME, AT LEAST FIVE (5) BUSINESS DAYS (OR SUCH SHORTER PERIOD AS
MAY BE AGREED TO BY SUCH ISSUING LENDER AND THE ADMINISTRATIVE AGENT) IN ADVANCE
OF THE PROPOSED DATE OF ISSUANCE.  EACH LETTER OF CREDIT (OTHER THAN THE OTHER
LETTERS OF CREDIT AND ANY REPLACEMENTS THEREOF) SHALL BE DENOMINATED IN
DOLLARS.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF AND IN RELIANCE ON THE
AGREEMENTS OF THE LENDERS SET FORTH IN THIS SECTION 2.8, AN ISSUING LENDER WILL
ISSUE A LETTER OF CREDIT, PROVIDED, THAT EACH LETTER OF CREDIT SHALL (A) HAVE A
MAXIMUM MATURITY OF TWELVE (12) MONTHS FROM THE DATE OF ISSUANCE, AND (B) IN NO
EVENT EXPIRE LATER THAN FIVE (5) BUSINESS DAY PRIOR TO THE TERMINATION DATE, AND
PROVIDED FURTHER, THAT IN NO EVENT SHALL (I) THE AMOUNT OF THE LETTER OF CREDIT
OBLIGATIONS AT ANY ONE TIME EXCEED THE LESSER OF (X) $20,000,000, OR (Y) THE
TOTAL COMMITMENTS MINUS THE DOLLAR EQUIVALENT AMOUNT OF THE OUTSTANDING REVOLVER
LOANS AND SWING LINE LOANS OR (II) THE SUM OF THE AGGREGATE DOLLAR EQUIVALENT
AMOUNT OF ALL REVOLVER LOANS MADE BY A LENDER PLUS SUCH LENDER’S COMMITMENT
PERCENTAGE OF THE AMOUNT OF SWING LINE LOANS AND LETTER OF CREDIT OBLIGATIONS
THEN OUTSTANDING EXCEED ITS COMMITMENT, AND PROVIDED FURTHER THAT NO ALTERNATE
ISSUING LENDER SHALL HAVE ANY OBLIGATION HEREUNDER TO ISSUE A LETTER OF CREDIT
UNLESS IT OTHERWISE CONSENTS IN ITS SOLE DISCRETION (PROVIDED THAT IF A LENDER
ELECTS NOT TO ISSUE A REQUESTED LETTER OF CREDIT, IT SHALL PROMPTLY AFTER A
REQUEST THEREFOR NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT OF SUCH
DECISION).  NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER
OF CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY LETTER OF CREDIT PARTICIPANT TO EXCEED, ANY LIMITS IMPOSED BY ANY
APPLICABLE REQUIREMENT OF LAW.  NOTWITHSTANDING THE PROVISIONS OF THIS
SUBSECTION 2.8, THE LENDERS AND THE BORROWERS HEREBY AGREE THAT AN ISSUING
LENDER MAY ISSUE UPON THE BORROWERS’ REQUEST, ONE OR MORE LETTER(S) OF CREDIT
WHICH BY ITS OR THEIR TERMS MAY BE EXTENDED FOR ADDITIONAL PERIODS OF UP TO ONE
YEAR EACH PROVIDED THAT (I) THE INITIAL EXPIRATION DATE (OR ANY SUBSEQUENT
EXPIRATION DATE) OF EACH SUCH LETTER OF CREDIT IS NOT LATER THAN FIVE
(5) BUSINESS DAYS PRIOR TO THE TERMINATION DATE THEN IN EFFECT, AND (II) RENEWAL
OF SUCH LETTERS OF CREDIT, AT SUCH ISSUING LENDER’S DISCRETION, SHALL BE
AVAILABLE UPON WRITTEN REQUEST FROM THE BORROWERS TO SUCH ISSUING LENDER AT
LEAST THIRTY (30) DAYS (OR SUCH OTHER TIME PERIOD AS AGREED BY THE BORROWERS,
THE ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER) BEFORE THE DATE

 

37

--------------------------------------------------------------------------------


 


UPON WHICH NOTICE OF RENEWAL IS OTHERWISE REQUIRED.  EACH STANDBY LETTER OF
CREDIT SHALL BE SUBJECT EITHER TO THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS AS MOST RECENTLY PUBLISHED BY THE INTERNATIONAL CHAMBER OF
COMMERCE AT THE TIME A LETTER OF CREDIT IS ISSUED (“UCP”) OR THE INTERNATIONAL
STANDBY PRACTICES (ISP98 INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER
590 (“ISP98”)), AS DETERMINED BY THE APPLICABLE ISSUING LENDER, AND EACH TRADE
LETTER OF CREDIT ISSUED UNDER THIS AGREEMENT SHALL BE SUBJECT TO THE UCP, AND IN
EACH CASE TO THE EXTENT NOT INCONSISTENT THEREWITH, THE LAWS OF THE COMMONWEALTH
OF PENNSYLVANIA WITHOUT REGARD TO ITS CONFLICT OF LAWS PRINCIPLES.


 


(B)                                 THE BORROWERS SHALL PAY IN DOLLARS (I) TO
THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE LENDERS A FEE (THE
“LETTER OF CREDIT FEE”) COMPUTED AT THE LETTER OF CREDIT FEE RATE IN EFFECT FROM
TIME TO TIME ON THE DAILY AVERAGE UNDRAWN STATED AMOUNT OF EACH OUTSTANDING
LETTER OF CREDIT AND (II) TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH
ISSUING LENDER A FRONTING FEE EQUAL TO 0.125% PER ANNUM ON THE DAILY AVERAGE
UNDRAWN STATED AMOUNT OF EACH OUTSTANDING LETTER OF CREDIT ISSUED BY SUCH
ISSUING LENDER (INCLUDING THE OTHER LETTERS OF CREDIT) (COMPUTED IN EACH CASE ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS SUCH LETTERS OF CREDIT ARE OUTSTANDING IN
A YEAR OF 360 DAYS), WHICH AMOUNTS SHALL BE PAYABLE QUARTERLY IN ARREARS
COMMENCING WITH THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER FOLLOWING THE CLOSING DATE AND ON THE TERMINATION DATE.  THE BORROWERS
SHALL ALSO PAY TO EACH ISSUING LENDER IN DOLLARS FOR THE SOLE ACCOUNT OF SUCH
ISSUING LENDER, SUCH ISSUING LENDER’S THEN IN EFFECT CUSTOMARY FEES AND
ADMINISTRATIVE EXPENSES PAYABLE WITH RESPECT TO LETTERS OF CREDIT ISSUED BY SUCH
ISSUING LENDER AS SUCH ISSUING LENDER MAY GENERALLY CHARGE OR INCUR FROM TIME TO
TIME IN CONNECTION WITH THE ISSUANCE, MAINTENANCE, MODIFICATION (IF ANY),
ASSIGNMENT OR TRANSFER (IF ANY), NEGOTIATION, AND ADMINISTRATION OF LETTERS OF
CREDIT.  ONCE PAID, ALL OF THE ABOVE FEES SHALL BE NONREFUNDABLE UNDER ALL
CIRCUMSTANCES.  THE ADMINISTRATIVE AGENT SHALL, PROMPTLY FOLLOWING ITS RECEIPT
THEREOF, DISTRIBUTE TO THE ISSUING LENDERS AND THE LENDERS ALL FEES AND
COMMISSIONS RECEIVED BY THE ADMINISTRATIVE AGENT FOR THEIR RESPECTIVE ACCOUNTS
PURSUANT TO THIS SUBSECTION.


 


(C)                                  (I)                                    
EACH ISSUING LENDER IRREVOCABLY AGREES TO GRANT AND HEREBY GRANTS TO EACH LETTER
OF CREDIT PARTICIPANT, AND, TO INDUCE EACH ISSUING LENDER TO ISSUE LETTERS OF
CREDIT HEREUNDER, EACH LETTER OF CREDIT PARTICIPANT IRREVOCABLY AGREES TO ACCEPT
AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM SUCH ISSUING LENDER, ON THE
TERMS AND CONDITIONS HEREINAFTER STATED, FOR SUCH LETTER OF CREDIT PARTICIPANT’S
OWN ACCOUNT AND RISK, AN UNDIVIDED INTEREST EQUAL TO SUCH LETTER OF CREDIT
PARTICIPANT’S COMMITMENT PERCENTAGE IN SUCH ISSUING LENDER’S OBLIGATIONS AND
RIGHTS UNDER EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER
(INCLUDING THE OTHER LETTERS OF CREDIT) AND THE AMOUNT OF EACH DRAFT PAID BY
SUCH ISSUING LENDER THEREUNDER.  EACH LETTER OF CREDIT PARTICIPANT
UNCONDITIONALLY AND IRREVOCABLY AGREES WITH EACH ISSUING LENDER THAT, IF A DRAFT
IS PAID UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER FOR WHICH SUCH
ISSUING LENDER IS NOT REIMBURSED IN FULL BY THE BORROWERS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, SUCH LETTER OF CREDIT PARTICIPANT SHALL PAY TO SUCH
ISSUING LENDER UPON DEMAND AT SUCH ISSUING LENDER’S ADDRESS FOR NOTICES
SPECIFIED HEREIN AN AMOUNT EQUAL TO SUCH LETTER OF CREDIT PARTICIPANT’S
COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH DRAFT OR ANY PART THEREOF, WHICH IS
NOT SO REIMBURSED.  ANY ACTION TAKEN OR OMITTED BY AN ISSUING LENDER UNDER OR IN
CONNECTION WITH A LETTER OF CREDIT, IF TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT CREATE FOR SUCH ISSUING LENDER ANY
RESULTING LIABILITY TO ANY LENDER.

 

38

--------------------------------------------------------------------------------


 

(II)                                  IF ANY AMOUNT REQUIRED TO BE PAID BY ANY
LETTER OF CREDIT PARTICIPANT TO AN ISSUING LENDER PURSUANT TO SUBSECTION
2.8(C)(I) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY SUCH
ISSUING LENDER UNDER ANY LETTER OF CREDIT IS NOT PAID TO SUCH ISSUING LENDER ON
THE DATE SUCH PAYMENT IS DUE FROM SUCH LETTER OF CREDIT PARTICIPANT, SUCH LETTER
OF CREDIT PARTICIPANT SHALL PAY TO SUCH ISSUING LENDER ON DEMAND AN AMOUNT EQUAL
TO THE PRODUCT OF (X) SUCH AMOUNT, TIMES (Y) THE DAILY AVERAGE FEDERAL FUNDS
EFFECTIVE RATE, AS QUOTED BY SUCH ISSUING LENDER, DURING THE PERIOD FROM AND
INCLUDING THE DATE SUCH PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS
IMMEDIATELY AVAILABLE TO SUCH ISSUING LENDER, TIMES (Z) A FRACTION THE NUMERATOR
OF WHICH IS THE NUMBER OF DAYS THAT ELAPSE DURING SUCH PERIOD AND THE
DENOMINATOR OF WHICH IS 360.  A CERTIFICATE OF SUCH ISSUING LENDER SUBMITTED TO
ANY LETTER OF CREDIT PARTICIPANT WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS
SUBSECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.

 

(III)                               WHENEVER, AT ANY TIME AFTER SUCH ISSUING
LENDER HAS MADE PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
LETTER OF CREDIT PARTICIPANT ITS PRO RATA SHARE OF SUCH PAYMENT IN ACCORDANCE
WITH SUBSECTION 2.8(C)(I), SUCH ISSUING LENDER RECEIVES ANY PAYMENT RELATED TO
SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE,
INCLUDING BY WAY OF SET-OFF OR PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH
ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, SUCH ISSUING
LENDER WILL DISTRIBUTE TO SUCH LETTER OF CREDIT PARTICIPANT ITS PRO RATA SHARE
THEREOF; PROVIDED, HOWEVER, THAT IN THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY
AN ISSUING LENDER SHALL BE REQUIRED TO BE RETURNED BY SUCH ISSUING LENDER, SUCH
LETTER OF CREDIT PARTICIPANT SHALL RETURN TO SUCH ISSUING LENDER THE PORTION
THEREOF PREVIOUSLY DISTRIBUTED BY SUCH ISSUING LENDER TO IT.

 


(D)                                 (I)                                     EACH
BORROWER JOINTLY AND SEVERALLY AGREES TO REIMBURSE AN ISSUING LENDER IN RESPECT
OF A LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER ON EACH DATE ON WHICH A
DRAFT PRESENTED UNDER SUCH LETTER OF CREDIT IS PAID BY SUCH ISSUING LENDER FOR
THE AMOUNT OF (I) SUCH DRAFT SO PAID AND (II) ANY TAXES, FEES, CHARGES OR OTHER
COSTS OR EXPENSES INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH SUCH
PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO SUCH ISSUING LENDER AT ITS
PRINCIPAL OFFICE IN DOLLARS (EXCEPT, WITH RESPECT TO OTHER LETTERS OF CREDIT
DENOMINATED IN A CURRENCY OTHER THAN DOLLARS, TO THE EXTENT THE APPLICATION FOR
SUCH OTHER LETTER OF CREDIT PROVIDES THAT PAYMENT SHALL BE MADE IN ANOTHER
CURRENCY) AND IN IMMEDIATELY AVAILABLE FUNDS.


 

(II)                                  INTEREST SHALL BE PAYABLE ON ANY AND ALL
AMOUNTS REMAINING UNPAID BY THE BORROWERS UNDER THIS SUBSECTION FROM THE DATE
SUCH AMOUNTS BECOME PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE) UNTIL PAYMENT IN FULL AT THE RATE WHICH WOULD BE PAYABLE UNDER
SECTION 2.10 ON ANY OUTSTANDING BASE RATE LOANS WHICH WERE THEN OVERDUE AND
SHALL BE PAYABLE ON DEMAND BY AN ISSUING LENDER.

 


(E)                                  (I)                                     THE
OBLIGATIONS OF THE BORROWERS UNDER THIS SUBSECTION 2.8 SHALL BE JOINT AND
SEVERAL.  THE BORROWERS ALSO JOINTLY AND SEVERALLY AGREE WITH EACH ISSUING
LENDER THAT SUCH ISSUING LENDER SHALL NOT BE RESPONSIBLE FOR, AND THE BORROWERS’
REIMBURSEMENT OBLIGATIONS UNDER SUBSECTION 2.8(D)(I) SHALL NOT BE AFFECTED BY,
AMONG OTHER THINGS (X) THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE
INVALID, FRAUDULENT OR FORGED, PROVIDED, THAT RELIANCE UPON SUCH DOCUMENTS BY
SUCH ISSUING LENDER SHALL NOT HAVE CONSTITUTED GROSS NEGLIGENCE OR WILLFUL

 

39

--------------------------------------------------------------------------------


 


MISCONDUCT OF SUCH ISSUING LENDER OR (Y) ANY DISPUTE BETWEEN OR AMONG ANY
BORROWER AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH
SUCH LETTER OF CREDIT MAY BE TRANSFERRED OR (Z) ANY CLAIMS WHATSOEVER OF ANY
BORROWER AGAINST ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH
TRANSFEREE.


 

(II)                                  AN ISSUING LENDER SHALL NOT BE LIABLE FOR
ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN TRANSMISSION, DISPATCH OR DELIVERY
OF ANY MESSAGE OR ADVICE, HOWEVER TRANSMITTED, IN CONNECTION WITH ANY LETTER OF
CREDIT, EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY SUCH ISSUING LENDER’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

(III)                               EACH BORROWER JOINTLY AND SEVERALLY AGREES
THAT ANY ACTION TAKEN OR OMITTED BY AN ISSUING LENDER UNDER OR IN CONNECTION
WITH ANY LETTER OF CREDIT OR THE RELATED DRAFTS OR DOCUMENTS, IF DONE IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL BE BINDING ON SUCH
BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH ISSUING LENDER TO SUCH
BORROWER.

 


(F)                                    IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT TO AN ISSUING LENDER UNDER ANY LETTER OF CREDIT, THE ISSUING LENDER
SHALL PROMPTLY NOTIFY THE COMPANY OF THE DATE AND AMOUNT THEREOF.  THE
RESPONSIBILITY OF AN ISSUING LENDER TO THE BORROWERS IN CONNECTION WITH ANY
DRAFT PRESENTED FOR PAYMENT UNDER ANY LETTER OF CREDIT SHALL, IN ADDITION TO ANY
PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF CREDIT AND ANY OTHER
OBLIGATION EXPRESSLY IMPOSED BY THE PROVISIONS OF UCP OR ISP98, AS APPLICABLE TO
SUCH LETTER OF CREDIT, BE LIMITED TO DETERMINING THAT THE DOCUMENTS (INCLUDING
EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH SUCH
PRESENTMENT ARE IN CONFORMITY WITH SUCH LETTER OF CREDIT.


 


(G)                                 TO THE EXTENT THAT ANY PROVISION OF ANY
APPLICATION RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS
OF THIS AGREEMENT, THE PROVISIONS OF THIS AGREEMENT SHALL APPLY.


 


(H)                                 EACH BORROWER AGREES JOINTLY AND SEVERALLY
TO BE BOUND BY THE TERMS OF EACH APPLICATION AND THE ISSUING LENDERS’ WRITTEN
REGULATIONS AND CUSTOMARY PRACTICES RELATING TO LETTERS OF CREDIT, THOUGH SUCH
INTERPRETATIONS MAY BE DIFFERENT FROM SUCH BORROWER’S OWN.  IT IS UNDERSTOOD AND
AGREED THAT, EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDERS SHALL NOT BE LIABLE FOR ANY ERROR,
NEGLIGENCE AND/OR MISTAKES, WHETHER OF OMISSION OR COMMISSION, IN FOLLOWING THE
BORROWERS’ INSTRUCTIONS OR THOSE CONTAINED IN THE LETTERS OF CREDIT OR ANY
MODIFICATIONS, AMENDMENTS OR SUPPLEMENTS THERETO.


 


(I)                                     EACH LENDER’S PAYMENT OBLIGATION UNDER
SUBSECTION 2.8(C) AND THE OBLIGATIONS OF THE BORROWERS TO REIMBURSE AN ISSUING
LENDER UPON A DRAW UNDER A LETTER OF CREDIT, SHALL BE ABSOLUTE, UNCONDITIONAL
AND IRREVOCABLE UNDER ANY CIRCUMSTANCES, AND SHALL BE PERFORMED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THIS SECTION 2.8 UNDER ALL CIRCUMSTANCES, INCLUDING
THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY SET-OFF, COUNTERCLAIM, RECOUPMENT,
DEFENSE OR OTHER RIGHT WHICH SUCH LENDER MAY HAVE AGAINST SUCH ISSUING LENDER,
THE BORROWERS OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER;

 

40

--------------------------------------------------------------------------------


 

(II)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY LETTER OF CREDIT;

 

(III)                               THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE
OR OTHER RIGHT WHICH THE BORROWERS OR ANY LENDER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY OR ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM
ANY SUCH TRANSFEREE MAY BE ACTING), SUCH ISSUING LENDER OR ANY LENDER OR ANY
OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION (INCLUDING ANY UNDERLYING
TRANSACTION BETWEEN THE BORROWERS AND THE BENEFICIARY FOR WHICH ANY LETTER OF
CREDIT WAS PROCURED);

 

(IV)                              ANY DRAFT, DEMAND, CERTIFICATE OR OTHER
DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT,
INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT EVEN IF SUCH ISSUING LENDER HAS BEEN NOTIFIED THEREOF;

 

(V)                                 PAYMENT BY SUCH ISSUING LENDER UNDER ANY
LETTER OF CREDIT AGAINST PRESENTATION OF A DEMAND, DRAFT OR CERTIFICATE OR OTHER
DOCUMENT WHICH DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

 

(VI)                              ANY ADVERSE CHANGE IN THE BUSINESS,
OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS
OF THE BORROWERS;

 

(VII)                           ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT BY ANY OF THE BORROWERS;

 

(VIII)                        THE OCCURRENCE OR CONTINUANCE OF AN INSOLVENCY
PROCEEDING WITH RESPECT TO THE BORROWERS;

 

(IX)                                THE FACT THAT AN EVENT OF DEFAULT OR A
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(X)                                   THE FACT THAT THE TERMINATION DATE SHALL
HAVE PASSED OR THIS AGREEMENT OR THE COMMITMENTS HEREUNDER SHALL HAVE BEEN
TERMINATED; AND

 

(XI)                                ANY OTHER CIRCUMSTANCE OR HAPPENING
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING.

 


(J)                                     IN ADDITION TO AMOUNTS PAYABLE AS
PROVIDED IN SECTION 9.5, THE BORROWERS HEREBY AGREE TO PROTECT, INDEMNIFY, PAY
AND SAVE HARMLESS EACH ISSUING LENDER, THE AGENTS AND THE LENDERS FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, LOSSES, COSTS,
CHARGES AND EXPENSES (INCLUDING REASONABLE FEES, EXPENSES AND DISBURSEMENTS OF
COUNSEL) WHICH AN ISSUING LENDER MAY INCUR OR BE SUBJECT TO AS A CONSEQUENCE,
DIRECT OR INDIRECT, OF (I) THE ISSUANCE OF ANY LETTER OF CREDIT, OTHER THAN AS A
RESULT OF (A) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH ISSUING LENDER
AS DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT JURISDICTION OR
(B) SUBJECT TO THE FOLLOWING CLAUSE (II), THE WRONGFUL DISHONOR BY SUCH ISSUING
LENDER OF A PROPER DEMAND FOR PAYMENT MADE UNDER ANY LETTER OF CREDIT, OR
(II) THE FAILURE OF SUCH ISSUING LENDER TO HONOR A DRAWING UNDER ANY SUCH LETTER
OF CREDIT AS A RESULT OF

 

41

--------------------------------------------------------------------------------


 


ANY ACT OR OMISSION, WHETHER RIGHTFUL OR WRONGFUL, OF ANY PRESENT OR FUTURE DE
JURE OR DE FACTO GOVERNMENT OR GOVERNMENTAL AUTHORITY (ALL SUCH ACTS OR
OMISSIONS HEREIN CALLED “GOVERNMENTAL ACTS”).


 


(K)                                  AS BETWEEN THE BORROWERS AND AN ISSUING
LENDER, THE BORROWERS ASSUME ALL RISKS OF THE ACTS AND OMISSIONS OF, OR MISUSE
OF THE LETTERS OF CREDIT BY, THE RESPECTIVE BENEFICIARIES OF SUCH LETTERS OF
CREDIT.  IN FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, NO ISSUING
LENDER SHALL BE RESPONSIBLE FOR:  (I) THE FORM, VALIDITY, SUFFICIENCY, ACCURACY,
GENUINENESS OR LEGAL EFFECT OF ANY DOCUMENT SUBMITTED BY ANY PARTY IN CONNECTION
WITH THE APPLICATION FOR AN ISSUANCE OF OR DRAWING UNDER ANY SUCH LETTER OF
CREDIT, EVEN IF IT SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, INACCURATE, FRAUDULENT OR FORGED (EVEN IF SUCH ISSUING LENDER
SHALL HAVE BEEN NOTIFIED THEREOF); (II) THE VALIDITY OR SUFFICIENCY OF ANY
INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN ANY
SUCH LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF,
IN WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY
REASON; (III) THE FAILURE OF THE BENEFICIARY OF ANY SUCH LETTER OF CREDIT, OR
ANY OTHER PARTY TO WHICH SUCH LETTER OF CREDIT MAY BE TRANSFERRED, TO COMPLY
FULLY WITH ANY CONDITIONS REQUIRED IN ORDER TO DRAW UPON SUCH LETTER OF CREDIT
OR ANY OTHER CLAIM OF THE BORROWERS AGAINST ANY BENEFICIARY OF SUCH LETTER OF
CREDIT, OR ANY SUCH TRANSFEREE, OR ANY DISPUTE BETWEEN OR AMONG THE BORROWERS
AND ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY SUCH TRANSFEREE; (IV) ERRORS,
OMISSIONS, INTERRUPTIONS OR DELAYS IN TRANSMISSION OR DELIVERY OF ANY MESSAGES,
BY MAIL, FACSIMILE, CABLE, TELEX OR OTHERWISE; (V) ERRORS IN INTERPRETATION OF
TECHNICAL TERMS; (VI) ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY
DOCUMENT REQUIRED IN ORDER TO MAKE A DRAWING UNDER ANY SUCH LETTER OF CREDIT OR
OF THE PROCEEDS THEREOF; (VII) THE MISAPPLICATION BY THE BENEFICIARY OF ANY SUCH
LETTER OF CREDIT OF THE PROCEEDS OF ANY DRAWING UNDER SUCH LETTER OF CREDIT; OR
(VIII) ANY CONSEQUENCES ARISING FROM CAUSES BEYOND THE CONTROL OF SUCH ISSUING
LENDER, INCLUDING ANY GOVERNMENTAL ACTS, AND NONE OF THE ABOVE SHALL AFFECT OR
IMPAIR, OR PREVENT THE VESTING OF, ANY OF SUCH ISSUING LENDER’S RIGHTS OR POWERS
HEREUNDER.


 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith, shall not
create any liability of such Issuing Lender to the Borrowers or any Lender.

 


(L)                                     (I)                                    
AT LEAST FIVE BUSINESS DAYS PRIOR TO THE ISSUANCE OF A LETTER OF CREDIT BY AN
ALTERNATE ISSUING LENDER (OR SUCH SHORTER PERIOD AS APPROVED BY THE
ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER IN THEIR SOLE DISCRETION), THE
BORROWERS SHALL CONFIRM BY NOTICE IN WRITING TO THE ADMINISTRATIVE AGENT (AN
“ALTERNATE ISSUING LENDER L/C NOTICE”) AND SUCH ALTERNATE ISSUING LENDER THE
INTENDED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT AND THE AMOUNT OF SUCH
REQUESTED LETTER CREDIT.  NOT LATER THAN 10:00 A.M., PHILADELPHIA TIME, ON THE
SECOND BUSINESS DAY FOLLOWING ITS RECEIPT OF AN ALTERNATE ISSUING LENDER L/C
NOTICE, THE ADMINISTRATIVE AGENT SHALL DETERMINE AND SHALL NOTIFY THE ALTERNATE
ISSUING LENDER AND THE COMPANY WHETHER THE ISSUANCE OF THE REQUESTED LETTER OF
CREDIT WOULD BE PERMITTED UNDER THE PROVISIONS OF THE SECOND PROVISO TO THE
THIRD SENTENCE OF SECTION 2.8(A) HEREOF.  IF THE ADMINISTRATIVE AGENT NOTIFIES
SUCH ALTERNATE ISSUING LENDER AND THE BORROWERS THAT SUCH ISSUANCE WOULD BE SO
PERMITTED, THEN, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, SUCH ALTERNATE
ISSUING LENDER MAY, ON THE REQUESTED DATE OF ISSUANCE OF SUCH LETTER OF CREDIT,
ISSUE SUCH LETTER

 

42

--------------------------------------------------------------------------------


 


OF CREDIT IN ACCORDANCE WITH SUCH ALTERNATE ISSUING LENDER’S USUAL AND CUSTOMARY
BUSINESS PRACTICES.  SUCH ALTERNATE ISSUING LENDER SHALL GIVE THE ADMINISTRATIVE
AGENT PROMPT WRITTEN NOTICE, OR TELEPHONIC NOTICE CONFIRMED PROMPTLY THEREAFTER
IN WRITING, OF THE ISSUANCE OF A LETTER OF CREDIT.


 

(II)                                  NO ALTERNATE ISSUING LENDER MAY EXTEND OR
AMEND ANY LETTER OF CREDIT UNLESS THE FOREGOING REQUIREMENTS ARE MET AS THOUGH
THE BORROWERS WERE REQUESTING SUCH ALTERNATE ISSUING LENDER TO ISSUE A NEW
LETTER OF CREDIT.

 

(III)                               PROMPTLY AFTER ISSUING ANY LETTER OF CREDIT,
AN ALTERNATE ISSUING LENDER SHALL PROVIDE A COPY OF SUCH LETTER OF CREDIT TO THE
ADMINISTRATIVE AGENT.  IN ADDITION, NO LATER THAN THE THIRD BUSINESS DAY
FOLLOWING THE END OF EACH MONTH, EACH ALTERNATE ISSUING LENDER SHALL PROVIDE THE
ADMINISTRATIVE AGENT A SCHEDULE OF EACH LETTER OF CREDIT ISSUED BY IT, IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT, SETTING FORTH
THEREIN (A) THE DATE OF ISSUANCE, (B) THE ACCOUNT PARTY, (C) THE ORIGINAL FACE
AMOUNT, (D) THE AMOUNT(S) THERETOFORE DRAWN, IF ANY, THEREUNDER, (E) THE
EXPIRATION DATE, (F) THE DATE AND AMOUNTS OF ANY REDUCTIONS, DRAWS AND PAYMENTS
IN RESPECT OF DRAWS AND (G) THE REFERENCE NUMBER, OF EACH SUCH LETTER OF CREDIT
OUTSTANDING AT ANY TIME DURING THE PRECEDING MONTH.

 

2.9                                 Interest Rates and Payment Dates.

 


(A)                                  SUBJECT TO THE PROVISIONS OF SECTION 2.10,
EACH BASE RATE LOAN SHALL BEAR INTEREST (COMPUTED ON THE BASIS OF THE ACTUAL
NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE) AT A
RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE MARGIN.


 


(B)                                 SUBJECT TO THE PROVISIONS OF SECTION 2.10,
EACH LIBOR LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM (COMPUTED ON THE BASIS
OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS, PROVIDED THAT, FOR
LOANS MADE IN AN OPTIONAL CURRENCY FOR WHICH A 365-DAY BASIS IS THE ONLY MARKET
PRACTICE AVAILABLE TO THE ADMINISTRATIVE AGENT, SUCH RATE SHALL BE CALCULATED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 365 DAYS) EQUAL TO
THE LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH LIBOR LOAN PLUS THE
APPLICABLE MARGIN.


 


(C)                                  SUBJECT TO THE PROVISIONS OF SECTION 2.10,
INTEREST ON EACH SWING LINE LOAN SHALL BE PAYABLE AT THE RATE (COMPUTED ON THE
BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED OVER A YEAR OF 360 DAYS) PROVIDED IN
SECTION 2.1(C); PROVIDED, THAT IF A SWING LINE LOAN BEARS INTEREST AT THE BASE
RATE, INTEREST SHALL BE COMPUTED IN ACCORDANCE WITH SUBSECTION 2.9(A) ABOVE.


 


(D)                                 INTEREST ON EACH LOAN SHALL BE PAYABLE IN
ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE TO SUCH LOAN; PROVIDED THAT,
(I) INTEREST ACCRUING ON OVERDUE AMOUNTS PURSUANT TO SECTION 2.10 SHALL BE
PAYABLE ON DEMAND AS PROVIDED IN SUCH SECTION AND (II) WITH RESPECT TO ANY SWING
LINE LOAN MADE UNDER THE CASH MANAGEMENT AGREEMENTS, INTEREST ON SUCH SWING LINE
LOANS SHALL BE PAYABLE AS PROVIDED IN SUBSECTION 2.1(C)(VII).  THE LIBOR RATE
AND THE BASE RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 

43

--------------------------------------------------------------------------------


 


(E)                                  EACH DETERMINATION OF AN INTEREST RATE BY
THE ADMINISTRATIVE AGENT PURSUANT TO ANY PROVISION OF THIS AGREEMENT (INCLUDING
THIS SECTION 2.9 AND SECTION 2.10) SHALL BE CONCLUSIVE AND BINDING ON THE
BORROWERS AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  AT THE REQUEST OF
THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL DELIVER TO THE BORROWERS A
STATEMENT SHOWING THE QUOTATIONS USED BY IT IN DETERMINING ANY INTEREST RATE
PURSUANT TO SUBSECTIONS 2.9(A) AND (B).


 


(F)                                    SUBJECT TO THE PROVISIONS OF THIS
AGREEMENT, THE BORROWERS MAY SELECT DIFFERENT INTEREST RATES AND DIFFERENT
INTEREST PERIODS TO APPLY SIMULTANEOUSLY TO REVOLVER LOANS COMPRISING DIFFERENT
TRANCHES AND MAY CONVERT TO OR RENEW ONE OR MORE INTEREST RATES WITH RESPECT TO
ALL OR ANY PORTION OF REVOLVER LOANS COMPRISING ANY TRANCHE, PROVIDED, THAT
THERE SHALL NOT BE AT ANY ONE TIME OUTSTANDING MORE THAN SIX (6) TRANCHES IN THE
AGGREGATE (EXCLUDING SWING LINE LOANS AND WITH BASE RATE LOANS BEING CONSIDERED,
TO THE EXTENT ANY SUCH LOANS ARE OUTSTANDING, ONE TRANCHE).


 


(G)                                 IF AT ANY TIME THE DESIGNATED RATE
APPLICABLE TO ANY LOAN MADE BY ANY LENDER EXCEEDS SUCH LENDER’S HIGHEST LAWFUL
RATE, THE RATE OF INTEREST ON SUCH LENDER’S LOAN SHALL BE LIMITED TO SUCH
LENDER’S HIGHEST LAWFUL RATE.  INTEREST ON THE PRINCIPAL AMOUNT OF EACH LOAN
MADE IN AN OPTIONAL CURRENCY SHALL BE PAID BY THE BORROWERS IN SUCH OPTIONAL
CURRENCY.


 

2.10                           Default Interest.  Upon the occurrence of and
during the continuance of an Event of Default under subsection 7.1(a) or (f),
the outstanding principal amount of the Loans and, to the extent permitted by
law, accrued and unpaid interest thereon and any other amount payable hereunder
(after as well as before judgment), shall bear interest from the date of such
occurrence at a rate per annum which is (a) in the case of principal of the
Loans, the rate that would then be applicable thereto pursuant to Section 2.9
plus 2.0% or (b) in the case of interest or fees or other amounts, the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue.  Upon the occurrence of and during the continuance of an Event of
Default other than under subsection 7.1(a) or (f), the outstanding principal
amount of the Loans and, to the extent permitted by law, accrued and unpaid
interest thereon and any other amounts payable hereunder, shall bear interest
(after as well as before judgment) from the date that the Administrative Agent,
at the written request of the Required Lenders, shall send notice to the Company
of the application of the default rate at a rate per annum which is (a) in the
case of principal of the Loans, the rate that would then be applicable thereto
pursuant to Section 2.9 plus 2.0% or (b) in the case of interest or fees or
other amounts, the rate which would be payable on any outstanding Base Rate
Loans which were then overdue.  The Borrowers acknowledge that such increased
interest rate reflects, among other things, the fact that such Loans or other
amounts have become a substantially greater risk given their default status and
that the Lenders are entitled to additional compensation for such risk.  Default
interest payable on any Loans hereunder made in an Optional Currency shall be
paid by the Borrowers in such Optional Currency.

 

2.11                           Pro Rata Treatment of Loans and Payments;
Commitment Fees.

 


(A)                                  EXCEPT AS REQUIRED UNDER SECTION 2.13, EACH
BORROWING BY THE BORROWERS HEREUNDER, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF
THE LOANS (OTHER THAN THE SWING LINE LOANS), EACH PAYMENT OF INTEREST ON SUCH
LOANS, EACH PAYMENT OF COMMITMENT FEES

 

44

--------------------------------------------------------------------------------


 


AND LETTER OF CREDIT FEES, AND EACH REDUCTION OF THE COMMITMENTS, SHALL BE MADE
PRO RATA AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE COMMITMENT
PERCENTAGES.


 


(B)                                 EXCEPT AS PROVIDED IN SUBSECTION 2.1(C),
EACH BORROWING OF A SWING LINE LOAN, EACH PAYMENT OR PREPAYMENT OF PRINCIPAL OF
A SWING LINE LOAN, EACH PAYMENT OF INTEREST ON THE SWING LINE LOANS AND EACH
REDUCTION OF THE SWING LINE COMMITMENT SHALL BE FOR THE SOLE ACCOUNT OF THE
SWING LINE LENDER.


 


(C)                                  EACH LENDER AGREES THAT IN COMPUTING SUCH
LENDER’S PORTION OF ANY BORROWING TO BE MADE HEREUNDER, THE ADMINISTRATIVE AGENT
MAY, IN ITS DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF SUCH BORROWING TO THE
NEXT HIGHER OR LOWER WHOLE DOLLAR AMOUNT.


 

2.12                           Payments.

 


(A)                                  THE BORROWERS SHALL MAKE EACH PAYMENT
(INCLUDING PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER
AMOUNTS) HEREUNDER NOT LATER THAN 11:00 A.M., PHILADELPHIA TIME, ON THE DATE
WHEN DUE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES SET FORTH IN SECTION 9.2 FOR
THE RATABLE ACCOUNTS OF THE LENDERS IN DOLLARS IN IMMEDIATELY AVAILABLE FUNDS;
PROVIDED THAT, ANY PAYMENTS OF PRINCIPAL OF OR INTEREST ON A LOAN IN AN OPTIONAL
CURRENCY SHALL BE MADE NOT LATER THAN THE TIME THAT THE BORROWERS SHALL BE
NOTIFIED BY THE ADMINISTRATIVE AGENT FOR PAYMENTS WITH RESPECT TO SUCH OPTIONAL
CURRENCY, ON THE DATE DUE IN IMMEDIATELY AVAILABLE FUNDS AT THE LENDING OFFICE
AT WHICH SUCH LOAN WAS MADE IN SUCH FUNDS AS MAY THEN BE CUSTOMARY FOR THE
SETTLEMENT OF INTERNATIONAL TRANSACTIONS IN SUCH OTHER OPTIONAL CURRENCY.  SUCH
PAYMENTS SHALL BE MADE WITHOUT SET-OFF OR COUNTERCLAIM OF ANY KIND.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE SUCH AMOUNTS TO THE APPLICABLE
LENDERS IN IMMEDIATELY AVAILABLE FUNDS.  THE ADMINISTRATIVE AGENT’S AND EACH
LENDER’S STATEMENT OF ACCOUNT, LEDGER OR OTHER RELEVANT RECORD SHALL, IN THE
ABSENCE OF MANIFEST ERROR, BE CONCLUSIVE AS THE STATEMENT OF THE AMOUNT OF
PRINCIPAL OF AND INTEREST ON THE LOANS AND OTHER AMOUNTS OWING UNDER THIS
AGREEMENT (INCLUDING THE EQUIVALENT AMOUNTS OF THE APPLICABLE CURRENCIES WHERE
SUCH COMPUTATIONS ARE REQUIRED).


 


(B)                                 WHENEVER ANY PAYMENT (INCLUDING PRINCIPAL OF
OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER AMOUNTS) HEREUNDER (OTHER THAN
PAYMENTS ON LIBOR LOANS) SHALL BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY
THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE BE INCLUDED IN THE
COMPUTATION OF INTEREST OR FEES, IF APPLICABLE.  WHENEVER ANY PAYMENT (INCLUDING
PRINCIPAL OF OR INTEREST ON ANY BORROWING OR ANY FEES OR OTHER AMOUNTS)
HEREUNDER ON A LIBOR LOAN SHALL BECOME DUE, OR OTHERWISE WOULD OCCUR, ON A DAY
THAT IS NOT A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT
INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.


 


(C)                                  THE ENTIRE AMOUNT OF PRINCIPAL OF AND
INTEREST ON ANY LOAN MADE IN AN OPTIONAL CURRENCY SHALL BE REPAID IN THE SAME
OPTIONAL CURRENCY IN WHICH SUCH LOAN WAS MADE, PROVIDED, HOWEVER, THAT IF IT IS
IMPOSSIBLE OR ILLEGAL FOR THE BORROWERS TO EFFECT PAYMENT OF A LOAN IN THE
OPTIONAL CURRENCY IN WHICH SUCH LOAN WAS MADE, OR IF THE BORROWERS DEFAULT IN
THEIR OBLIGATIONS TO DO SO, THE REQUIRED LENDERS MAY AT THEIR OPTION PERMIT SUCH
PAYMENT TO BE MADE (I) AT AND TO A DIFFERENT LOCATION, SUBSIDIARY, AFFILIATE OR
CORRESPONDENT OF THE ADMINISTRATIVE

 

45

--------------------------------------------------------------------------------



 


AGENT, OR (II) IN THE EQUIVALENT AMOUNT OF DOLLARS OR (III) IN AN EQUIVALENT
AMOUNT OF SUCH OTHER CURRENCY (FREELY CONVERTIBLE INTO DOLLARS) AS THE REQUIRED
LENDERS MAY SOLELY AT THEIR OPTION DESIGNATE.  UPON ANY EVENTS DESCRIBED IN
(I) THROUGH (III) OF THE PRECEDING SENTENCE, THE BORROWERS SHALL MAKE SUCH
PAYMENT AND THE BORROWERS AGREE TO HOLD EACH LENDER HARMLESS FROM AND AGAINST
ANY LOSS INCURRED BY ANY LENDER ARISING FROM THE COST TO SUCH LENDER OF ANY
PREMIUM, ANY COSTS OF EXCHANGE, THE COST OF HEDGING AND COVERING THE OPTIONAL
CURRENCY IN WHICH SUCH LOAN WAS ORIGINALLY MADE, AND FROM ANY CHANGE IN THE
VALUE OF DOLLARS, OR SUCH OTHER CURRENCY, IN RELATION TO THE OPTIONAL CURRENCY
THAT WAS DUE AND OWING.  SUCH LOSS SHALL BE CALCULATED FOR THE PERIOD COMMENCING
WITH THE FIRST DAY OF THE INTEREST PERIOD FOR SUCH LOAN AND CONTINUING THROUGH
THE DATE OF PAYMENT THEREOF.  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY OTHER
AGREEMENT OF THE BORROWERS HEREUNDER, THE BORROWERS’ OBLIGATIONS UNDER THIS
SUBSECTION SHALL SURVIVE TERMINATION OF THIS AGREEMENT.


 

2.13                           LIBOR Rate Unascertainable; Illegality; Increased
Costs; Deposits Not Available.

 


(A)                                  THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHTS SPECIFIED IN SUBSECTION 2.13(C) IF ON ANY DATE ON WHICH A LIBOR RATE
WOULD OTHERWISE BE DETERMINED, THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED
THAT (I) ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING SUCH LIBOR
RATE OR (II) A CONTINGENCY HAS OCCURRED WHICH MATERIALLY AND ADVERSELY AFFECTS
THE LONDON INTERBANK EURODOLLAR MARKET RELATING TO THE LIBOR RATE.


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE THE
RIGHTS SPECIFIED IN SUBSECTION 2.13(C) IF AT ANY TIME:


 

(I)                                     ANY LENDER SHALL HAVE DETERMINED THAT
THE MAKING, MAINTENANCE OR FUNDING OF ANY LOAN TO WHICH A LIBOR RATE APPLIES HAS
BEEN MADE UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW OR
ANY INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL AUTHORITY OR WITH
ANY REQUEST OR DIRECTIVE OF ANY SUCH GOVERNMENTAL AUTHORITY (WHETHER OR NOT
HAVING THE FORCE OF LAW), OR

 

(II)                                  THE REQUIRED LENDERS SHALL HAVE DETERMINED
THAT THE MAKING, MAINTENANCE OR FUNDING OF ANY LOAN TO WHICH A LIBOR RATE
APPLIES HAS BEEN MADE IMPRACTICABLE BY COMPLIANCE BY SUCH LENDERS IN GOOD FAITH
WITH ANY LAW OR ANY INTERPRETATION OR APPLICATION THEREOF BY ANY GOVERNMENTAL
AUTHORITY OR WITH ANY REQUEST OR DIRECTIVE OF ANY SUCH GOVERNMENTAL AUTHORITY
(WHETHER OR NOT HAVING THE FORCE OF LAW), OR

 

(III)                               ANY LENDER SHALL HAVE DETERMINED THAT SUCH
LIBOR RATE WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH LENDER OF THE
ESTABLISHMENT OR MAINTENANCE OF ANY SUCH LOAN, OR

 

(IV)                              ANY LENDER SHALL HAVE DETERMINED THAT AFTER
MAKING ALL REASONABLE EFFORTS, DEPOSITS OF THE RELEVANT AMOUNT IN DOLLARS OR IN
THE OPTIONAL CURRENCY (AS APPLICABLE) FOR THE RELEVANT INTEREST PERIOD FOR A
LOAN, TO WHICH A LIBOR RATE APPLIES, RESPECTIVELY, ARE NOT AVAILABLE TO SUCH
LENDER, OR TO BANKS GENERALLY, IN THE INTERBANK EURODOLLAR MARKET.

 

46

--------------------------------------------------------------------------------



 


(C)                                  IN THE CASE OF ANY EVENT SPECIFIED IN
SUBSECTION 2.13(A) ABOVE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY SO NOTIFY THE
LENDERS AND THE BORROWERS THEREOF, AND IN THE CASE OF AN EVENT SPECIFIED IN
SUBSECTION 2.13(B) ABOVE, SUCH LENDER(S) SHALL PROMPTLY SO NOTIFY THE
ADMINISTRATIVE AGENT AND ENDORSE A CERTIFICATE TO SUCH NOTICE AS TO THE SPECIFIC
CIRCUMSTANCES OF SUCH NOTICE, AND THE ADMINISTRATIVE AGENT SHALL PROMPTLY SEND
COPIES OF SUCH NOTICE AND CERTIFICATE TO THE OTHER LENDERS AND THE BORROWERS. 
UPON SUCH DATE AS SHALL BE SPECIFIED IN SUCH NOTICE (WHICH SHALL NOT BE EARLIER
THAN THE DATE SUCH NOTICE IS GIVEN), THE OBLIGATION OF (A) THE LENDERS, IN THE
CASE OF SUCH NOTICE GIVEN BY THE ADMINISTRATIVE AGENT, OR (B) SUCH LENDER(S), IN
THE CASE OF SUCH NOTICE GIVEN BY SUCH LENDER(S), TO ALLOW THE BORROWERS TO
SELECT, CONVERT TO OR RENEW A LIBOR RATE OR SELECT AN OPTIONAL CURRENCY (AS
APPLICABLE) SHALL BE SUSPENDED UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE LATER
NOTIFIED THE BORROWERS, OR SUCH LENDER(S) SHALL HAVE LATER NOTIFIED THE
ADMINISTRATIVE AGENT, OF THE ADMINISTRATIVE AGENT’S OR SUCH LENDER(S)’, AS THE
CASE MAY BE, DETERMINATION THAT THE CIRCUMSTANCES GIVING RISE TO SUCH PREVIOUS
DETERMINATION NO LONGER EXIST.  IF AT ANY TIME THE ADMINISTRATIVE AGENT MAKES A
DETERMINATION UNDER SUBSECTION 2.13(A) AND THE BORROWERS HAVE PREVIOUSLY
NOTIFIED THE ADMINISTRATIVE AGENT OF THEIR SELECTION OF, CONVERSION TO OR
RENEWAL OF A LIBOR RATE AND SUCH INTEREST RATE HAS NOT YET GONE INTO EFFECT,
SUCH NOTIFICATION SHALL BE DEEMED TO PROVIDE FOR SELECTION OF, CONVERSION TO OR
RENEWAL OF A BASE RATE LOAN TO THE EXTENT PERMITTED HEREUNDER.  IF ANY LENDER
NOTIFIES THE ADMINISTRATIVE AGENT OF A DETERMINATION UNDER SUBSECTION 2.13(B),
THE BORROWERS SHALL, SUBJECT TO THE BORROWERS’ INDEMNIFICATION OBLIGATIONS UNDER
SUBSECTION 2.18, AS TO ANY LOAN OF THE LENDER TO WHICH A LIBOR RATE APPLIES, ON
THE DATE SPECIFIED IN SUCH NOTICE EITHER (I) AS APPLICABLE, CONVERT SUCH LOAN
(IF NOT DENOMINATED IN AN OPTIONAL CURRENCY) TO THE BASE RATE OR SELECT A
DIFFERENT OPTIONAL CURRENCY OR DOLLARS, OR (II) PREPAY SUCH LOAN IN ACCORDANCE
WITH SECTION 2.15.  ABSENT DUE NOTICE FROM THE BORROWERS OF CONVERSION OR
PREPAYMENT, SUCH LOAN SHALL AUTOMATICALLY BE CONVERTED TO THE BASE RATE UPON
SUCH SPECIFIED DATE UNLESS SUCH LOAN IS IN AN OPTIONAL CURRENCY IN WHICH CASE
SUCH LOAN SHALL BE PREPAID.


 

2.14                           Termination, Reduction and Increase of
Commitments.

 


(A)                                  THE COMMITMENTS AND THE SWING LINE
COMMITMENT SHALL BE AUTOMATICALLY TERMINATED ON THE TERMINATION DATE WHEREUPON
ALL REVOLVER LOANS AND SWING LINE LOANS AND ACCRUED INTEREST THEREON SHALL
BECOME DUE AND PAYABLE.


 


(B)                                 UPON AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
IRREVOCABLE WRITTEN (INCLUDING FACSIMILE) NOTICE TO THE ADMINISTRATIVE AGENT,
THE BORROWERS MAY AT ANY TIME IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO
TIME IN PART PERMANENTLY REDUCE, THE COMMITMENTS; PROVIDED, HOWEVER, THAT
(I) EACH PARTIAL REDUCTION OF THE COMMITMENTS SHALL BE IN A MINIMUM PRINCIPAL
AMOUNT OF $5,000,000 OR IN A WHOLE MULTIPLE THEREOF, AND (II) THE COMMITMENTS
MAY NOT BE REDUCED OR TERMINATED IF, AFTER GIVING EFFECT THERETO AND TO ANY
PREPAYMENTS OF THE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE DOLLAR
EQUIVALENT FACILITY USAGE AT SUCH TIME WOULD EXCEED THE TOTAL COMMITMENTS AT
SUCH TIME.


 


(C)                                  EACH REDUCTION IN THE COMMITMENTS HEREUNDER
SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
COMMITMENT PERCENTAGES.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS ON THE DATE OF EACH TERMINATION OR REDUCTION OF THE
COMMITMENTS THE COMMITMENT FEES ON THE AMOUNT OF THE COMMITMENTS SO TERMINATED
OR REDUCED ACCRUED TO THE DATE OF SUCH TERMINATION OR REDUCTION.

 

47

--------------------------------------------------------------------------------



 


(D)                                 (I)  THE BORROWERS MAY AT ANY TIME AND FROM
TIME TO TIME, SUBJECT TO THE LAST SENTENCE HEREOF, REQUEST AN INCREASE IN THE
COMMITMENTS BY SENDING A WRITTEN NOTICE THEREOF TO THE ADMINISTRATIVE AGENT. 
SUCH NOTICE SHALL SPECIFY THE TOTAL AMOUNT OF THE INCREASE REQUESTED BY THE
BORROWERS (THE “REQUESTED INCREASE”); PROVIDED THAT, (I) THE REQUESTED INCREASE
SHALL BE IN AN AMOUNT EQUAL TO AT LEAST $10,000,000 AND (II) THE TOTAL
COMMITMENTS SHALL NOT AT ANY TIME EXCEED $275,000,000 LESS THE AGGREGATE AMOUNT
OF ANY PERMANENT REDUCTIONS OF THE COMMITMENTS PURSUANT TO SUBSECTION
2.14(B) HEREOF.  UPON RECEIPT OF SUCH NOTICE FROM THE BORROWERS, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE NOTICE THEREOF TO THE LENDERS.  THE
FEES, IF ANY, FOR ANY INCREASE IN THE COMMITMENTS SHALL BE DETERMINED AT THE
TIME OF ANY REQUEST FOR ANY SUCH INCREASE.  EACH LENDER SHALL RESPOND IN WRITING
TO THE ADMINISTRATIVE AGENT, WITHIN FIFTEEN (15) DAYS OF RECEIPT OF A REQUESTED
INCREASE (OR SUCH SHORTER PERIOD AS THE ADMINISTRATIVE AGENT AND THE BORROWERS
SHALL AGREE), STATING THE MAXIMUM AMOUNT, IF ANY, BY WHICH SUCH LENDER IS
WILLING TO INCREASE ITS COMMITMENT (THE “OFFERED AMOUNT”); PROVIDED, HOWEVER,
THAT IF A LENDER FAILS TO RESPOND TO THE REQUESTED INCREASE WITHIN THE TIME
FRAME SPECIFIED BY THE ADMINISTRATIVE AGENT, SUCH LENDER’S OFFERED AMOUNT SHALL
BE DEEMED TO BE $0.  NO LENDER SHALL BE OBLIGATED TO INCREASE ITS LENDER’S
COMMITMENT AND ANY SUCH INCREASE SHALL BE IN EACH LENDER’S DISCRETION.  IF THE
TOTAL OF THE OFFERED AMOUNT FOR ALL OF THE LENDERS IS GREATER THAN THE REQUESTED
INCREASE, THE REQUESTED INCREASE SHALL BE ALLOCATED AMONGST THE OFFERING LENDERS
AS THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL AGREE AND, ABSENT ANY SUCH
AGREEMENT, PRO RATA BASED ON EACH LENDER’S THEN EXISTING COMMITMENT PERCENTAGE. 
ANY LENDER THAT INCREASES ITS COMMITMENT SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT A DULY COMPLETED COMMITMENT AND ACCEPTANCE IN FORM AND
SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, AND THE BORROWERS SHALL PAY TO
THE ADMINISTRATIVE AGENT A PROCESSING AND RECORDATION FEE OF $3,500.  IF THE
TOTAL OF THE OFFERED AMOUNT FOR ALL OF THE LENDERS IS EQUAL TO OR LESS THAN THE
REQUESTED INCREASE (X) UNLESS THE BORROWERS AND THE ADMINISTRATIVE AGENT SHALL
OTHERWISE AGREE, EACH LENDER’S COMMITMENT SHALL INCREASE BY ITS OFFERED AMOUNT
AND (Y) THE BORROWERS MAY, SUBJECT TO THE CONSENT OF THE ADMINISTRATIVE AGENT,
OFFER THE DIFFERENCE, IF ANY, BETWEEN THE REQUESTED INCREASE AND THE AMOUNT OF
THE INCREASE IN THE COMMITMENTS PURSUANT TO CLAUSE (X) ABOVE TO ONE OR MORE NEW
BANKS OR OTHER FINANCIAL INSTITUTIONS (EACH A “PROPOSED NEW LENDER”).  IF THE
BORROWERS REQUEST THAT A PROPOSED NEW LENDER JOIN THIS AGREEMENT AND PROVIDE A
COMMITMENT HEREUNDER, THE BORROWERS SHALL AT LEAST SEVEN (7) DAYS PRIOR TO THE
DATE (OR SUCH OTHER PERIOD AS THE ADMINISTRATIVE AGENT AND THE BORROWERS SHALL
AGREE) ON WHICH SUCH PROPOSED NEW LENDER PROPOSES TO JOIN THIS AGREEMENT NOTIFY
THE ADMINISTRATIVE AGENT, THE SWING LINE LENDER AND THE ISSUING LENDER OF THE
NAME OF THE PROPOSED NEW LENDER AND THE AMOUNT OF ITS PROPOSED COMMITMENT AND
DELIVER A DULY COMPLETED JOINDER AGREEMENT WITH RESPECT TO SUCH PROPOSED NEW
LENDER IN FORM AND SUBSTANCE ACCEPTABLE TO ADMINISTRATIVE AGENT, THE SWING LINE
LENDER AND THE ISSUING LENDER (THE “NEW LENDER JOINDER”), TOGETHER WITH A
PROCESSING AND RECORDATION FEE OF $3,500.  UPON THE CONSENT OF THE
ADMINISTRATIVE AGENT, THE SWING LINE LENDER AND THE ISSUING LENDER TO A PROPOSED
NEW LENDER JOINING THIS AGREEMENT (WHICH CONSENTS SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), SUCH PROPOSED NEW LENDER SHALL JOIN THIS AGREEMENT
PURSUANT TO THE PROVISIONS OF SUBSECTION 9.6(J), INCLUDING THAT ITS MINIMUM
COMMITMENT BE AT LEAST $5,000,000 OR SUCH LESSER AMOUNT AS THE ADMINISTRATIVE
AGENT SHALL AGREE.


 

(II)                                  ON THE EFFECTIVE DATE OF ANY INCREASE BY A
LENDER OF ITS COMMITMENT OR THE JOINDER OF ANY PROPOSED NEW LENDER (THE
“INCREASE DATE”), WHICH DATE SHALL BE A DATE ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, THE BORROWERS SHALL REPAY ALL REVOLVER LOANS (TOGETHER WITH ANY AMOUNTS
DUE UNDER SECTION 2.18 AS A RESULT OF SUCH PAYMENT) AND REBORROW A

 

48

--------------------------------------------------------------------------------


 

LIKE AMOUNT OF REVOLVER LOANS FROM THE LENDERS, INCLUDING ANY PROPOSED NEW
LENDER JOINING THIS AGREEMENT, ACCORDING TO THEIR NEW COMMITMENT PERCENTAGES. 
THE ADMINISTRATIVE AGENT MAY, TO THE EXTENT THE ADMINISTRATIVE AGENT CONSIDERS
IT PRACTICABLE, NET PAYMENTS TO AND BORROWINGS FROM THE SAME LENDER.  IN
ADDITION, ON THE INCREASE DATE, EACH LENDER THAT IS INCREASING ITS COMMITMENT
AND EACH PROPOSED NEW LENDER THAT IS JOINING THIS AGREEMENT SHALL BE DEEMED TO
HAVE IRREVOCABLY AND UNCONDITIONALLY PURCHASED AND RECEIVED, WITHOUT RECOURSE OR
WARRANTY, FROM THE LENDERS PARTY TO THIS AGREEMENT IMMEDIATELY PRIOR TO THE
INCREASE DATE, AN UNDIVIDED INTEREST AND PARTICIPATION IN ANY LETTER OF CREDIT
THEN OUTSTANDING, RATABLY, SUCH THAT EACH LENDER (INCLUDING EACH LENDER
INCREASING ITS COMMITMENT AND EACH PROPOSED NEW LENDER THAT IS JOINING THIS
AGREEMENT) HOLDS A PARTICIPATION INTEREST IN EACH SUCH LETTER OF CREDIT IN THE
AMOUNT OF ITS THEN COMMITMENT PERCENTAGE THEREOF.

 

(III)                               FOLLOWING ANY INCREASE IN COMMITMENTS
PURSUANT TO THIS SUBSECTION 2.14(D), THE ADMINISTRATIVE AGENT SHALL SEND TO THE
LENDERS AND THE BORROWERS A REVISED SCHEDULE I SETTING FORTH EACH LENDER’S NEW
COMMITMENT.  SUCH SCHEDULE SHALL REPLACE THE EXISTING SCHEDULE I IF NO LENDER
OBJECTS THERETO WITHIN TEN (10) DAYS OF ITS RECEIPT THEREOF.

 

(IV)                              NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS SUBSECTION 2.14(D), (X) THE BORROWERS MAY NOT REQUEST AN INCREASE IN THE
COMMITMENTS IF AT THE TIME OF SUCH REQUEST A DEFAULT OR EVENT OF DEFAULT SHALL
EXIST AND (Y) NO INCREASE IN THE COMMITMENTS (INCLUDING BY WAY OF THE ADDITION
OF A PROPOSED NEW LENDER) SHALL BECOME EFFECTIVE IF ON THE DATE THAT SUCH
INCREASE WOULD BECOME EFFECTIVE, A DEFAULT OR EVENT OF DEFAULT SHALL EXIST.

 

2.15                           Prepayment of Loans.

 


(A)                                  THE BORROWERS SHALL HAVE THE RIGHT AT ANY
TIME AND FROM TIME TO TIME TO PREPAY LOANS IN THE CURRENCY OR CURRENCIES IN
WHICH SUCH LOANS WERE MADE, IN WHOLE OR IN PART, WITHOUT PREMIUM OR PENALTY (BUT
IN ANY EVENT SUBJECT TO SUBSECTION 2.18), UPON PRIOR WRITTEN, TELECOPY OR
TELEPHONIC NOTICE TO THE ADMINISTRATIVE AGENT GIVEN, IN THE CASE OF BASE RATE
LOANS, NO LATER THAN 11:00 AM., PHILADELPHIA TIME, ONE (1) BUSINESS DAY BEFORE
ANY PROPOSED PREPAYMENT, AND IN THE CASE OF LIBOR LOANS, NO LATER THAN
11:00 A.M., PHILADELPHIA TIME, THREE (3) BUSINESS DAYS BEFORE ANY SUCH PROPOSED
PREPAYMENT.  IN EACH CASE THE NOTICE SHALL SPECIFY THE DATE, AMOUNT AND CURRENCY
OF EACH SUCH PREPAYMENT, WHETHER THE PREPAYMENT IS OF LIBOR LOANS OR BASE RATE
LOANS, OR A COMBINATION THEREOF, AND, IF A COMBINATION THEREOF, THE AMOUNT
ALLOCABLE TO EACH; PROVIDED, HOWEVER, THAT EACH SUCH PARTIAL PREPAYMENT SHALL BE
IN THE PRINCIPAL AMOUNT OF AT LEAST (I) WITH RESPECT TO PREPAYMENTS OF BASE
RATE, $1,000,000 OR IN WHOLE MULTIPLES OF $100,000 IN EXCESS THEREOF, AND
(II) WITH RESPECT TO PREPAYMENTS OF LOANS IN DOLLARS THAT BEAR INTEREST AT THE
LIBOR RATE, $3,000,000 OR IN WHOLE MULTIPLES OF $100,000 IN EXCESS THEREOF, AND
(III) WITH RESPECT TO PREPAYMENT OF LOANS IN AN OPTIONAL CURRENCY, THE DOLLAR
EQUIVALENT OF $3,000,000 OR IN WHOLE MULTIPLES OF THE DOLLAR EQUIVALENT OF
$100,000 IN EXCESS THEREOF.


 


(B)                                 ON THE DATE OF ANY TERMINATION OR REDUCTION
OF THE COMMITMENTS PURSUANT TO SECTION 2.14, THE BORROWERS SHALL PAY OR PREPAY
SO MUCH OF THE LOANS AS SHALL BE NECESSARY IN ORDER THAT THE DOLLAR EQUIVALENT
FACILITY USAGE AT SUCH TIME WOULD NOT EXCEED THE AGGREGATE AMOUNT OF THE
COMMITMENTS AT SUCH TIME.

 

49

--------------------------------------------------------------------------------



 


(C)                                  IF ON ANY COMPUTATION DATE THE AMOUNT OF
THE DOLLAR EQUIVALENT FACILITY USAGE IS GREATER THAN THE TOTAL COMMITMENTS AT
SUCH TIME, AS APPLICABLE, AS A RESULT OF A CHANGE IN EXCHANGE RATES BETWEEN ONE
OR MORE OPTIONAL CURRENCIES AND DOLLARS, THEN THE ADMINISTRATIVE AGENT SHALL
NOTIFY THE BORROWERS OF THE SAME AND THE BORROWERS SHALL WITHIN TWO (2) BUSINESS
DAYS AFTER RECEIVING SUCH NOTICE PREPAY SO MUCH OF THE LOANS AS SHALL BE
NECESSARY IN ORDER THAT THE DOLLAR EQUIVALENT FACILITY USAGE SHALL NOT EXCEED
THE TOTAL COMMITMENTS AFTER GIVING EFFECT TO SUCH PREPAYMENTS.  IF ON ANY
COMPUTATION DATE THE AMOUNT OF THE EXPOSURE OF ANY LENDER IS GREATER THAN THE
COMMITMENT OF SUCH LENDER AT SUCH TIME AS A RESULT OF CHANGE IN EXCHANGE RATES
BETWEEN ONE OR MORE OPTIONAL CURRENCIES AND DOLLARS, THEN THE ADMINISTRATIVE
AGENT SHALL NOTIFY THE BORROWERS OF THE SAME AND THE BORROWERS SHALL WITHIN TWO
(2) BUSINESS DAYS AFTER RECEIVING SUCH NOTICE PREPAY SO MUCH OF THE REVOLVER
LOANS AS SHALL BE NECESSARY IN ORDER THAT THE EXPOSURE OF SUCH LENDER SHALL NOT
EXCEED THE COMMITMENT OF SUCH LENDER AFTER GIVING EFFECT TO SUCH PREPAYMENTS.


 


(D)                                 ALL PREPAYMENT NOTICES SHALL BE
IRREVOCABLE.  THE PRINCIPAL AMOUNT OF THE LOANS FOR WHICH A PREPAYMENT NOTICE IS
GIVEN, TOGETHER WITH INTEREST ON SUCH PRINCIPAL AMOUNT EXCEPT WITH RESPECT TO
BASE RATE LOANS, SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED IN SUCH
PREPAYMENT NOTICE AS THE DATE ON WHICH THE PROPOSED PREPAYMENT IS TO BE MADE IN
THE CURRENCY IN WHICH SUCH LOAN WAS MADE.  IF THE BORROWERS PREPAY A REVOLVER
LOAN, ALL OUTSTANDING SWING LINE LOANS SHALL (UNLESS THE SWING LINE LENDER SHALL
OTHERWISE AGREE) FIRST BE REPAID FROM THE PROCEEDS THEREOF.  IF THE BORROWERS
FAIL TO SPECIFY THE APPLICABLE TRANCHE WHICH THE BORROWERS ARE PREPAYING, THE
PREPAYMENT SHALL, SUBJECT TO THE IMMEDIATELY PRIOR SENTENCE, BE APPLIED TO BASE
RATE LOANS, THEN TO DOLLAR LIBOR LOANS AND THEN TO OPTIONAL CURRENCY LOANS, WITH
PAYMENTS APPLIED TO LIBOR LOANS BEING APPLIED IN ORDER OF NEXT MATURING INTEREST
PERIODS.  ANY PREPAYMENT HEREUNDER SHALL BE SUBJECT TO THE BORROWERS’ OBLIGATION
TO INDEMNIFY THE LENDERS UNDER SECTION 2.18.


 


(E)                                  UPON RECEIPT OF ANY NOTICE OF PREPAYMENT,
THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER THEREOF.


 


(F)                                    AMOUNTS PREPAID PURSUANT TO THIS
SECTION (OTHER THAN SUBSECTION (B) HEREOF) MAY BE REBORROWED, SUBJECT TO THE
TERMS AND CONDITIONS HEREOF.


 

2.16                           Requirements of Law.

 


(A)                                  IN THE EVENT THAT ANY CHANGE IN ANY
REQUIREMENT OF LAW OR IN THE INTERPRETATION, OR APPLICATION THEREOF OR
COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING
THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER GOVERNMENTAL AUTHORITY MADE
SUBSEQUENT TO THE DATE HEREOF:


 

(I)                                     SHALL SUBJECT ANY LENDER TO ANY TAX OF
ANY KIND WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY NOTE, ANY LETTER OF
CREDIT, ANY APPLICATION OR ANY LIBOR LOAN MADE BY IT OR PAYMENTS BY THE
BORROWERS OF PRINCIPAL, INTEREST, FEES OR OTHER AMOUNTS DUE FROM THE BORROWERS
HEREUNDER, OR CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER IN RESPECT
THEREOF (EXCEPT FOR TAXES COVERED BY SECTION 2.17 AND CHANGES IN THE RATE OF TAX
ON THE NET INCOME OR FRANCHISE TAXES OF SUCH LENDER OR A SURCHARGE ON THE NET
INCOME OR FRANCHISE TAXES OF SUCH LENDER);

 

50

--------------------------------------------------------------------------------


 

(II)                                  SHALL IMPOSE, MODIFY OR HOLD APPLICABLE
ANY RESERVE, SPECIAL DEPOSIT, COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST
ASSETS HELD BY, DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF,
ADVANCES, LOANS, LETTERS OF CREDIT  OR OTHER EXTENSIONS OF CREDIT BY, OR ANY
OTHER ACQUISITION OF FUNDS BY, ANY LENDER OR ANY LENDING OFFICE OF ANY LENDER
WHICH IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE INTEREST RATE ON
SUCH LIBOR LOAN HEREUNDER; OR

 

(III)                               SHALL IMPOSE ON ANY LENDER OR ANY LENDING
OFFICE OF ANY LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender or
its Lending Office, by an amount which such Lender deems to be material, of
making, converting into, continuing or maintaining LIBOR Loans, maintaining any
commitment hereunder or issuing or participating in Letters of Credit or to
reduce any amount receivable hereunder in respect thereof then, in any such
case, the Borrowers shall as promptly as practicable pay such Lender, upon its
demand, any additional amounts necessary to compensate such Lender for such
increased cost or reduced amount receivable.  If any Lender becomes entitled to
claim any additional amounts pursuant to this subsection, it shall as promptly
as practicable notify the Company, through the Administrative Agent, of the
event by reason of which it has become so entitled.  A certificate as to any
additional amounts payable pursuant to this subsection setting out in reasonable
detail the calculation thereof, submitted by such Lender, through the
Administrative Agent, to the Company shall be conclusive in the absence of
manifest error.  This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder.

 


(B)                                 IN THE EVENT THAT ANY LENDER SHALL HAVE
DETERMINED THAT ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY
OR IN THE INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR
ANY CORPORATION CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY GOVERNMENTAL
AUTHORITY MADE SUBSEQUENT TO THE DATE HEREOF DOES OR SHALL HAVE THE EFFECT OF
REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR SUCH CORPORATION’S CAPITAL AS A
CONSEQUENCE OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY LETTER OF CREDIT TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
SUCH LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, THE BORROWERS SHALL AS
PROMPTLY AS PRACTICABLE PAY SUCH LENDER, UPON ITS DEMAND, SUCH ADDITIONAL AMOUNT
OR AMOUNTS AS WILL COMPENSATE SUCH LENDER FOR SUCH REDUCTION.  IF ANY LENDER
BECOMES ENTITLED TO CLAIM ANY ADDITIONAL AMOUNTS PURSUANT TO THIS SUBSECTION, IT
SHALL AS PROMPTLY AS PRACTICABLE NOTIFY THE COMPANY, THROUGH THE ADMINISTRATIVE
AGENT, OF THE EVENT BY REASON OF WHICH IT HAS BECOME SO ENTITLED.  A CERTIFICATE
AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS SUBSECTION SUBMITTED BY
SUCH LENDER, THROUGH THE ADMINISTRATIVE AGENT, TO THE COMPANY SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE NOTES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(C)                                  EACH LENDER AGREES THAT IT WILL USE
REASONABLE EFFORTS IN ORDER TO AVOID OR TO MINIMIZE, AS THE CASE MAY BE, THE
PAYMENT BY THE BORROWERS OF ANY ADDITIONAL

 

51

--------------------------------------------------------------------------------



 


AMOUNT UNDER SUBSECTIONS 2.16(A) OR (B); PROVIDED, HOWEVER, THAT NO LENDER SHALL
BE OBLIGATED TO INCUR ANY EXPENSE, COST OR OTHER AMOUNT IN CONNECTION WITH
UTILIZING SUCH REASONABLE EFFORTS.


 


(D)                                 FAILURE OR DELAY ON THE PART OF ANY LENDER
TO DEMAND COMPENSATION FOR ANY INCREASED COSTS OR REDUCTION IN AMOUNTS RECEIVED
OR RECEIVABLE OR REDUCTION IN RETURN ON CAPITAL (“COSTS”) SHALL NOT CONSTITUTE A
WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT THE
BORROWERS SHALL NOT BE UNDER ANY OBLIGATION TO COMPENSATE ANY LENDER UNDER
PARAGRAPH (A) OR (B) ABOVE WITH RESPECT TO COSTS WITH RESPECT TO ANY PERIOD
PRIOR TO THE DATE THAT IS THREE MONTHS PRIOR TO THE DATE SUCH LENDER KNEW OR
SHOULD REASONABLY HAVE BEEN EXPECTED TO BE AWARE OF (I) THE CIRCUMSTANCES GIVING
RISE TO SUCH COSTS, (II) THE FACT THAT SUCH CIRCUMSTANCES WOULD IN FACT RESULT
IN A CLAIM FOR INCREASED COMPENSATION BY REASON OF SUCH COSTS, AND (III) THE
EXACT AMOUNT OF SUCH COSTS; PROVIDED FURTHER THAT THE FOREGOING LIMITATION SHALL
NOT APPLY TO ANY COSTS ARISING OUT OF THE RETROACTIVE APPLICATION OF ANY LAW,
REGULATION, RULE, GUIDELINE OR DIRECTIVE AS AFORESAID WITHIN SUCH THREE MONTH
PERIOD.


 

2.17                           Taxes.

 


(A)                                  ALL PAYMENTS MADE BY THE BORROWERS
HEREUNDER AND UNDER EACH NOTE SHALL BE MADE FREE AND CLEAR OF AND WITHOUT
DEDUCTION FOR ANY PRESENT OR FUTURE TAXES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES,
OR WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, INCLUDING ANY
INTEREST, ADDITIONS TO TAX OR PENALTIES APPLICABLE THERETO (EXCLUDING, IN THE
CASE OF THE ADMINISTRATIVE AGENT AND EACH LENDER, (I) NET INCOME TAXES AND
FRANCHISE OR GROSS RECEIPTS TAXES IMPOSED ON THE ADMINISTRATIVE AGENT OR SUCH
LENDER, AS THE CASE MAY BE, AS A RESULT OF A PRESENT OR FORMER CONNECTION
BETWEEN THE JURISDICTION OF THE GOVERNMENT OR TAXING AUTHORITY IMPOSING SUCH TAX
AND THE ADMINISTRATIVE AGENT OR SUCH LENDER (EXCLUDING A CONNECTION ARISING
SOLELY FROM THE ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED
OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS
AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS) AND (II) WITH RESPECT TO ANY
LENDER THAT IS A “FOREIGN FINANCIAL INSTITUTION” AS DEFINED IN
SECTION 1471(D)(4) OF THE CODE AND ANY REGULATIONS PROMULGATED THEREUNDER, ANY
TAXES IMPOSED AS A RESULT OF A FAILURE BY SUCH LENDER TO COMPLY WITH THE
REQUIREMENTS OF SECTIONS 1471 THROUGH 1474 OF THE CODE AND ANY REGULATIONS
PROMULGATED THEREUNDER TO ESTABLISH AN EXEMPTION FROM WITHHOLDING THEREUNDER)
(ALL SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS
AND WITHHOLDINGS BEING HEREINAFTER CALLED “TAXES”).  IF THE BORROWERS SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER OR UNDER ANY NOTE, (I) THE SUM PAYABLE SHALL BE INCREASED AS MAY BE
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT AND EACH LENDER RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE BORROWERS SHALL MAKE SUCH DEDUCTIONS
AND (III) THE BORROWERS SHALL TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE
RELEVANT TAX AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 IN ADDITION, THE BORROWERS AGREE TO PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES OR ANY OTHER EXCISE OR PROPERTY
TAXES, CHARGES, OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE HEREUNDER,
UNDER THE NOTES OR UNDER ANY OTHER LOAN DOCUMENT OR FROM THE EXECUTION,
DELIVERY, OR REGISTRATION OF, OR OTHERWISE WITH RESPECT TO, THIS AGREEMENT, ANY
NOTE OR ANY OTHER LOAN DOCUMENT (HEREINAFTER REFERRED TO AS “OTHER TAXES”).

 

52

--------------------------------------------------------------------------------



 


(C)                                  THE BORROWERS SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER FOR THE FULL AMOUNT OF TAXES OR OTHER TAXES
(INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED BY ANY
JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SUBSECTION) PAID BY THE
ADMINISTRATIVE AGENT OR ANY LENDER AND ANY LIABILITY (INCLUDING PENALTIES,
INTEREST, AND EXPENSES) ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR
NOT SUCH TAXES OR OTHER TAXES WERE CORRECTLY OR LEGALLY ASSERTED.  THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE THE ADMINISTRATIVE
AGENT OR A LENDER MAKES WRITTEN DEMAND THEREFOR.


 


(D)                                 WITHIN 30 DAYS AFTER THE DATE OF ANY PAYMENT
OF ANY TAXES OR OTHER TAXES BY THE BORROWERS, IF AVAILABLE, THE BORROWERS SHALL
FURNISH TO THE ADMINISTRATIVE AGENT AND EACH LENDER, AT ITS ADDRESS REFERRED TO
HEREIN, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT EVIDENCING PAYMENT
THEREOF.


 


(E)                                  WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWERS HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF
THE BORROWERS CONTAINED IN SUBSECTIONS 2.17(A) THROUGH (D) SHALL SURVIVE THE
PAYMENT IN FULL OF PRINCIPAL AND INTEREST HEREUNDER AND UNDER ANY INSTRUMENT
DELIVERED HEREUNDER.


 


(F)                                    EACH LENDER THAT IS NOT CREATED OR
ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR A STATE THEREOF AGREES THAT IT
WILL DELIVER TO THE BORROWERS AND THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
CLOSING DATE IN THE CASE OF EACH INITIAL LENDER AND ON OR PRIOR TO THE EFFECTIVE
DATE OF THE ASSIGNMENT AND ASSUMPTION OR NEW LENDER JOINDER PURSUANT TO WHICH IT
BECOMES A LENDER IN THE CASE OF EACH OTHER LENDER TWO DULY COMPLETED COPIES OF
UNITED STATES INTERNAL REVENUE SERVICE FORM W-8ECI, W-8BEN OR W-8IMY, AS THE
CASE MAY BE, OR SUCCESSOR APPLICABLE FORM.  EACH SUCH LENDER ALSO AGREES TO
DELIVER TO THE BORROWERS AND THE ADMINISTRATIVE AGENT TWO FURTHER COPIES OF THE
SAID FORM W-8ECI, W-8BEN OR W-8IMY OR SUCCESSOR APPLICABLE FORMS OR OTHER MANNER
OF CERTIFICATION, AS THE CASE MAY BE, ON OR BEFORE THE DATE THAT ANY SUCH FORM
EXPIRES OR BECOMES OBSOLETE OR AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A
CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE BORROWERS, AND
SUCH EXTENSIONS OR RENEWALS THEREOF AS MAY REASONABLY BE REQUESTED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT, UNLESS IN ANY SUCH CASE AN EVENT
(INCLUDING, WITHOUT LIMITATION, ANY CHANGE IN TREATY, LAW OR REGULATION) HAS
OCCURRED PRIOR TO THE DATE ON WHICH ANY SUCH DELIVERY WOULD OTHERWISE BE
REQUIRED WHICH RENDERS ALL SUCH FORMS INAPPLICABLE OR WHICH WOULD PREVENT SUCH
LENDER FROM DULY COMPLETING AND DELIVERING ANY SUCH FORM WITH RESPECT TO IT AND
SUCH LENDER SO ADVISES THE BORROWERS AND THE ADMINISTRATIVE AGENT.  SUCH LENDER
SHALL CERTIFY, IN THE CASE OF A FORM W-8ECI, W-8BEN OR W-8IMY, THAT IT IS
ENTITLED TO RECEIVE PAYMENTS UNDER THIS AGREEMENT WITHOUT DEDUCTION OR
WITHHOLDING OF ANY UNITED STATES FEDERAL INCOME TAXES.  IF ANY FORM PROVIDED BY
A LENDER AT THE TIME SUCH LENDER FIRST BECOMES A PARTY TO THIS AGREEMENT
INDICATES A UNITED STATES INTEREST WITHHOLDING RATE IN EXCESS OF ZERO,
WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED EXCLUDED FROM “TAXES” AS
DEFINED IN SUBSECTION 2.17(A).  EACH LENDER SHALL DELIVER TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT, WITH RESPECT TO TAXES IMPOSED BY ANY GOVERNMENTAL
AUTHORITY OTHER THAN THE UNITED STATES OF AMERICA, SIMILAR FORMS, IF AVAILABLE
(OR THE INFORMATION THAT WOULD BE CONTAINED IN SIMILAR FORMS IF SUCH FORMS WERE
AVAILABLE), TO THE FORMS WHICH ARE REQUIRED TO BE PROVIDED UNDER THIS SUBSECTION
WITH RESPECT TO TAXES OF THE UNITED STATES OF AMERICA.

 

53

--------------------------------------------------------------------------------



 


(G)                                 NOTWITHSTANDING THE FOREGOING SUBSECTIONS
2.17(A) THROUGH (E), THE BORROWERS SHALL NOT BE REQUIRED TO PAY ANY ADDITIONAL
AMOUNTS TO ANY LENDER IN RESPECT OF UNITED STATES WITHHOLDING OR BACKUP
WITHHOLDING TAX PURSUANT TO SUCH SUBSECTIONS IF (I) THE OBLIGATION TO PAY SUCH
ADDITIONAL AMOUNTS WOULD NOT HAVE ARISEN BUT FOR A FAILURE BY SUCH LENDER TO
COMPLY WITH THE REQUIREMENTS OF SUBSECTION 2.17(F) OR (II) SUCH LENDER SHALL NOT
HAVE FURNISHED THE COMPANY WITH SUCH FORMS LISTED IN SUBSECTION 2.17(F) AND
SHALL NOT HAVE TAKEN SUCH OTHER STEPS AS REASONABLY MAY BE AVAILABLE TO IT UNDER
APPLICABLE TAX LAWS AND ANY APPLICABLE TAX TREATY OR CONVENTION TO OBTAIN AN
EXEMPTION FROM, OR REDUCTION (TO THE LOWEST APPLICABLE RATE) OF, SUCH UNITED
STATES WITHHOLDING TAX.


 


(H)                                 IF THE ADMINISTRATIVE AGENT OR ANY LENDER
RECEIVES A REFUND IN RESPECT OF TAXES OR OTHER TAXES PAID BY THE BORROWERS,
WHICH IN THE GOOD FAITH JUDGMENT OF THE ADMINISTRATIVE AGENT OR SUCH LENDER IS
ALLOCABLE TO SUCH PAYMENT, IT SHALL, IF NO EVENT OF DEFAULT HAS OCCURRED,
PROMPTLY PAY SUCH REFUND TO THE BORROWERS, NET OF ALL OUT-OF-POCKET EXPENSES
(INCLUDING ANY TAXES TO WHICH SUCH LENDER HAS BECOME SUBJECT AS A RESULT OF ITS
RECEIPT OF SUCH REFUND) OF THE ADMINISTRATIVE AGENT OR SUCH LENDER INCURRED IN
OBTAINING SUCH REFUND AND WITHOUT INTEREST; PROVIDED, HOWEVER, THAT THE
BORROWERS AGREE TO PROMPTLY RETURN SUCH REFUND (PLUS ALL OUT-OF-POCKET EXPENSES
INCLUDING ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT
GOVERNMENTAL AUTHORITY) TO THE ADMINISTRATIVE AGENT OR THE APPLICABLE LENDER, AS
THE CASE MAY BE, IF IT RECEIVES NOTICE FROM THE ADMINISTRATIVE AGENT OR SUCH
LENDER THAT THE ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTHING CONTAINED IN THIS
SECTION 2.17(H) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS TO BE CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


 

2.18                           Indemnity.

 


(A)                                  THE BORROWERS JOINTLY AND SEVERALLY AGREE
TO INDEMNIFY EACH LENDER AND TO HOLD EACH LENDER HARMLESS FROM ANY LOSS OR
EXPENSE WHICH SUCH LENDER MAY SUSTAIN OR INCUR AS A CONSEQUENCE OF (I) DEFAULT
BY THE BORROWERS IN PAYMENT WHEN DUE OF THE PRINCIPAL AMOUNT OF OR INTEREST ON
ANY LIBOR LOAN OR SWING LINE LOAN, (II) DEFAULT BY THE BORROWERS IN MAKING A
BORROWING OF, CONVERSION INTO OR CONTINUATION OF LIBOR LOANS OR SWING LINE LOANS
WHICH ARE NOT BASE RATE LOANS AFTER THE BORROWERS HAVE GIVEN A NOTICE REQUESTING
THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, (III) DEFAULT BY
THE BORROWERS IN MAKING ANY PREPAYMENT AFTER THE BORROWERS HAVE GIVEN A NOTICE
THEREOF IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT, (IV) THE MAKING OF
A PREPAYMENT (WHETHER VOLUNTARY, MANDATORY, AS A RESULT OF ACCELERATION OR
OTHERWISE) OF LIBOR LOANS OR SWING LINE LOANS WHICH ARE NOT BASE RATE LOANS ON A
DAY WHICH IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT THERETO (OR, IN
THE CASE OF A SWING LINE LOAN ON THE DATE SUCH SWING LINE LOAN IS DUE), OR
(V) THE ASSIGNMENT OF ANY LIBOR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST
PERIOD OR MATURITY DATE APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE
BORROWERS PURSUANT TO SECTION 2.24,INCLUDING, WITHOUT LIMITATION, IN EACH CASE,
ANY SUCH LOSS OR EXPENSE ARISING FROM THE REEMPLOYMENT OF FUNDS OBTAINED BY IT
OR FROM FEES PAYABLE TO TERMINATE THE DEPOSITS FROM WHICH SUCH FUNDS WERE
OBTAINED.  A CERTIFICATE AS TO ANY AMOUNTS THAT A LENDER IS ENTITLED TO RECEIVE
UNDER THIS SECTION 2.18 SUBMITTED BY SUCH LENDER, THROUGH THE ADMINISTRATIVE
AGENT, TO THE COMPANY SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR AND
ALL SUCH AMOUNTS SHALL BE PAID BY THE BORROWERS

 

54

--------------------------------------------------------------------------------



 


PROMPTLY UPON DEMAND BY SUCH LENDER.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE NOTES AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(B)                                 FOR THE PURPOSE OF CALCULATION OF ALL
AMOUNTS PAYABLE TO A LENDER UNDER THIS SUBSECTION, EACH LENDER SHALL BE DEEMED
TO HAVE ACTUALLY FUNDED ITS RELEVANT LIBOR LOAN OR SWING LINE LOAN THROUGH THE
PURCHASE OF A DEPOSIT BEARING INTEREST AT THE LIBOR RATE OR THE APPLICABLE RATE
ON SUCH SWING LINE LOAN, AS THE CASE MAY BE, IN AN AMOUNT EQUAL TO THE AMOUNT OF
THAT LIBOR LOAN OR SWING LINE LOAN, AS THE CASE MAY BE, AND HAVING A MATURITY
COMPARABLE TO THE RELEVANT INTEREST PERIOD OR APPLICABLE PERIOD FOR SUCH SWING
LINE LOAN; PROVIDED, HOWEVER, THAT EACH LENDER MAY FUND EACH OF ITS LIBOR LOANS,
AND THE SWING LINE LENDER MAY FUND ITS SWING LINE LOANS, IN ANY MANNER IT SEES
FIT, AND THE FOREGOING ASSUMPTIONS SHALL BE UTILIZED ONLY FOR THE CALCULATION OF
AMOUNTS PAYABLE UNDER THIS SUBSECTION.  THIS COVENANT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 

2.19                           Judgment Currency.

 


(A)                                  IF FOR THE PURPOSES OF OBTAINING JUDGMENT
IN ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER OR UNDER A NOTE IN
ANY CURRENCY (THE “ORIGINAL CURRENCY”) INTO ANOTHER CURRENCY (THE “OTHER
CURRENCY”), THE PARTIES HEREBY AGREE, TO THE FULLEST EXTENT PERMITTED BY LAW,
THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT WHICH IN ACCORDANCE WITH NORMAL
BANKING PROCEDURES THE ADMINISTRATIVE AGENT COULD PURCHASE THE ORIGINAL CURRENCY
WITH THE OTHER CURRENCY AFTER ANY PREMIUM AND COSTS OF EXCHANGE ON THE BUSINESS
DAY PRECEDING THAT ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)                                 THE OBLIGATION OF THE BORROWERS IN RESPECT
OF ANY SUM DUE FROM THE BORROWERS TO ANY LENDER HEREUNDER SHALL, NOTWITHSTANDING
ANY JUDGMENT IN AN OTHER CURRENCY, WHETHER PURSUANT TO A JUDGMENT OR OTHERWISE,
BE DISCHARGED ONLY TO THE EXTENT THAT, ON THE BUSINESS DAY FOLLOWING RECEIPT BY
ANY LENDER OF ANY SUM ADJUDGED TO BE SO DUE IN SUCH OTHER CURRENCY, SUCH LENDER
MAY IN ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE ORIGINAL CURRENCY
WITH SUCH OTHER CURRENCY.  IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED
IS LESS THAN THE SUM ORIGINALLY DUE TO SUCH LENDER IN THE ORIGINAL CURRENCY, THE
BORROWERS JOINTLY AND SEVERALLY AGREE, AS A SEPARATE OBLIGATION AND
NOTWITHSTANDING ANY SUCH JUDGMENT OR PAYMENT, TO INDEMNIFY SUCH LENDER AGAINST
SUCH LOSS.


 

2.20                           Borrowers’ Representative.   Each of the
Borrowers hereby appoints the Company as its non-exclusive representative, and
grants to the Company an irrevocable power of attorney to act as its
attorney-in-fact, with regard to all matters relating to this Agreement and each
of the other Loan Documents, including, without limitation, execution and
delivery of any Notice of Borrowing, and amendments, supplements, waivers or
other modifications hereto or thereto, receipt of any notices hereunder or
thereunder and receipt of service of process in connection herewith or therewith
and making all elections as to interest rates and interest payment dates.  (In
such capacity, the Company is herein referred to as the “Borrowers’
Representative.”)  The Administrative Agent and the Lenders shall be entitled to
rely exclusively on the Borrowers’ Representative’s authority so to act in each
instance without inquiry or investigation, and each of the Borrowers hereby
agrees to indemnify and hold harmless the Administrative Agent and the Lenders
for any losses, costs, delays, errors, claims, penalties or

 

55

--------------------------------------------------------------------------------

 


 

charges arising from or out of the Borrowers’ Representative’s actions pursuant
to this Section 2.20 and the Administrative Agent’s and the Lenders’ reliance
thereon and hereon.  Notice from the Borrowers’ Representative shall be deemed
to be notice from all of the Borrowers and notice to the Borrowers’
Representative shall be deemed to be notice to all of the Borrowers.  Nothing in
this Section 2.20 shall vitiate or be held contrary to the Borrowers’
representations and covenants regarding the Loans or the net worth or solvency
of the Borrowers made herein or in any of the Loan Documents.

 

2.21                           European Monetary Union.  (a)  If (i) any
Optional Currency ceases to be lawful currency of the nation issuing the same
and is replaced by the Euro, or (ii) any Optional Currency and the Euro are at
the same time recognized by any governmental authority of the nation issuing
such currency as lawful currency of such nation and the Administrative Agent
shall so request in a notice delivered to the Borrowers, then any amount payable
hereunder by the Borrowers in such Optional Currency shall instead be payable in
the Euro and the amount so payable shall be determined by translating the amount
payable in such Optional Currency to the Euro at the exchange rate recognized by
the European Central Bank for the purpose of implementing the replacement of the
relevant Optional Currency by the Euro (and the provisions governing payments in
Optional Currencies in this Agreement shall apply to such payment in the Euro as
if such payment in the Euro were a payment in an Optional Currency) (“a Currency
Replacement”).  Prior to the occurrence of the event or events described in
clauses (i) and (ii) of the preceding sentence, each amount payable hereunder in
any Optional Currency will, except as otherwise provided herein, continue to be
payable only in that Optional Currency.

 


(B)                                 THE BORROWERS AGREE, AT THE REQUEST OF THE
ADMINISTRATIVE AGENT, TO COMPENSATE THE ADMINISTRATIVE AGENT OR ANY LENDER FOR
ANY LOSS, COST, EXPENSE OR REDUCTION IN RETURN THAT THE ADMINISTRATIVE AGENT OR
SUCH LENDER SHALL REASONABLY DETERMINE SHALL BE INCURRED OR SUSTAINED BY THE
ADMINISTRATIVE AGENT OR SUCH LENDER AS A RESULT OF A CURRENCY REPLACEMENT AND
THAT WOULD NOT HAVE BEEN INCURRED OR SUSTAINED BUT FOR THE TRANSACTIONS PROVIDED
FOR HEREIN.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT OR SUCH LENDER SETTING
FORTH THE DETERMINATION OF THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE THE
ADMINISTRATIVE AGENT OR SUCH LENDER SHALL BE DELIVERED TO THE BORROWERS THROUGH
THE ADMINISTRATIVE AGENT AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR SO LONG
AS SUCH DETERMINATION IS MADE ON A REASONABLE BASIS.  THE BORROWERS SHALL PAY
THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS
DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER RECEIPT THEREOF.


 


(C)                                  THE BORROWERS AGREE AT THE TIME OF OR AT
ANY TIME FOLLOWING THE IMPLEMENTATION OF ANY CHANGES TO THE EUROPEAN MONETARY
UNION, TO USE REASONABLE EFFORTS TO ENTER INTO AN AGREEMENT AMENDING THIS
AGREEMENT IN ORDER TO REFLECT THE IMPLEMENTATION OF SUCH CHANGES, AND TO PLACE
THE LENDERS AND THE BORROWERS IN THE POSITION WITH RESPECT TO THE SETTLEMENT OF
PAYMENTS OF THE EURO AS THEY WOULD HAVE BEEN WITH RESPECT TO THE SETTLEMENT OF
THE OPTIONAL CURRENCY IT REPLACED.

 

2.22                           Foreign Borrower Obligations.  (a)          
Notwithstanding the joint and several liability of the Borrowers under this
Agreement, the obligations of each Foreign Borrower on account of principal and
interest and Reimbursement Obligations shall be limited to the principal amount
advanced to such Foreign Borrower and its Subsidiaries and reimbursement of
draws under Letters of Credit issued for the account of such Foreign Borrower
and its Subsidiaries and,

 

56

--------------------------------------------------------------------------------


 

in each case, interest thereon. Each Foreign Borrower shall be liable only for
its pro rata share of all fees and expenses and other sums due hereunder (other
than principal and interest on the Loans) based upon the ratio of Loans
outstanding to such Foreign Borrower to the total amount of Loans outstanding
hereunder.

 


(B)                                 ANY FOREIGN BORROWER MAY FROM TIME TO TIME
DELIVER A TERMINATION NOTICE TO THE ADMINISTRATIVE AGENT REQUESTING THAT IT NO
LONGER BE A PARTY HERETO.  SUCH TERMINATION SHALL BE EFFECTIVE TWO BUSINESS DAYS
AFTER RECEIPT BY THE ADMINISTRATIVE AGENT SO LONG AS ALL OBLIGATIONS OF SUCH
FOREIGN BORROWER HEREUNDER HAVE BEEN PAID IN FULL (INCLUDING PRINCIPAL, INTEREST
AND OTHER AMOUNTS) AND NO LETTER OF CREDIT ISSUED FOR THE ACCOUNT OR BENEFIT OF
SUCH FOREIGN BORROWER IS OUTSTANDING; PROVIDED THAT, TO THE EXTENT THIS
AGREEMENT PROVIDES FOR THE SURVIVAL OF CERTAIN PROVISIONS UPON TERMINATION
HEREOF, SUCH SURVIVING PROVISIONS SHALL SURVIVE A TERMINATION UNDER THIS
SUBSECTION WITH RESPECT TO ANY SUCH FOREIGN BORROWER.  FOLLOWING RECEIPT OF SUCH
NOTICE, NO FURTHER LOANS MAY BE BORROWED BY SUCH FOREIGN BORROWER HEREUNDER,
UNLESS SUCH FOREIGN BORROWER SHALL THEREAFTER REJOIN THIS AGREEMENT AS A
BORROWER PURSUANT TO THE JOINDER PROVISIONS OF SECTION 5.9 HEREOF.


 

2.23                           Change of Lending Office.   Each Lender agrees
that, upon the occurrence of any event giving rise to the operation of Sections
2.16 or 2.17 with respect to such Lender, it will, if requested by the
Borrowers, use reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided, that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal,
regulatory or other disadvantage, and provided, further, that nothing in this
Section shall affect or delay the required performance of any of the obligations
of the Borrowers or the rights of any Lender pursuant to Sections 2.16 or 2.17.

 

2.24                           Substitution of Lenders.   Upon the receipt by
the Borrowers from any Lender (an “Affected Lender”) of a notice under
Section 2.13(b) or a claim under Section 2.16 or 2.17, or at any time that a
Lender is a Defaulting Lender, the Borrowers may:  (a) request one or more of
the other Lenders to acquire and assume all or part of such Affected Lender’s or
Defaulting Lender’s, as the case may be, Loans and Commitment; or (b) replace
such Affected Lender or Defaulting Lender, as the case may be, by designating
another Lender or financial institution that is willing to acquire such Loans
and assume such Commitment; provided that (i) such replacement does not conflict
with any Requirement of Law, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) the
replacement Lender or institution shall purchase, at par, all Loans, accrued
interest, accrued fees and other amounts owing to such replaced Lender on and as
of the date of replacement, (iv) the Borrowers shall be liable to such replaced
Lender under Section 2.18 if any LIBOR Loan owing to such replaced Lender shall
be prepaid (or purchased) other than on the last day of the Interest Period
relating thereto and shall pay any such amounts to such Lender on the date of
such replacement, (v) the replacement Lender or institution, if not already a
Lender, shall be reasonably satisfactory to the Administrative Agent, (vi) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 9.6 (provided that the Borrowers or replacement Lender
shall be obligated to pay the registration and processing fee),(vii) the
Borrowers shall pay all additional amounts (if any) required pursuant to
Sections 2.16 or 2.17, as the case may be, to the extent such additional amounts
were incurred on or prior

 

57

--------------------------------------------------------------------------------


 

to the consummation of such replacement and (viii) in the case of any such
assignment resulting from a claim under Section 2.16 or 2.17, such assignment
will result in a reduction in such compensation or payments thereafter.

 

2.25                           Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 


(A)                                  SUCH DEFAULTING LENDER SHALL NO LONGER BE
ENTITLED TO RECEIVE ITS COMMITMENT PERCENTAGE OF COMMITMENT FEES OR LETTER OF
CREDIT FEES OTHERWISE PAYABLE PURSUANT TO SECTIONS 2.7 AND 2.8 HEREOF, AND
THEREAFTER, SO LONG AS ANY LENDER IS A DEFAULTING LENDER, THE FEES PAYABLE TO
THE NON-DEFAULTING LENDERS PURSUANT TO SECTION 2.7 AND 2.8 SHALL BE BASED ON
THEIR ADJUSTED COMMITMENT PERCENTAGES; PROVIDED THAT (I) IF A LETTER OF CREDIT
COLLATERAL ACCOUNT IS MAINTAINED PURSUANT TO SECTION 2.25(C)(IV), THE BORROWER
SHALL NOT BE REQUIRED TO PAY ANY FEES PURSUANT TO SECTION 2.8 WITH RESPECT TO
THE UNALLOCATED PORTION OF SUCH DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF ALL
LETTER OF CREDIT OBLIGATIONS, AND (II) IF ANY DEFAULTING LENDER’S COMMITMENT
PERCENTAGE OF THE LETTER OF CREDIT OBLIGATIONS IS NEITHER REALLOCATED NOR CASH
COLLATERALIZED PURSUANT TO SECTION 2.25(C), THEN WITHOUT PREJUDICE TO ANY RIGHTS
OR REMEDIES OF THE ISSUING BANK OR ANY LENDER HEREUNDER, ALL FEES PAYABLE UNDER
SECTION 2.8 WITH RESPECT THERETO SHALL BE PAYABLE TO THE ISSUING BANK UNTIL SUCH
DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF THE LETTER OF CREDIT OBLIGATIONS IS
REALLOCATED AND/OR CASH COLLATERALIZED.


 


(B)                                 SUCH DEFAULTING LENDER, OR THE COMMITMENT
PERCENTAGE OF SUCH DEFAULTING LENDER, AS APPLICABLE, SHALL NOT BE INCLUDED IN
DETERMINING WHETHER ALL LENDERS OR REQUIRED LENDERS HAVE TAKEN OR MAY TAKE ANY
ACTION HEREUNDER (INCLUDING ANY CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO
SECTION 9.1), PROVIDED THAT ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE
CONSENT OF ALL LENDERS OR EACH AFFECTED LENDER WHICH AFFECTS SUCH DEFAULTING
LENDER DIFFERENTLY THAN OTHER AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH
DEFAULTING LENDER;


 


(C)                                  IF ANY OUTSTANDING SWING LINE LOANS OR
LETTERS OF CREDIT EXIST AT THE TIME A LENDER BECOMES A DEFAULTING LENDER THEN:


 

(I)                                     SUCH DEFAULTING LENDER’S PRO RATA
PORTION OF SUCH SWING LINE LOANS SHALL BE REALLOCATED AMONG THE NON-DEFAULTING
LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE ADJUSTED COMMITMENT PERCENTAGES BUT
ONLY TO THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING LENDERS’ ADJUSTED
COMMITMENT PERCENTAGES OF THE  AGGREGATE PRINCIPAL AMOUNT OF ALL OUTSTANDING
SWING LINE LOANS PLUS THE AGGREGATE DOLLAR EQUIVALENT PRINCIPAL AMOUNT OF ALL
OUTSTANDING REVOLVER LOANS PLUS THE AGGREGATE AMOUNT OF THE LETTER OF CREDIT
OBLIGATIONS THEN OUTSTANDING DOES NOT EXCEED THE AGGREGATE AMOUNT OF ALL
NON-DEFAULTING LENDERS’ COMMITMENTS AND (Y) THE CONDITIONS SET FORTH IN
SECTION 4.2 ARE SATISFIED AT SUCH TIME; AND

 

(II)                                  SUCH DEFAULTING LENDER’S PARTICIPATION
INTERESTS IN SUCH OUTSTANDING LETTERS OF CREDIT SHALL BE REALLOCATED AMONG THE
NON-DEFAULTING LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE ADJUSTED COMMITMENT
PERCENTAGES BUT ONLY TO THE EXTENT (X) THE SUM OF ALL NON-DEFAULTING LENDERS’
ADJUSTED COMMITMENT PERCENTAGES OF THE  AGGREGATE

 

58

--------------------------------------------------------------------------------


 

PRINCIPAL AMOUNT OF ALL OUTSTANDING SWING LINE LOANS PLUS THE AGGREGATE DOLLAR
EQUIVALENT PRINCIPAL AMOUNT OF ALL OUTSTANDING REVOLVER LOANS PLUS THE AGGREGATE
AMOUNT OF THE LETTER OF CREDIT OBLIGATIONS THEN OUTSTANDING DOES NOT EXCEED THE
AGGREGATE AMOUNT OF ALL NON-DEFAULTING LENDERS’ COMMITMENTS AND (Y) THE
CONDITIONS SET FORTH IN SECTION 4.2 ARE SATISFIED AT SUCH TIME; AND

 

(III)                               TO THE EXTENT THAT ALL OR ANY PART OF SUCH
DEFAULTING LENDER’S PRO RATA PORTION OF SWING LINE LOANS CANNOT BE REALLOCATED
PURSUANT TO SECTION 2.25(C)(I), THEN THE BORROWERS (A) SHALL, WITHIN 15 DAYS
FOLLOWING NOTICE FROM THE ADMINISTRATIVE AGENT UNTIL SUCH DEFAULTING LENDER
CEASES TO BE A DEFAULTING LENDER UNDER THIS AGREEMENT, ESTABLISH AND,
THEREAFTER, MAINTAIN A SPECIAL COLLATERAL ACCOUNT (THE “SWING LINE COLLATERAL
ACCOUNT”) AT THE ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS SPECIFIED PURSUANT
TO SECTION 9.2, IN THE NAME OF THE BORROWERS BUT UNDER THE SOLE DOMINION AND
CONTROL OF THE ADMINISTRATIVE AGENT, (B) GRANT TO THE ADMINISTRATIVE AGENT FOR
THE BENEFIT OF THE LENDERS, SOLELY AS SECURITY FOR REPAYMENT OF THE UNALLOCATED
PORTION OF SUCH DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF OUTSTANDING SWING
LINE LOANS, A SECURITY INTEREST IN AND TO THE SWING LINE COLLATERAL ACCOUNT AND
ANY FUNDS THAT MAY THEREAFTER BE DEPOSITED THEREIN AND (C) SHALL MAINTAIN IN THE
SWING LINE COLLATERAL ACCOUNT AN AMOUNT EQUAL TO THE UNALLOCATED PORTION OF SUCH
DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF OUTSTANDING SWING LINE LOANS; AND

 

(IV)                              TO THE EXTENT THAT ALL OR ANY PART OF SUCH
DEFAULTING LENDER’S PARTICIPATIONS IN OUTSTANDING LETTERS OF CREDIT CANNOT BE
REALLOCATED PURSUANT TO SECTION 2.25(C)(II), THEN THE BORROWERS (A) SHALL,
WITHIN 15 DAYS FOLLOWING NOTICE FROM THE ADMINISTRATIVE AGENT UNTIL SUCH
DEFAULTING LENDER CEASES TO BE A DEFAULTING LENDER UNDER THIS AGREEMENT,
ESTABLISH AND, THEREAFTER, MAINTAIN A SPECIAL COLLATERAL ACCOUNT (THE “LETTER OF
CREDIT COLLATERAL ACCOUNT”) AT THE ADMINISTRATIVE AGENT’S OFFICE AT THE ADDRESS
SPECIFIED PURSUANT TO SECTION 9.2 IN THE NAME OF THE BORROWERS BUT UNDER THE
SOLE DOMINION AND CONTROL OF THE ADMINISTRATIVE AGENT, (B) GRANT TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS, AS SECURITY FOR THE
UNALLOCATED PORTION OF SUCH DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF ALL
LETTER OF CREDIT OBLIGATIONS, A SECURITY INTEREST IN THE LETTER OF CREDIT
COLLATERAL ACCOUNT AND ANY FUNDS THAT MAY BE DEPOSITED THEREIN AND (C) SHALL
MAINTAIN IN THE LETTER OF CREDIT COLLATERAL ACCOUNT AN AMOUNT EQUAL TO THE
UNALLOCATED PORTION OF SUCH DEFAULTING LENDER’S COMMITMENT PERCENTAGE OF ALL
LETTER OF CREDIT OBLIGATIONS, REGARDLESS OF WHETHER ANY LETTERS OF CREDIT HAVE
THEN BEEN DRAWN.

 


(D)                                 THE SWING LINE LENDER SHALL NOT BE REQUIRED
TO, BUT IN ITS SOLE DISCRETION MAY FROM TIME TO TIME ELECT TO, FUND ANY SWING
LINE LOAN AND NO ISSUING LENDER SHALL BE REQUIRED TO, BUT IN ITS SOLE DISCRETION
MAY FROM TIME TO TIME ELECT TO, ISSUE, AMEND OR INCREASE ANY LETTER OF CREDIT,
UNLESS IT IS SATISFIED IN ITS SOLE DISCRETION THAT THE RELATED EXPOSURE WILL BE
100% COVERED BY THE NON-DEFAULTING LENDERS AND/OR CASH COLLATERAL WILL BE
PROVIDED BY THE BORROWERS IN ACCORDANCE WITH SECTION 2.25(C).


 


(E)                                  ANY AMOUNT PAYABLE TO SUCH DEFAULTING
LENDER HEREUNDER (WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE,
BUT EXCLUDING SECTION 2.24) SHALL, IN LIEU OF BEING DISTRIBUTED TO SUCH
DEFAULTING LENDER, BE RETAINED BY THE ADMINISTRATIVE AGENT IN A SEGREGATED
ACCOUNT AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF LAW, BE APPLIED AT SUCH
TIME OR TIMES AS MAY BE DETERMINED BY THE ADMINISTRATIVE AGENT (I) FIRST, TO THE
PAYMENT OF ANY AMOUNTS

 

59

--------------------------------------------------------------------------------


 


OWING BY SUCH DEFAULTING LENDER TO THE ADMINISTRATIVE AGENT HEREUNDER,
(II) SECOND, PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING BY SUCH DEFAULTING
LENDER TO THE ISSUING LENDER OR SWING LINE LENDER HEREUNDER, (III) THIRD, TO THE
FUNDING OF ANY LOAN OR THE FUNDING OF ANY PARTICIPATING INTEREST IN ANY SWING
LINE LOAN OR LETTER OF CREDIT IN RESPECT OF WHICH SUCH DEFAULTING LENDER HAS
FAILED TO FUND ITS PORTION THEREOF AS REQUIRED BY THIS AGREEMENT, AS DETERMINED
BY THE ADMINISTRATIVE AGENT, (IV) FOURTH, IF SO DETERMINED BY THE ADMINISTRATIVE
AGENT AND THE BORROWER, HELD IN SUCH ACCOUNT AS CASH COLLATERAL FOR FUTURE
FUNDING OBLIGATIONS OF THE DEFAULTING LENDER UNDER THIS AGREEMENT, (V) FIFTH,
PRO RATA, TO THE PAYMENT OF ANY AMOUNTS OWING TO THE BORROWERS OR THE LENDERS AS
A RESULT OF ANY JUDGMENT OF A COURT OF COMPETENT JURISDICTION OBTAINED BY THE
BORROWERS OR ANY LENDER AGAINST SUCH DEFAULTING LENDER AS A RESULT OF SUCH
DEFAULTING LENDER’S BREACH OF ITS OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED
THAT, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, ANY PAYMENTS
THAT WOULD BE MADE TO THE BORROWERS MAY BE APPLIED BY THE ADMINISTRATIVE AGENT
TO THE OBLIGATIONS IN SUCH ORDER AS THE ADMINISTRATIVE AGENT SHALL ELECT AND
(VI) SIXTH, TO SUCH DEFAULTING LENDER OR AS OTHERWISE DIRECTED BY A COURT OF
COMPETENT JURISDICTION; PROVIDED THAT IF SUCH PAYMENT IS (X) A PREPAYMENT OF THE
PRINCIPAL AMOUNT OF ANY LOANS OR REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS
OF CREDIT FOR WHICH A DEFAULTING LENDER HAS FUNDED ITS PARTICIPATION OBLIGATIONS
AND (Y) MADE AT A TIME WHEN THE CONDITIONS SET FORTH IN SECTION 4.2 ARE
SATISFIED, THE REMAINING PORTION OF SUCH PAYMENT SHALL BE APPLIED SOLELY TO
PREPAY THE LOANS OF, AND REIMBURSEMENT OBLIGATIONS OWED TO, ALL NON-DEFAULTING
LENDERS PRO RATA PRIOR TO BEING APPLIED TO THE PREPAYMENT OF ANY LOANS, OR
REIMBURSEMENT OBLIGATIONS OWED TO, ANY DEFAULTING LENDER.


 


(F)                                    IN THE EVENT THAT THE ADMINISTRATIVE
AGENT, THE BORROWERS, EACH ISSUING LENDER AND THE SWING LINE LENDER EACH AGREES
THAT A DEFAULTING LENDER HAS ADEQUATELY REMEDIED ALL MATTERS THAT CAUSED SUCH
LENDER TO BE A DEFAULTING LENDER, THEN THE SWING LINE LOANS AND LETTERS OF
CREDIT PARTICIPATIONS OF THE LENDERS SHALL BE READJUSTED TO REFLECT THE
INCLUSION OF SUCH LENDER’S COMMITMENT PERCENTAGE AND ON SUCH DATE SUCH LENDER
SHALL PURCHASE AT PAR SUCH OF THE LOANS OF THE OTHER LENDERS (OTHER THAN SWING
LINE LOANS) AS THE ADMINISTRATIVE AGENT SHALL DETERMINE MAY BE NECESSARY IN
ORDER FOR SUCH LENDER TO HOLD SUCH LOANS IN ACCORDANCE WITH ITS COMMITMENT
PERCENTAGE, SUBJECT TO THE PROVISIONS OF SECTION 2.18.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES


 

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, each of
the Borrowers hereby represents and warrants to the Administrative Agent and
each Lender that:

 

3.1                                 Financial Condition.  The consolidated
balance sheet of the Company and its consolidated Subsidiaries as at
December 31, 2009 and the related consolidated statements of income and of cash
flows for the period ended on such date, copies of which have heretofore been
furnished to each Lender, present fairly the consolidated financial condition of
the Company and its consolidated Subsidiaries as at such date, and the
consolidated results of their operations and their consolidated cash flows for
the period then ended.  All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved.  Neither the Company nor any of
its consolidated Subsidiaries had, at the date of the most recent balance sheet
referred to

 

60

--------------------------------------------------------------------------------


 

above, any material Guaranty Obligation, liability for taxes, or any long-term
lease or unusual forward or long-term commitment, including, without limitation,
any interest rate or foreign currency swap or exchange transaction, which is
required by GAAP to be but is not reflected in the foregoing statements or in
the notes thereto.

 

3.2                                 No Change.  Since December 31, 2009, there
has been no development or event nor any prospective development or event which
has had or could reasonably be expected to have a Material Adverse Effect.

 

3.3                                 Corporate Existence; Compliance with Law. 
Each of the Borrowers and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the corporate or other power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified to transact business and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect,
and (d) is in compliance with all Requirements of Law except to the extent that
its failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

3.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each of the Borrowers has the corporate or other power, authority,
and legal right to make, deliver and perform this Agreement, the Applications
and each other Loan Document to which it is a party and to borrow hereunder and
has taken all necessary corporate or other action to authorize the Extensions of
Credit on the terms and conditions of this Agreement and each other Loan
Document to which it is a party and to authorize the execution, delivery and
performance of this Agreement and each other Loan Document to which it is a
party.  No consent or authorization of, filing with or other act by or in
respect of, any Governmental Authority or any other Person (including
stockholders and creditors of the Borrowers) is required in connection with the
Extensions of Credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement, the Notes, the Applications or any
other Loan Document.  This Agreement has been and each other Loan Document to
which it is a party will be, duly executed and delivered on behalf of such
Borrower.  This Agreement constitutes and each other Loan Document when executed
and delivered will constitute, a legal, valid and binding obligation of the
Borrowers party thereto enforceable against such Borrowers in accordance with
their respective terms, except as enforceability may be limited by applicable
Bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

3.5                                 No Legal Bar.  The execution, delivery and
performance of this Agreement, the Notes, the Applications and the other Loan
Documents by the Borrowers, the Extensions of Credit extended hereunder and the
use of the proceeds thereof will not violate any Requirement of Law or
Contractual Obligation of any Borrower or any of its Subsidiaries and will not
result in, or require, the creation or imposition of any Lien on any properties
or revenues of any Borrower pursuant to any such Requirement of Law or
Contractual Obligation.

 

61

--------------------------------------------------------------------------------


 

3.6                                 No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrowers, threatened against
any Borrower or any of their respective Subsidiaries or against any of its or
their respective properties or revenues (a) with respect to this Agreement, the
Notes, the other Loan Documents or any of the transactions contemplated hereby,
or (b) as to which there is a reasonable likelihood of an adverse determination
and which, if adversely determined, could have a Material Adverse Effect.

 

3.7                                 No Default.  Neither the Company, any other
Borrower nor any of its or their Subsidiaries is in default under or with
respect to any of its Contractual Obligations in any respect which could have a
Material Adverse Effect.  No Default or Event of Default has occurred and is
continuing.

 

3.8                                 Taxes.  Each of the Borrowers has filed or
caused to be filed all tax returns which, to its knowledge, are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves, if any, in conformity with GAAP have been provided on the books of the
Company or its Subsidiaries, as the case may be); no federal tax Lien has been
filed against any of the Borrowers or any of their Subsidiaries.

 

3.9                                 Federal Regulations.  No part of the
proceeds of any Loans will be used for “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U or for any purpose which violates the provisions of Regulation U or
any other Regulations of the Board of Governors of the Federal Reserve System. 
If requested by any Lender or the Administrative Agent, the Borrowers will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form U-l referred to in said
Regulation U.  In addition, and without limiting the foregoing, no part of the
proceeds of the Loans hereunder will be used for any purpose which violates, or
which is inconsistent with, the provisions of Regulations T, U and X.

 

3.10                           ERISA.  (a)  Each Plan (such representations in
respect of any Multiemployer Plan being made to the best knowledge of each
Borrower) has complied in all material respects with the applicable provisions
of ERISA and the Code.  No prohibited transaction (as defined in subsection
7.1(i)), Accumulated Funding Deficiency, Unpaid Minimum Required Contribution or
Reportable Event has occurred with respect to any Single Employer Plan.  The
present value of all accrued benefits under each Single Employer Plan of which
any Borrower, any Subsidiary or a Commonly Controlled Entity is a sponsor (based
on those assumptions used to fund the Plans), as calculated by such Borrower’s
actuaries, did not, as of the last annual valuation date prior to the date on
which this representation is made or deemed made, exceed the value of the assets
of the Plans allocable to such benefits by an amount which could reasonably be
expected to have a Material Adverse Effect.  Neither any Borrower, any
Subsidiary nor any Subsidiary or Commonly Controlled Entity has had a complete
or partial withdrawal from any Multiemployer Plan and neither any Borrower nor
any Subsidiary or Commonly Controlled Entity would become subject under ERISA to
any liability if any Borrower, any Subsidiary or any such Commonly Controlled
Entity were to withdraw

 

62

--------------------------------------------------------------------------------


 

completely from any Multiemployer Plan as of the valuation date most closely
preceding the date this representation is made or deemed made.  Such
Multiemployer Plans are neither in Reorganization as defined in Section 4241 of
ERISA nor Insolvent as defined in Section 4245 of ERISA.  The present value
(determined using actuarial and other assumptions which are reasonable in
respect of the benefits provided and the employees participating) of the
liability of the Borrowers and each Subsidiary and Commonly Controlled Entity
for post-retirement benefits to be provided to their current and former
employees under Plans which are welfare benefit plans (as defined in
Section 3(1) of ERISA) does not, in the aggregate, exceed the assets under all
such Plans allocable to such benefits.  Neither any Borrower, any Subsidiary nor
any Commonly Controlled Entity has any or has received notice of any liability
under the Coal Industry Retiree Health Benefit Act of 1992.  Neither a
Reportable Event, an Accumulated Funding Deficiency nor an Unpaid Minimum
Required Contribution has occurred during the five-year period to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan or Multiemployer Plan.  No termination of a Single Employer Plan
has occurred, and no Lien on assets of any of the Borrowers, any Subsidiary or
any Commonly Controlled Entity in favor of the PBGC or a Plan has arisen during
such five-year period.  Each Plan intended to be qualified under
Section 401(a) of the Code, as most recently amended, including amendments to
any trust agreement, group annuity or insurance contract, or other governing
instrument, is the subject of a favorable determination by the Internal Revenue
Service with respect to its qualification under Section 401(a) of the Code, and
to the knowledge of the  Borrowers, no amendment adopted after such
determination negatively affects the qualification of such Plan in a manner that
could reasonably be expected to have a Material Adverse Effect, which shall be
determined for purposes of this subsection by treating any incremental liability
to such Plan and its participants or beneficiaries resulting from such an
amendment as if payable by the Borrowers.


 


(B)                                 WITH RESPECT TO EACH FOREIGN PENSION PLAN,
(I) NO FOREIGN BENEFIT EVENT HAS OCCURRED, NO LIABILITY (WHETHER OR NOT SUCH
LIABILITY IS BEING LITIGATED ) HAS BEEN ASSERTED AGAINST ANY BORROWER, ANY
SUBSIDIARY OR ANY COMMONLY CONTROLLED ENTITY BY THE APPLICABLE GOVERNMENTAL
AUTHORITY OR OTHER PERSON IN AN AGGREGATE AMOUNT THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (II) NO LIEN HAS ATTACHED ON ANY OF
THE BORROWER’S, ANY SUBSIDIARY’S OR ANY COMMONLY CONTROLLED ENTITY’S PROPERTY AS
A RESULT OF FAILURE TO COMPLY WITH ANY LAW OR AS A RESULT OF THE TERMINATION OF
ANY FOREIGN PENSION PLAN, AND (III) NEITHER ANY BORROWER, ANY SUBSIDIARY NOR ANY
COMMONLY CONTROLLED ENTITY HAS AN UNFULFILLED OBLIGATION TO CONTRIBUTE TO ANY
FOREIGN PENSION PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 

3.11                           Investment Company Act.  None of the Borrowers is
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

3.12                           [Intentionally Omitted].

 

3.13                           Environmental Matters.  Except to the extent that
all of the following could not reasonably be expected to have a Material Adverse
Effect:

 

63

--------------------------------------------------------------------------------


 


(A)                                  THE PROPERTIES DO NOT CONTAIN, AND HAVE NOT
PREVIOUSLY CONTAINED, IN, ON, OR UNDER, INCLUDING, WITHOUT LIMITATION, THE SOIL
AND GROUNDWATER THEREUNDER, ANY MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR
CONCENTRATIONS THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR REASONABLY
COULD GIVE RISE TO LIABILITY UNDER ENVIRONMENTAL LAWS.


 


(B)                                 THE PROPERTIES AND ALL OPERATIONS AND
FACILITIES AT THE PROPERTIES ARE IN COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS
BEEN IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, AND THERE IS NO CONTAMINATION
AT, UNDER OR ABOUT THE PROPERTIES OR VIOLATION OF ANY ENVIRONMENTAL LAW WITH
RESPECT TO THE PROPERTIES OR THE BUSINESS OPERATED BY ANY BORROWER OR ANY
SUBSIDIARY THEREOF WHICH COULD INTERFERE WITH THE CONTINUED OPERATION OF ANY OF
THE PROPERTIES OR IMPAIR THE FAIR SALEABLE VALUE OF ANY THEREOF.  NONE OF THE
BORROWERS NOR ANY OF THEIR SUBSIDIARIES HAVE ASSUMED ANY LIABILITY OF ANY PERSON
UNDER ENVIRONMENTAL LAWS.


 


(C)                                  NEITHER THE COMPANY NOR ANY OTHER BORROWER
NOR ANY OF THEIR SUBSIDIARIES HAS RECEIVED OR IS AWARE OF ANY CLAIM, NOTICE OF
VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, INVESTIGATION OR ADVISORY ACTION
OR POTENTIAL LIABILITY REGARDING ENVIRONMENTAL MATTERS OR COMPLIANCE OF
ENVIRONMENTAL LAW WITH REGARD TO THE PROPERTIES WHICH HAS NOT BEEN
SATISFACTORILY RESOLVED BY THE COMPANY OR SUCH OTHER BORROWER OR SUBSIDIARY, NOR
IS THE COMPANY NOR ANY OTHER BORROWER OR SUBSIDIARY AWARE OR HAVE REASON TO
BELIEVE THAT ANY SUCH ACTION IS BEING CONTEMPLATED, CONSIDERED OR THREATENED.


 


(D)                                 MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT
BEEN GENERATED, TREATED, STORED, TRANSPORTED, DISPOSED OF, AT, ON, FROM OR UNDER
ANY OF THE PROPERTIES BY ANY OF THE BORROWERS NOR ANY OF THEIR SUBSIDIARIES, NOR
HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN BEEN TRANSFERRED BY ANY OF THE
BORROWERS OR ANY OF THEIR SUBSIDIARIES FROM THE PROPERTIES TO ANY OTHER LOCATION
EXCEPT IN EITHER CASE IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWERS OR ANY
SUBSIDIARY THEREOF IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS AND SUCH THAT IT
COULD NOT REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER ANY APPLICABLE
ENVIRONMENTAL LAW.


 


(E)                                  THERE ARE NO GOVERNMENTAL, ADMINISTRATIVE
ACTIONS OR JUDICIAL PROCEEDINGS PENDING OR, TO THE BEST KNOWLEDGE OF EACH
BORROWER AND ITS SUBSIDIARIES AFTER REASONABLE INQUIRY, CONTEMPLATED OR
THREATENED UNDER ANY ENVIRONMENTAL LAWS TO WHICH THE COMPANY OR ANY SUBSIDIARY
IS OR WILL BE NAMED AS A PARTY WITH RESPECT TO THE PROPERTIES, NOR ARE THERE ANY
CONSENT DECREES OR OTHER DECREES, CONSENT ORDERS, ADMINISTRATIVE ORDERS OR OTHER
ORDERS, OR OTHER ADMINISTRATIVE OR JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW WITH RESPECT TO ANY OF THE PROPERTIES.


 


(F)                                    THERE HAS BEEN NO RELEASE OR THREAT OF
RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN AT OR FROM THE PROPERTIES, OR
ARISING FROM OR RELATED TO THE OPERATION OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE PROPERTIES OR OTHERWISE IN CONNECTION WITH
THE BUSINESS OPERATED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN VIOLATION OF
OR IN AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 

3.14                           No Material Misstatements.  No financial
statement, exhibit or schedule furnished by or on behalf of any Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement, any Note or any other Loan Document

 

64

--------------------------------------------------------------------------------


 

contains any misstatement of fact, or omitted or omits to state any fact
necessary to make the statements therein not misleading under the circumstances
under which they were made or given, where such misstatement or omission would
be material to the interests of the Lenders with respect to the performance of
one or more Borrowers of its or their obligations hereunder or thereunder.

 

3.15                           Title to Properties  The Borrowers have good and
marketable title to or valid leasehold interest in all material properties,
assets and other rights which they purport to own or lease or which are
reflected as owned or leased on their respective books and records, free and
clear of all Liens and encumbrances except Permitted Liens, and subject to the
terms and conditions of the applicable leases, except for minor defects in title
that do not interfere in any material respect with their ability to conduct
their businesses as presently conducted.  All leases of property are in full
force and effect without the necessity for any consent which has not previously
been obtained unless the failure to be in effect or to obtain such consent would
not have a Material Adverse Effect.

 

3.16                           Intellectual Property.  Each of the Borrowers
owns, or is licensed to use, all trademarks, tradenames, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those as to which the
failure to own or license could not reasonably be expected to have a Material
Adverse Effect.  No claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property, nor does
such Borrower know of any valid basis for any such claim which could reasonably
be expected to have a Material Adverse Effect.  The use of such Intellectual
Property by the Borrowers and their Subsidiaries does not infringe the rights of
any Person, except for such claims and infringements that, in the aggregate, do
not have a Material Adverse Effect.

 

3.17                           List of Subsidiaries. All of the Subsidiaries of
each Borrower as of the date hereof are listed on Schedule 3.17 to this
Agreement under its name.

 

3.18                           Solvency.  Each of the Borrowers is, and after
receipt and application of the initial Loans hereunder will be, solvent such
that:  (a) the fair value of its assets (including without limitation the fair
salable value of the goodwill and other intangible property of such Borrower) is
greater than the total amount of its liabilities, including without limitation,
Guaranty Obligations, (b) the present fair salable value of its assets
(including without limitation the fair salable value of the goodwill and other
intangible property of such Borrower) is not less than the amount that will be
required to pay the probable liability on its debts as they become absolute and
matured, and (c) it is able to realize upon its assets and pay its debts and
other liabilities and commitments (including Guaranty Obligations) as they
mature in the normal course of business.  Each Borrower (a) does not intend to,
and does not believe that it will, incur debts or liabilities beyond its ability
to pay as such debts and liabilities mature, and (b) is not engaged in a
business or transaction, or about to engage in a business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice and industry in which it is engaged.

 

3.19                           Insurance.  All insurance policies and bonds
maintained by the Borrowers and their Subsidiaries or any replacements thereof
provide adequate coverage from reputable and

 

65

--------------------------------------------------------------------------------

 


 

financially sound insurers in amounts sufficient to insure the assets and risks
of the Borrowers and their Subsidiaries in accordance with prudent business
practice in the industry of the Borrowers and their Subsidiaries.

 

3.20                           Anti-Terrorism Laws.

 


(A)                                  GENERAL.  NONE OF THE BORROWERS NOR ANY
SUBSIDIARY OR AFFILIATES OF ANY OF THE BORROWERS IS IN VIOLATION OF ANY
ANTI-TERRORISM LAW NOR DOES ANY BORROWER ENGAGE IN OR CONSPIRE TO ENGAGE IN ANY
TRANSACTION THAT EVADES OR AVOIDS, OR HAS THE PURPOSE OF EVADING OR AVOIDING, OR
ATTEMPTS TO VIOLATE, ANY OF THE PROHIBITIONS SET FORTH IN ANY ANTI-TERRORISM
LAW.


 


(B)                                 EXECUTIVE ORDER NO. 13224.  NONE OF THE
BORROWERS NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES OR AGENTS ACTING
OR BENEFITING IN ANY CAPACITY IN CONNECTION WITH THE LOANS MADE OR THE LETTERS
OF CREDIT ISSUED HEREUNDER OR OTHER TRANSACTIONS CONTEMPLATED BY THIS HEREBY, IS
ANY OF THE FOLLOWING (EACH A “BLOCKED PERSON”):

 

(I)                                     A PERSON THAT IS LISTED IN THE ANNEX TO,
OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, EXECUTIVE ORDER NO. 13224;

 

(II)                                  A PERSON OWNED OR  CONTROLLED  BY, OR
ACTING FOR OR ON BEHALF  OF, ANY PERSON  THAT IS LISTED IN THE ANNEX TO, OR IS
OTHERWISE SUBJECT TO THE PROVISIONS OF, EXECUTIVE ORDER NO. 13224;

 

(III)                               A PERSON WITH WHICH ANY LENDER IS
PROHIBITED  FROM DEALING OR OTHERWISE ENGAGING IN ANY TRANSACTION BY ANY
ANTI-TERRORISM LAW;

 

(IV)                              A PERSON THAT COMMITS, THREATENS OR CONSPIRES
TO COMMIT OR SUPPORTS “TERRORISM” AS DEFINED IN EXECUTIVE ORDER NO. 13224;

 

(V)                                 A PERSON THAT IS NAMED AS A “SPECIALLY
DESIGNATED NATIONAL” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSET CONTROL AT ITS OFFICIAL WEBSITE OR ANY
REPLACEMENT  WEBSITE OR OTHER  REPLACEMENT  OFFICIAL  PUBLICATION OF SUCH LIST,
OR

 

(VI)                              A PERSON WHO IS AN AFFILIATE OF A PERSON
LISTED ABOVE.

 

No Borrower, nor to the knowledge any Borrower, any of its Subsidiaries,
Affiliates or agents acting in any capacity in connection with the Loans made or
the Letters of Credit issued hereunder or other transactions contemplated hereby
(i) conducts any business with, or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property  blocked  pursuant to Executive Order
No. 13224.

 


SECTION 4.  CONDITIONS PRECEDENT


 

4.1                                 Conditions to Closing.  This Agreement shall
become effective upon the satisfaction of each of the following conditions
precedent:

 

66

--------------------------------------------------------------------------------


 


(A)                                  CREDIT AGREEMENT, NOTES AND SHARING
AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT,
(A) EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER, WITH A
COUNTERPART FOR EACH LENDER, AND (B) EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF EACH LENDER, (II) FOR THE ACCOUNT OF EACH LENDER, A REVOLVER NOTE,
AND (III) A SWING LINE NOTE FOR THE ACCOUNT OF THE SWING LINE LENDER, IN THE
CASE OF CLAUSES (II) AND (III) HEREOF, CONFORMING TO THE REQUIREMENTS HEREOF AND
EXECUTED BY A DULY AUTHORIZED OFFICER OF EACH BORROWER.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED THE SHARING AGREEMENT, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.


 


(B)                                 CORPORATE AND OTHER DOCUMENTS.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE OF THE SECRETARY OR
ASSISTANT SECRETARY (OR WHERE CUSTOMARY IN THE RELEVANT JURISDICTION OF A
BORROWER, A DIRECTOR OR DIRECTORS OR OTHER PERSONS ACCEPTABLE TO THE
ADMINISTRATIVE AGENT) OF EACH BORROWER CERTIFYING THE RESOLUTIONS OF THE BOARD
OF DIRECTORS (OR OTHER APPROPRIATE MANAGEMENT COMMITTEE) OF SUCH PERSON AND, TO
THE EXTENT REQUIRED UNDER APPLICABLE LAW OR THE ORGANIZATIONAL DOCUMENTS OF ANY
BORROWER THE SHAREHOLDERS OF EACH BORROWER (OR OTHER APPROPRIATE GOVERNING BODY)
AND TRUE AND CORRECT COPIES OF THE ORGANIZATIONAL AND OTHER CONSTITUTIONAL
DOCUMENTS OF SUCH PERSON CERTIFIED WHERE APPLICABLE BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY AND THE SIGNATURES AND INCUMBENCY OF THE OFFICERS OF SUCH
PERSON AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH
CERTIFICATES AND ATTACHMENTS THERETO SHALL BE IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT.  THE DOCUMENTS AND CERTIFICATIONS OF THE SECRETARY
OR AN ASSISTANT SECRETARY CONTEMPLATED IN THIS SUBSECTION MAY BE INCLUDED WITHIN
THE CERTIFICATE CONTEMPLATED BY SUBSECTION 4.1(F) BELOW.


 


(C)                                  FEES AND EXPENSES.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED (I) THE FEES REQUIRED TO BE PAID ON THE CLOSING DATE
PURSUANT TO THE FEE LETTER AND (II) ALL OTHER FEES AND EXPENSES DUE AND PAYABLE
HEREUNDER ON OR BEFORE THE CLOSING DATE (IF THEN INVOICED), INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES ACCRUED THROUGH THE CLOSING DATE OF
BALLARD SPAHR LLP, COUNSEL TO THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS.


 


(D)                                 LEGAL OPINION.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED THE EXECUTED LEGAL OPINION OR OPINIONS OF COUNSEL TO THE
BORROWERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT E.


 


(E)                                  CERTIFICATES OF FORMATION; GOOD STANDING. 
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, TO THE EXTENT APPLICABLE, (A) A
CERTIFICATE OF FORMATION, (B) CERTIFICATES OF GOOD STANDING, SUBSISTENCE AND/OR
STATUS OR THE LIKE DATED A RECENT DATE AND (C) AN OFFICIAL EXTRACT OF THE TRADE
REGISTER, IN EACH CASE FROM THE APPROPRIATE GOVERNMENTAL AUTHORITY IN THE STATE
OF FORMATION OF EACH BORROWER.


 


(F)                                    NO MATERIAL ADVERSE EFFECT; CLOSING
CERTIFICATE.  NO MATERIAL ADVERSE EFFECT SHALL HAVE OCCURRED SINCE THE DATE OF
THE MOST RECENT AUDITED FINANCIAL STATEMENTS DELIVERED TO THE ADMINISTRATIVE
AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A CERTIFICATE FROM THE
BORROWERS, DATED AS OF THE CLOSING DATE, AND EXECUTED BY A RESPONSIBLE OFFICER
OF SUCH PARTY STATING THAT, AS OF THE CLOSING DATE AND AFTER GIVING EFFECT TO
THE INITIAL LOANS MADE AND LETTERS OF CREDIT ISSUED ON SUCH DATE (I) ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE BY SUCH PARTY HEREIN AND IN THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL

 

67

--------------------------------------------------------------------------------


 


RESPECTS (EXCEPT THAT ANY SUCH REPRESENTATION AND WARRANTY THAT IS GIVEN AS OF A
PARTICULAR DATE OR PERIOD AND RELATES SOLELY TO SUCH DATE OR PERIOD IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH DATE OR PERIOD), (II) NO DEFAULT OR
EVENT OF DEFAULT EXISTS AND (III) NO MATERIAL ADVERSE EFFECT HAS OCCURRED SINCE
DECEMBER 31, 2009.


 


(G)                                 GOVERNMENTAL APPROVALS.  THE ADMINISTRATIVE
AGENT SHALL HAVE RECEIVED EVIDENCE THAT ANY NECESSARY AUTHORIZATIONS FOR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN OBTAINED.


 


(H)                                 EXISTING CREDIT AGREEMENT.  THE EXISTING
CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED AND ALL INDEBTEDNESS THEREUNDER
SHALL HAVE BEEN REPAID IN FULL.


 


(I)                                     INSURANCE.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED CERTIFICATES OF INSURANCE WITH RESPECT TO THE BORROWERS’
FIRE, CASUALTY, LIABILITY AND OTHER INSURANCE.


 


(J)                                     ADDITIONAL MATTERS.  ALL CORPORATE AND
OTHER PROCEEDINGS, AND ALL DOCUMENTS, INSTRUMENTS AND OTHER LEGAL MATTERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS SHALL BE SATISFACTORY IN FORM AND SUBSTANCE TO THE ADMINISTRATIVE
AGENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH OTHER DOCUMENTS AND
LEGAL OPINIONS IN RESPECT OF ANY ASPECT OR CONSEQUENCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY AS IT SHALL REASONABLY REQUEST.


 

4.2                                 Conditions to Each Extension of Credit.  The
agreement of each Lender to make any Extension of Credit requested to be made by
it on any date (including, without limitation, its initial Extension of Credit)
is subject to the satisfaction of the following conditions precedent:

 


(A)                                  REPRESENTATIONS AND WARRANTIES.  EACH OF
THE REPRESENTATIONS AND WARRANTIES MADE BY EACH BORROWER HEREIN OR WHICH ARE
CONTAINED IN ANY CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED
AT ANY TIME UNDER OR IN CONNECTION HEREWITH OR THEREWITH, SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF
SUCH DATE.


 


(B)                                 NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE
EXTENSIONS OF CREDIT REQUESTED TO BE MADE ON SUCH DATE.


 


(C)                                  NO CONTRAVENTION OF LAW.  THE MAKING OF THE
LOANS OR THE ISSUANCE OF THE LETTER OF CREDIT SHALL NOT CONTRAVENE ANY
REQUIREMENT OF LAW.


 

Each request by the Borrowers for an Extension of Credit hereunder shall
constitute a representation and warranty by the Borrowers as of the date of such
Extension of Credit that the conditions contained in this Section 4.2 have been
satisfied.

 

68

--------------------------------------------------------------------------------


 


SECTION 5. AFFIRMATIVE COVENANTS


 

Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note or Letter of Credit remains outstanding and unpaid, or any
other amount is owing to any Lender or the Administrative Agent hereunder, such
Borrower shall:

 

5.1                                 Financial Statements.  Furnish to each
Lender:

 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 90 DAYS AFTER THE CLOSE OF EACH FISCAL YEAR OF THE COMPANY (OR SUCH
SHORTER PERIOD AS REQUIRED BY CLAUSE (II) BELOW), A COPY OF THE ANNUAL AUDIT
REPORT FOR SUCH YEAR FOR THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES,
INCLUDING THEREIN A CONSOLIDATED BALANCE SHEET OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND RELATED
CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS AND CHANGES IN CASH
FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES FOR SUCH FISCAL YEAR, ALL
IN REASONABLE DETAIL, PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS
CONSISTENTLY MAINTAINED THROUGHOUT THE PERIOD INVOLVED AND WITH THE PRIOR YEAR
WITH SUCH CHANGES THEREON AS SHALL BE APPROVED BY THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS, SUCH FINANCIAL STATEMENTS TO BE CERTIFIED BY
PRICEWATERHOUSECOOPERS LLP OR OTHER NATIONALLY RECOGNIZED INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS SELECTED BY THE COMPANY, WITHOUT A “GOING CONCERN” OR LIKE
QUALIFICATION OR EXCEPTION OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE
AUDIT (IT BEING UNDERSTOOD AND AGREED THAT (I) DELIVERY OF THE COMPANY’S REPORT
ON FORM 10-K AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION SHALL SATISFY
THE PROVISIONS OF THIS SUBSECTION AND (II) IN NO EVENT SHALL THE COMPANY DELIVER
TO THE LENDERS ANY SUCH REPORT LATER THAN FIVE DAYS AFTER THE DATE SUCH REPORT
IS REQUIRED TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE
THEN CURRENT RULES OF THE SECURITIES AND EXCHANGE COMMISSION); AND


 


(B)                                 AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT
LATER THAN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
THE COMPANY (OR SUCH SHORTER PERIOD AS REQUIRED BY CLAUSE (II) BELOW), UNAUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES, INCLUDING THEREIN (I) A CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, (II) THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND RETAINED EARNINGS OF THE COMPANY
AND ITS CONSOLIDATED SUBSIDIARIES, AND (III) THE RELATED CONSOLIDATED STATEMENT
OF CHANGES IN CASH FLOWS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES ALL
FOR THE PERIOD FROM THE BEGINNING OF SUCH FISCAL QUARTER TO THE END OF SUCH
FISCAL QUARTER AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH
QUARTER, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE CORRESPONDING
FIGURES FOR THE LIKE PERIOD OF THE PRECEDING FISCAL YEAR; ALL IN REASONABLE
DETAIL, PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A BASIS CONSISTENTLY
MAINTAINED THROUGHOUT THE PERIOD INVOLVED AND WITH PRIOR PERIODS AND ACCOMPANIED
BY A CERTIFICATE OF A RESPONSIBLE OFFICER OF THE COMPANY STATING THAT THE
FINANCIAL STATEMENTS FAIRLY PRESENT THE FINANCIAL CONDITION OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES AS OF THE DATE AND FOR THE PERIODS COVERED THEREBY
(SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS) (IT BEING UNDERSTOOD AND AGREED
THAT (I) DELIVERY OF THE COMPANY’S REPORT ON FORM 10-Q AS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION SHALL SATISFY THE PROVISIONS OF THIS
SUBSECTION AND (II) IN NO EVENT SHALL THE COMPANY DELIVER TO THE LENDERS ANY
SUCH FINANCIAL STATEMENTS LATER THAN FIVE DAYS AFTER THE DATE SUCH FINANCIAL ARE
REQUIRED TO BE FILED WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER THE THEN
CURRENT RULES OF THE SECURITIES AND EXCHANGE COMMISSION).

 

69

--------------------------------------------------------------------------------


 

The Agent and each Lender is authorized to show or deliver a copy of any
financial statement or any other information relating to the business,
operations or financial condition of the Company and its Subsidiaries which may
be furnished to any Lender or come to its attention pursuant to this Agreement
or otherwise, to any regulatory body or agency having jurisdiction over such
Lender.

 

5.2                                 Certificates; Other Information.  Furnish to
each Lender:

 


(A)                                  CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTION 5.1(A), A CERTIFICATE OF THE
COMPANY’S INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS REPORTING ON SUCH FINANCIAL
STATEMENTS STATING THAT IN MAKING THE EXAMINATION NECESSARY FOR CERTIFYING SUCH
FINANCIAL STATEMENTS NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF
DEFAULT, EXCEPT AS SPECIFICALLY INDICATED;


 


(B)                                 CONCURRENTLY WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 5.1(A) AND 5.1(B), A CERTIFICATE
OF A RESPONSIBLE OFFICER OF THE COMPANY (EACH A “COMPLIANCE CERTIFICATE”)
SHOWING IN DETAIL THE CALCULATIONS DEMONSTRATING COMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 6.1, TOGETHER WITH A CERTIFICATE OF A RESPONSIBLE
OFFICER OF THE COMPANY STATING THAT, TO THE BEST OF HIS OR HER KNOWLEDGE, EACH
OF THE BORROWERS DURING SUCH PERIOD HAS KEPT, OBSERVED, PERFORMED AND FULFILLED
EACH AND EVERY COVENANT AND CONDITION CONTAINED IN THIS AGREEMENT AND IN THE
NOTES AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY AND THAT SUCH OFFICER
HAS OBTAINED NO KNOWLEDGE OF ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS
SPECIFICALLY INDICATED; IF THE COMPLIANCE CERTIFICATE SHALL INDICATE THAT SUCH
OFFICER HAS OBTAINED KNOWLEDGE OF A DEFAULT OR EVENT OF DEFAULT, SUCH COMPLIANCE
CERTIFICATE SHALL STATE WHAT EFFORTS THE BORROWERS ARE MAKING TO CURE SUCH
DEFAULT OR EVENT OF DEFAULT;


 


(C)                                  CONCURRENTLY WITH THE DELIVERY OF THE
ANNUAL OR QUARTERLY FINANCIAL STATEMENTS REFERRED TO IN SUBSECTIONS 5.1(A) AND
5.1(B), SUFFICIENT FINANCIAL INFORMATION TO PERMIT THE LENDERS TO CALCULATE
ADJUSTED EBITDA AND MODIFIED EBITDA;


 


(D)                                 UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT, WHICH REQUEST SHALL BE AT THE DIRECTION OF THE REQUIRED LENDERS, PROMPTLY
UPON THEIR BECOMING AVAILABLE TO A BORROWER, ANY REPORTS, INCLUDING MANAGEMENT
LETTERS, SUBMITTED TO A BORROWER BY ITS INDEPENDENT ACCOUNTANTS IN CONNECTION
WITH ANY ANNUAL, INTERIM OR SPECIAL AUDIT; AND


 


(E)                                  PROMPTLY FOLLOWING THE EXECUTION THEREOF, A
COPY OF ANY ACQUISITION AGREEMENT EXECUTED BY A BORROWER OR SUBSIDIARY THEREOF
IN RESPECT OF A PROPOSED ACQUISITION FOR WHICH THE PROPOSED AGGREGATE
CONSIDERATION PAID (INCLUDING PAYMENTS UNDER ANY NON-COMPETE ARRANGEMENTS AND
ASSUMPTION OF DEBT) IS $40,000,000 OR MORE;


 


(F)                                    PROMPTLY, SUCH ADDITIONAL FINANCIAL AND
OTHER INFORMATION AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO
TIME REASONABLY REQUEST.


 

5.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all its obligations of whatever nature (including but not limited
to all taxes, assessments and governmental charges and levies upon them or upon
any of their respective income, profits or property prior to the date on which
penalties attach thereto), except where the amount or validity thereof is
currently being contested

 

70

--------------------------------------------------------------------------------


 

in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the Company or its
Subsidiaries, as the case may be.

 

5.4                                 Maintenance of Existence.  Except as
otherwise permitted in Section 6.3, preserve, renew and keep in full force and
effect its corporate existence and take all reasonable action to maintain all
rights, privileges and franchises necessary in the normal conduct of its
business; and comply with all Contractual Obligations and Requirements of Law,
except to the extent that failure to comply therewith could not in the aggregate
reasonably be expected to have a Material Adverse Effect.

 

5.5                                 Maintenance of Insurance; Property.

 


(A)                                  INSURE ITS PROPERTIES AND ASSETS AGAINST
LOSS OR DAMAGE BY FIRE AND SUCH OTHER INSURABLE HAZARDS AS SUCH ASSETS ARE
COMMONLY INSURED (INCLUDING FIRE, EXTENDED COVERAGE, PROPERTY DAMAGE, WORKER’S
COMPENSATION, PUBLIC LIABILITY AND BUSINESS INTERRUPTION INSURANCE) AND AGAINST
OTHER RISKS IN SUCH AMOUNTS AS SIMILAR PROPERTIES AND ASSETS ARE INSURED BY
PRUDENT COMPANIES IN SIMILAR CIRCUMSTANCES CARRYING ON SIMILAR BUSINESSES, AND
WITH REPUTABLE AND FINANCIALLY SOUND INSURERS, INCLUDING SELF INSURANCE TO THE
EXTENT CUSTOMARY.


 


(B)                                 MAINTAIN IN GOOD REPAIR, WORKING ORDER AND
CONDITION (ORDINARY WEAR AND TEAR AND CASUALTY EXCEPTED) IN ACCORDANCE WITH THE
GENERAL PRACTICE OF OTHER BUSINESSES OF SIMILAR CHARACTER AND SIZE, ALL OF THOSE
PROPERTIES USEFUL OR NECESSARY TO ITS BUSINESS, AND, FROM TIME TO TIME, EACH OF
THE COMPANY AND ITS SUBSIDIARIES WILL MAKE OR CAUSE TO BE MADE ALL APPROPRIATE
REPAIRS, RENEWALS OR REPLACEMENTS THEREOF, IN EACH CASE, EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 

5.6                                 Inspection of Property; Books and Records;
Discussions.  Keep proper books of records and account in conformity with GAAP
and all Requirements of Law; and upon reasonable notice permit representatives
of any Lender to visit and inspect any of its properties and examine and make
abstracts from any of its books and records during normal business hours and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Company and its Subsidiaries
with officers and employees of the Company and its Subsidiaries and with their
independent certified public accountants.

 

5.7                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 


(A)                                  THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;


 


(B)                                 ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER
ANY CONTRACTUAL OBLIGATION OF ANY BORROWER OR ANY SUBSIDIARY THEREOF OR
(II) LITIGATION, INVESTIGATION OR PROCEEDING WHICH MAY EXIST AT ANY TIME BETWEEN
ANY BORROWER OR ANY SUBSIDIARY THEREOF AND ANY GOVERNMENTAL AUTHORITY, WHICH IN
EITHER CASE, IF NOT CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD
HAVE A MATERIAL ADVERSE EFFECT;


 


(C)                                  ANY LITIGATION OR PROCEEDING AFFECTING ANY
BORROWER OR ANY SUBSIDIARY THEREOF WHICH, IF ADVERSELY DETERMINED, COULD HAVE A
MATERIAL ADVERSE EFFECT, AS REASONABLY DETERMINED BY THE COMPANY’S CORPORATE
COUNSEL; AND

 

71

--------------------------------------------------------------------------------


 


(D)                                 AN EVENT WHICH HAS HAD OR COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrowers and their Subsidiaries propose to take
with respect thereto.

 

5.8                                 Environmental Laws.

 


(A)                                  COMPLY WITH, AND REQUIRE COMPLIANCE BY ALL
TENANTS AND ALL SUBTENANTS, IF ANY, WITH, ALL ENVIRONMENTAL LAWS AND OBTAIN AND
COMPLY WITH AND MAINTAIN, AND REQUIRE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND
COMPLY WITH AND MAINTAIN, ANY AND ALL LICENSES, APPROVALS, REGISTRATIONS OR
PERMITS REQUIRED BY ENVIRONMENTAL LAWS, EXCEPT IN EACH CASE TO THE EXTENT THAT
FAILURE TO SO COMPLY OR OBTAIN OR MAINTAIN SUCH DOCUMENTS COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(B)                                 COMPLY WITH ALL LAWFUL AND BINDING ORDERS
AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES RESPECTING ENVIRONMENTAL LAWS,
EXCEPT TO THE EXTENT THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT; AND


 


(C)                                  DEFEND, INDEMNIFY AND HOLD HARMLESS EACH OF
THE AGENTS AND THE LENDERS, AND THEIR RESPECTIVE EMPLOYEES, AGENTS, OFFICERS,
DIRECTORS, SUCCESSORS AND ASSIGNS FROM AND AGAINST ANY CLAIMS, DEMANDS,
PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF
WHATEVER KIND OR NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING OUT
OF, OR IN ANY WAY RELATING TO ANY VIOLATION OF OR NONCOMPLIANCE WITH OR
LIABILITY UNDER ANY ENVIRONMENTAL LAWS, OR ANY ORDERS, REQUIREMENTS OR DEMANDS
OF GOVERNMENTAL AUTHORITIES RELATED THERETO WHICH IN EACH CASE RELATE TO OR
ARISE IN CONNECTION WITH ANY BORROWER OR ANY OF THEIR SUBSIDIARIES, ANY PROPERTY
OR ANY ACTIVITIES RELATING TO ANY OTHER PROPERTY OR BUSINESS OF A BORROWER OR
ITS SUBSIDIARIES OR THE ENFORCEMENT OF ANY RIGHTS PROVIDED HEREIN OR IN THE
OTHER LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ AND CONSULTANTS’
FEES, RESPONSE COSTS, INVESTIGATION AND LABORATORY FEES, COURT COSTS AND
LITIGATION EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE FOREGOING ENUMERATED
PARTIES.  THIS INDEMNITY SHALL CONTINUE IN FULL FORCE AND EFFECT REGARDLESS OF
THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE NOTES.


 

5.9                                 Notice and Joinder of New Subsidiaries. 
Notify the Administrative Agent as soon as practicable of its ownership of any
Subsidiary that is not a Borrower (other than a Foreign Subsidiary) in which the
aggregate amount of loans and investments made by the Borrowers in such
Subsidiary, or the assets of which, exceeds $5,000,000 (a “New Material Domestic
Subsidiary”), and cause such New Material Domestic Subsidiary to execute and
deliver to the Administrative Agent within sixty (60) days after the date such
New Material Domestic Subsidiary is acquired or otherwise exceeds the $5,000,000
threshold set forth above, a Joinder and Assumption Agreement pursuant to which
it shall, among other things, become a Borrower hereunder; provided that a
Securitization Subsidiary shall not be required to execute and deliver a Joinder
and Assumption Agreement.  The Company may elect at any time to have any Foreign
Subsidiary become a Borrower hereunder (subject to the provisions of Section 

 

72

--------------------------------------------------------------------------------


 

2.22(a) hereof) by executing and delivering to the Administrative Agent a
Joinder and Assumption Agreement.

 

5.10                           Use of Proceeds.  Use the proceeds of the Loans
(i) for working capital and general corporate purposes in the ordinary course of
business including to pay all or a portion of the purchase price for Permitted
Acquisitions and repurchases of Capital Stock of the Company and (ii) to repay
Indebtedness under the Existing Credit Agreement.

 

5.11                           Subsequent Credit Terms.  Notify the
Administrative Agent in writing prior to entering into any new credit
arrangement or any amendment or modification of any existing credit arrangement,
in each case providing debt financing of $5,000,000 or more, pursuant to which
any of the Borrowers agrees to (a) financial covenants, (b) other than with
respect to Capital Leases or purchase money financing, limitations on liens or
(c) limitations on incurring debt, which in any such case are less favorable in
any material respect to any of the Borrowers than those contained in this
Agreement (any such less favorable provisions, the “New Provisions”).  Effective
upon any Borrower’s entry into any such agreement, amendment or modification,
this Agreement, at the option of the Required Lenders in their sole discretion,
shall be and shall be deemed to be immediately amended to add the New Provisions
(until such agreement is terminated and all amounts owing thereunder are repaid,
at which point the New Provisions shall no longer be effective); provided,
however, that the foregoing shall not be applicable to or be deemed to affect
any provision of this Agreement if any such agreement, amendment or modification
is more favorable to such Borrower.  Each of the Borrowers hereby agrees
promptly to execute and deliver any and all such documents and instruments and
to take all such further actions as the Administrative Agent may, in its sole
discretion, deem necessary or appropriate to effectuate the provisions of this
Section 5.11.

 

5.12                           [Intentionally Omitted].

 

5.13                           Anti-Terrorism Laws.  The Borrowers and their
respective Subsidiaries, Affiliates and agents shall not (a) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making of or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person; (b) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224; or (c) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or the USA Patriot Act.  The Borrowers shall deliver
to the Lenders any certification or other evidence reasonably requested from
time to time by any Lender, confirming the Borrowers’ compliance with this
Section 5.13.

 

5.14                           Books and Records.  Maintain books and records of
account in accordance with GAAP.

 

5.15                           ERISA.  Furnish to the Administrative Agent
(a) promptly and in any event within 30 days after it has knowledge that any
Borrower, any Subsidiary or any Commonly Controlled Entity has incurred
Withdrawal Liability, or that any Multiemployer Plan is in Reorganization or
that any Reportable Event or Foreign Benefit Event has occurred with respect to
any Plan or Foreign Pension Plan or that PBGC has instituted or will institute
proceedings

 

73

--------------------------------------------------------------------------------


 

under Title IV of ERISA to terminate any Plan or to appoint a trustee to
administer any Plan, a statement setting forth the amount of such Withdrawal
Liability, the details of the Reorganization, Reportable Event, Foreign Benefit
Event or termination or appointment proceedings and the action which it (or the
Multiemployer Plan sponsor or Plan sponsor if other than a Borrower) proposes to
take with respect thereto, together with a copy of any notice of Withdrawal
Liability or Reorganization given to any Borrower, any Subsidiary or Commonly
Controlled Entity and a copy of the notice of such Reportable Event given to
PBGC or a copy of the notice of such Foreign Benefit Event, in each case, if a
copy of such notice is reasonably available to a Borrower, any of its
Subsidiaries or Commonly Controlled Entity, (b) promptly after receipt thereof,
a copy of any notice (i) any Borrower, any Subsidiary or any Commonly Controlled
Entity or the sponsor of any Plan receives from PBGC, the Internal Revenue
Service or the Department of Labor which sets forth or proposes any negative
action or determination with respect to such Plan and (ii) any Borrower, any
Subsidiary or any Commonly Controlled Entity or the sponsor of any Foreign
Pension Plan receives from any Government Authority regulating such Foreign
Pension Plan which sets forth or proposes any action or determination with
respect to such Foreign Pension Plan, (c) promptly, and in any event within
fifteen (15) days after receipt thereof, a copy of any Adjusted Funding Target
Attainment Percentage certification by a Plan actuary if such certification
reflects an Adjusted Funding Target Attainment Percentage of less than 80%, and
(d) promptly and in any event within fifteen (15) days of the date on which such
certification should have been received, a notice of the failure to receive an
actuarial certification of the Adjusted Funding Target Attainment Percentage. 
The Borrowers will promptly notify the Administrative Agent of any excise taxes
in excess of $5,000,000 in the aggregate which have been assessed against any
Borrower, any Subsidiary or any Commonly Controlled Entity by (x) the Internal
Revenue Service with respect to any Plan or Multiemployer Plan or (y) the
applicable Government Authority regulating any Foreign Pension Plan.  Within the
time required for notice to the PBGC under Section 303(k)(4) of ERISA or
430(k)(4)(A) of the Code, the Borrowers will notify the Administrative Agent of
any Lien of which any Borrower has knowledge arising under Section 303(k) of
ERISA or 430(k) of the Code in favor of any Plan.  The Borrowers will promptly
notify the Administrative Agent of the following events, and in any event within
30 days after any Borrower knows or has reason to know thereof: (i) a failure to
make any required contribution in excess of $5,000,000 in the aggregate to any
Plan or Foreign Pension Plan, any Lien in favor of PBGC, a Plan or a Foreign
Pension Plan, or any withdrawal from, or the termination, Reorganization or
Insolvency of any Multiemployer Plan or (ii) an assessment of liability under
the Coal Industry Retiree Health Benefit Act of 1992.

 


SECTION 6. NEGATIVE COVENANTS


 

Each of the Borrowers hereby agrees that, so long as the Commitments remain in
effect, any Note or Letter of Credit remains outstanding and unpaid, or any
other amount is owing to any Lender or Administrative Agent hereunder, such
Borrower shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:

 

6.1                                 Financial Condition Covenants.

 


(A)                                  TOTAL LEVERAGE RATIO.   AS OF THE LAST DAY
OF ANY FISCAL QUARTER OF THE COMPANY, PERMIT THE TOTAL LEVERAGE RATIO TO BE
GREATER THAN 3.50 TO 1.0.

 

74

--------------------------------------------------------------------------------



 


(B)                                 INTEREST COVERAGE RATIO.  AS OF THE LAST DAY
OF ANY FISCAL QUARTER OF THE COMPANY, PERMIT THE INTEREST COVERAGE RATIO FOR THE
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON SUCH DATE TO BE LESS THAN
2.50 TO 1.


 


(C)                                  PRIORITY DEBT.  PERMIT AT ANY TIME PRIORITY
DEBT TO EXCEED 25% OF CONSOLIDATED CAPITALIZATION.


 

6.2                                 Limitation on Liens.  Create, incur, assume
or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for Permitted Liens.

 

6.3                                 Limitations on Fundamental Changes.  Enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease, assign, transfer or otherwise dispose of, all or substantially all of its
property, business or assets, except that:

 


(A)                                  ANY SUBSIDIARY OF THE COMPANY MAY BE MERGED
OR CONSOLIDATED WITH OR INTO THE COMPANY (PROVIDED THAT THE COMPANY SHALL BE THE
CONTINUING OR SURVIVING CORPORATION) OR WITH OR INTO ANY BORROWER (PROVIDED THAT
(I) SUCH BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION OR SUCH
SURVIVING OR CONTINUING CORPORATION BECOMES A BORROWER HEREUNDER AND (II) NO
DOMESTIC BORROWER MAY MERGE INTO A FOREIGN SUBSIDIARY UNLESS SUCH DOMESTIC
BORROWER SHALL BE THE CONTINUING OR SURVIVING CORPORATION); AND


 


(B)                                 ANY SUBSIDIARY OF THE COMPANY MAY SELL,
LEASE, TRANSFER OR OTHERWISE DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY
LIQUIDATION OR OTHERWISE) (I) TO A BORROWER, (II) TO ANY SUBSIDIARY (OTHER THAN
A FOREIGN SUBSIDIARY) NOT REQUIRED UNDER SECTION 5.9 TO BE A BORROWER HEREUNDER
BOTH IMMEDIATELY BEFORE AND AFTER SUCH TRANSACTION, OR (III) AS PERMITTED BY
SECTION 6.4 OF THIS AGREEMENT; AND


 


(C)                                  SUBJECT TO THE TERMS OF SECTION 5.9 HEREOF,
ANY SUBSIDIARY OF THE COMPANY THAT IS NOT A BORROWER MAY BE MERGED OR
CONSOLIDATED WITH ANY OTHER SUBSIDIARY OF THE COMPANY WHICH IS NOT A BORROWER;


 

provided, that immediately after any such transaction referred to in paragraphs
(a), (b) and (c) above and after giving effect thereto, each of the Borrowers is
in compliance with this Agreement and no Default or Event of Default shall have
occurred and be continuing or result from such transaction.

 

6.4                                 Limitation on Sale of Assets.  Convey, sell,
lease, assign, transfer or otherwise dispose of any of its property, business or
assets (including, without limitation, receivables and leasehold interests and
Capital Stock or equity interests in any Subsidiary that is or is required to be
a Borrower hereunder), whether now owned or hereafter acquired, except:

 


(A)                                  ANY SALE, TRANSFER OR LEASE OF ASSETS IN
THE ORDINARY COURSE OF BUSINESS, WHICH ASSETS ARE NO LONGER NECESSARY OR
REQUIRED IN THE CONDUCT OF THE BORROWERS’ OR THEIR SUBSIDIARIES’ BUSINESS;

 

75

--------------------------------------------------------------------------------

 



 


(B)                                 TRANSACTIONS INVOLVING THE SALE OR LEASE OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


 


(C)                                  THE SALE OR DISCOUNT WITHOUT RECOURSE OF
ACCOUNTS RECEIVABLE ARISING IN THE ORDINARY COURSE OF BUSINESS IN CONNECTION
WITH THE COMPROMISE OR COLLECTION IN THE ORDINARY COURSE OF BUSINESS OF SUCH
ACCOUNTS RECEIVABLE;


 


(D)                                 AS PERMITTED BY SECTION 6.3;


 


(E)                                  IN ADDITION TO THE ABOVE SUBSECTIONS
6.4(A) THROUGH 6.4(D), CONVEYANCES, SALES, LEASES, ASSIGNMENTS, TRANSFERS OR
OTHER DISPOSITIONS OF ASSETS OF THE BORROWERS OR ANY SUBSIDIARY THEREOF;
PROVIDED, THAT THE AGGREGATE AMOUNT OF SUCH CONVEYANCES, SALES, LEASES,
ASSIGNMENTS, TRANSFERS AND OTHER DISPOSITIONS, DETERMINED IN ACCORDANCE WITH
GAAP, IN ANY FISCAL YEAR OF THE COMPANY DOES NOT EXCEED TEN PERCENT (10%) OF THE
COMPANY’S CONSOLIDATED TOTAL ASSETS AS OF THE BEGINNING OF SUCH FISCAL YEAR, AND
PROVIDED, FURTHER, THAT SUCH CONVEYANCES, SALES, LEASES, ASSIGNMENTS, TRANSFERS
OR OTHER DISPOSITIONS ARE FOR CONSIDERATION WHICH THE OFFICERS OR BOARD OF
DIRECTORS OF THE APPLICABLE BORROWER OR SUBSIDIARY DEEMS TO BE FAIR AND
REASONABLE; AND


 


(F)                                    IN CONNECTION WITH A PERMITTED
SECURITIZATION FACILITY.


 

6.5                                 Limitation on Distributions and
Investments.  At any time make (or incur any liability to make) or pay any
Distribution (whether in cash or property or obligations of a Borrower or any
Subsidiary thereof) in respect of the Borrowers or any Subsidiary thereof (other
than a Distribution payable to the Company or from a Subsidiary to another
Subsidiary), unless as of the declaration date after giving effect to the
declaring, paying or making of any such Distribution, (a) no Default or Event of
Default shall have occurred and be continuing or would exist on a pro forma
basis (i.e., after giving effect to such Distribution as if such Distribution
and any Indebtedness borrowed in connection therewith had been made on the last
day of the immediately preceding fiscal quarter for which financial statements
have been delivered to the Lenders), and (b) the Total Leverage Ratio as of the
end of the most recent fiscal quarter for which financial statements have been
delivered to the Lenders shall not exceed 3.25 to 1.00 on a pro forma basis
(i.e., using as (i) the numerator for such calculation Total Debt on the date of
and after giving effect to such Distribution and any Indebtedness borrowed in
connection therewith and (ii) the denominator Modified EBITDA for the four
consecutive fiscal quarters ending on the last day of the immediately preceding
fiscal quarter for which the Lenders have received financial statements under
subsection 5.1(a) or (b)).

 

6.6                                 Transactions with Affiliates.  Except as
expressly permitted in this Agreement or between the Company and any Subsidiary
or between Subsidiaries, directly or indirectly enter into any transaction or
arrangement whatsoever (including without limitation any purchase, sale, lease
or exchange of property or the rendering of any service) or make any payment to
or otherwise deal with any Affiliate, except, as to all of the foregoing in the
ordinary course of and pursuant to the reasonable requirements of such
Borrower’s and its Subsidiaries’ business and upon fair and reasonable terms no
less favorable to such Borrower or such Subsidiary, as the case may be, than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

76

--------------------------------------------------------------------------------


 

6.7                                 Limitation on Acquisitions. Purchase, lease
or otherwise acquire (in a single transaction or a series of related
transactions) all or any substantial amount of the property or assets
(including, without limitation, Capital Stock) of any Person except for
Permitted Acquisitions.

 

6.8                                 Fiscal Year.  Permit the fiscal year of any
Borrower to end on a day other than December 31.

 

6.9                                 Limitation on Conduct of Business.  Permit
the general nature of the business of the Borrowers and their Subsidiaries,
taken as a whole, to be substantially changed from the general nature of the
businesses in which the Borrowers and their Subsidiaries are engaged on the date
of this Agreement.

 

6.10                           Prepayments, Redemptions and Repurchases of
Subordinated Debt.  Prepay, redeem or repurchase any Subordinated Debt, unless
on the date of such prepayment, redemption or repurchase (a) the Total Leverage
Ratio as of the last day of the immediately preceding fiscal quarter for which
the Lenders have received financial statements under subsection 5.1(a) or
(b) hereof is less than or equal to 3.25 to 1.00 and (b) no Default or Event of
Default shall exist.

 

6.11                           Non-Operating Subsidiary. Permit (a) either of
West Pharmaceutical Services Canovanas, Inc. or West Pharmaceutical Services
Vega Alta, Inc. to engage in any business of any nature or (b) the fair market
value of the assets of either West Pharmaceutical Services Canovanas, Inc. or
West Pharmaceutical Services Vega Alta, Inc. to exceed $50,000.

 

6.12                           Note Purchase Agreement Guarantors.  At any time,
permit any Subsidiary which, at such time, is directly or indirectly liable (as
a co-obligor, guarantor or otherwise) for any Indebtedness owed under a Note
Purchase Agreement or whose assets are subject to a Lien to secure obligations
owed under a Note Purchase Agreement to not be a Borrower hereunder, other than
West Pharmaceutical Services Canovanas, Inc and West Pharmaceutical Services
Vega Alta, Inc.

 


SECTION 7. EVENTS OF DEFAULT


 

7.1                                 Events of Default.  If any of the following
events shall occur and be continuing:

 


(A)                                  A BORROWER (I) SHALL FAIL TO PAY WHEN DUE
ANY PRINCIPAL ON ANY NOTE OR ANY REIMBURSEMENT OBLIGATION WHEN DUE, OR
(II) SHALL FAIL TO PAY ANY OTHER AMOUNT PAYABLE HEREUNDER OR THEREUNDER
(INCLUDING WITHOUT LIMITATION ANY FEES) WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DATE DUE IN ACCORDANCE WITH THE TERMS THEREOF OR HEREOF; OR


 


(B)                                 ANY REPRESENTATION OR WARRANTY MADE OR
DEEMED MADE BY A BORROWER HEREIN OR IN ANY OTHER LOAN DOCUMENT OR WHICH IS
CONTAINED IN ANY CERTIFICATE OR FINANCIAL STATEMENT FURNISHED AT ANY TIME UNDER
OR IN CONNECTION WITH THIS AGREEMENT SHALL PROVE TO HAVE BEEN INCORRECT OR
MISLEADING IN ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE; OR

 

77

--------------------------------------------------------------------------------



 


(C)                                  A BORROWER SHALL DEFAULT IN THE OBSERVANCE
OR PERFORMANCE OF ANY AGREEMENT CONTAINED IN SECTION 6 OF THIS AGREEMENT; OR


 


(D)                                 A BORROWER SHALL DEFAULT IN THE OBSERVANCE
OR PERFORMANCE OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT (OTHER THAN AS
PROVIDED IN SUBSECTIONS (A) THROUGH (C) ABOVE) OR ANY OTHER LOAN DOCUMENT, AND
SUCH DEFAULT SHALL CONTINUE UNREMEDIED (IF IT IS CAPABLE OF BEING REMEDIED IN
SUCH PERIOD) FOR A PERIOD OF THIRTY (30) DAYS WITH RESPECT TO SECTIONS 5.3, 5.4
OR 5.8 OF THIS AGREEMENT AND FIVE (5) BUSINESS DAYS WITH RESPECT TO ALL OTHER
APPLICABLE PROVISIONS; OR


 


(E)                                  A BORROWER OR ANY SUBSIDIARY THEREOF SHALL
(I) DEFAULT IN THE PAYMENT OF ANY PRINCIPAL OF OR INTEREST ON OR ANY OTHER
AMOUNT PAYABLE ON ANY INDEBTEDNESS (OTHER THAN THE NOTES) OR IN THE PAYMENT OF
ANY GUARANTY OBLIGATION, BEYOND THE PERIOD OF GRACE (NOT TO EXCEED 30 DAYS), IF
ANY, PROVIDED IN THE INSTRUMENT OR AGREEMENT UNDER WHICH SUCH INDEBTEDNESS OR
GUARANTY OBLIGATION WAS CREATED AND THE AGGREGATE AMOUNT OF SUCH INDEBTEDNESS
AND/OR GUARANTY OBLIGATIONS IN RESPECT OF WHICH SUCH DEFAULT OR DEFAULTS SHALL
HAVE OCCURRED IS AT LEAST $10,000,000; OR (II) DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH
INDEBTEDNESS OR GUARANTY OBLIGATION OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR BENEFICIARY OR
BENEFICIARIES OF SUCH GUARANTY OBLIGATION (OR A TRUSTEE OR AGENT ON BEHALF OF
SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH INDEBTEDNESS TO BECOME DUE AND PAYABLE PRIOR
TO ITS STATED MATURITY OR SUCH GUARANTY OBLIGATION TO BECOME PAYABLE; OR


 


(F)                                    (I)  A BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL COMMENCE ANY CASE, PROCEEDING OR OTHER ACTION (A) UNDER ANY
EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC OR FOREIGN, RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF DEBTORS, SEEKING TO HAVE AN
ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR SEEKING TO ADJUDICATE IT A
BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT,
WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR OTHER RELIEF WITH RESPECT
TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN
OR OTHER SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS
ASSETS, OR A BORROWER OR ANY OF ITS SUBSIDIARIES SHALL MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE COMMENCED AGAINST A
BORROWER OR ANY OF ITS SUBSIDIARIES ANY CASE, PROCEEDING OR OTHER ACTION OF A
NATURE REFERRED TO IN CLAUSE (I) ABOVE WHICH (A) RESULTS IN THE ENTRY OF AN
ORDER FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS
UNDISMISSED, UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE
SHALL BE COMMENCED AGAINST A BORROWER OR ANY OF ITS SUBSIDIARIES ANY CASE,
PROCEEDING OR OTHER ACTION SEEKING ISSUANCE OF A WARRANT OF ATTACHMENT,
EXECUTION, DISTRAINT OR SIMILAR PROCESS AGAINST ALL OR ANY SUBSTANTIAL PART OF
ITS ASSETS WHICH RESULTS IN THE ENTRY OF AN ORDER FOR ANY SUCH RELIEF WHICH
SHALL NOT HAVE BEEN VACATED, DISCHARGED, SATISFIED, OR STAYED OR BONDED PENDING
APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR (IV) A BORROWER OR ANY OF ITS
SUBSIDIARIES SHALL TAKE ANY ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT
TO, APPROVAL OF, OR ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I),
(II), OR (III) ABOVE; OR (V) A BORROWER OR ANY OF ITS SUBSIDIARIES SHALL
GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL ADMIT IN WRITING ITS INABILITY
TO, PAY ITS DEBTS AS THEY GENERALLY BECOME DUE; OR (VI) A BORROWER OR ANY
SUBSIDIARY MAKES AN ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS OR A COMPOSITION
WITH ITS CREDITORS; OR

 

78

--------------------------------------------------------------------------------



 


(G)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST A BORROWER OR ANY OF ITS SUBSIDIARIES INVOLVING IN THE AGGREGATE
A LIABILITY (EXCLUDING ANY SUCH JUDGMENTS OR ORDERS WHICH ARE FULLY COVERED BY
INSURANCE, SUBJECT TO ANY CUSTOMARY DEDUCTIBLE, AND UNDER WHICH THE APPLICABLE
INSURANCE CARRIER HAS ACKNOWLEDGED SUCH FULL COVERAGE IN WRITING) OF $10,000,000
OR MORE AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED,
DISCHARGED, SETTLED, SATISFIED OR PAID, OR STAYED OR BONDED PENDING APPEAL,
WITHIN 30 DAYS FROM THE ENTRY THEREOF; OR


 


(H)                                 ANY CHANGE OF CONTROL SHALL OCCUR; OR


 


(I)                                     WITHOUT LIMITING THE COVENANTS AND
REPRESENTATIONS MADE HEREIN RELATING ERISA MATTERS (I) ANY PERSON SHALL ENGAGE
IN ANY “PROHIBITED TRANSACTION” (AS DEFINED IN SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE) INVOLVING ANY PLAN, (II) ANY UNPAID MINIMUM REQUIRED
CONTRIBUTION, WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN AND
THE BORROWERS OR ANY OF THEIR COMMONLY CONTROLLED ENTITIES FAILS TO CORRECT SUCH
UNPAID MINIMUM REQUIRED CONTRIBUTION PRIOR TO THE END OF THE CORRECTION PERIOD
OR ANY LIEN IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE
COMPANY OR ANY COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR
WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A
TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER
PLAN, WHICH REPORTABLE EVENT OR INSTITUTION OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE
COMPANY OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION OF
THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST IN REGARD TO A PLAN; AND
IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(J)                                     THE COMPANY SHALL CEASE TO OWN, DIRECTLY
OR INDIRECTLY, ONE HUNDRED PERCENT (100%) OF THE LEGAL AND BENEFICIAL OWNERSHIP
OF EACH OTHER BORROWER EXCEPT FOR DIRECTORS QUALIFYING SHARES OR PURSUANT TO A
TRANSACTION PERMITTED UNDER SECTION 6.3 OR SECTION 6.4; OR


 


(K)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED OR SENT A NOTICE OF ELECTION TO SHARE, AS DEFINED IN, AND PURSUANT TO,
THE SHARING AGREEMENT;


 


(L)                                     ANY LOAN DOCUMENT SHALL CEASE TO BE
LEGAL, VALID AND BINDING AGREEMENTS ENFORCEABLE AGAINST ANY BORROWER EXECUTING
THE SAME IN ACCORDANCE WITH THE TERMS THEREOF OR SHALL IN ANY WAY BE TERMINATED
(EXCEPT IN ACCORDANCE WITH ITS TERMS) OR BECOME OR BE DECLARED INEFFECTIVE OR
INOPERATIVE OR SHALL IN ANY WAY BE CHALLENGED AND THEREBY DEPRIVE OR DENY THE
LENDERS AND/OR THE ADMINISTRATIVE AGENT OF THE INTENDED BENEFITS THEREOF OR THEY
SHALL THEREBY CEASE SUBSTANTIALLY TO HAVE THE RIGHTS, TITLES, INTERESTS,
REMEDIES, POWERS OR PRIVILEGES INTENDED TO BE CREATED THEREBY.


 


(M)                               A FOREIGN BENEFIT EVENT SHALL OCCUR.

 

79

--------------------------------------------------------------------------------


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to a Borrower,
automatically the Commitments and the Swing Line Commitment (including the
obligations of an Issuing Lender to thereafter issue Letters of Credit and the
Lenders to participate therein) shall immediately terminate, and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement, the Notes and the other Loan Documents shall automatically and
immediately become due and payable (including, without limitation, all Letter of
Credit Obligations, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder), and
(B) if such event is any other Event of Default, with the consent of the
Required Lenders, the Administrative Agent may, or upon the written request of
the Required Lenders, the Administrative Agent shall, (i) by notice to the
Company declare the Commitments and the Swing Line Commitment to be terminated
forthwith, whereupon the Commitments, the Swing Line Commitment and the
obligations of the Lenders to make Loans, and the obligation of an Issuing
Lender to issue Letters of Credit and the Lenders to participate in any Letters
of Credit or Swing Line Loans thereafter issued shall immediately terminate;
(ii) by notice of default to the Company, declare the Loans hereunder (with
accrued interest thereon) and all other amounts owing under this Agreement, the
Notes and the other Loan Documents to be due and payable forthwith, whereupon
the same shall immediately become due and payable (including, without
limitation, all Letter of Credit Obligations, whether or not the beneficiaries
of the then outstanding Letters of Credit shall have presented the documents
required thereunder); and/or (iii) by notice to the Company require the
Borrowers to, and the Borrowers shall thereupon, deposit in a non-interest
bearing account with the Administrative Agent, as cash collateral for their
obligations under this Agreement, the Notes and the Applications, an amount
equal to the Letter of Credit Coverage Requirement, and the Borrowers hereby
pledge to the Administrative Agent and the Lenders, and grant to the
Administrative Agent and the Lenders a security interest in, all such cash as
security for such obligations.  Amounts held in such cash collateral account
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder and under the
Notes; provided, that, with the consent of the Issuing Lenders, the
Administrative Agent may at any time apply any funds in such cash collateral
account to any such obligations other than those in respect of Letters of
Credit.  After all such Letters of Credit shall have expired or been fully drawn
upon, all Reimbursement Obligations shall have been satisfied and all other
obligations of the Borrowers hereunder and under the Notes shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Company.  The Borrowers shall execute and deliver to the Administrative
Agent, for the account of the Issuing Lenders and the Letter of Credit
Participants, such further documents and instruments as the Administrative Agent
may request to evidence the creation and perfection of the within security
interest in such cash collateral account.  Except as expressly provided above in
this Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived.  In addition to all of the rights and remedies
contained in this Agreement or in any of the other Loan Documents, the
Administrative Agent shall have all of the rights and remedies under applicable
Law, all of which rights and remedies shall be cumulative and non-exclusive, to
the extent permitted by Law.  The Administrative Agent may exercise all
post-default rights granted to it and the Lenders under the Loan Documents and
applicable Law (including, without limitation, under the Sharing Agreement).

 

80

--------------------------------------------------------------------------------



 


SECTION 8. THE ADMINISTRATIVE AGENT


 

8.1                                 Appointment.  Each Lender hereby irrevocably
designates and appoints PNC Bank, National Association as the Administrative
Agent of such Lender under this Agreement and the other Loan Documents, and each
such Lender irrevocably authorizes PNC Bank, National Association, as the
Administrative Agent for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere in this
Agreement and the other Loan Documents, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein or
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement and the other Loan Documents or otherwise exist
against the Administrative Agent.  PNC Bank, National Association agrees to act
as the Administrative Agent on behalf of the Lenders to the extent provided in
this Agreement and the other Loan Documents.

 

8.2                                 Delegation of Duties.  The Administrative
Agent may execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
engage and pay for the advice and services of counsel concerning all matters
pertaining to such duties.  The Administrative Agent shall not be responsible to
the Lenders for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

 

8.3                                 Exculpatory Provisions.  Neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or the other Loan Documents (except for its or such Person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by a Borrower or any officer thereof contained in this Agreement, the other Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement, the Notes or the
other Loan Documents or for any failure of the Borrowers (or any of them) to
perform their obligations hereunder or thereunder.  The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or the other Loan Documents, or to inspect the
properties, books or records of the Borrowers (or any of them).

 

8.4                                 Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any Note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, facsimile, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to one or more of the

 

81

--------------------------------------------------------------------------------


 

Borrowers), independent accountants and other experts selected by such
Administrative Agent.  The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement or the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. 
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement, the Notes or the other Loan
Documents in accordance with a request of the Required Lenders (or such other
percentage of Lenders as shall be required hereunder), and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders and all future holders of the Notes.

 

8.5                                 Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default hereunder unless it has received notice from a Lender or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or such other percentage of Lenders
as shall be required hereunder); provided, that unless and until the
Administrative Agent shall have received such directions, it may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.

 

8.6                                 Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender expressly acknowledges that neither the
Administrative Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of the Borrowers, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrowers and made its own decision to make its Loans hereunder and enter into
this Agreement and each other Loan Document to which it is a party.  Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrowers.  Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, the Administrative Agent shall
not have any duty or responsibility to provide any Lender with any credit or
other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness

 

82

--------------------------------------------------------------------------------


 

of the Borrowers which may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.

 

8.7                                 Indemnification.  The Lenders agree to
indemnify each of the Administrative Agent, the other Agents and each Issuing
Lender in its capacity as such (to the extent not reimbursed by the Borrowers
and without limiting the obligation, if any, of the Borrowers to do so) in
Dollars, ratably according to their respective Commitment Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Notes) be imposed on, incurred by or asserted
against the Administrative Agent or an Issuing Lender in any way relating to or
arising out of this Agreement, the other Loan Documents, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or an Issuing Lender under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or an Issuing Lender’s gross negligence or willful
misconduct.  The agreements in this Section 8.7 shall survive the payment of the
Notes and all other amounts payable hereunder.

 

8.8                                 Agents in Their Individual Capacity.  Each
of the Agents and its Affiliates may make loans to, accept deposits from and
generally engage in any kind of business with the Borrowers (or any of them) as
though such Agent was not an Agent hereunder.  With respect to its Loans made or
renewed by it and any Note issued to it and with respect to any Letter of Credit
issued or participated in by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 

8.9                                 Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon 30 days’ notice to
the Lenders and the Borrowers.  If the Administrative Agent shall resign as
Administrative Agent under this Agreement, then the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which appointment shall be subject to the approval of the Borrowers (which
approval shall not be unreasonably withheld and shall not be required if there
shall then exist a Default or Event of Default).  If no successor administrative
agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 60 days after the retiring Administrative
Agent’s giving of notice of resignation then the retiring Administrative Agent
may, on behalf of the Lenders, appoint an interim successor administrative
agent.  Any interim successor administrative agent appointed under the preceding
sentence may be replaced at any time by a successor administrative agent
designated by the Required Lenders and subject to the approval of the Borrowers
(which approval shall not be unreasonably withheld and shall not be required if
there shall then exist a Default or Event of Default).  Any such successor
administrative agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor administrative agent effective upon its appointment, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of

 

83

--------------------------------------------------------------------------------


 

such former Administrative Agent or any of the parties to this Agreement or any
holders of the Notes.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

 

8.10                           No Reliance on Administrative Agent’s Customer
Identification Program.  Each Lender acknowledges and agrees that neither such
Lender, nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
the Company, any of its Subsidiaries, their Affiliates or their agents, the Loan
Documents or the transactions hereunder or contemplated hereby: (1) any identity
verification procedures, (2) any recordkeeping, (3) comparisons with government
lists, (4) customer notices or (5) other procedures required under the CIP
Regulations or such other Laws.

 

8.11                           USA Patriot Act.  Each Lender or assignee or
participant of a Lender that is not incorporated under the Laws of the United
States of America or a state thereof (and is not excepted from the certification
requirement contained in Section 313 of the USA Patriot Act and the applicable
regulations because it is both (a) an affiliate of a depository institution or
foreign Lender that maintains a physical presence in the United States or
foreign country, and (b) subject to supervision by a banking authority
regulating such affiliated depository institution or foreign bank) shall deliver
to the Administrative Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA Patriot Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) at
such other times as are required under the USA Patriot Act.

 

8.12                           Beneficiaries.  Except as expressly provided
herein, the provisions of this Section 8 are solely for the benefit of the
Agents and the Lenders, and the Borrowers shall not have any rights to rely on
or enforce any of the provisions hereof.  In performing its functions and duties
under this Agreement and the other Loan Documents, the Administrative Agent
shall act solely as administrative agent of the Lenders and does not assume and
shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for the Borrowers.

 

8.13                           Other Agents.   The Lead Arranger, the
Documentation Agent and the Syndication Agents, in their respective capacities
as Lead Arranger or Other Agents, shall have no duties or responsibilities under
this Agreement or any other Loan Document.

 


SECTION 9. MISCELLANEOUS


 

9.1                                 Amendments and Waivers.  Neither this
Agreement, any Note any other Loan Document, nor any terms hereof or thereof may
be amended, supplemented or modified except in accordance with the provisions of
this Section.  With the written consent of the Required Lenders, the
Administrative Agent and the Borrowers may, from time to time, enter into
written amendments (including letter amendments), supplements or modifications
hereto

 

84

--------------------------------------------------------------------------------


 

and to the Notes and the other Loan Documents for the purpose of adding any
provisions to this Agreement, the Notes or any other Loan Document or changing
in any manner the rights of the Lenders or of the Borrowers hereunder or
thereunder or waiving, on such terms and conditions as the Administrative Agent
may specify in such instrument, any of the requirements of this Agreement, the
Notes or any other Loan Document or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall directly or indirectly (a) reduce the amount or
extend the maturity of any Note, any Loan or any installment thereof, or reduce
the rate of interest (other than to waive interest at the default rate under the
second sentence of Section 2.10) or extend the time of payment of interest
thereon, or reduce any fee payable to any Lender hereunder (other than fees to
the Administrative Agent, which shall require the consent of the Administrative
Agent and the Borrowers to change) or extend the period for payment thereof, or
change the duration or the amount of any Lender’s Commitment in each case
without the consent of the Lender affected thereby or (b) amend, modify or waive
any provision of this Section, or reduce the percentage specified in the
definition of Required Lenders, or consent to the assignment or transfer by the
Borrowers of any of their rights and obligations under this Agreement, the Notes
and the other Loan Documents, or (except as provided herein with respect to
Defaulting Lenders) change a Lender’s right to receive its pro-rata distribution
of payments and proceeds, or release all or substantially all of the collateral
(if any) securing the Loans, in each case without the written consent of all the
Lenders, (c) amend subsection 2.6(d) so as to require the consent of less than
all of the Lenders to the addition of an Optional Currency that is not permitted
as of the Closing Date; or (d) amend, modify or waive any provision of
Section 2.1(c), Section 2.25 or any other provision affecting Swing Line Loans
without the written consent of the then Swing Line Lender, or (e) amend, modify
or waive any provision of Section 2.8, Section 2.25 or any other provisions
affecting Letters of Credit without the written consent of each Issuing Lender
that has issued a Letter of Credit, or (f) amend, modify or waive any provision
of Section 8 without the written consent of the then Administrative Agent.  Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrowers, the
Lenders, the Administrative Agent and all future holders of the Notes.  In the
case of any waiver, the Borrowers, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
outstanding Notes, and any Default or Event of Default waived shall be deemed to
be cured and not continuing; but no such waiver shall extend to any subsequent
or other Default or Event of Default, or impair any right consequent thereon.

 

9.2                                 Notices; Lending Offices.  All notices,
requests and demands to or upon the respective parties hereto to be effective
shall be in writing (including electronic transmission, facsimile transmission
or posting on a secured Web site), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days after being deposited in the mail, postage prepaid, or, in the
case of facsimile transmission notice, when sent during normal business hours
with electronic confirmation or otherwise when received, or in the case of
electronic transmission, when received and in the case of posting on a secured
Web site, upon receipt of (a) notice of such posting and (b) rights to access
such Web site, addressed as follows in the case of the Borrowers, and the
Administrative Agent, the Swing Line Lender or the Issuing Lender (if it is PNC
Bank, National Association), and as set forth in Schedule I in the case of the
other parties hereto, or to such other address as may be hereafter notified by
the respective parties hereto and any future holders of the Notes:

 

85

--------------------------------------------------------------------------------

 


 

The Borrowers

 

c/o West Pharmaceutical Services, Inc.

or any of them:

 

101 Gordon Drive

 

 

Lionville, PA 19341

 

 

Attention: Michael A. Anderson

 

 

Facsimile: 610-594-3014

 

 

 

The Administrative Agent,

 

PNC Bank, National Association

the Swing Line

 

1600 Market Street

Lender or the

 

Philadelphia, PA 19103

Issuing Lender

 

Attention: Denise D. Killen

(if it is PNC Bank):

 

Facsimile: 215-585-6987

 

 

 

with a copy to:

 

PNC Bank, National Association

 

 

Agency Services

 

 

PNC Firstside Center

 

 

500 First Avenue, 4th Floor

 

 

Pittsburgh, PA 15219

 

 

Attention: Lisa Pierce

 

 

Facsimile: 412-762-8672

 

provided that (a) any notice, request or demand to or upon the Administrative
Agent, an  Issuing Lender or the Lenders pursuant to Sections 2.2, 2.4, 2.5,
2.8, 2.14 and 2.15 or to or upon the Swing Line Lender, shall not be effective
until received and (b) any notice of a Default or Event of Default hereunder
shall be sent by facsimile or nationally recognized overnight courier.  Schedule
I lists the Lending Offices of each Lender.  Each Lender may change its Lending
Office by written notice to the other parties hereto.

 

9.3                                 No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of the Administrative Agent
or any Lender, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

 

9.4                                 Survival of Representations and Warranties. 
All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement, the Notes and the
other Loan Documents.

 

9.5                                 Payment of Expenses and Taxes.  Each of the
Borrowers jointly and severally agrees (a) to pay or reimburse the
Administrative Agent for all its out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and the
syndication of, this Agreement, the Notes, the other Loan Documents and any
other documents executed and delivered in connection herewith, and the
consummation of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse the Administrative

 

86

--------------------------------------------------------------------------------


 

Agent for all its out-of-pocket costs and expenses incurred in connection with
any amendment, supplement or modification to (or proposed amendment, supplement
or modification to) this Agreement, the Notes and the other Loan Documents and
any other documents executed and delivered in connection therewith, and the
administration of this Agreement, the other Loan Documents and the revolving
credit facility provided herein (including in connection with the transactions
referred to in Section 9.17 hereof), including without limitation, the
reasonable fees and disbursements of counsel, (c) pay or reimburse the
Administrative Agent and each Lender for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the Notes, the other Loan Documents and any such other documents
(including all such out-of-pocket expenses incurred during any actual or
attempted workout, restructuring or negotiations in respect of the Loans,
Letters of Credit or other Obligations), including, without limitation,
reasonable fees and disbursements of counsel to the Administrative Agent and to
the several Lenders, (d) to pay, indemnify, and hold each Lender, the
Administrative Agent, the Swing Line Lender, each Issuing Lender and each of
their respective Affiliates and the partners, directors, officers, employees,
agents and advisors of such Persons and of such Person’s Affiliates
(collectively, the “Indemnitees”) harmless from, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other taxes, if any, which may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the Notes, the other Loan Documents and any such other
documents, and (e) to pay, indemnify, and hold each Indemnitee harmless from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions (whether sounding in contract, in tort or on any other ground),
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of or in any other way arising out of or relating to, this
Agreement, the Notes, the other Loan Documents or any such other documents
contemplated by or referred to herein or therein or any action taken by any
Lender or the Administrative Agent with respect to the foregoing including,
without limitation, any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Laws applicable to the operations of the Borrowers or their
Subsidiaries (all the foregoing, collectively, the “indemnified liabilities”),
provided, that the Borrowers shall have no obligation hereunder to the
Administrative Agent or any Lender with respect to indemnified liabilities
arising from the gross negligence or willful misconduct of such person.  To the
fullest extent permitted by applicable law, no Borrower shall assert, and each
Borrower hereby waives, any claim against any indemnified person, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof.  The agreements
in this Section shall survive repayment of the Notes and all other amounts
payable hereunder.

 

9.6                                 Successors and Assigns.

 


(A)                                  WHENEVER IN THIS AGREEMENT ANY OF THE
PARTIES HERETO IS REFERRED TO, SUCH REFERENCE SHALL BE DEEMED TO INCLUDE THE
SUCCESSORS AND PERMITTED ASSIGNS OF SUCH PARTY; AND ALL COVENANTS, PROMISES AND
AGREEMENTS BY OR ON BEHALF OF A BORROWER, THE ADMINISTRATIVE

 

87

--------------------------------------------------------------------------------


 


AGENT OR THE LENDERS THAT ARE CONTAINED IN THIS AGREEMENT SHALL BIND AND INURE
TO THE BENEFIT OF THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE BORROWERS MAY
NOT ASSIGN OR TRANSFER ANY OF THEIR RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER.


 


(B)                                 EACH LENDER MAY, IN ACCORDANCE WITH
APPLICABLE LAW, SELL TO ANY LENDER OR AFFILIATE THEREOF AND, WITH THE CONSENT OF
THE COMPANY (EXCEPT WHEN ANY EVENT OF DEFAULT EXISTS) AND THE ADMINISTRATIVE
AGENT  AND EACH ISSUING LENDER HAVING OUTSTANDING LETTERS OF CREDIT AT THE TIME
OF THE ASSIGNMENT (WHICH CONSENTS SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED,
AND PROVIDED THAT THE COMPANY SHALL BE DEEMED TO HAVE CONSENTED IF IT DOES NOT
OBJECT IN WRITING TO THE ASSIGNMENT WITHIN 10 BUSINESS DAYS AFTER HAVING
RECEIVED WRITTEN NOTICE THEREOF) TO ONE OR MORE LENDERS OR OTHER FINANCIAL
INSTITUTIONS (EACH, A “PURCHASING LENDER”) ALL OR ANY PART OF ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT AND THE NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SO LONG
AS THE COMMITMENTS ARE IN EFFECT, SUCH ASSIGNMENT SHALL BE IN AN AMOUNT NOT LESS
THAN $5,000,000 (OR SUCH LESSER AMOUNT AS THE ADMINISTRATIVE AGENT AND, SO LONG
AS NO EVENT OF DEFAULT EXISTS, THE COMPANY SHALL AGREE IN THEIR SOLE
DISCRETION), (II) THE PARTIES TO EACH SUCH ASSIGNMENT SHALL EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT AND THE COMPANY FOR ITS ACCEPTANCE (TO THE EXTENT
REQUIRED) AN ASSIGNMENT AND ASSUMPTION, TOGETHER WITH THE REVOLVER NOTE SUBJECT
TO SUCH ASSIGNMENT AND A PROCESSING AND RECORDATION FEE OF $3,500; PROVIDED THAT
NO FEE SHALL BE PAYABLE WITH RESPECT TO ANY ASSIGNMENT BY A LENDER TO AN
AFFILIATE THEREOF, (III) UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT
AND, SO LONG AS NO EVENT OF DEFAULT EXISTS, THE COMPANY IN THEIR SOLE
DISCRETION, SUCH ASSIGNMENT SHALL BE OF ALL OR A PRO RATA PORTION OF SUCH
ASSIGNING LENDER’S COMMITMENT AND THE LOANS (OTHER THAN SWING LINE LOANS)
THEREUNDER (I.E. NO LENDER MAY SELL A NON-PRO RATA INTEREST), (IV) THE SWING
LINE COMMITMENT AND ALL OUTSTANDING SWING LINE LOANS MAY ONLY BE ASSIGNED IN
THEIR ENTIRETY TO A LENDER THEN HAVING A COMMITMENT AND (V) SUCH PURCHASING
LENDER EXECUTES AND DELIVERS A COUNTERPART TO THE SHARING AGREEMENT.  UPON
ACCEPTANCE AND RECORDING PURSUANT TO PARAGRAPH (E) OF THIS SECTION 9.6, FROM AND
AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT AND ASSUMPTION, WHICH
EFFECTIVE DATE SHALL BE AT LEAST FIVE BUSINESS DAYS AFTER THE EXECUTION THEREOF
(OR SUCH SHORTER PERIOD AS THE COMPANY AND THE ADMINISTRATIVE AGENT MAY AGREE IN
THEIR SOLE DISCRETION), (A) SUCH PURCHASING LENDER SHALL BE A PARTY HERETO AND,
TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE
THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT AND (B) THE
ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY
SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ASSUMPTION COVERING ALL OR THE
REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.16, 2.17,
2.18, 2.19, 5.8(C) AND 9.5 (TO THE EXTENT THAT SUCH LENDER’S ENTITLEMENT TO SUCH
BENEFITS AROSE OUT OF SUCH LENDER’S POSITION AS A LENDER PRIOR TO THE APPLICABLE
ASSIGNMENT). TO THE EXTENT THAT AN ASSIGNMENT OF ALL OR ANY PORTION OF A
LENDER’S RIGHTS AND OBLIGATIONS PURSUANT TO THIS SECTION 9.6 WOULD, AT THE TIME
OF SUCH ASSIGNMENT, RESULT IN INCREASED COSTS UNDER SECTION 2.16 OR 2.17
COMPARED TO THOSE BEING CHARGED BY THE ASSIGNING LENDER PRIOR TO SUCH
ASSIGNMENT, THEN THE BORROWERS SHALL NOT BE OBLIGATED TO PAY THE PURCHASING
LENDER SUCH EXCESS INCREASED COSTS (ALTHOUGH THE BORROWERS SHALL BE OBLIGATED TO
PAY ANY OTHER INCREASED COSTS OF THE TYPE DESCRIBED ABOVE RESULTING FROM CHANGES
AFTER THE DATE OF THE ASSIGNMENT).  SUCH ASSIGNMENT AND ASSUMPTION SHALL BE
DEEMED TO

 

88

--------------------------------------------------------------------------------


 


AMEND THIS AGREEMENT TO THE EXTENT, AND ONLY TO THE EXTENT, NECESSARY TO REFLECT
THE ADDITION OF SUCH PURCHASING LENDER AND THE RESULTING AMOUNTS AND PERCENTAGES
HELD BY THE LENDERS ARISING FROM THE PURCHASE BY SUCH PURCHASING LENDER OF ALL
OR A PORTION OF THE RIGHTS AND OBLIGATIONS OF SUCH ASSIGNING LENDER UNDER THIS
AGREEMENT, THE NOTES AND THE OTHER LOAN DOCUMENTS.  NOTWITHSTANDING ANY
PROVISION OF THIS SECTION 9.6, THE CONSENT OF THE COMPANY SHALL NOT BE REQUIRED
FOR ANY ASSIGNMENT WHICH OCCURS AT ANY TIME WHEN AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


 


(C)                                  BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ASSUMPTION, THE ASSIGNING LENDER THEREUNDER AND THE PURCHASING LENDER
THEREUNDER SHALL BE DEEMED TO CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER
PARTIES HERETO AS FOLLOWS: (I) SUCH ASSIGNING LENDER WARRANTS THAT IT IS THE
LEGAL AND BENEFICIAL OWNER OF THE INTEREST BEING ASSIGNED THEREBY, FREE AND
CLEAR OF ANY ADVERSE CLAIM AND THAT ITS COMMITMENT AND SWING LINE COMMITMENT, IF
APPLICABLE, AND THE OUTSTANDING BALANCES OF ITS LOANS, WITHOUT GIVING EFFECT TO
ASSIGNMENTS THEREOF WHICH HAVE NOT BECOME EFFECTIVE, ARE AS SET FORTH IN SUCH
ASSIGNMENT AND ASSUMPTION, (II) EXCEPT AS SET FORTH IN (I) ABOVE, SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO, OR THE FINANCIAL CONDITION OF THE
BORROWERS OR ANY SUBSIDIARY THEREOF OR THE PERFORMANCE OR OBSERVANCE BY THE
BORROWERS OR ANY SUBSIDIARY THEREOF OF ANY OF ITS OR THEIR OBLIGATIONS UNDER
THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR ANY OTHER INSTRUMENT OR DOCUMENT
FURNISHED PURSUANT HERETO OR THERETO; (III) SUCH PURCHASING LENDER REPRESENTS
AND WARRANTS THAT IT IS LEGALLY AUTHORIZED TO ENTER INTO SUCH ASSIGNMENT AND
ASSUMPTION; (IV) SUCH PURCHASING LENDER CONFIRMS THAT IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
DELIVERED PURSUANT TO SECTION 5.1 AND SUCH OTHER DOCUMENTS AND INFORMATION AS IT
HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER
INTO SUCH ASSIGNMENT AND ASSUMPTION; (V) SUCH PURCHASING LENDER WILL
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT, SUCH ASSIGNING
LENDER OR ANY OTHER LENDER AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT
SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN CREDIT DECISIONS IN
TAKING OR NOT TAKING ACTION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;
(VI) SUCH PURCHASING LENDER APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
TAKE SUCH ACTION AS ADMINISTRATIVE AGENT ON ITS BEHALF AND TO EXERCISE SUCH
POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ARE DELEGATED TO THE
ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR THEREOF, TOGETHER WITH SUCH POWERS
AS ARE REASONABLY INCIDENTAL THERETO; AND (VII) SUCH PURCHASING LENDER AGREES
THAT IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL THE OBLIGATIONS WHICH BY
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER INCLUDING, IF IT IS ORGANIZED UNDER THE LAWS OF A
JURISDICTION OUTSIDE THE UNITED STATES, ITS OBLIGATION PURSUANT TO SECTION 2.17
TO DELIVER THE FORMS PRESCRIBED BY THE INTERNAL REVENUE SERVICE OF THE UNITED
STATES CERTIFYING AS TO THE PURCHASING LENDER’S EXEMPTION FROM UNITED STATES
WITHHOLDING TAXES WITH RESPECT TO ALL PAYMENTS TO BE MADE TO THE PURCHASING
LENDER UNDER THIS AGREEMENT.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ITS OFFICES A COPY OF EACH ASSIGNMENT AND ASSUMPTION AND THE NAMES AND ADDRESSES
OF THE LENDERS, AND THE COMMITMENTS AND SWING LINE COMMITMENT OF, AND PRINCIPAL
AMOUNT OF THE LOANS OWING TO,

 

89

--------------------------------------------------------------------------------


 


EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME. SUCH INFORMATION
MAINTAINED BY THE ADMINISTRATIVE AGENT SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR AND THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS MAY
TREAT EACH PERSON WHOSE NAME IS RECORDED PURSUANT TO THE TERMS HEREOF AS A
LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.


 


(E)                                  UPON ITS RECEIPT OF A DULY COMPLETED
ASSIGNMENT AND ASSUMPTION EXECUTED BY AN ASSIGNING LENDER AND A PURCHASING
LENDER (AND IN THE CASE OF A PURCHASING LENDER THAT IS NOT THEN A LENDER OR AN
AFFILIATE THEREOF, BY THE COMPANY (TO THE EXTENT REQUIRED ABOVE) AND THE
ADMINISTRATIVE AGENT) TOGETHER WITH THE NOTE OR NOTES SUBJECT TO SUCH ASSIGNMENT
AND THE PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) ABOVE, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY (I) ACCEPT SUCH ASSIGNMENT AND ASSUMPTION,
(II) RECORD THE INFORMATION CONTAINED THEREIN AND (III) GIVE NOTICE THEREOF TO
THE LENDERS.  WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF NOTICE, THE
BORROWERS, AT THEIR OWN EXPENSE, SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT, IN EXCHANGE FOR THE SURRENDER OF THE ORIGINAL NOTE(S) (A) A NEW NOTE TO
THE ORDER OF SUCH PURCHASING LENDER IN AN AMOUNT EQUAL TO THE AMOUNT OF THE
COMMITMENT ASSUMED AND (B) IF THE ASSIGNING LENDER HAS RETAINED A COMMITMENT, A
NEW NOTE TO THE ORDER OF SUCH ASSIGNOR IN THE AMOUNT EQUAL TO THE COMMITMENT
RETAINED BY IT.  SUCH NEW NOTE(S) SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
EQUAL TO THE AGGREGATE PRINCIPAL AMOUNT OF SUCH SURRENDERED NOTE(S); SUCH NEW
NOTES SHALL BE DATED THE DATE OF THE SURRENDERED NOTES WHICH THEY REPLACE AND
SHALL OTHERWISE BE IN SUBSTANTIALLY THE FORM OF EXHIBIT A-1 HERETO, WITH RESPECT
TO A REVOLVER NOTE AND EXHIBIT A-2 HERETO, WITH RESPECT TO THE SWING LINE NOTE. 
CANCELED NOTES SHALL BE RETURNED TO THE COMPANY.


 


(F)                                    EACH LENDER MAY WITHOUT THE CONSENT OF
THE COMPANY OR THE ADMINISTRATIVE AGENT SELL PARTICIPATIONS TO ONE OR MORE BANKS
OR OTHER ENTITIES (EACH A “PARTICIPANT”) IN ALL OR ANY PORTION OF ANY LOAN OWING
TO SUCH LENDER, ANY NOTE HELD BY SUCH LENDER, ANY COMMITMENT AND SWING LINE
COMMITMENT OF SUCH LENDER OR ANY OTHER INTEREST OF SUCH LENDER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS, PROVIDED, HOWEVER, THAT (I) SUCH LENDER’S
OBLIGATIONS UNDER THIS AGREEMENT TO THE OTHER PARTIES TO THIS AGREEMENT SHALL
REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (III) SUCH LENDER SHALL
REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (IV) THE BORROWERS, THE LENDERS AND THE ADMINISTRATIVE
AGENT SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION
WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, (V) IN ANY PROCEEDING UNDER THE BANKRUPTCY CODE SUCH LENDER
SHALL BE, TO THE EXTENT PERMITTED BY LAW, THE SOLE REPRESENTATIVE WITH RESPECT
TO THE OBLIGATIONS HELD IN THE NAME OF SUCH LENDER, WHETHER FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF ANY PARTICIPANT, (VI) SUCH LENDER SHALL RETAIN THE SOLE
RIGHT TO APPROVE, WITHOUT THE CONSENT OF ANY PARTICIPANT, ANY AMENDMENT,
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR THE NOTE OR NOTES
HELD BY SUCH LENDER OR ANY OTHER LOAN DOCUMENT, OTHER THAN ANY SUCH AMENDMENT,
MODIFICATION OR WAIVER WITH RESPECT TO ANY LOAN OR COMMITMENT IN WHICH SUCH
PARTICIPANT HAS AN INTEREST THAT FORGIVES PRINCIPAL, INTEREST OR FEES OR REDUCES
THE INTEREST RATE OR FEES PAYABLE WITH RESPECT TO ANY SUCH LOAN OR COMMITMENT,
POSTPONES ANY DATE FIXED FOR ANY REGULARLY SCHEDULED PAYMENT OF PRINCIPAL OF, OR
INTEREST OR FEES ON, ANY SUCH LOAN OR RELEASES ANY GUARANTOR OF SUCH LOAN OR
RELEASES ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL, IF ANY, SECURING SUCH LOAN.

 

90

--------------------------------------------------------------------------------


 


(G)                                 IF AMOUNTS OUTSTANDING UNDER THIS AGREEMENT
AND THE NOTES ARE DUE OR UNPAID, OR SHALL HAVE BEEN DECLARED OR SHALL HAVE
BECOME DUE AND PAYABLE UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, EACH
PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT OF SET-OFF IN RESPECT OF ITS
PARTICIPATING INTEREST IN AMOUNTS OWING UNDER THIS AGREEMENT AND ANY NOTE TO THE
SAME EXTENT AS IF THE AMOUNT OF ITS PARTICIPATING INTEREST WERE OWING DIRECTLY
TO IT AS A LENDER UNDER THIS AGREEMENT OR ANY NOTE, PROVIDED THAT IN PURCHASING
SUCH PARTICIPATION SUCH PARTICIPANT SHALL BE DEEMED TO HAVE AGREED TO SHARE WITH
THE LENDERS THE PROCEEDS THEREOF AS PROVIDED IN SECTION 9.8.  THE BORROWERS ALSO
AGREE THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.16,
2.17, 2.18, 2.19, 5.8(C) AND 9.5 WITH RESPECT TO ITS PARTICIPATION IN THE
COMMITMENTS, SWING LINE COMMITMENT AND THE LOANS OUTSTANDING FROM TIME TO TIME;
PROVIDED, THAT NO PARTICIPANT SHALL BE ENTITLED TO RECEIVE ANY GREATER AMOUNT
PURSUANT TO SUCH SECTIONS THAN THE ASSIGNING LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE IN RESPECT OF THE AMOUNT OF THE PARTICIPATION TRANSFERRED BY SUCH
ASSIGNING LENDER TO SUCH PARTICIPANT HAD NO SUCH TRANSFER OCCURRED.


 


(H)                                 IF ANY PARTICIPANT OF A LENDER IS NOT
CREATED OR ORGANIZED UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF,
THE ASSIGNING LENDER, CONCURRENTLY WITH THE SALE OF A PARTICIPATING INTEREST TO
SUCH PARTICIPANT, SHALL CAUSE SUCH PARTICIPANT (I) TO REPRESENT TO THE ASSIGNING
LENDER (FOR THE BENEFIT OF THE ASSIGNING LENDER, THE OTHER LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWERS) THAT UNDER APPLICABLE LAW AND TREATIES
NO TAXES WILL BE REQUIRED TO BE WITHHELD BY THE ADMINISTRATIVE AGENT, THE
BORROWERS OR THE ASSIGNING LENDER WITH RESPECT TO ANY PAYMENTS TO BE MADE TO
SUCH PARTICIPANT IN RESPECT OF ITS PARTICIPATION IN THE LOANS AND (II) TO AGREE
(FOR THE BENEFIT OF THE ASSIGNING LENDER, THE OTHER LENDERS, THE ADMINISTRATIVE
AGENT AND THE BORROWERS) THAT IT WILL DELIVER THE TAX FORMS AND OTHER DOCUMENTS
REQUIRED TO BE DELIVERED PURSUANT TO SUBSECTION 2.17(F) AND COMPLY FROM TIME TO
TIME WITH ALL APPLICABLE U.S. LAWS AND REGULATIONS WITH RESPECT TO WITHHOLDING
TAX EXEMPTIONS.


 


(I)                                     ANY LENDER MAY AT ANY TIME ASSIGN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT AND THE NOTES ISSUED TO IT TO A
FEDERAL RESERVE BANK; PROVIDED THAT NO SUCH ASSIGNMENT SHALL RELEASE A LENDER
FROM ANY OF ITS OBLIGATIONS HEREUNDER.


 


(J)                                     AS PROVIDED IN SUBSECTION
2.14(D) HEREOF, ANY PROPOSED NEW LENDER SHALL, AT LEAST SEVEN (7) DAYS BEFORE
THE PROPOSED EFFECTIVE DATE OF SUCH PROPOSED NEW LENDER’S JOINDER HERETO,
COMPLETE, EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A NEW LENDER JOINDER,
TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500.  SUCH NEW LENDER
JOINDER SHALL INCLUDE, AMONG OTHER THINGS, A JOINDER TO THIS AGREEMENT AND
OTHERWISE BE IN FORM AND SUBSTANCE ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE BORROWERS.  UPON THE EFFECTIVE DATE OF SUCH JOINDER AND THE OBTAINING OF THE
ADMINISTRATIVE AGENT’S CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED), SUCH PROPOSED NEW LENDER SHALL BECOME A PARTY HERETO (HEREINAFTER
REFERRED TO AS AN “ADDITIONAL LENDER”) AND SHALL BE ONE OF THE LENDERS HEREUNDER
FOR ALL PURPOSES.  SIMULTANEOUSLY WITH THE EXECUTION AND DELIVERY OF SUCH
JOINDER, OR THE INCREASE IN A LENDER’S COMMITMENT, THE BORROWERS SHALL EXECUTE A
NEW REVOLVER NOTE FOR SUCH ADDITIONAL LENDER OR EXISTING LENDER.


 

9.7                                 Disclosure of Information.  Unless otherwise
consented to by the Company in writing, each of the Lenders and the
Administrative Agent agrees to use reasonable precautions to keep confidential,
in accordance with its customary procedures for handling

 

91

--------------------------------------------------------------------------------


 

confidential information of the same nature and in accordance with safe and
sound banking practices, any non-public information supplied to it by the
Borrowers pursuant to this Agreement; provided that nothing herein shall prevent
any Lender from disclosing any such information (a) to the Administrative Agent
or any other Lender, (b) to any Participant, Purchasing Lender, Additional
Lender or Proposed New Lender (or prospective Participant, Purchasing Lender,
Additional Lender or Proposed New Lender) so long as such Participant,
Purchasing Lender, Additional Lender or Proposed New Lender (or prospective
Participant, Purchasing Lender, Additional Lender or Proposed New Lender) agrees
to comply with the requirements of this Section 9.7, (c) to its employees,
directors, agents, attorneys, accountants and other professional advisors,
(d) upon the request or demand of any Governmental Authority having jurisdiction
over such Lender, including any Lender or other examiners, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, (f) which has been publicly
disclosed other than in breach of this Agreement, including judicial process,
(g) in connection with the exercise of any remedy hereunder or under the Notes
or (h) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential).

 

9.8                                 Adjustments; Set-off.

 


(A)                                  IF ANY LENDER (A “BENEFITED LENDER”) SHALL
AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS OR THE REIMBURSEMENT
OBLIGATIONS OWING TO IT, OR INTEREST THEREON, OR RECEIVE ANY COLLATERAL IN
RESPECT THEREOF (WHETHER VOLUNTARILY OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO
EVENTS OR PROCEEDINGS OF THE NATURE REFERRED TO IN SUBSECTION 7.1(F), OR
OTHERWISE), IN A GREATER PROPORTION THAN ANY SUCH PAYMENT TO OR COLLATERAL
RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT OF SUCH OTHER LENDER’S LOANS OR
THE REIMBURSEMENT OBLIGATIONS OWING TO IT, OR INTEREST THEREON, SUCH BENEFITED
LENDER SHALL PURCHASE FOR CASH FROM THE OTHER LENDERS SUCH PORTION OF EACH SUCH
OTHER LENDER’S LOANS OWING TO IT, OR SHALL PROVIDE SUCH OTHER LENDERS WITH THE
BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE NECESSARY
TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS OF SUCH
COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER, THAT
IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER RECOVERED
FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE PURCHASE
PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT WITHOUT
INTEREST UNLESS THE BENEFITED LENDER IS REQUIRED TO PAY INTEREST THEREON, IN
WHICH CASE EACH LENDER RETURNING FUNDS TO THE BENEFITED LENDER SHALL PAY ITS PRO
RATA SHARE OF SUCH INTEREST.  EACH OF THE BORROWERS, JOINTLY AND SEVERALLY
AGREES THAT EACH LENDER SO PURCHASING A PORTION OF ANOTHER LENDER’S LOANS MAY
EXERCISE ALL RIGHTS OF PAYMENT (INCLUDING, WITHOUT LIMITATION, RIGHTS OF
SET-OFF) WITH RESPECT TO SUCH PORTION AS FULLY AS IF SUCH LENDER WERE THE DIRECT
HOLDER OF SUCH PORTION.


 


(B)                                 IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF
AN EVENT OF DEFAULT, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO
THE BORROWERS (OR ANY OF THEM), ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE
BORROWERS TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING
DUE AND PAYABLE BY THE BORROWERS HEREUNDER OR UNDER THE NOTES (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND
APPLY AGAINST SUCH AMOUNT

 

92

--------------------------------------------------------------------------------


 


ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL),
IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY,
IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR
UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER TO OR FOR THE CREDIT OR THE
ACCOUNT OF ONE OR MORE BORROWERS.  EACH LENDER AGREES PROMPTLY TO NOTIFY THE
COMPANY AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SET-OFF AND APPLICATION MADE
BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT
THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

9.9                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Company, on behalf
of the Borrowers, and each of the Lenders.

 

9.10                           Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.11                           Integration.  This Agreement and the other Loan
Documents represent the agreement of the parties hereto with respect to the
subject matter hereof, and there are no promises, undertakings, representations
or warranties by the Administrative Agent or any Lender relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.12                           GOVERNING LAW.  THIS AGREEMENT AND THE NOTES AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

 

9.13                           Submission To Jurisdiction; Waivers.  Each of the
Borrowers hereby irrevocably and unconditionally:

 


(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF
PENNSYLVANIA, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE EASTERN
DISTRICT OF PENNSYLVANIA, AND APPELLATE COURTS FROM ANY THEREOF;


 


(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;


 


(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR

 

93

--------------------------------------------------------------------------------


 


FORM OF MAIL), POSTAGE PREPAID, TO THE COMPANY AT ITS ADDRESS SET FORTH IN
SECTION 9.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT SHALL
HAVE BEEN NOTIFIED PURSUANT THERETO;


 


(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND


 


(E)                                  WITHOUT LIMITING THE PROVISIONS OF
SECTION 9.5 HEREOF, WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.


 

9.14                           Acknowledgments.  Each of Borrowers hereby
acknowledges that:

 


(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT, THE NOTES AND THE OTHER
LOAN DOCUMENTS;


 


(B)                                 NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP TO THE BORROWERS (OR ANY OF THEM) AND THE
RELATIONSHIP HEREUNDER BETWEEN THE ADMINISTRATIVE AGENT AND LENDERS, ON THE ONE
HAND, AND THE BORROWERS, ON THE OTHER HAND, IS SOLELY THAT OF DEBTOR AND
CREDITOR; AND


 


(C)                                  NO JOINT VENTURE EXISTS AMONG THE LENDERS
OR THE AGENTS OR AMONG THE BORROWERS (OR ANY OF THEM) AND THE LENDERS OR THE
AGENTS.


 

9.15                           No Right of Contribution.  On and after the
occurrence of an Event of Default hereunder, no Borrower shall seek or be
entitled to any reimbursement from any other Borrower, or be subrogated to any
rights of the Lenders against the Borrowers, in respect of any payments made
pursuant to the Loan Documents, until all amounts owing to the Lenders hereunder
and under the Notes are paid in full.

 

9.16                           WAIVERS OF JURY TRIAL.  EACH OF THE BORROWERS,
THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE NOTES OR ANY OTHER LOAN DOCUMENT AND FOR ANY MANDATORY
COUNTERCLAIM THEREIN.

 

9.17                           Joint and Several Liability of Borrowers. 
Notwithstanding anything to the contrary in this Agreement (other than
Section 2.22), all obligations of the Borrowers hereunder and under the Loan
Documents shall be joint and several.

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Michael A. Anderson

 

Name:

Michael A. Anderson

 

Title:

Vice President and Treasurer

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.

 

 

 

 

 

By:

/s/ Michael A. Anderson

 

Name:

Michael A. Anderson

 

Title:

Vice President

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.

 

 

 

 

 

By:

/s/ Michael A. Anderson

 

Name:

Michael A. Anderson

 

Title:

President

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES GROUP LIMITED

 

 

 

 

 

By:

/s/ John R. Gailey III

 

Name:

John R. Gailey III

 

Title:

Director

 

 

 

 

 

WEST ANALYTICAL SERVICES, LLC

 

 

 

 

 

By:

/s/ John R. Gailey III

 

Name:

John R. Gailey III

 

Title:

Secretary

 

--------------------------------------------------------------------------------

 


 

 

WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.

 

 

 

 

 

By:

/s/ Michael A. Anderson

 

Name:

Michael A. Anderson

 

Title:

Treasurer

 

 

 

 

 

TECH GROUP NORTH AMERICA, INC.

 

TECH GROUP GRAND RAPIDS, INC.

 

(MFG) TECH GROUP PUERTO RICO, INC.

 

 

 

 

 

By:

/s/ Michael A. Anderson

 

Name:

Michael A. Anderson

 

Title:

Treasurer

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES
DANMARK A/S

 

 

 

 

 

By:

/s/ Heino Lennartz

 

Name:

Heino Lennartz

 

Title:

Chairman

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES
HOLDING GMBH

 

 

 

 

 

By:

/s/ Heino Lennartz

 

Name:

Heino Lennartz

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Denise D. Killen

 

Name: Denise D. Killen

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Eric H. Williams

 

Name: Eric H. Williams

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Kirk Tesch

 

Name:

Kirk Tesch

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as a Lender

 

 

 

 

 

By:

/s/ Daniel J. Astolfi

 

Name:

Daniel J. Astolfi

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Susan A. Waters

 

Name:

Susan A. Waters

 

Title:

Vice President, Senior Relationship Manager

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Devin T. Roccisano

 

Name:

Devin T. Roccisano

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Jennifer Hwang

 

Name:

Jennifer Hwang

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Michael J. Kingsley

 

Name:

Michael J. Kingsley

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I
LENDERS AND COMMITMENT INFORMATION

 

Lender and Lending Office(s)

 

Revolver Commitment

 

Swing Line Commitment

 

 

 

 

 

 

 

PNC Bank, National Association

 

$

50,000,000

 

$

20,000,000

 

1600 Market Street, 21st Floor

 

 

 

 

 

Philadelphia, PA 19103

 

 

 

 

 

Attention: Denise D. Killen

 

 

 

 

 

Facsimile: 215-585-6987

 

 

 

 

 

 

 

 

 

 

 

Bank of America, N.A.

 

$

32,500,000

 

 

 

1101 Wootton Parkway, Suite 400

 

 

 

 

 

Rockville, MD 20852

 

 

 

 

 

Attention: Eric Williams

 

 

 

 

 

Facsimile: 301-517-3120

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, National Association

 

$

32,500,000

 

 

 

301 South College Street, 15th Floor, MAC D1053-150

 

 

 

 

 

Charlotte, NC 28202

 

 

 

 

 

Attention: Kirk Tesch

 

 

 

 

 

Facsimile: 704-715-1438

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank of Pennsylvania

 

$

32,500,000

 

 

 

3025 Chemical Road, Suite 300

 

 

 

 

 

Plymouth Meeting, PA 19462

 

 

 

 

 

Attention: Daniel Astolfi

 

 

 

 

 

Facsimile: 610-941-4136

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA

 

$

22,500,000

 

 

 

Four Tower Bridge

 

 

 

 

 

200 Barr Harbor Drive, Suite 400

 

 

 

 

 

West Conshohocken, PA 19428

 

 

 

 

 

Attention: Susan A. Walters

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

22,500,000

 

 

 

277 Park Avenue, 23rd Floor

 

 

 

 

 

New York, NY 10172

 

 

 

 

 

Attention: Devin Roccisano

 

 

 

 

 

Facsimile: 646-534-3081

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association

 

$

22,500,000

 

 

 

461 Fifth Avenue

 

 

 

 

 

New York, NY 10017

 

 

 

 

 

Attention: Jennifer Hwang

 

 

 

 

 

Facsimile: 646-935-4534

 

 

 

 

 

 

 

 

 

 

 

Northern Trust Company

 

$

10,000,000

 

 

 

50 S. LaSalle, 11th Floor

 

 

 

 

 

Chicago, IL 60675

 

 

 

 

 

Attention: Michael Kingsley

 

 

 

 

 

Facsimile: 312-444-4906

 

 

 

 

 

 

 

 

 

 

 

Total Commitments

 

$

225,000,000

 

$

20,000,000

 

 

 Sch. I - Pg. 1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

EXISTING LIENS

 

None.

 

 Sch. II - Pg. 1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

OTHER LETTERS OF CREDIT

 

Beneficiary

 

Issuer

 

Amount

 

LC Number

 

Expiration
Date

 

Purpose

 

 

 

 

 

 

 

 

 

 

 

National Union Fire Insurance Co

 

PNC

 

$

1,815,042

 

18100867-00-000

 

11/30/2010

 

Casualty Insurance

 

 

 

 

 

 

 

 

 

 

 

Zurich Insurance Co

 

PNC

 

$

250,000

 

233539-00

 

10/1/2010

 

Casualty Insurance

 

 Sch. III - Pg. 1

--------------------------------------------------------------------------------


 

SCHEDULE 3.17
SUBSIDIARIESOF THE COMPANY

 

 

 

State/County of
Incorporation

 

Stock
Ownership

 

 

 

 

 

 

 

West Pharmaceutical Services, Inc

 

Pennsylvania

 

Parent Co.

 

Tech Group North America, Inc.

 

Arizona

 

100.0

%

West Pharmaceutical Services Lakewood, Inc.

 

Delaware

 

100.0

 

West Pharmaceutical Services Canovanas, Inc.

 

Delaware

 

100.0

 

West Pharmaceutical Services Vega Alta, Inc.

 

Delaware

 

100.0

 

West Pharmaceutical Services of Delaware, Inc.

 

Delaware

 

100.0

 

West Pharmaceutical Services Delaware Acquisition, Inc.

 

Delaware

 

100.0

 

West Analytical Services, LLC

 

Delaware

 

100.0

 

West Pharmaceutical Services of Florida, Inc.

 

Florida

 

100.0

 

Tech Group Grand Rapids, Inc.

 

Delaware

 

100.0

 

Citation Plastics Co.

 

New Jersey

 

100.0

 

Medimop USA, LLC

 

Pennsylvania

 

100.0

 

West Pharmaceutical Services Argentina S.A.

 

Argentina

 

100.0

 

West Pharmaceutical Services Australia Pty. Ltd.

 

Australia

 

100.0

 

West Pharmaceutical Services Brasil LTDA.

 

Brasil

 

100.0

 

West Pharmaceutical Packaging (China) Company Ltd.

 

China

 

100.0

 

West Pharmaceutical Services Shanghai Medical Rubber Products Co., Ltd.

 

China

 

95.0

 

West Pharmaceutical Services Colombia S.A.

 

Colombia

 

98.2

(a)

West Pharmaceutical Services Holding Danmark ApS

 

Denmark

 

100.0

 

West Pharmaceutical Services Danmark A/S

 

Denmark

 

100.0

 

West Pharmaceutical Services Limited Danmark A/S

 

Denmark

 

100.0

 

West Pharmaceutical Services Group Limited

 

United Kingdom

 

100.0

 

West Pharmaceutical Services Cornwall Limited.

 

United Kingdom

 

100.0

 

Plasmec Public Limited Company

 

United Kingdom

 

100.0

 

West Pharmaceutical Services Lewes Limited

 

United Kingdom

 

100.0

 

West Pharmaceutical Services Dublin, Limited

 

United Kingdom

 

100.0

 

West Pharmaceutical Services France S.A.

 

France

 

99.9

(b)

West Pharmaceutical Services Holding France SAS

 

France

 

100.0

 

West Pharmaceutical Services Holding GmbH

 

Germany

 

100.0

 

West Pharmaceutical Services Verwaltungs GmbH

 

Germany

 

100.0

 

West Pharmaceutical Services Deutschland GmbH Co KG

 

Germany

 

100.0

 

Tech Group de Mexico SRL de CV

 

Mexico

 

100.0

 

Tech Group Europe Limited

 

Ireland

 

100.0

 

Medimop Medical Projects (North), Ltd.

 

Israel

 

100.0

 

Medimop Medical Projects Ltd.

 

Israel

 

100.0

 

West Pharmaceutical Services Italia S.r.L.

 

Italy

 

100.0

 

(mfg) Tech Group Puerto Rico, Inc.

 

Arizona

 

100.0

 

West Pharmaceutical Services Beograd

 

Serbia

 

100.0

 

West Pharmaceutical Services Singapore Pte. Ltd.

 

Singapore

 

100.0

 

West Pharmaceutical Services Hispania S.A.

 

Spain

 

100.0

 

West Pharmaceutical Services Venezuela C.A.

 

Venezuela

 

100.0

 

W.P.S. F. Limited

 

England

 

100.0

 

West Pharmaceutical Packaging India Private Limited

 

India

 

100.0

 

West Pharmaceutical Services Singapore (Holding) Pte. Limited

 

Singapore

 

100.0

 

West Pharmaceutical Services Normandie SAS

 

France

 

100.0

 

Senetics, Inc.

 

Delaware

 

100.0

 

PM2OL A/S

 

Denmark

 

100.0

 

 

--------------------------------------------------------------------------------

(a)  1.55% is held in treasury by West Pharmaceutical Services Colombia S.A.

(b)  In addition, .01% is owned directly by 8 individual shareholders who are
officers of the Company

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVER NOTE

 

 A-1 - Pg. 1

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVER NOTE

 

U.S. $                 

 

                 , 2010

 

 

Philadelphia, Pennsylvania

 

FOR VALUE RECEIVED, WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania
corporation, and its direct and indirect subsidiaries party hereto listed on the
signature page(s) hereof (collectively, the “Borrowers”), hereby
unconditionally, jointly and severally, promise to pay to the order of
                                                         (the “Lender”) at the
office of PNC BANK, NATIONAL ASSOCIATION (the “Administrative Agent”) located at
249 Fifth Avenue, Pittsburgh, PA 15222 (or, with respect to any Loan in an
Optional Currency, at the location indicated in the Credit Agreement), on the
Termination Date (as defined in the Credit Agreement) in immediately available
funds, (i) in Dollars, the aggregate unpaid principal amount of all Revolver
Loans made in Dollars, and (ii) in the applicable Optional Currency, the
aggregate unpaid principal amount of all Revolver Loans made in any Optional
Currency, in each case, made by the Lender to the Borrowers pursuant to the
Credit Agreement.  In addition, the Borrowers shall make principal payments on
this Note, to the extent required under the Credit Agreement, on the dates
specified in the Credit Agreement and in the amounts determined in accordance
with the provisions thereof.  The Borrowers further agree to pay interest
accrued on the unpaid principal amount outstanding hereunder from time to time
from the date hereof at such office at the rates and on the dates specified in
the Credit Agreement, together with all other costs, fees and expenses as
provided in the Credit Agreement.

 

The holder of this Note is authorized to endorse on Schedule 1 annexed hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof, the respective date, Type, Optional Currency (if
applicable) and amount of each Revolver Loan made by the Lender to the
Borrowers, each continuation thereof, each conversion of all or a portion
thereof to another Type, the date, amount and currency of each payment or
prepayment of principal thereof and, in the case of LIBOR Loans, the length of
each Interest Period with respect thereto, and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof, which
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed; provided, however, that the failure to make any such
endorsement (or any error in such recordation) shall not affect the obligations
of the Borrowers to make payments of principal, interest and other amounts
outstanding in accordance with the terms of this Note and the Credit Agreement.

 

This Note is one of the Revolver Notes referred to in, evidences indebtedness
incurred under, and is entitled to the benefits of, the Credit Agreement, dated
as of the date hereof (said Agreement, as it may be amended, supplemented or
otherwise modified from time to time, being referred to as the “Credit
Agreement”), among the Borrowers, the Lender, the other banks and financial
institutions parties thereto, and PNC Bank, National Association, as
Administrative Agent.  The Credit Agreement, among other things, contains
provisions for the

 

--------------------------------------------------------------------------------


 

acceleration of the maturity hereof upon the happening of certain events, for
optional or mandatory prepayments of the principal hereof prior to the maturity
thereof, for a higher rate of interest hereunder on amounts past due and, in
certain circumstances, in the case of an Event of Default, and for the amendment
or waiver of certain provisions of the Credit Agreement.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note shall become,
or may be declared to be, immediately due and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.  This Note shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES GROUP LIMITED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

WEST ANALYTICAL SERVICES LLC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICALS SERVICES OF DELAWARE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

TECH GROUP NORTH AMERICA, INC. TECH GROUP GRAND RAPIDS, INC. (MFG) TECH GROUP
PUERTO RICO, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES DANMARK A/S

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES HOLDING GMBH

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

Loans, Conversions and Payments

 

Date

 

Type of
Loan
(LIBOR or
Base Rate)

 

Amount of
Loan

 

Dollars or
Optional
Currency

 

Amount of
Principal
Repaid

 

Amount of
Base Rate
Loans
Converted
to LIBOR
Loans

 

Amount of
LIBOR
Loans
Converted
To
Base Rate
Loans

 

Unpaid
Principal
Balance of
Loans

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF SWING LINE NOTE

 

 A-2 - Pg. 1

--------------------------------------------------------------------------------


 


EXHIBIT A-2

FORM OF SWING LINE NOTE

 

U.S. $20,000,000

 

                 , 2010

 

 

Philadelphia, Pennsylvania

 

FOR VALUE RECEIVED, WEST PHARMACEUTICAL SERVICES, INC., a Pennsylvania
corporation, and its direct and indirect subsidiaries party hereto listed on the
signature page(s) hereof (collectively, the “Borrowers”), hereby
unconditionally, jointly and severally, promise to pay to the order of PNC BANK,
NATIONAL ASSOCIATION (the “Swing Line Lender”) at the office of PNC BANK,
NATIONAL ASSOCIATION (the “Administrative Agent”) located at 249 Fifth Avenue,
Pittsburgh, PA 15222, in Dollars, the aggregate unpaid principal amount of all
Swing Line Loans made by the Swing Line Lender to the Borrowers in accordance
with the terms of the Credit Agreement, in immediately available funds, and to
pay interest from the date hereof on such principal amount from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on the dates specified in the Credit Agreement.

 

The holder of this Note is authorized to endorse on the schedule attached hereto
and made a part hereof, or on a continuation thereof which shall be attached
hereto and made a part hereof all borrowings evidenced by this Note, the length
of each interest period with respect thereto and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof, which
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed; provided, however, that the failure to make any such
endorsement (or any error in such recordation) shall not affect the obligations
of the Borrowers to make payments of principal, interest and other amounts
outstanding in accordance with the terms of this Note and the Credit Agreement.

 

This Note is the Swing Line Note referred to in, evidences indebtedness incurred
under, and is entitled to the benefits of, the Credit Agreement, dated as of the
date hereof (said Agreement, as it may be amended, supplemented or otherwise
modified from time to time, being referred to as the “Credit Agreement”), among
the Borrowers, the Swing Line Lender, the other banks and financial institutions
parties thereto, and PNC Bank, National Association, as Administrative Agent. 
The Credit Agreement, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional or mandatory prepayments of the principal hereof prior to the maturity
thereof, and for a higher rate of interest hereunder on amounts past due and in
certain cases upon an Event of Default.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

 

--------------------------------------------------------------------------------


 

Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.  This Note shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania.

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

WEST PHARMACEUTICAL SERVICES GROUP LIMITED

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST ANALYTICAL SERVICES LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICALS SERVICES OF DELAWARE, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

TECH GROUP NORTH AMERICA, INC. TECH GROUP GRAND RAPIDS, INC. (MFG) TECH GROUP
PUERTO RICO, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES DANMARK A/S

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES HOLDING GMBH

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Loans and Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of

 

 

 

 

 

 

 

 

 

 

 

 

Unpaid

 

Person

 

 

Amount

 

Interest

 

Interest

 

Payments

 

Balance of

 

Making

Date

 

of Loan

 

Rate

 

Period

 

Principal

 

Interest

 

Note

 

Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

 B - 1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                            ] (the “Assignor”) and
[                              ] (the “Assignee”).  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as amended, the “Credit Agreement”), receipt of a copy of
which is hereby acknowledged by the Assignee.  The Standard Terms and Conditions
set forth in Annex 1 attached hereto are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund (as defined below)

of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrowers:

 

West Pharmaceutical Services, Inc. and its Subsidiaries party to the Credit
Agreement

 

 

 

 

 

4.

 

Administrative Agent:

 

PNC Bank, National Association, as the administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------


(1) SELECT AS APPLICABLE.

 

--------------------------------------------------------------------------------


 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of June 4, 2010 among West Pharmaceutical
Services, Inc., its Subsidiaries party thereto, the Lenders parties thereto and
PNC Bank, National Association, as Administrative Agent.

 

 

 

 

 


6.


 


ASSIGNED INTEREST:


 


 


 

Aggregate Amount of
Commitment/Loans for
all Lenders*

 

Amount of
Commitment/Loans
Assigned*

 

Percentage
Assigned of
Commitment/
Loans(2)

 

CUSIP Number

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

 

7.

 

Approved Fund:

 

As used herein, the term “Approved Fund” shall mean any Person (other than a
natural person) that is engaged in making, purchasing, holding or investing in
bank loans and similar extensions of credit in the ordinary course and that is
administered or managed by (a) Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

 

 

 

 

[8.

 

Trade Date:

 

](3)

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

[Signatures to Follow]

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

(2) Set forth, to at least 9 decimals, as a percentage of the Total
Commitments/Loans of all Lenders thereunder.

 

(3) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNOR:

 

 

 

[                                          ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

[                                            ]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Consented to and](4) Accepted:

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Consented to:](5)

 

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES, INC.,

Borrowers’ Representative:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Issuing Lender

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(4) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(5) To be added where the consent of the Borrowers’ Representative and/or other
parties (e.g. Issuing Lender) is required by the terms of the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1.          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrowers, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.          Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements to be a Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if Assignee is not
incorporated or organized under the laws of the United States of America or any
State thereof, attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the Commonwealth of Pennsylvania.

 

5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

C -1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF BORROWING

 

TO:

 

PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

Telephone No.:

 

(215) 585-5348

 

 

Facsimile No.:

 

(215) 585-6987

 

 

Attention:

 

Denise Killen

 

 

 

 

 

 

 

-and-

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

 

Telephone No.:

 

(412) 762-3627

 

 

Facsimile No.:

 

(412) 762-8672

 

 

Attention:

 

Multi-Bank Loan Administration — Lisa Pierce

 

FROM:

 

RE:                              Credit Agreement (the “Agreement”), dated as of
June 4, 2010 by and among West Pharmaceutical Services, Inc. and its direct and
indirect subsidiaries from time to time party thereto (the “Borrowers”), the
several lenders from time to time parties thereto (the “Lenders”), and PNC Bank,
National Association, as Administrative Agent (in such capacity, the
“Administrative Agent”)

 

Pursuant to Section 2.4 of the Agreement, the undersigned hereby makes the
following request:

 

1.

 

This request is for (choose one):

 

 

 

 

 

o    Revolver Loans

 

o    Swing Line Loans

 

o    Conversion of outstanding LIBOR Loans to Base Rate

 

o    Conversion of outstanding Base Rate Loans to LIBOR Rate

 

o    Renewal of LIBOR Rate election with respect to outstanding LIBOR Loans

 

 

 

2.

 

Aggregate principal amount of Loans comprising the new Tranche:

 

 

 

3.

 

Proposed Borrowing, Conversion or Renewal Date:

 

--------------------------------------------------------------------------------


 

4.             Interest Rate applicable to the new Tranche (choose one):

 

o            a.             Base Rate

 

Amount of borrowing subject to Base Rate:  $

 

o            b.             LIBOR Rate Option for an Interest period of (choose
one; Optional Currency Loans may only have an Interest Period of one month):

 

Amount of borrowing subject to LIBOR Rate: $

 

o            i.              1 month

 

o            ii.             2 months

 

o            iii.            3 months

 

o            iv.            6 months

 

o            c.             Other (for Swing Line Loans not at Base Rate)

 

5.             Currency applicable to the new Tranche (Choose One):

 

o            a.             U.S. Dollars

 

o            b.             Optional Currency

 

[Repeat 1-5 for additional Loans/Tranches]

 

As of the date of each request for a Loan and the date of making of such Loan: 
each of the representations and warranties made by each Borrower contained in
Section 3 of the Agreement or under the other Loan Documents or which are
contained in any certificate, document or financial or other statement furnished
at any time under or in connection with any of the foregoing, are and shall be
true and correct in all material respects on and as of the date hereof and, if
different, the date of such Loan; no Default or Event of Default has occurred
and is continuing or shall exist after giving effect to the Loans requested
hereby; and the other conditions precedent in Section 4.2 have been satisfied. 
As of the date of each request to convert or continue a Loan, no Default or
Event of Default has occurred and is continuing or shall exist after giving
effect to such conversion or continuation.

 

Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.

 

--------------------------------------------------------------------------------


 

The undersigned certifies to the accuracy of the foregoing.

 

 

Date:

 

 

WEST PHARMACEUTICAL SERVICES, INC.,

 

 

as Borrowers’ Representative

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF JOINDER AND ASSUMPTION AGREEMENT

 

 D - 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF

JOINDER AND ASSUMPTION AGREEMENT

 

Joinder and Assumption Agreement, dated as of                                 ,
made by [                                    ] (the “Additional Borrower”), in
favor of the Lenders and the Administrative Agent (as each such term is defined
in the Credit Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, West Pharmaceutical Services, Inc. (the “Company”) and its subsidiaries
from time to time party thereto, the banks and other financial institutions from
time to time parties thereto and PNC Bank, National Association, as
Administrative Agent, are parties to a Credit Agreement, dated as of June 4,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”); and

 

WHEREAS, the Additional Borrower, in consideration for, among other things, the
ability to borrow under the Credit Agreement, is executing and delivering this
Agreement.

 

NOW THEREFORE, in consideration of the foregoing and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the Additional
Borrower, intending to be legally bound, hereby agrees as follows:

 

1.             Defined Terms.    Unless otherwise defined herein, capitalized
terms defined in the Credit Agreement are used herein as therein defined.

 

2.             Joinder  The Additional Borrower hereby agrees that effective as
of the date hereof, the Additional Borrower is, and shall be, a Borrower under
the Credit Agreement with all of the rights and obligations of a Borrower
thereunder, and the term Borrower when used in the Credit Agreement or in any
other Loan Document shall include the Additional Borrower.  As a result (i) the
Additional Borrower shall be entitled to borrow or have Letters of Credit issued
for its account under the Credit Agreement on the terms of, and subject to the
conditions of, the Credit Agreement to the same extent as if it were an original
signatory to that Agreement as a Borrower and (ii) the Additional Borrower shall
be liable to the Administrative Agent and the Lenders for, and hereby assumes
and agrees to be liable for, all of the obligations and liabilities of a
Borrower under the Credit Agreement, the Notes and the other Loan Documents as
applicable to the same extent as if it were an original signatory to those
documents as a Borrower.  The Additional Borrower hereby agrees with the
Administrative Agent and the Lenders that it shall perform, comply with and be
subject to and be bound by, each of the terms, provisions and conditions of the
Credit Agreement, including, without limitation, the monetary payment
provisions, and each other Loan Document to which it is a party by virtue of
this Agreement.  Without limiting the generality of the foregoing, the
Additional Borrower hereby represents and warrants that (i) each of the
representations and warranties set forth in Section 3 of the Credit Agreement is
true and correct as to the Additional Borrower on and as of the date

 

--------------------------------------------------------------------------------


 

hereof as if made on and as of the date hereof by the Additional Borrower and
(ii) the Additional Borrower has heretofore received a true and correct copy of
the Credit Agreement and each of the other Loan Documents (including any
amendments, supplements or waivers thereto) as in effect on the date hereof.

 

The Additional Borrower hereby makes, affirms, and ratifies in favor of the
Lenders and the Administrative Agent the Credit Agreement, the Notes and each of
the other Loan Documents given by one or more of the Borrowers to the
Administrative Agent and/or the Lenders.

 

The Additional Borrower also agrees to execute and deliver (or to cause to be
executed and delivered) at any time and from time to time such further
instruments and documents and do or cause to be done such further acts as may be
reasonably requested by the Administrative Agent to effectuate the provisions
and purposes of this Agreement, it being acknowledged, however, that no such
documents are needed in order for the Additional Borrower to become a Borrower
under the Credit Agreement and to be liable for all of the obligations and
liabilities of a Borrower thereunder as if it were an original signatory
thereto.

 

3.             Additional Representations and Warranties.  The Additional
Borrower hereby represents and warrants to the Lenders and the Administrative
Agent that:

 

(a)           There exists no Default or Event of Default under the Credit
Agreement; and

 

(b)           The execution and delivery of this Agreement has been duly
authorized by all requisite action on behalf of the Additional Borrower, and
this Agreement and any other Loan Document to which it is a party by virtue of
this Agreement constitutes the legal, valid and binding obligation of the
Additional Borrower, enforceable against it in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.             Effectiveness.  This Agreement shall become effective upon
receipt by the Administrative Agent of counterparts hereof duly executed by the
Additional Borrower and acknowledged by the Administrative Agent and the Company
on behalf of the Borrowers.

 

5.             Deliveries.  On the date hereof, the Additional Borrower shall
deliver to the Administrative Agent a certificate of the Secretary or Assistant
Secretary of the Additional Borrower certifying the resolutions of the board of
directors of the Additional Borrower and true and correct copies of the
certificate of formation (as certified by the applicable Governmental Authority)
and by-laws of the Additional Borrower, a good standing certificate and the
signatures and incumbency of the officers of the Additional Borrower authorized
to sign the Agreement and any other agreements or documents executed in
connection herewith and such certificates and attachments thereto shall be in
form and substance satisfactory to the Administrative Agent.  [Modify as
applicable for a Foreign Borrower]

 

2

--------------------------------------------------------------------------------


 

6.             Limited Effect.  Except as expressly amended by this Agreement,
the Credit Agreement and the other Loan Documents shall continue to be, and
shall remain, unaltered and in full force and effect in accordance with their
terms.

 

7.             Miscellaneous.

 

(a)           Expenses.  The Additional Borrower and each of the Borrowers
jointly and severally agree to pay all of the Administrative Agent’s reasonable
out-of-pocket expenses incurred in connection with the preparation, negotiation
and execution of this Agreement, including, without limitation, the reasonable
fees and expenses of counsel to the Administrative Agent.

 

(b)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania.

 

(c)           Successor and Assigns.  The terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of the Additional Borrower,
the other Borrowers, the Administrative Agent and the Lenders and their
respective successors and assigns.

 

(d)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all of which
shall constitute one and the same instrument.

 

(e)           Headings.  The headings of any paragraph of this Agreement are for
convenience only and shall not be used to interpret any provision hereof.

 

(f)            Modifications.  No modification hereof or any agreement referred
to herein shall be binding or enforceable unless in writing and signed on behalf
of the party against whom enforcement is sought.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Additional Borrower has caused this Agreement to be duly
executed and delivered by its proper and duly authorized officer as of the date
and year first above written and the Company has caused this Agreement to be
acknowledged, executed and delivered by its proper and duly authorized officer
as of the day and year first above written.

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ACKNOWLEDGED, ACCEPTED AND AGREED:

 

 

 

WEST PHARMACEUTICAL SERVICES, INC., as

 

Borrowers’ Representative

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LEGAL OPINION MATTERS

 

 E - 1

--------------------------------------------------------------------------------


 

[g117031myi001.jpg]

 

Cira Centre

 

2929 Arch Street

 

Philadelphia, PA 19104-2808

 

+1 215 994 4000 Main

 

+1 215 994 2222 Fax

 

www.dechert.com

 

June 4, 2010

 

PNC Bank, National Association, as Agent

1600 Market Street, 21st Floor

Philadelphia, PA 19103

 

and the Lenders party to the Credit Agreement

 

Re:                             West Pharmaceutical Services, Inc. $225,000,000
Credit Facility

 

Gentlemen and Ladies:

 

We have acted as special counsel to West Pharmaceutical Services, Inc., a
Pennsylvania corporation (“Company”, and collectively with the subsidiaries of
the Company set forth on Schedule I hereto, the “Opinion Parties”, and
collectively with the Opinion Parties and the subsidiaries set forth on Schedule
II hereto, the “Loan Parties”), in connection with the Credit Agreement, dated
as of the date hereof (the “Credit Agreement”), among the Company and certain of
its subsidiaries, as borrowers, the lenders from time to time party thereto (the
“Lenders”) and PNC Bank, National Association, as administrative agent (in such
capacity, the “Administrative Agent”).  This opinion is delivered to you
pursuant to Section 4.1 of the Credit Agreement.  Capitalized terms used in this
opinion letter and not otherwise defined herein shall have the meanings
specified in the Credit Agreement.

 

We have examined originals (or copies of executed originals) of the transaction
documents described on Schedule III hereto (collectively, the “Transaction
Documents”) as well as the following:

 

(i)                   the Amended and Restated Articles of Incorporation of the
Company, as certified by the Secretary of the Commonwealth of the Commonwealth
of Pennsylvania on May 21, 2010;

 

(ii)                  the Articles of Incorporation of WPS Florida (as defined
in Schedule I hereto), as certified by the Secretary of State of the State of
Florida on May 21, 2010;

 

--------------------------------------------------------------------------------


 

(iii)                 the Certificate of Incorporation of WPS Lakewood (as
defined in Schedule I hereto), as certified by the Secretary of State of the
State of Delaware on May 20, 2010;

 

(iv)                the Certificate of Formation of WAS LLC (as defined in
Schedule I hereto), as certified by the Secretary of State of the State of
Delaware on May 20, 2010;

 

(v)                 the Certificate of Incorporation of WPS Delaware (as defined
in Schedule I hereto), as certified by the Secretary of State of the State of
Delaware on May 21, 2010;

 

(vi)                the Articles of Amendment and Merger of TGNA (as defined in
Schedule I hereto), as certified by the Secretary of State of the State of
Arizona on May 24, 2010;

 

(vii)               the Certificate of Incorporation of TGGR (as defined in
Schedule I hereto), as certified by the Secretary of State of the State of
Delaware on May 20, 2010;

 

(viii)              the Articles of Incorporation of TGPR (as defined in
Schedule I hereto), as certified by the Secretary of State of the State of
Delaware on May 24, 2010;

 

(ix)                 the Bylaws of the Company, as certified by the certificate
referenced in clause (xxv) below;

 

(x)                  the Bylaws of WPS Florida, as certified by the certificate
referenced in clause (xxvi) below;

 

(xi)                 the Bylaws of WPS Lakewood, as certified by the certificate
referenced in clause (xxvii) below;

 

(xii)                the Single Member Limited Liability Company Operating
Agreement of WAS LLC, as certified by the certificate referenced in clause
(xxviii) below;

 

(xiii)               the Bylaws of WPS Delaware, as certified by the certificate
referenced in clause (xxix) below;

 

(xiv)               the Bylaws of TGNA, as certified by the certificate
referenced in clause (xxx) below;

 

(xv)                the Bylaws of TGGR, as certified by the certificate
referenced in clause (xxxi) below;

 

2

--------------------------------------------------------------------------------


 

(xvi)               the Bylaws of TGPR, as certified by the certificate
referenced in clause (xxxii) below;

 

(xvii)              resolutions of the Sole Director of the Company, adopted
May 28, 2010, as certified by the certificate referenced in clause (xxv) below;

 

(xviii)             resolutions of the Sole Director of WPS Florida, adopted
May 28, 2010, as certified by the certificate referenced in clause (xxvi) below;

 

(xix)               resolutions of the Sole Director of WPS Lakewood, adopted
May 28, 2010, as certified by the certificate referenced in clause (xxvii)
below;

 

(xx)                resolutions of the Sole Manager of WAS LLC, adopted May 28,
2010, as certified by the certificate referenced in clause (xxviii) below;

 

(xxi)               resolutions of the Board of Directors of WPS Delaware,
adopted May 28, 2010, as certified by the certificate referenced in clause
(xxix) below;

 

(xxii)              resolutions of the Sole Director of TGNA, adopted May 28,
2010, as certified by the certificate referenced in clause (xxx) below;

 

(xxiii)             resolutions of the Sole Director of TGGR, adopted May 28,
2010, as certified by the certificate referenced in clause (xxxi) below;

 

(xxiv)             resolutions of the Sole Director of TGPR, adopted May 28,
2010, as certified by the certificate referenced in clause (xxxii) below;

 

(xxv)              the certificate of John R. Gailey, Secretary of the Company,
dated the date hereof;

 

(xxvi)             the certificate of John R. Gailey, Secretary of WPS Florida,
dated the date hereof;

 

(xxvii)            the certificate of John R. Gailey, Secretary of WPS Lakewood,
dated the date hereof;

 

(xxviii)           the certificate of John R. Gailey, Secretary of WAS LLC,
dated the date hereof;

 

3

--------------------------------------------------------------------------------


 

(xxix)              the certificate of John R. Gailey, Secretary of WPS
Delaware, dated the date hereof;

 

(xxx)               the certificate of John R. Gailey, Secretary of TGNA, dated
the date hereof;

 

(xxxi)              the certificate of John R. Gailey, Secretary of TGGR, dated
the date hereof;

 

(xxxii)             the certificate of John R. Gailey, Secretary of TGPR, dated
the date hereof;

 

(xxxiii)            a certificate, dated May 21, 2010 from the Secretary of the
Commonwealth of the Commonwealth of Pennsylvania as to the Company’s existence
and good standing;

 

(xxxiv)           a certificate, dated May 20, 2010 from the Secretary of State
of the State of Florida as to WPS Florida’s existence and good standing;

 

(xxxv)            a certificate, dated May 20, 2010 from the Secretary of State
of the State of Delaware as to WPS Lakewood’s existence and good standing;

 

(xxxvi)           a certificate, dated May 20, 2010 from the Secretary of State
of the State of Delaware as to WAS LLC’s existence and good standing;

 

(xxxvii)          a certificate, dated May 21, 2010 from the Secretary of State
of the State of Delaware as to WPS Delaware’s existence and good standing;

 

(xxxviii)         a certificate, dated May 20, 2010 from the Secretary of State
of the State of Arizona as to TGNA’s existence and good standing;

 

(xxxix)            a certificate, dated May 20, 2010 from the Secretary of State
of the State of Delaware as to TGGR’s existence and good standing; and

 

(xl)                 a certificate, dated May 20, 2010 from the Secretary of
State of the State of Arizona as TGPR’s existence and good standing.

 

For purposes of this opinion letter, the documents referred to in clauses
(i) through (xvi) are hereinafter referred to as the “Governing Documents” and
the documents

 

4

--------------------------------------------------------------------------------


 

referred to in clauses (xxxiii) through (xl) are hereinafter referred to as the
“Good Standing Certificates.”

 

In making such examination and rendering the opinions set forth below, we have
assumed the genuineness of all signatures (other than those of officers of the
Opinion Parties), the legal capacity and competence of all individuals, the
authenticity of all documents submitted to us as originals and the conformity to
authentic original documents of all documents submitted to us as certified,
conformed, photostatic or electronic copies of such documents.

 

In rendering the opinions set forth below, we have also assumed that (a) each of
the parties to the Transaction Documents (other than the Opinion Parties) has
duly and validly executed and delivered the Transaction Documents; (b) each of
the parties to the Transaction Documents (other than the Opinion Parties) is
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation; (c) each of the parties to the Transaction Documents
(other than the Opinion Parties) has the requisite corporate or limited
liability company power and authority, as applicable, and has taken the
corporate or limited liability company action, as applicable, necessary to
authorize the execution and delivery of the Transaction Documents and to
consummate the transactions contemplated thereby and all such Transaction
Documents have been duly authorized, executed and delivered by such parties
(other than the Opinion Parties); (d) the Transaction Documents constitute the
valid and binding obligations of each party thereto (other than the Loan
Parties), enforceable against such other party in accordance with their
respective terms; and (e) each of the parties to the Transaction Documents
(other than the Opinion Parties) has received all agreed upon consideration for
each Transaction Document to which it purports to be a party.  We assume that
(i) there has been no mutual mistake of fact, or misunderstanding or fraud,
duress or undue influence in connection with the negotiation, delivery and
execution of the Transaction Documents and (ii) there are and have been no
agreements or understandings among the parties, written or oral, and there is
and has been no usage of trade or course of prior dealing among the parties that
would, in either case, vary, supplement, or qualify the terms of the Transaction
Documents.

 

Our opinions set forth herein are based on our consideration of only those
statutes, rules, regulations and judicial decisions which, in our experience,
are normally applicable to transactions of the type contemplated by the
Transaction Documents.

 

With respect to certain factual matters material to our opinions, we have relied
upon representations and warranties of the Loan Parties in the Transaction
Documents, and certificates or comparable documents of officers of the Loan
Parties, public officials and other authorized persons and we have made no
independent inquiry into the accuracy of such representations or certificates. 
Whenever our opinion in this letter with respect to the existence or absence of
facts is qualified by the phrase “to our knowledge,” “known to us,” or similar
phrases, we are referring

 

5

--------------------------------------------------------------------------------


 

to the current actual knowledge of Dechert LLP attorneys who have rendered
substantive legal services to the Loan Parties in connection with the current
transactions contemplated in the Transaction Documents which knowledge has been
obtained by such attorneys in such capacity.  Except to the extent expressly set
forth in this letter, we have not undertaken any independent investigation to
determine the existence or absence of those facts, and no inference as to the
knowledge of the existence or absence of those facts should be drawn from our
representation of the Loan Parties.

 

Based upon the foregoing and subject to the assumptions and qualifications set
forth above and hereinafter, we are of the opinion that:

 

1.             Each of the Opinion Parties (a) is validly existing and in good
standing as a corporation or limited liability company, as applicable, under the
laws of the jurisdiction in which it was incorporated or formed, as applicable
and (b) has the corporate or limited liability company, as applicable, power and
authority to execute and deliver each Transaction Document to which it is a
party and perform its obligations thereunder.

 

2.             The execution, delivery and performance of the Transaction
Documents by each Opinion Party which is a party thereto have been duly
authorized by all necessary corporate or limited liability company action, as
applicable.  The Transaction Documents have been duly executed and delivered by
each Opinion Party which is a party thereto.

 

3.             Each of the Transaction Documents constitutes the valid and
binding obligation of each of the Loan Parties to the extent it is a party
thereto, enforceable against such Loan Party in accordance with its terms.

 

4.             The execution and delivery of the Transaction Documents and
performance by each of the Loan Parties of their respective obligations
contemplated by the Transaction Documents (based solely upon our review as of
the date hereof) do not:  (a) violate any law, statute, rule or regulation under
the federal laws of the United States (assuming that the proceeds of the Loans
are used solely for the purposes set forth in the Credit Agreement), the
Commonwealth of Pennsylvania, the Delaware General Corporation Law, or the
Delaware Limited Liability Company Act or, to our knowledge, any order or decree
of any court, administrative agency or other Governmental Authority to which
such Loan Party is subject; (b) result in a breach of, or constitute a default
of, the obligations of a Loan Party under any indenture, loan agreement,
instrument or other agreement listed on Schedule IV hereto or require any
consent under any such agreement listed on Schedule IV hereto; (c) result in the
creation or imposition of any lien upon any property of such Loan Party under
any indenture, loan agreement, instrument or other agreement described in clause
(b) above; (d) require the consent or approval of, or any filing or registration
with, any Pennsylvania or federal Governmental

 

6

--------------------------------------------------------------------------------


 

Authority or any Governmental Authority under the Delaware General Corporation
Law or the Delaware Limited Liability Company Act other than those which have
been obtained; or (e) result in any violation of the provisions of the Governing
Documents, as applicable, of any Opinion Party.

 

5.             To our knowledge, there are no actions, suits or proceedings
pending or threatened against any Loan Party, before any court, governmental
agency or arbitrator, that seeks to restrain, enjoin, prevent the consummation
of or otherwise challenge, any of the Transaction Documents or any of the
transactions contemplated thereby.

 

6.             The Company is not registered or required to be registered as an
“investment company” pursuant to Section 8 of the Investment Company Act of
1940, as amended.

 

7.             Assuming the accuracy of the representations and warranties made
in the Credit Agreement with respect to the intended use of the proceeds of the
Loans, the transactions contemplated by the Transaction Documents do not violate
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

The foregoing opinions are subject to the following qualifications:

 

(a)           The opinions expressed herein are limited by principles of equity
(regardless of whether considered in a proceeding in equity or at law) that may
limit the availability of certain rights and remedies and do not reflect the
effect of bankruptcy (including preferences), insolvency, fraudulent conveyance,
receivership, reorganization, moratorium and other similar laws or decisions
relating to or affecting debtors’ obligations or creditors’ rights generally
and, as to rights of indemnification and contribution, by principles of public
policy.

 

(b)           Without limiting the generality of the foregoing, we express no
opinion with respect to:  (1) the availability of specific performance or other
equitable remedies for noncompliance with any of the provisions contained in the
Transaction Documents; (2) the enforceability of provisions contained in the
Transaction Documents relating to the effect of laws which may be enacted in the
future; (3) the enforceability of provisions in the Transaction Documents
purporting to waive the effect of applicable laws to the extent such waivers are
prohibited by such applicable laws; (4) provisions related to waivers of
remedies (or the delay or omission of enforcement thereof), disclaimers,
liability limitations or limitations on the obligations of the Lenders in
circumstances in which a failure of condition or default by any party is not
material; (5) the indemnification and contribution provisions of the Transaction
Documents if and to the extent that such provisions contravene public policy or
might require indemnification or payments with respect to any litigation against
a party to a Transaction Document determined

 

7

--------------------------------------------------------------------------------


 

adversely to the other party(ies) to such litigation, or any loss, cost or
expense arising out of an indemnified party’s bad faith, gross negligence or
willful misconduct or any violation by an indemnified party of statutory duties,
general principles of equity or public policy; (6) provisions in the Transaction
Documents that purport to establish evidentiary standards; (7) provisions in the
Transaction Documents that provide that certain rights or obligations are
absolute or unconditional (other than guarantees or letter of credit
reimbursement obligations); (8) the right of any Lender to set off against funds
held in any account maintained with such Lender by a Loan Party and which
account is designated, or contains funds that the Lender is aware have been set
aside, for special purposes, such as payroll, trust and escrow accounts, or
which funds are subject to special agreement between such Lender and a Loan
Party precluding or limiting rights to set off funds; (9) provisions that
provide for the enforceability of the remaining terms and provisions of the
applicable Transaction Document in circumstances in which certain other terms
and provisions of such Transaction Document are illegal or unenforceable;
(10) provisions that restrict access to or waive legal or equitable remedies or
access to courts; (11) provisions that affect or confer jurisdiction (other than
on the courts of Pennsylvania); (12) provisions that permit the Lender to act in
its sole discretion or to be exculpated from liability for its actions to the
extent not permitted by law; (13) any provision of the Transaction Documents
that may be construed as a forfeiture or penalty; (14) any provision of the
Transaction Documents that purports to provide that the terms thereof may not be
varied or waived except in writing or that the express terms thereof supersede
any inconsistent course of performance and/or usage of the trade; or (15) the
effect of the laws of any jurisdiction (other than Pennsylvania) in which the
Administrative Agent or any Lender is located that limits the interest, fees or
other charges it may impose for the Loans or use of money or other credit.

 

(c)           No opinion is rendered as to any federal, state or local laws,
rules, or regulations of (1) antitrust or unfair competition; (2) securities or
“blue sky” laws (except as set forth in paragraphs 6 and 7 above);
(3) environmental matters; (4) tax matters; (5) zoning, subdivision or land use;
(6) ERISA laws, rules and regulations; (7) counties, cities, townships,
municipalities, other special local non-state governmental authorities or
political subdivisions; (8) insurance, banking or financial institutions; or
(9) anti-terrorism laws and regulations.  In addition, no opinion is rendered
herein as to applicability to or effect on any of the matters covered herein of
the laws or regulations that apply specifically to the type of business
conducted by any of the Loan Parties or the regulatory status of any party to
the Transaction Documents.

 

(d)           Our opinion set forth in clause (a) of paragraph 1 above relating
to good standing and valid existence of any entity is based solely upon our
review of the Good Standing Certificates.

 

(e)           In giving our opinion set forth in clause (d) of paragraph 4, we
express no opinion with respect to any action, consent, approval, filing or
registration such as may be

 

8

--------------------------------------------------------------------------------


 

required as a result of the regulatory status or other facts or circumstances
specifically relating to the Administrative Agent, any other agent under the
Credit Agreement or any Lender.

 

(f)            We express no opinion as to whether the execution, delivery or
performance by the Loan Parties of any of the Transaction Documents will
constitute a violation of, or a default under, any covenant, restriction or
provision with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Company or any of its
subsidiaries.

 

We express no opinion as to the laws of any jurisdiction other than those of the
United States of America, the Commonwealth of Pennsylvania, the Delaware General
Corporation Law and the Delaware Limited Liability Company Act.  In connection
with our opinions relating to the Credit Agreement and the Transaction
Documents, we have assumed that the laws of Arizona and Florida are identical to
the laws of the Commonwealth of Pennsylvania. Without limiting the foregoing, we
express no opinion concerning the laws of any foreign jurisdiction.

 

This opinion speaks only as of the date hereof.  We have no obligation to advise
the addressees (or any third party) of any changes in the law or facts that may
occur after the date of this opinion.

 

Our opinions expressed herein are solely for your benefit and the benefit of
your permitted assigns and participants under the Credit Agreement in connection
with the execution and delivery of the Credit Agreement.  This opinion may not
be relied upon in any manner by any other person and may not be disclosed,
quoted, assigned, circulated or furnished to or filed with a governmental agency
or otherwise referred to without our express written consent other than to such
participants and assigns (it being understood that this opinion also may be
furnished to, but not relied upon by, (a) prospective Lenders or participants
under the Credit Agreement and (b) any regulatory authority to which a person
entitled to rely hereon is subject).

 

 

Very truly yours,

 

9

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Opinion Parties

 

1.                                       West Pharmaceutical Services
Lakewood, Inc. (“WPS Lakewood”)

 

2.                                       West Analytical Services, LLC (“WAS
LLC”)

 

3.                                       West Pharmaceutical Services of
Delaware, Inc. (“WPS Delaware”)

 

4.                                       Tech Group Grand Rapids, Inc.  (“TGGR”)

 

5.                                       West Pharmaceutical Services of
Florida, Inc. (“WPS Florida”)

 

6.                                       Tech Group North America, Inc. (“TGNA”)

 

7.                                       (mfg) Tech Group Puerto Rico, Inc.
(“TGPR”)

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Loan Parties

 

1.                                       West Pharmaceutical Services Group
Limited (“WPS Limited”)

 

2.                                       West Pharmaceutical Services Danmark
A/S (“WPS Danmark”)

 

3.                                       West Pharmaceutical Services Holding
GmbH (“WPS GmbH”)

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Transaction Documents

 

1.                                       The Credit Agreement;

 

2.                                       The Swing Line Note;

 

3.                                       Revolver Note in Principal Amount of
$32,500,000 to Bank of America, N.A.;

 

4.                                       Revolver Note in Principal Amount of
$32,500,000 to Citizens Bank of Pennsylvania;

 

5.                                       Revolver Note in Principal Amount of
$50,000,000 to PNC Bank, National Association;

 

6.                                       Revolver Note in Principal Amount of
$10,000,000 to Northern Trust Company;

 

7.                                       Revolver Note in Principal Amount of
$22,500,000 to JPMorgan Chase Bank, N.A.;

 

8.                                       Revolver Note in Principal Amount of
$22,500,000 to U.S. Bank, National Association;

 

9.                                       Revolver Note in Principal Amount of
$32,500,000 to Wells Fargo Bank, National Association;

 

10.                                 Revolver Note in Principal Amount of
$22,500,000 to HSBC Bank USA; and

 

11.                                 The Sharing Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

No Conflicts

 

1. Note Purchase Agreement, dated as of July 28, 2005, by and among West
Pharmaceutical Services, Inc., Allstate Life Insurance Company, Allstate
Insurance Company, Massachusetts Mutual Life Insurance Company; C.M. Life
Insurance Company, Massmutual Asia Limited, General Electric Capital Assurance
Company and United of Omaha Life Insurance Company

 

2. Multi-Currency Note Purchase and Private Shelf Agreement, dated as of
February 27, 2006, by and among West Pharmaceutical Services, Inc., The
Prudential Insurance Company of America, Prudential Retirement Insurance and
Annuity Company, Pruco Life Insurance Company, Pruco Life Insurance Company of
New Jersey, American Skandia Life Assurance Corporation and each Prudential
Affiliate (as defined therein)

 

--------------------------------------------------------------------------------

 


 

EXHIBIT F

 

FORM OF SHARING AGREEMENT

 

F - 1

--------------------------------------------------------------------------------


 

SHARING AGREEMENT

 

THIS SHARING AGREEMENT, dated as of June 4, 2010, is among (i) the lenders under
the Credit Agreement (as defined below) listed on the signature pages hereof
(collectively, the “Original Banks”) and each “Lender” (as defined in the Credit
Agreement) that becomes party to the Credit Agreement after the date hereof and
becomes a party hereto from time to time by executing and delivering a Joinder
Agreement (collectively, with the Original Banks, and together with their
respective successors and assigns, the “Banks”), (ii) PNC Bank, National
Association, as administrative agent for the Banks under the Credit Agreement
referred to below, (iii) the holders of the Senior Notes issued pursuant to the
2005 Note Purchase Agreement (as defined below) listed on the signature
pages hereof (together with their respective successors and assigns, the “2005
Noteholders”); (iv) the holders of the Senior Notes issued pursuant to the 2006
Note Purchase Agreement (as defined below) listed on the signature pages hereof
(together with their respective successors and assigns, the “2006 Noteholders”)
and (v) the holders from time to time that are qualified institutional buyers
(as defined in Rule 144A as promulgated under the Securities Act of 1933, as
amended) (together with their respective successors and assigns, the “Parity
Debtholders”) of the Company’s Indebtedness for Money Borrowed (as defined
below) that is not Excluded Debt (as defined below) under one or more credit,
loan or note agreements, indentures or other financing instruments with the
Company and such Parity Debtholders (or a trustee or agent or similar Person
acting for such Parity Debtholders) (as such agreements, indentures or
instruments shall from time to time be amended and in effect being herein called
the “Parity Debt Agreements”), which Parity Debtholders shall have become
parties hereto in the manner provided in Section 5.4 hereof.

 


1.             PRELIMINARY STATEMENT


 


1.1.         THE 2005 NOTEHOLDERS HAVE EACH ENTERED INTO A NOTE PURCHASE
AGREEMENT, DATED AS OF JULY 28, 2005 (AS IT MAY BE AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “2005 NOTE PURCHASE AGREEMENT”),
WITH WEST PHARMACEUTICAL SERVICES, INC. (THE “COMPANY”) PURSUANT TO WHICH THE
2005 NOTEHOLDERS HAVE PURCHASED FROM THE COMPANY (A) ITS FLOATING RATE SERIES A
SENIOR NOTES DUE JULY 28, 2012, IN THE AGGREGATE PRINCIPAL AMOUNT OF $50,000,000
AND (B) ITS FLOATING RATE SERIES B SENIOR NOTES DUE JULY 28, 2015, IN THE
AGGREGATE PRINCIPAL AMOUNT OF $25,000,000;


 


1.2.         WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC., WEST PHARMACEUTICAL
SERVICES LAKEWOOD, INC., WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC., WEST
ANALYTICAL SERVICES, LLC (SUCCESSOR TO WPS LABORATORIES, INC.), TECH GROUP NORTH
AMERICA, INC., TECH GROUP GRAND RAPIDS, INC. AND (MFG) TECH GROUP PUERTO
RICO, INC. (COLLECTIVELY, THE “NOTEHOLDER SUBSIDIARY GUARANTORS”) ARE PARTIES TO
A GUARANTY AGREEMENT DATED AS OF JULY 28, 2005 PURSUANT TO WHICH THEY HAVE
GUARANTEED THE NOTEHOLDER OBLIGATIONS UNDER THE 2005 NOTE PURCHASE AGREEMENT.


 


1.3.         THE 2006 NOTEHOLDERS HAVE EACH ENTERED INTO A NOTE PURCHASE
AGREEMENT, DATED AS OF FEBRUARY 27, 2006 (AS IT MAY BE AMENDED, MODIFIED,
SUPPLEMENTED OR RESTATED FROM TIME TO TIME, THE “2006 NOTE PURCHASE AGREEMENT”),
WITH THE COMPANY PURSUANT TO WHICH THE 2006 NOTEHOLDERS HAVE PURCHASED FROM THE
COMPANY (A) ITS 4.215% SERIES A SENIOR NOTES DUE FEBRUARY 27, 2013, IN THE
AGGREGATE PRINCIPAL AMOUNT OF €20,374,898.13 AND (B) ITS 4.38% SERIES B SENIOR
NOTES DUE FEBRUARY 27, 2016, IN THE AGGREGATE PRINCIPAL AMOUNT OF
€61,124,694.38;

 

--------------------------------------------------------------------------------


 


1.4.         THE NOTEHOLDER SUBSIDIARY GUARANTORS ARE PARTIES TO A GUARANTY
AGREEMENT DATED AS OF FEBRUARY 27, 2006 PURSUANT TO WHICH THEY HAVE GUARANTEED
THE NOTEHOLDER OBLIGATIONS UNDER THE 2006 NOTE PURCHASE AGREEMENT.


 


1.5.         THE COMPANY, THE NOTEHOLDER SUBSIDIARY GUARANTORS (TOGETHER WITH
THE COMPANY, THE “OBLIGORS”), WEST PHARMACEUTICAL SERVICES GROUP LIMITED, WEST
PHARMACEUTICAL SERVICES DANMARK A/S, WEST PHARMACEUTICAL SERVICES HOLDING GMBH,
THE BANKS AND THE AGENT ARE SIMULTANEOUSLY HEREWITH ENTERING INTO A CREDIT
AGREEMENT, DATED AS OF JUNE 4, 2010 (AS IT MAY BE AMENDED, RESTATED, MODIFIED OR
OTHERWISE SUPPLEMENTED FROM TIME TO TIME, THE “CREDIT AGREEMENT”), PURSUANT TO
WHICH THE BANKS MAY MAKE AND PROVIDE LOANS AND OTHER FINANCIAL ACCOMMODATIONS TO
THE COMPANY AND THE OTHER BORROWERS PARTY THERETO.


 


1.6.         THE PARTIES HERETO WISH TO DEFINE THEIR RIGHTS AND OBLIGATIONS WITH
RESPECT TO EACH OTHER SUCH THAT, AFTER A NOTICE OF ELECTION TO SHARE HAS BEEN
SENT AND SO LONG AS SUCH NOTICE REMAINS IN EFFECT, ANY PAYMENTS BY A SUBSIDIARY
OF THE COMPANY RECEIVED BY ANY LENDER ON ACCOUNT OF THE NOTEHOLDER OBLIGATIONS
OR THE BANK OBLIGATIONS SHALL BE SHARED AMONG ALL LENDERS EQUALLY AND RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE SHARING PERCENTAGES, ALL AS SET FORTH IN THIS
AGREEMENT.


 


2.             INTERPRETATION OF THIS AGREEMENT


 


2.1.         DEFINED TERMS.


 

As used in this Agreement, capitalized terms have the respective meanings
specified below or set forth in the section of this Agreement referred to
immediately following such term (such definitions, unless otherwise expressly
provided, to be equally applicable to both the singular and plural forms of the
terms defined):

 

Additional Subsidiary Obligor - means each Subsidiary of the Company (including
a Foreign Subsidiary) that may hereafter become (a) a guarantor of or obligor on
the Noteholder Obligations, (b) either a borrower under the Credit Agreement or 
a guarantor of the Bank Obligations or (c) a borrower under a Parity Debt
Agreement or a guarantor of Parity Debt Agreement Obligations, it being
understood that any Foreign Subsidiary that is a borrower under the Credit
Agreement shall not be an “Additional Subsidiary Obligor”.

 

Additional Subsidiary Obligor Joinder Agreement - has the meaning set forth in
Section 3.6 of this Agreement.

 

Agent - has the meaning given to the term “Administrative Agent” in the Credit
Agreement.

 

Agreement, this - means this Sharing Agreement, as it may be amended, modified,
supplemented or restated from time to time.

 

Bank Joinder and Assumption Agreement - means a Joinder and Assumption
Agreement, as defined in the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

Bank Loan Documents - means the “Loan Documents”, as defined in the Credit
Agreement.

 

Bank Obligations - means, collectively, without duplication (a) all amounts
owing by the Company and its Subsidiaries to the Banks (including the Issuing
Bank) and the Agent, pursuant to the terms of the Credit Agreement and the other
Bank Loan Documents in respect of principal, interest, reimbursement
obligations, fees (including facility and agent fees) and expenses (including
breakage costs and loans under the Swing Line Commitment) plus (b) the aggregate
undrawn amount of all unexpired Letters of Credit.

 

Banks - has the meaning set forth in the first paragraph of this Agreement.

 

Commitments - has the meaning set forth in the Credit Agreement.

 

Company - has the meaning set forth in Section 1.1 of this Agreement.

 

Credit Agreement - has the meaning set forth in Section 1.5 of this Agreement.

 

Distribution Agent - has the meaning set forth in Section 3.3(a) of this
Agreement.

 

Event of Default - means an “Event of Default,” as defined in either the 2005
Note Purchase Agreement, the 2006 Note Purchase Agreement, the Credit Agreement
or any Parity Debt Agreement, as the case may be.

 

Excluded Debt - means indebtedness owed to a trade creditor, intercompany
indebtedness, indebtedness which by its terms is subordinated to all or a
portion of the Obligations or other senior debt and indebtedness the creation of
which violates the Credit Agreement, the 2005 Note Purchase Agreement, the 2006
Note Purchase Agreement or any Parity Debt Agreement.

 

Foreign Subsidiaries - means any Subsidiary organized under the laws of a
jurisdiction other than the United States of America or one its states or the
District of Columbia.

 

Indebtedness for Money Borrowed - means, with respect to any Person, without
duplication, all money borrowed by such Person and indebtedness represented by
notes payable by such Person and drafts accepted representing extensions of
credit to such Person, all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or guaranties of similar
obligations of others, all indebtedness of such Person upon which interest
charges are customarily paid, and all indebtedness of such Person issued or
assumed as full or partial payment for property or services, whether or not any
such notes, drafts, obligations, or indebtedness represent indebtedness for
money borrowed.

 

Issuing Bank - has the meaning given to the term “Issuing Lender” in the Credit
Agreement.

 

3

--------------------------------------------------------------------------------


 

Lender Joinder Agreement - has the meaning set forth in Section 5.4(a) of this
Agreement.

 

Lenders - means, collectively, the Banks, the Noteholders and the Parity
Debtholders.

 

Letter of Credit - has the meaning set forth in the Credit Agreement.

 

Letter of Credit Obligations - has the meaning set forth in the Credit
Agreement.

 

Non-Defaulting Banks - Banks other than Defaulting Lenders (as such term is
defined in the Credit Agreement).

 

Noteholder Guaranty Agreement - means a Guaranty Agreement by a Subsidiary
Obligor or an Additional Subsidiary Obligor in favor of the Noteholders,
substantially in the form of (a) with respect to the 2005 Noteholders, the
Guaranty Agreement, dated as of July 28, 2005, in favor of the 2005 Noteholders
and (b) with respect to the 2006 Noteholders, the Guaranty Agreement, dated as
of February 27, 2006, in favor of the 2006 Noteholders.

 

Noteholder Obligations - means, collectively, without duplication, all amounts
owing by the Company and its Subsidiaries to (a) the 2005 Noteholders, pursuant
to the terms of the 2005 Note Purchase Agreement and the other documents,
agreements and instruments executed in connection therewith (including any
related notes), in respect of principal, interest, Prepayment Premium and LIBOR
Breakage Amount (as each such term is defined in the 2005 Note Purchase
Agreement), fees and expenses, and (b) the 2006 Noteholders, pursuant to the
terms of the 2006 Note Purchase Agreement and the other documents, agreements
and instruments executed in connection therewith (including any related notes),
in respect of principal, interest, Make-Whole Amount (as each such term is
defined in the 2006 Note Purchase Agreement), fees and expenses.

 

Noteholder Subsidiary Guarantor - has the meaning set forth in Section 1.2 of
this Agreement.

 

Noteholders - means, collectively, the 2005 Noteholders and the 2006
Noteholders.

 

Notice of Election to Share - a Notice in substantially the form of Exhibit A
attached hereto, executed and delivered by the Requisite 2005 Noteholders, the
Requisite 2006 Noteholders, the Requisite Banks or the Requisite Parity
Debtholders, as the case may be, pursuant to Section 3.1 hereof, which Notice
shall invoke the sharing provisions provided for herein.

 

Notice of Shared Payment - means a written notification given by or on behalf of
any Lender stating that such Lender has received a Shared Payment.

 

Obligations - means, collectively, the Bank Obligations, the Noteholder
Obligations and the Parity Debt Agreement Obligations.

 

4

--------------------------------------------------------------------------------


 

Obligors - has the meaning set forth in Section 1.5 of this Agreement.

 

Original Banks - has the meaning set forth in the first paragraph of this
Agreement.

 

Parity Debt Agreements - has the meaning set forth in the first paragraph of
this Agreement.

 

Parity Debtholders - has the meaning set forth in the first paragraph of this
Agreement.

 

Parity Debt Agreement Obligations - means as to any particular Parity Debt
Agreement, all payment obligations of the Company and all its Subsidiaries to
the Parity Debtholders under such Parity Debt Agreement and the documents,
agreements and/or instruments executed in connection therewith in respect of
principal, interest, reimbursement obligations, premiums, breakage, make-whole
payments, fees and expenses with respect to such Parity Debt Agreement
Obligations.

 

Person - means an individual, partnership, corporation (including a business
trust), limited liability company or partnership, joint stock company, trust,
unincorporated association, joint venture, governmental agency or other
authority.

 

Receiving Lender - has the meaning set forth in Section 3.2 of this Agreement.

 

Requisite Banks - means, at any time, Non-Defaulting Banks holding (a) 51% of
the Commitments (other than the Swing Line Commitment) of all Non-Defaulting
Banks or (b) in the event the Commitments shall have expired or been terminated,
51% of the Total Exposure of all Non-Defaulting Banks; provided that at any time
that there are only two Non-Defaulting Banks, Requisite Banks shall mean both
such Banks.

 

Requisite Lenders - means the  Requisite Banks, the Requisite 2005 Noteholders,
the Requisite 2006 Noteholders and the Requisite Parity Debtholders under each
Parity Debt Agreement.

 

Requisite Parity Debtholders - means the holder or holders of at least the
minimum percentage of the aggregate principal amount of the Parity Debt
Agreement Obligations outstanding under any Parity Debt Agreement necessary to
permit such holders to cause such principal to become due and payable prior to
its scheduled maturity date, exclusive of any such Parity Debtholder Agreement
Obligations then owned by any one or more of the Obligors, any Subsidiary of any
Obligor (including, without limitation, any Additional Subsidiary Obligor) or
any affiliate of any Obligor (including, without limitation, all Subsidiaries
that are not Obligors).

 

Requisite 2005 Noteholders - means the holder or holders of at least a majority
of the aggregate principal amount of the Noteholder Obligations owing to the
2005 Noteholders from time to time outstanding, exclusive of Noteholder
Obligations owing to the 2005 Noteholders then owned by any one or more of the
Obligors, any Subsidiary of any Obligor (including, without limitation, any
Additional Subsidiary Obligor) or any

 

5

--------------------------------------------------------------------------------


 

affiliate of any Obligor (including, without limitation, all Subsidiaries that
are not Obligors).

 

Requisite 2006 Noteholders - means the holder or holders of at least a majority
of the aggregate principal amount of the Noteholder Obligations owing to the
2006 Noteholders from time to time outstanding, exclusive of Noteholder
Obligations owing to the 2006 Noteholders then owned by any one or more of the
Obligors, any Subsidiary of any Obligor (including, without limitation, any
Additional Subsidiary Obligor) or any affiliate of any Obligor (including,
without limitation, all Subsidiaries that are not Obligors).

 

Reserve Account - has the meaning set forth in Section 3.2(a) of this Agreement.

 

Shared Payment - has the meaning set forth in Section 3.2(a) of this Agreement.

 

Sharing Percentage - means, with respect to any Lender, the percentage equal to
(a) the sum of (i) the principal amount of the Obligations owed to such Lender
plus (ii) with respect to any Bank, its pro rata share of the Letter of Credit
Obligations determined in accordance with the Credit Agreement divided by
(b) the sum of (i) the principal amount of the Obligations owed to all Lenders
plus (ii) the aggregate amount of the Letter of Credit Obligations.

 

Subsidiary - means, as to any Person, a corporation, partnership or other entity
of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

Subsidiary Obligor - means an Obligor other than the Company.

 

Swing Line Commitment - has the meaning set forth in the Credit Agreement.

 

Total Exposure - has the meaning set forth in the Credit Agreement.

 

2005 Noteholders - has the meaning set forth in the first paragraph of this
Agreement.

 

2005 Note Purchase Agreement - has the meaning set forth in Section 1.1 of this
Agreement.

 

2006 Noteholders - has the meaning set forth in the first paragraph of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

2006 Note Purchase Agreement - has the meaning set forth in Section 1.3 of this
Agreement.

 


2.2.         CERTAIN OTHER TERMS.


 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. Section references are to this Agreement
unless otherwise specified. All terms defined in this Agreement in the singular
shall have comparable meanings when used in the plural, and vice versa, unless
otherwise specified.

 


3.             PAYMENTS, ETC.; CONSENTS AND JOINDERS


 


3.1.         NOTICE OF ELECTION TO SHARE; RECEIPT OF SHARED PAYMENT.


 


(A)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE
CREDIT AGREEMENT, THE REQUISITE BANKS MAY INVOKE THE SHARING PROVISIONS HEREOF
BY HAVING THE AGENT SEND TO THE LENDERS (OTHER THAN THE BANKS) A NOTICE OF
ELECTION TO SHARE SIGNED BY THE AGENT ON BEHALF OF THE REQUISITE BANKS.


 


(B)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE
2005 NOTE PURCHASE AGREEMENT, THE REQUISITE 2005 NOTEHOLDERS MAY INVOKE THE
SHARING PROVISIONS HEREOF BY SENDING TO THE AGENT AND THE OTHER LENDERS (OTHER
THAN THE BANKS) A NOTICE OF ELECTION TO SHARE SIGNED BY THE REQUISITE 2005
NOTEHOLDERS. THE AGENT SHALL PROMPTLY UPON RECEIPT SEND ANY SUCH NOTICE TO THE
BANKS.


 


(C)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER THE
2006 NOTE PURCHASE AGREEMENT, THE REQUISITE 2006 NOTEHOLDERS MAY INVOKE THE
SHARING PROVISIONS HEREOF BY SENDING TO THE AGENT AND THE OTHER LENDERS (OTHER
THAN THE BANKS) A NOTICE OF ELECTION TO SHARE SIGNED BY THE REQUISITE 2006
NOTEHOLDERS. THE AGENT SHALL PROMPTLY UPON RECEIPT SEND ANY SUCH NOTICE TO THE
BANKS.


 


(D)           UPON AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT UNDER ANY
PARITY DEBT AGREEMENT, THE REQUISITE PARITY DEBTHOLDERS MAY INVOKE THE SHARING
PROVISIONS HEREOF BY SENDING TO THE AGENT AND THE OTHER LENDERS (OTHER THAN THE
BANKS) A NOTICE OF ELECTION TO SHARE SIGNED BY THE REQUISITE PARITY DEBTHOLDERS.
THE AGENT SHALL PROMPTLY UPON RECEIPT SEND ANY SUCH NOTICE TO THE BANKS.


 


(E)           A NOTICE OF ELECTION TO SHARE SHALL BE SENT BY A LENDER OR THE
AGENT, AS THE CASE MAY BE, BY OVERNIGHT COURIER FOR RECEIPT THE NEXT BUSINESS
DAY.


 


(F)            ONCE A NOTICE OF ELECTION TO SHARE HAS BEEN SENT PURSUANT TO
PARAGRAPH (A), (B), (C) OR (D) ABOVE, AS THE CASE MAY BE, SUCH NOTICE SHALL
REMAIN IN EFFECT UNTIL THE REQUISITE LENDERS SHALL AGREE OTHERWISE IN WRITING,
NOTWITHSTANDING THAT THE EVENT OF DEFAULT TRIGGERING THE SENDING OF SUCH NOTICE
MAY BE WAIVED OR THAT THE PERSON(S) SENDING SUCH NOTICE SHALL SEEK TO REVOKE
SUCH NOTICE.

 

7

--------------------------------------------------------------------------------


 


(G)           ON AND AFTER THE DATE THAT A LENDER (OTHER THAN A BANK) SHALL SEND
OR RECEIVE A NOTICE OF ELECTION TO SHARE IN ACCORDANCE WITH THE PROVISIONS
HEREOF, SUCH LENDER SHALL GIVE A NOTICE OF SHARED PAYMENT TO EACH OTHER LENDER
(OTHER THAN A BANK) AND THE AGENT PROMPTLY UPON OBTAINING ACTUAL KNOWLEDGE OF
THE RECEIPT BY SUCH LENDER OF A SHARED PAYMENT. THE AGENT SHALL PROMPTLY UPON
RECEIPT SEND ANY SUCH NOTICE TO THE BANKS. ON AND AFTER THE DATE THAT THE AGENT
SHALL RECEIVE OR SEND A NOTICE OF ELECTION TO SHARE IN ACCORDANCE WITH THE
PROVISIONS HEREOF, THE AGENT SHALL GIVE A NOTICE OF SHARED PAYMENT TO EACH
LENDER PROMPTLY UPON OBTAINING ACTUAL KNOWLEDGE OF THE RECEIPT BY THE AGENT OR
ANY BANK OF A SHARED PAYMENT.


 


3.2.         SHARING OF PAYMENTS.


 


(A)           EACH LENDER (A “RECEIVING LENDER”) AGREES THAT ON AND AFTER THE
DELIVERY BY SUCH LENDER (OR IN THE CASE OF THE BANKS, BY THE AGENT) OF A NOTICE
OF ELECTION TO SHARE OR ITS (OR, IN THE CASE OF THE BANKS, THE AGENT’S) RECEIPT
OF A NOTICE OF ELECTION TO SHARE, IN EACH CASE IN ACCORDANCE WITH THE PROVISIONS
HEREOF, AND SO LONG AS SUCH NOTICE HAS NOT BEEN TERMINATED PURSUANT TO
SECTION 3.1(F) HEREOF, ANY PAYMENT OF ANY KIND (INCLUDING, WITHOUT LIMITATION,
ANY PAYMENT RESULTING FROM A SET-OFF OF A DEPOSIT ACCOUNT, ANY OFFSET OR ANY
PAYMENT OR DISTRIBUTION MADE IN THE CONTEXT OF ANY INSOLVENCY OR REORGANIZATION
PROCEEDING) THEREAFTER RECEIVED BY IT ON ACCOUNT OF THE OBLIGATIONS (SUCH
PAYMENT, A “SHARED PAYMENT”) FROM OR ON BEHALF OF ANY SUBSIDIARY OF THE COMPANY
IS TO BE DISTRIBUTED TO EACH LENDER EQUALLY AND RATABLY IN ACCORDANCE WITH THE
RESPECTIVE SHARING PERCENTAGE OF EACH LENDER WITHOUT DISCRIMINATION OR
PREFERENCE. NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT ANY AMOUNTS
AVAILABLE FOR DISTRIBUTION PURSUANT TO THIS SECTION 3.2 ARE ATTRIBUTABLE TO THE
BANK OBLIGATIONS THAT RELATE TO UNDRAWN AMOUNTS UNDER LETTERS OF CREDIT, SUCH
AMOUNTS SHALL BE HELD IN A RESERVE OR OTHER ACCOUNT UNAVAILABLE TO THE COMPANY
OR ANY SUBSIDIARY THEREOF (THE “RESERVE ACCOUNT”) TO BE ESTABLISHED BY THE
AGENT. AMOUNTS IN THE RESERVE ACCOUNT SHALL BE USED FROM TIME TO TIME TO PAY THE
APPLICABLE BANK OBLIGATIONS IN RESPECT OF THE LETTERS OF CREDIT AS THEY BECOME
DUE. ANY AMOUNTS REMAINING IN THE RESERVE ACCOUNT FOLLOWING THE EXPIRATION OR
SATISFACTION IN FULL OF THE BANK OBLIGATIONS IN RESPECT OF THE LETTERS OF CREDIT
FOR WHICH SUCH SUMS WERE HELD IN RESERVE SHALL BE APPLIED AGAINST ANY
OBLIGATIONS REMAINING UNPAID IN ACCORDANCE WITH THIS SECTION 3.2. PRIOR TO THE
APPOINTMENT OF THE DISTRIBUTION AGENT, AS SET FORTH IN SECTION 3.3(A) HEREOF,
EACH RECEIVING LENDER SHALL HOLD ALL SHARED PAYMENTS RECEIVED BY IT IN TRUST FOR
THE BENEFIT OF ALL LENDERS.


 

For the avoidance of doubt, the parties hereto agree that any payments made by
the Company in respect of the Obligations shall not be subject to sharing
pursuant to this Agreement.

 


(B)           EACH OBLIGOR AND ADDITIONAL SUBSIDIARY OBLIGOR HEREBY GRANTS TO
THE AGENT A LIEN ON AND SECURITY INTEREST IN THE RESERVE ACCOUNT AND ALL FUNDS
OR OTHER ASSETS CONTAINED THEREIN OR CREDITED THERETO TO SECURE FIRST, THE
LETTER OF CREDIT OBLIGATIONS AND THEN ALL OTHER OBLIGATIONS.


 


3.3.         DISTRIBUTION AGENT.


 


(A)           APPOINTMENT.  EACH LENDER AGREES THAT UPON THE SENDING OF A NOTICE
OF ELECTION TO SHARE IN ACCORDANCE WITH AND PURSUANT TO SECTION 3.1 HEREOF, THE
REQUISITE LENDERS SHALL IN GOOD FAITH PROMPTLY SEEK TO APPOINT AN AGENT (THE
“DISTRIBUTION AGENT”) TO DISTRIBUTE

 

8

--------------------------------------------------------------------------------


 


SHARED PAYMENTS TO THE LENDERS. IF NO DISTRIBUTION AGENT SHALL HAVE BEEN
APPOINTED BY THE REQUISITE LENDERS AND ACCEPTED APPOINTMENT IN THE MANNER
HEREINAFTER PROVIDED WITHIN 30 DAYS AFTER THE SENDING OF SUCH NOTICE OF ELECTION
TO SHARE, ANY LENDER MAY PETITION ANY COURT OF COMPETENT JURISDICTION IN NEW
YORK CITY FOR THE APPOINTMENT OF THE DISTRIBUTION AGENT.


 


(B)           ACCEPTANCE OF APPOINTMENT. THE DISTRIBUTION AGENT APPOINTED
HEREUNDER SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO EACH LENDER AN INSTRUMENT
ACCEPTING SUCH APPOINTMENT AND AGREEING TO BE BOUND BY THE TERMS OF THIS
AGREEMENT.


 


(C)           REMITTANCE AND DISTRIBUTION. UPON THE APPOINTMENT OF THE
DISTRIBUTION AGENT, EACH RECEIVING LENDER SHALL REMIT ANY SHARED PAYMENT
RECEIVED BY IT TO THE DISTRIBUTION AGENT FOR DISTRIBUTION IN ACCORDANCE WITH
SECTION 3.2 HEREOF. UPON RECEIPT OF ANY SHARED PAYMENT, THE DISTRIBUTION AGENT
SHALL CALCULATE THE AMOUNT OF SUCH SHARED PAYMENT DISTRIBUTABLE TO EACH LENDER
PURSUANT TO SECTION 3.2 HEREOF AS OF THE DATE THE RECEIVING LENDER RECEIVED SUCH
SHARED PAYMENT AND REMIT SUCH AMOUNT TO EACH LENDER, ACCOMPANIED BY COMPUTATIONS
IN REASONABLE DETAIL SHOWING THE MANNER OF CALCULATION OF THE AMOUNTS
DISTRIBUTABLE TO EACH LENDER PURSUANT TO SECTION 3.2 HEREOF.


 


3.4.         INVALIDATED PAYMENTS.


 

If any amount distributed by the Distribution Agent to the Lenders in accordance
with the provisions of this Agreement is subsequently required to be returned or
repaid to any Subsidiary of the Company or their representatives or successors
in interest, whether by court order, settlement or otherwise, each Lender shall,
promptly upon its receipt of notice thereof (together with information
explaining why such amount is required to be returned or repaid) from the
Distribution Agent, pay to the Distribution Agent the pro rata portion received
by it of such amount (without interest) for payment to the appropriate Lender or
Subsidiary of the Company or its representatives or successors in interest, as
the case may be. If any such amounts are subsequently recovered by any Lender
from any Subsidiary of the Company or its representatives or successors in
interest, such Lender shall remit such amounts to the Distribution Agent and the
Distribution Agent shall redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed. The obligations of the
Lenders and the Distribution Agent under this Section 3.4 shall survive the
repayment of the Obligations and termination of the Bank Loan Documents, the
2005 Note Purchase Agreement, the 2006 Note Purchase Agreement and any Parity
Debt Agreement and related documents.

 


3.5.         RECEIVING LENDER TO BE SUBROGATED TO RIGHTS OF OTHER LENDERS.


 

Any Receiving Lender that has remitted any portion of a Shared Payment received
by it to the Distribution Agent as provided in Section 3.3(c) shall, to the
extent of such remittance distributable to the other Lenders, be subrogated to
the rights of each of such other Lenders to receive payments applicable to the
Obligations owed to such other Lenders, until all Obligations owed to such
Receiving Lender shall be paid in full, and for purposes of such subrogation, no
such payment received by such other Lenders shall, as between the Company and
the Subsidiaries of the Company or any of them, and their respective creditors
other than the holders of any Obligations, be deemed to be a payment to such
other Lenders or on account of

 

9

--------------------------------------------------------------------------------


 

their Obligations, it being understood that the provisions of this Section 3.5
are, and are intended, solely for the purpose of defining the relative rights of
the holders of the Obligations.

 


3.6.         CONSENTS


 

Each of the Lenders hereby consents to (a) any Subsidiary of the Company
(including a Foreign Subsidiary) becoming a borrower under the Credit Agreement
or (b) any Subsidiary of the Company (including a Foreign Subsidiary) becoming a
guarantor of any of the Obligations, provided that each such Subsidiary (except
for a Foreign Subsidiary that has become a borrower under the Credit Agreement)
shall already be a party to this Agreement or  shall execute and deliver to the
other Lenders simultaneously therewith (x) in the case of the Noteholder
Obligations, a Noteholder Guaranty Agreement in favor of the 2005 Noteholders
and the 2006 Noteholders, (y) in the case of the Bank Obligations, a Bank
Joinder and Assumption Agreement and (z) in the case of Parity Debt Agreement
Obligations, a guaranty in form and substance reasonably satisfactory to the
Requisite Parity Debtholders under each Parity Debt Agreement. Each of the
Lenders agrees for the benefit of the Company and its Subsidiaries that, subject
to the foregoing, such Subsidiaries becoming obligors on or guarantors of the
Obligations will not create an Event of Default under the Credit Agreement, the
2005 Note Purchase Agreement, the 2006 Note Purchase Agreement or any Parity
Debt Agreement and that any such Subsidiaries will be deemed to be “Obligors”
under the 2005 Note Purchase Agreement and the 2006 Note Purchase Agreement for
purposes of determining compliance with the covenants therein. Any such
Subsidiary of the Company (except for a Foreign Subsidiary that has become a
borrower under the Credit Agreement) shall, simultaneously with becoming
obligated as set forth above, execute and deliver to the Agent and the Lenders
an Additional Subsidiary Obligor Joinder Agreement in the form attached hereto
as Exhibit B (as amended, supplemented, restated or otherwise modified, an
“Additional Subsidiary Obligor Joinder Agreement”).

 


4.             DISTRIBUTION AGENT


 


4.1.         DISTRIBUTIONS AND CONSENTS.


 

In making the distributions to the Lenders provided for in Section 3 hereof, the
Distribution Agent may rely upon information available to it or supplied by each
Lender to it with respect to the amount and composition (i.e., as to principal
and other amounts) of the Obligations owing to each Lender, and the Distribution
Agent shall have no liability to any Lender for actions taken in reliance on
such information in the absence of its gross negligence or willful misconduct.
Each of the Lenders hereby agrees, on two business days’ telephonic,
telegraphic, telexed, overnight courier or similar notice from the Distribution
Agent, to confirm to the Distribution Agent in writing, including by telecopy of
a signed confirmation or by telex, the outstanding balance of the Obligations,
if any (and, if requested by the Distribution Agent, itemized as to principal,
reimbursement obligations, interest, fees, premiums and other amounts, if any),
owing to such Lender as of the date or dates specified in such notice.

 


4.2.         APPOINTMENT, POWERS OF DISTRIBUTION AGENT.


 

Each of the Lenders, by its entering into this Agreement, hereby appoints and
authorizes the Distribution Agent to act as its agent hereunder with such powers
as are

 

10

--------------------------------------------------------------------------------

 

 


 

specifically delegated to the Distribution Agent by the terms of this Agreement,
together with such powers as are reasonably incidental thereto. The Distribution
Agent shall not have a fiduciary relationship in respect of any Lender by reason
of this Agreement.

 


4.3.         LIABILITY.


 

The Distribution Agent shall have no duties to the Lenders under this Agreement
except those expressly set forth herein. Neither the Distribution Agent nor any
of its officers, directors, employees or agents shall be liable to any Lender
for any action taken or omitted by it or them hereunder or in connection
herewith, unless caused by its or their gross negligence or willful misconduct.

 


4.4.         RESIGNATION OR REMOVAL OF DISTRIBUTION AGENT.

 

The Distribution Agent may resign and be discharged of its duties hereunder by
giving written notice thereof to all holders of the Obligations then
outstanding. Such resignation shall take effect at such time as a successor
distribution agent shall have been appointed or, if no successor is appointed
before then, upon ninety (90) days prior written notice to each Lender. The
Distribution Agent may be removed at any time with or without cause by the
Requisite Lenders. Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor distribution agent. Upon the
acceptance of any appointment as distribution agent hereunder by a successor
distribution agent, such successor distribution agent shall thereupon succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Distribution Agent. After any retiring Distribution Agent’s resignation
or removal hereunder as Distribution Agent, the provisions of this Section 4
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Distribution Agent.

 


4.5.         EMPLOYMENT OF AGENTS AND COUNSEL.


 

The Distribution Agent may execute any of its duties as Distribution Agent
hereunder by or through employees, agents and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. The Distribution Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder.

 


4.6.         RELIANCE ON DOCUMENTS; COUNSEL.


 

The Distribution Agent shall be entitled to rely upon any notice, consent,
certificate, affidavit, letter, telegram, statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons, and, with respect to legal matters, upon the opinion or
advice of counsel selected by the Distribution Agent, which counsel may be
employees of the Distribution Agent.

 

11

--------------------------------------------------------------------------------


 


4.7.         DISTRIBUTION AGENT’S REIMBURSEMENT AND INDEMNIFICATION.

 


(A)           THE OBLIGORS AND THE ADDITIONAL SUBSIDIARY OBLIGORS, JOINTLY AND
SEVERALLY, SHALL REIMBURSE AND INDEMNIFY THE DISTRIBUTION AGENT FOR EXPENSES
INCURRED BY THE DISTRIBUTION AGENT ON BEHALF OF THE LENDERS, IN CONNECTION WITH
THE EXECUTION, DELIVERY, ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT AND
FOR ANY LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE
WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE
DISTRIBUTION AGENT IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR
ANY OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ENFORCEMENT OF ANY OF THE TERMS HEREOF, PROVIDED
THAT THE OBLIGORS AND THE ADDITIONAL SUBSIDIARY OBLIGORS SHALL NOT BE LIABLE FOR
ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE DISTRIBUTION AGENT. THE OBLIGATIONS OF THE OBLIGORS
AND THE ADDITIONAL SUBSIDIARY OBLIGORS UNDER THIS SECTION 4.7 SHALL SURVIVE
PAYMENT OF THE OBLIGATIONS AND TERMINATION OF THIS AGREEMENT.


 


(B)           WITHOUT LIMITING THE OBLIGATIONS OF THE OBLIGORS AND THE
ADDITIONAL SUBSIDIARY OBLIGORS, THE LENDERS SEVERALLY AGREE TO, IN ACCORDANCE
WITH THEIR RESPECTIVE SHARING PERCENTAGES (DETERMINED AS OF THE DATE OF DELIVERY
OF THE RELEVANT REQUEST FOR REIMBURSEMENT OR INDEMNIFICATION), REIMBURSE AND
INDEMNIFY THE DISTRIBUTION AGENT FOR EXPENSES INCURRED BY THE DISTRIBUTION AGENT
ON BEHALF OF THE LENDERS, IN CONNECTION WITH THE EXECUTION, DELIVERY,
ADMINISTRATION AND ENFORCEMENT OF THIS AGREEMENT AND FOR ANY LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND AND NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY OR ASSERTED AGAINST THE DISTRIBUTION AGENT IN ANY WAY RELATING
TO OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER DOCUMENT DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR THE ENFORCEMENT
OF ANY OF THE TERMS HEREOF, PROVIDED THAT THE LENDERS SHALL NOT BE LIABLE FOR
ANY OF THE FOREGOING TO THE EXTENT THEY ARISE FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE DISTRIBUTION AGENT. THE OBLIGATIONS OF THE LENDERS
UNDER THIS SECTION 4.7 SHALL SURVIVE PAYMENT OF THE OBLIGATIONS AND TERMINATION
OF THIS AGREEMENT.


 


4.8.         RIGHTS AS LENDER.


 

In the event the Distribution Agent, in its individual capacity, is a Lender,
the Distribution Agent shall have the same rights and powers hereunder in such
capacity as any Lender and may exercise the same as though it were not the
Distribution Agent, and the term “Lender” or “Lenders” shall, at any time when
the Distribution Agent is a Lender, unless the context otherwise indicates,
include the Distribution Agent in its individual capacity. The Distribution
Agent in its individual capacity may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement, with the Company and its
Subsidiaries. The Distribution Agent, in its individual capacity, is not
obligated to be a Lender.

 

12

--------------------------------------------------------------------------------


 


5.             MISCELLANEOUS

 


5.1.         GOVERNING LAW.

 

THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED AND ENFORCED IN ACCORDANCE WITH,
AND GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 


5.2.         LENDER CREDIT DECISION.

 

Each Lender acknowledges that it has, independently and without reliance upon
any other Lender and based on the financial statements prepared by the Company
and its Subsidiaries and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement.

 


5.3.         COUNTERPARTS; FACSIMILE OR PDF SIGNATURES.


 

This Agreement may be executed in several counterparts, each of which shall be
deemed an original but all of which shall constitute one agreement, and shall
constitute a binding agreement when executed by each of the parties hereto. Any
signature delivered by a party by facsimile or e-mail transmission of a PDF
shall be deemed to be an original signature hereto.

 


5.4.         SUCCESSORS AND ASSIGNS; ADDITIONAL LENDERS.


 


(A)           THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO INCLUDING ANY ASSIGNEES OF THE
OBLIGATIONS. EACH LENDER AGREES THAT IT WILL NOT ASSIGN ANY OF THE OBLIGATIONS
UNLESS THE ASSIGNEE AGREES TO BECOME A PARTY TO AND BE BOUND BY THIS SHARING
AGREEMENT BY EXECUTING A LENDER JOINDER AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT C (THE “LENDER JOINDER AGREEMENT”), PROVIDED THAT THE FAILURE OF ANY
LENDER TO OBTAIN SUCH ACKNOWLEDGMENT SHALL NOT AFFECT THE EFFECTIVENESS OF THE
IMMEDIATELY PRECEDING SENTENCE.


 


(B)           CONTEMPORANEOUSLY WITH ANY PROPOSED NEW LENDER (AS DEFINED IN THE
CREDIT AGREEMENT AS IN EFFECT ON THE DATE HEREOF) BECOMING A BANK UNDER THE
CREDIT AGREEMENT AFTER THE DATE HEREOF, THE AGENT SHALL SEEK TO CAUSE SUCH
PERSON TO EXECUTE AND DELIVER TO EACH OTHER LENDER A LENDER JOINDER AGREEMENT.


 


(C)           ANY PARITY DEBTHOLDER MAY, WITH THE PRIOR WRITTEN CONSENT OF THE
AGENT, THE REQUISITE 2005 NOTEHOLDERS AND THE REQUISITE 2006 NOTEHOLDERS (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD AND SHALL BE DEEMED TO HAVE BEEN GIVEN
UNLESS THE AGENT, THE REQUISITE 2005 NOTEHOLDERS OR THE REQUISITE 2006
NOTEHOLDERS, SHALL HAVE NOTIFIED THE LENDERS TO THE CONTRARY WITHIN TEN (10)
BUSINESS DAYS OF RECEIPT OF THE REQUEST FOR SUCH CONSENT), BECOME A PARTY HERETO
AND BE SUBJECT TO ALL THE PROVISIONS HEREOF AND ENTITLED TO THE BENEFITS HEREOF
IF SUCH PARITY DEBTHOLDER SHALL EXECUTE AND DELIVER TO EACH OTHER LENDER A
LENDER JOINDER AGREEMENT.

 

13

--------------------------------------------------------------------------------


 


5.5.         AMENDMENTS.

 

This Agreement may be amended only in writing executed by the Requisite Lenders.

 


5.6.         TERMINATION.

 

The parties acknowledge that the Amended and Restated Sharing Agreement dated as
of July 28, 2005 among some or all of the parties hereto and certain other
parties is terminated.  This Agreement (except for Section 3.4 and Section 4.7)
shall terminate upon the payment in full of all Obligations.

 


5.7.         COOPERATION.


 

Each party hereto agrees to cooperate fully with the other parties hereto, in
the exercise of its reasonable judgment, to the end that the terms and
provisions of this Agreement may be promptly and fully carried out. Each party
hereto also agrees, from time to time, to execute and deliver any and all other
agreements, documents or instruments and to take such other actions, all as may
be reasonably necessary or desirable to effectuate the terms, provisions and the
intent of this Agreement.

 


5.8.         NO WAIVER.


 

No failure or delay on the part of any Lender in exercising any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder.

 


5.9.         NOTICES.


 

All written communications provided for hereunder shall be sent by first class
mail or nationwide overnight delivery service, with charges prepaid (provided
that any Notice of Election to Share or Notice of Shared Payment or copy thereof
to be sent by the Agent or a Lender, as the case may be, shall be sent by
nationwide overnight delivery service) and (i) if to any Lender (other than a
Bank), addressed to such Lender at the address specified in Annex 1 hereto or in
a Lender Joinder Agreement, or at such other address as such Lender shall have
specified to the other Lenders and the Agent in writing, (ii) if to any Bank or
the Agent, addressed to the Agent (and the Agent shall, after receipt, forward
each such communication to each Bank) at the address specified in Annex 1
hereto, or at such other address as the Agent shall have specified to the
Lenders (other than the Banks) and (iii) if to the Distribution Agent, addressed
to the Distribution Agent at such address as the Distribution Agent shall have
specified to each Lender and the Agent in writing.

 

14

--------------------------------------------------------------------------------


 


5.10.       THIRD PARTY BENEFICIARIES.


 

Other than the Lenders, the Agent, the Distribution Agent and their respective
successors and assigns, no Person, including, without limitation, the Additional
Subsidiary Obligors and the Obligors (except to the extent explicitly set forth
on the Obligors’ signature page hereto with respect to an amendment to
Section 4.7 hereof), shall have any rights under this Agreement.

 

[Remainder of page intentionally blank. Next page is signature page.]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first written above.

 

 

Banks:

 

 

 

PNC BANK, NATIONAL ASSOCIATION, as a Bank and as Agent

 

 

 

 

 

By:

 

 

Name: Denise D. Killen

 

Title: Senior Vice President

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK OF PENNSYLVANIA, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------

 


 

 

JPMORGAN CHASE BANK, N.A., as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

 

 

Name: Jennifer Hwang

 

Title: Vice President

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

NORTHERN TRUST COMPANY, as a Bank

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

2005 Noteholders

 

 

 

ALLSTATE LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

By:

 

 

Name:

 

 

 

Authorized Signatories

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

ALLSTATE INSURANCE COMPANY, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

Authorized Signatories

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Adviser

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

C.M. LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Adviser

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

MASSMUTUAL ASIA LIMITED, as a Noteholder

 

 

 

By:

Babson Capital Management LLC,

 

 

as Investment Sub-Adviser

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

GENWORTH LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

Title: Investment Officer

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

UNITED OF OMAHA LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

 

 

By:

 

 

Name: Justin P. Kavan

 

Title: Vice President

 

 

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

2006 Noteholders

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

Title: Vice President

 

 

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, as a Noteholder

 

 

 

By:

Prudential Investment Management, Inc., as investment manager

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Vice President

 

 

 

 

 

PRUCO LIFE INSURANCE COMPANY, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

Title: Assistant Vice President

 

 

 

 

 

 PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY, as a Noteholder

 

 

 

 

 

By:

 

 

Name:

 

Title: Assistant Vice President

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION (formerly known as American
Skandia Life Assurance Corporation), as a Noteholder

 

 

 

By:

Prudential Investment Management, Inc., as investment manager,

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Vice President

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

The Obligors and any Additional Subsidiary Obligor that executes an Additional
Subsidiary Obligor Joinder Agreement agree to perform their obligations under
Section 3.6 and Section 4.7 and acknowledge that no consent or other action by
them is necessary for any action to be taken under, or for any amendment of,
this Sharing Agreement, including, without limitation, the appointment of the
Distribution Agent or a successor distribution agent, except that their consent
shall be necessary for any amendment to Section 4.7.  The Obligors and any
Additional Subsidiary Obligor that executes a counterpart hereof hereby grant to
the Agent a security interest in and lien upon the Reserve Account and all funds
or other assets contained therein or credited thereto as security for (a) first,
the Letter of Credit Obligations and (b) second, all other Obligations.

 

 

WEST PHARMACEUTICAL SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES OF FLORIDA, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES LAKEWOOD, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

WEST PHARMACEUTICAL SERVICES OF DELAWARE, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

 

WEST ANALYTICAL SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

TECH GROUP NORTH AMERICA, INC.

TECH GROUP GRAND RAPIDS, INC.

(MFG) TECH GROUP PUERTO RICO, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Sharing Agreement]

 

--------------------------------------------------------------------------------


 

Annex 1

 

Addresses of the Noteholders and the Agent

 

NOTEHOLDERS:

 

Allstate Life Insurance Company

c/o Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE-G3A

Northbrook, IL  60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email:  PrivateCompliance@allstate.com

 

Allstate Insurance Company

c/o Allstate Investments LLC

Private Placements Department

3075 Sanders Road, STE-G3A

Northbrook, IL  60062-7127

Tel: 847-402-7117

Fax: 847-402-3092

Email: PrivateCompliance@allstate.com

 

Massachusetts Mutual Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA  01115

Attn: Securities Investment Division

 

C.M. Life Insurance Company

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA  01115

Attn: Securities Investment Division

 

MassMutual Asia Limited

c/o Babson Capital Management LLC

1500 Main Street, Suite 2200

Springfield, MA  01115

Attn: Securities Investment Division

 

United of Omaha Life Insurance Company

4 - Investment Loan Administration

Mutual of Omaha Plaza

Omaha, NE  68175-1011

 

 Annex 1-1

--------------------------------------------------------------------------------


 

Genworth Life Insurance Company

c/o Genworth Financial, Inc.

3001 Summer Street, 1st Floor

Stamford, CT 06905

Attn:  Investment Trade Operations Manager

Tel: 203-708-3368

Fax: 203-708-3444

Email: GNWInvestmentsoperations@genworth.com

 

The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas - 30th Floor

New York, NY  10036

Attn: Managing Director

 

 Annex 1-2

--------------------------------------------------------------------------------


 

With a copy to:

 

The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ  07102-4077

Attn: Manager, Billings and Collections

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Capital Group

1114 Avenue of the Americas - 30th Floor

New York, NY  10036

Attn: Managing Director

 

With a copy to:

 

Prudential Retirement Insurance and Annuity Company

c/o Prudential Investment Management, Inc.

Private Placement Trade Management

PRIAC Administration

Gateway Center Four, 7th Floor

100 Mulberry Street

Newark, NJ  07102

 

Pruco Life Insurance Company

c/o Prudential Capital Group

1114 Avenue of the Americas - 30th Floor

New York, NY  10036

Attn: Managing Director

 

With a copy to:

 

Pruco Life Insurance Company

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ  07102-4077

Attn: Manager, Billings and Collections

 

Pruco Life Insurance Company of New Jersey

c/o Prudential Capital Group

1114 Avenue of the Americas - 30th Floor

New York, NY  10036

Attn: Managing Director

 

 Annex 1-3

--------------------------------------------------------------------------------


 

With a copy to:

 

Pruco Life Insurance Company of New Jersey

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ  07102-4077

Attn: Manager, Billings and Collections

 

Prudential Annuities Life Assurance Corporation

c/o The Prudential Insurance Company of America

c/o Prudential Capital Group

1114 Avenue of the Americas - 30th Floor

New York, NY  10036

Attn: Managing Director

 

With a copy to:

 

Prudential Annuities Life Assurance Corporation

c/o The Prudential Insurance Company of America

c/o Investment Operations Group

Gateway Center Two, 10th Floor

100 Mulberry Street

Newark, NJ  07102-4077

Attn: Manager, Billings and Collections

 

AGENT:

 

PNC Bank, National Association

1600 Market Street, 21st Floor

Philadelphia, PA  19103

Attention: Denise D.  Killen

Tel: (215) 585-5348

Fax: (215) 585-6987

 

With a copy to:

 

Richard Perelman, Esquire

Ballard Spahr LLP

1735 Market Street, 51st Floor

Philadelphia, PA 19103-7599

Tel: (215) 864-8118

Fax: (215) 864-8999

 

 Annex 1-4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice of Election to Share

 

[DATE]

 

Re:                               West Pharmaceutical Sharing Agreement/Notice
of Election to Share

 

Dear Sir or Madam:

 

Reference is hereby made to the Sharing Agreement, dated as of June 4, 2010,
among the holders of the Bank Obligations party thereto, the holders of
Noteholder Obligations party thereto, the holders of Parity Debt Agreement
Obligations, if any, party thereto, and PNC Bank, National Association, as Agent
(as heretofore amended, modified, supplemented or restated from time to time,
the “Sharing Agreement”). Unless otherwise defined herein, terms defined in the
Sharing Agreement are used herein as therein defined.

 

An Event of Default has occurred under the [Credit Agreement] [2005 Note
Purchase Agreement] [2006 Note Purchase Agreement]
[[                          ], which is a Parity Debt Agreement] by reason of
[explain cause of Event of Default and sections of the relevant agreement which
have been violated]. In addition, other Events of Default may exist. In
accordance with the Sharing Agreement, this Notice of Election to Share is
hereby being sent to invoke the sharing provisions of the Sharing Agreement.

 

Very truly yours,

 

 Exhibit A-1

--------------------------------------------------------------------------------


 

Distribution List

 

[Insert Names and Addresses of those receiving a copy of the Notice of Election
to Share]

 

 Exhibit A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF ADDITIONAL SUBSIDIARY OBLIGOR JOINDER AGREEMENT]

 

ADDITIONAL SUBSIDIARY OBLIGOR JOINDER AGREEMENT TO SHARING AGREEMENT

 

Reference is hereby made to the Sharing Agreement dated as of June 4, 2010 (as
it may have been amended, modified or otherwise supplemented, the “Sharing
Agreement”) among the Banks, the 2005 Noteholders, the 2006 Noteholders, the
Parity Debtholders, if any, and PNC Bank, National Association, as agent for the
Banks under the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings specified in the
Sharing Agreement.

 

WHEREAS, Section 3.6 of the Sharing Agreement requires that (a) any Subsidiary
(other than a Foreign Subsidiary) simultaneously with becoming a borrower under
the Credit Agreement or (b) any Subsidiary (including any Foreign Subsidiary)
simultaneously with becoming a guarantor of any of the Obligations, become a
party to the acknowledgement to the Sharing Agreement; and

 

WHEREAS, the undersigned has agreed to execute this Joinder Agreement
simultaneously with becoming (a) a borrower under the Credit Agreement or (b) a
guarantor of any of the Obligations.

 

NOW THEREFORE, in consideration thereof and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned
agrees as follows:

 

Section 1.               Agreement to be Bound.  By executing and delivering
this Joinder Agreement, the undersigned hereby agrees to become a party to and
be bound by, and comply with, the provisions of the acknowledgement to the
Sharing Agreement in the same manner as if the undersigned were an original
Obligor. The undersigned agrees that it shall be an Additional Subsidiary
Obligor, as such term is defined in the Sharing Agreement, and that the
undersigned shall have all the obligations described therein. All references to
the term “Additional Subsidiary Obligor” in the Sharing Agreement, or in any
document or instrument executed and delivered or furnished, or to be executed
and delivered or furnished, in connection therewith shall be deemed to be
references to, and shall include, the undersigned.

 

Section 2.               Governing Law.  This Joinder Agreement shall be
governed by and construed in accordance with the substantive laws of the State
of New York, without regard to any conflicts of law provisions thereof.

 

 Exhibit B-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its duly authorized officer, all as of the date and year set forth
below.

 

 

 

[                                                                                                       ]

 

as Additional Subsidiary Obligor

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

 

 Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF LENDER JOINDER AGREEMENT]

 

LENDER JOINDER AGREEMENT TO SHARING AGREEMENT

 

Reference is hereby made to the Sharing Agreement dated as of June 4, 2010 (as
it may have been amended, modified or otherwise supplemented, the “Sharing
Agreement”) among the Banks, the 2005 Noteholders, the 2006 Noteholders, the
Parity Debtholders, if any, and PNC Bank, National Association, as agent for the
Banks under the Credit Agreement. Capitalized terms used herein and not
otherwise defined herein shall have the meaning specified in the Sharing
Agreement.

 

WHEREAS, Section 5.4 of the Sharing Agreement requires that any Lender that
becomes a Bank under the Credit Agreement become a party to the Sharing
Agreement; and

 

WHEREAS, the Sharing Agreement also requires that any assignee of any Noteholder
Obligations become a party to the Sharing Agreement contemporaneously with
acquiring such Noteholder Obligations; and

 

WHEREAS, the Sharing Agreement also provides that, subject to the terms thereof,
any Parity Debtholder may become a party to the Sharing Agreement by executing
this Joinder Agreement; and

 

WHEREAS, the undersigned has agreed to execute this Joinder Agreement in
consideration of, and as a condition to, [becoming a Bank under the Credit
Agreement /becoming a Noteholder/becoming a Parity Debtholder].

 

NOW THEREFORE, in consideration thereof and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the undersigned
agrees as follows:

 

Section 1.               Agreement to be Bound.  By executing and delivering
this Joinder Agreement, the undersigned hereby agrees to become a Lender under
the Sharing Agreement and be bound by, and comply with, the provisions of the
Sharing Agreement in the same manner as if the undersigned were an original
signatory to the Sharing Agreement. The undersigned agrees that it shall be a
Lender and [Bank/Noteholder/Parity Debtholder] under the Sharing Agreement, and
that the undersigned shall have all the obligations described therein with
respect to the Obligations held by the undersigned. All references to the terms
“Lender” or “[Bank/ Noteholder/Parity Debtholder] “in the Sharing Agreement, or
in any document or instrument executed and delivered or furnished, or to be
executed and delivered or furnished, in connection therewith shall be deemed to
be references to, and shall include, the undersigned.

 

Section 2.               Notices. Notices and other communications provided for
under Sharing Agreement to be provided to the undersigned shall be sent to the
addresses set forth on Schedule I attached hereto.

 

 Exhibit C-1

--------------------------------------------------------------------------------


 

Section 3.               Governing Law. This Joinder Agreement shall be governed
by and construed in accordance with the substantive laws of the State of New
York, without regard to any conflicts of law provisions thereof.

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed by its duly authorized officer, all as of the date and year set forth
below.

 

 

 

[                                                                                                       ]

 

as additional Lender

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

 

 Exhibit C-2

--------------------------------------------------------------------------------


 

Schedule I

 

Address for Notices

 

 Schedule I-1

--------------------------------------------------------------------------------